Exhibit 10.1

[Execution]

$600,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT,

dated March 18, 2011,

among

WINN-DIXIE STORES, INC. AND CERTAIN OF ITS SUBSIDIARIES,

as Borrowers,

VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS

FROM TIME TO TIME PARTIES HERETO,

as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Co-Collateral Agent,

GENERAL ELECTRIC CAPITAL CORPORATION,

as Co-Collateral Agent and Syndication Agent

UBS SECURITIES LLC

and

US BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

WELLS FARGO CAPITAL FINANCE, LLC

GE CAPITAL MARKETS, INC.

and

UBS SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I      1    DEFINITIONS AND ACCOUNTING TERMS      1   

SECTION 1.1

   Defined Terms      2   

SECTION 1.2

   Use of Defined Terms      51   

SECTION 1.3

   Cross-References      51   

SECTION 1.4

   Accounting and Financial Determinations      51    ARTICLE II COMMITMENTS,
BORROWING AND ISSUANCE PROCEDURES AND LETTERS OF CREDIT      51   

SECTION 2.1

   Commitments      51   

SECTION 2.1.1

   Revolving Loan Commitments and Swing Line Loan Commitment      52   

SECTION 2.1.2

   Subfacility Letter of Credit Commitment; Existing Letters of Credit      54
  

SECTION 2.1.3

   Standby Letter of Credit Commitment      56   

SECTION 2.2

   Increase and Reduction of Maximum Credit      57   

SECTION 2.2.1

   Option to Increase the Maximum Credit      57   

SECTION 2.2.2

   Reduction of Maximum Credit, Swing Line Loan Limit and Letter of Credit Limit
     59   

SECTION 2.3

   Borrowing Procedures      60   

SECTION 2.3.1

   Borrowing Procedure      60   

SECTION 2.3.2

   Swing Line Loans      61   

SECTION 2.4

   Continuation and Conversion Elections      62   

SECTION 2.5

   Funding      62   

SECTION 2.6

   Issuance Procedures      62   

SECTION 2.6.1

   Other Lenders’ Participation      63   

SECTION 2.6.2

   Disbursements      63   

SECTION 2.6.3

   Reimbursement      64   

SECTION 2.6.4

   Deemed Disbursements      64   

SECTION 2.6.5

   Nature of Reimbursement Obligations      64   

SECTION 2.7

   Register      65   

SECTION 2.8

   Joint and Several Liability      66    ARTICLE III      67    REPAYMENTS,
PREPAYMENTS, INTEREST AND FEES      67   

SECTION 3.1

   Repayments and Prepayments      67   

SECTION 3.1.1

   Repayments and Prepayments      67   

SECTION 3.2

   Interest Provisions      68   

SECTION 3.2.1

   Rates      68   

SECTION 3.2.2

   Default Rates      69   

SECTION 3.2.3

   Payment Dates      69   

SECTION 3.3

   Fees      69   



--------------------------------------------------------------------------------

SECTION 3.3.1

   Unused Line Fees      70   

SECTION 3.3.2

   Agent’s Fees      70   

SECTION 3.3.3

   Subfacility Letter of Credit Fee      70   

SECTION 3.3.4

   Standby Letter of Credit Fee      71    ARTICLE IV CERTAIN LIBO RATE AND
OTHER PROVISIONS; COLLECTION AND ADMINISTRATION      71   

SECTION 4.1

   LIBO Rate Lending Unlawful      71   

SECTION 4.2

   Deposits Unavailable; Market Disruptions      71   

SECTION 4.3

   Increased LIBO Rate Loan Costs, etc.      72   

SECTION 4.4

   Funding Losses      72   

SECTION 4.5

   Increased Capital Costs      73   

SECTION 4.6

   Taxes      73   

SECTION 4.7

   Payments, Computations, etc.      75   

SECTION 4.8

   Sharing of Payments      76   

SECTION 4.9

   Setoff      76   

SECTION 4.10

   Defaulting Lenders      77   

SECTION 4.11

   Replacement of Lenders      80   

SECTION 4.12

   Bank Products      81   

SECTION 4.13

   Application of Proceeds Prior to an Event of Default      81   

SECTION 4.14

   Borrowers’ Loan Account; Statements      83    ARTICLE V CONDITIONS TO
EFFECTIVENESS AND INITIAL CREDIT EXTENSIONS      84   

SECTION 5.1

   Effectiveness and Initial Credit Extension      84   

SECTION 5.1.1

   Executed Counterparts      84   

SECTION 5.1.2

   Repayment of Certain Outstanding Indebtedness, etc.      84   

SECTION 5.1.3

   Resolutions, etc.      84   

SECTION 5.1.4

   Closing Fees, Expenses, etc.      85   

SECTION 5.1.5

   Financial Information      85   

SECTION 5.1.6

   Collateral Information      85   

SECTION 5.1.7

   Collateral Access Agreements      86   

SECTION 5.1.8

   Blocked Account Agreements      86   

SECTION 5.1.9

   Securities Control Agreements      86   

SECTION 5.1.10

   Processor Letters      87   

SECTION 5.1.11

   Security Agreement      87   

SECTION 5.1.12

   Pledge Agreements      87   

SECTION 5.1.13

   SECTION 5.1.13 Mortgages and Related Documents      87   

SECTION 5.1.14

   Leasehold Mortgages and Related Documents      89   

SECTION 5.1.15

   Opinions of Counsel      90   

SECTION 5.1.16

   Filings      90   

SECTION 5.1.17

   Solvency, etc.      90   

SECTION 5.1.18

   UCC Searches      90   

SECTION 5.1.19

   Insurance      90   

SECTION 5.1.20

   Excess Availability      90   

SECTION 5.1.21

   No Material Adverse Change      91   



--------------------------------------------------------------------------------

SECTION 5.2

   All Credit Extensions      91   

SECTION 5.2.1

   Compliance with Warranties, No Default, etc.      91   

SECTION 5.2.2

   Credit Extension Request, etc.      91   

SECTION 5.2.3

   Satisfactory Legal Form      91    ARTICLE VI REPRESENTATIONS AND WARRANTIES
     92   

SECTION 6.1

   Organization, etc.      92   

SECTION 6.2

   Due Authorization, Non-Contravention, etc.      92   

SECTION 6.3

   Government Approval, Regulation, etc.      92   

SECTION 6.4

   Validity, etc.      93   

SECTION 6.5

   Financial Information      93   

SECTION 6.6

   No Material Adverse Change      93   

SECTION 6.7

   Litigation      93   

SECTION 6.8

   Subsidiaries      94   

SECTION 6.9

   Ownership of Properties      94   

SECTION 6.10

   Taxes      94   

SECTION 6.11

   Pension and Welfare Plans      94   

SECTION 6.12

   Environmental Warranties      95   

SECTION 6.13

   Accuracy of Information      96   

SECTION 6.14

   Regulations U and X      96   

SECTION 6.15

   Solvency      96   

SECTION 6.16

   Capitalization      97   

SECTION 6.17

   Compliance with Laws; Authorizations      97   

SECTION 6.18

   No Contractual or Other Restrictions      97   

SECTION 6.19

   Absence of Any Undisclosed Liabilities      98   

SECTION 6.20

   Intellectual Property      98   

SECTION 6.21

   Priority of Security Interests      98   

SECTION 6.22

   Material Contracts      98   

SECTION 6.23

   Intentionally Deleted      99   

SECTION 6.24

   Accounts      99   

SECTION 6.25

   Intentionally Deleted      99   

SECTION 6.26

   Labor Disputes      99   

SECTION 6.27

   Distribution Centers      99   

SECTION 6.28

   Credit Card Issuers and Credit Card Processors      100   

SECTION 6.29

   Payable Practices      100   

SECTION 6.30

   Borrowing Base Assets      100   

SECTION 6.31

   Anti-Terrorism Laws; OFAC      100   

SECTION 6.32

   HIPAA Compliance      100   

SECTION 6.33

   Compliance with Health Care Laws      101   

SECTION 6.34

   Farm Products, etc.      102   

SECTION 6.35

   Intentionally Deleted      102    ARTICLE VII COVENANTS      103   

SECTION 7.1

   Affirmative Covenants      103   

SECTION 7.1.1

   Financial Information, Reports, Notices, etc.      103   



--------------------------------------------------------------------------------

SECTION 7.1.2

   Maintenance of Existence; Compliance with Laws, etc.      106   

SECTION 7.1.3

   Maintenance of Properties      107   

SECTION 7.1.4

   Insurance      107   

SECTION 7.1.5

   Books and Records      108   

SECTION 7.1.6

   Environmental Law Covenant      108   

SECTION 7.1.7

   Use of Proceeds      109   

SECTION 7.1.8

   Future Guarantors, Security, etc.      109   

SECTION 7.1.9

   Conduct of Business; Separate Existence; Maintenance of Authorizations     
110   

SECTION 7.1.10

   Standby Letters of Credit      110   

SECTION 7.1.11

   Offsite Books and Records      110   

SECTION 7.1.12

   Eligible Borrowing Base Assets      110   

SECTION 7.1.13

   Agricultural Products      111   

SECTION 7.1.14

   Credit Card Agreements      112   

SECTION 7.1.15

   Post-Closing Deliveries      112   

SECTION 7.2

   Negative Covenants      113   

SECTION 7.2.1

   Business Activities      113   

SECTION 7.2.2

   Indebtedness      114   

SECTION 7.2.3

   Liens      120   

SECTION 7.2.4

   Minimum Excess Availability      122   

SECTION 7.2.5

   Investments      122   

SECTION 7.2.6

   Restricted Payments, etc.      125   

SECTION 7.2.7

   Changes to Fiscal Year      125   

SECTION 7.2.8

   Intentionally Deleted      125   

SECTION 7.2.9

   Issuance of Capital Securities      125   

SECTION 7.2.10

   Consolidation, Merger, Dissolution, etc.      126   

SECTION 7.2.11

   Permitted Dispositions      127   

SECTION 7.2.12

   Intentionally Deleted      129   

SECTION 7.2.13

   Transactions with Affiliates      129   

SECTION 7.2.14

   Restrictive Agreements, etc.      129   

SECTION 7.2.15

   Sale and Leaseback      130   

SECTION 7.2.16

   Collateral Access Agreements      130   

SECTION 7.2.17

   Credit Card Issuers and Credit Card Processors      130   

SECTION 7.2.18

   Accounts; Investment Property      130   

SECTION 7.2.19

   Designation of Designated Senior Debt      131   

SECTION 7.3

   Collateral Reporting and Covenants      131   

SECTION 7.3.1

   Collateral Reporting      131   

SECTION 7.3.2

   Inventory Covenants      133   

SECTION 7.3.3

   Pharmacy Scripts Covenants      133   

SECTION 7.3.4

   Pharmacy Receivables Covenants      134   

SECTION 7.3.5

   Credit Card Receivables Covenants      135   

SECTION 7.3.6

   Real Property Covenants      136   

SECTION 7.3.7

   Power of Attorney      136   

SECTION 7.3.8

   Right to Cure      137   

SECTION 7.3.9

   Access to Premises/Field Audits      137   

SECTION 7.4

   Majority Accounts      138   



--------------------------------------------------------------------------------

SECTION 7.4.1

   Maintaining Majority Accounts      138   

SECTION 7.4.2

   Disposition of Funds      138   

SECTION 7.5

   [Intentionally Omitted]      138    ARTICLE VIII EVENTS OF DEFAULT      138
  

SECTION 8.1

   Listing of Events of Default      138   

SECTION 8.1.1

   Non-Payment of Obligations      138   

SECTION 8.1.2

   Breach of Representation or Warranty      139   

SECTION 8.1.3

   Non-Performance of Certain Covenants and Obligations      139   

SECTION 8.1.4

   Non-Performance of Other Covenants and Obligations      139   

SECTION 8.1.5

   Default on Other Indebtedness      139   

SECTION 8.1.6

   Judgments      140   

SECTION 8.1.7

   Pension Plans      140   

SECTION 8.1.8

   Change in Control      140   

SECTION 8.1.9

   Impairment of Security, etc.      140   

SECTION 8.1.10

   Bankruptcy, Insolvency, etc.      140   

SECTION 8.1.11

   Suspension under Credit Card Agreement, etc.      141   

SECTION 8.2

   Actions Related to Bankruptcy      141   

SECTION 8.3

   Action if Other Event of Default      142   

SECTION 8.4

   Application of Proceeds After an Event of Default      142    ARTICLE IX THE
AGENT AND CO-COLLATERAL AGENTS      143   

SECTION 9.1

   Actions      143   

SECTION 9.2

   Funding Reliance, etc.      144   

SECTION 9.3

   Exculpation      144   

SECTION 9.4

   Successor      145   

SECTION 9.5

   Loans by Wells Fargo Bank and GECC      145   

SECTION 9.6

   Credit Decisions      145   

SECTION 9.7

   Copies, etc.      146   

SECTION 9.8

   Reliance by Agents      146   

SECTION 9.9

   Defaults      146   

SECTION 9.10

   Other Agent Designations      147   

SECTION 9.11

   Co-Collateral Agent Determinations      147   

SECTION 9.12

   Intercreditor Arrangements      148   

SECTION 9.13

   Field Audit, Examination Reports and other Information      148    ARTICLE X
MISCELLANEOUS PROVISIONS      149   

SECTION 10.1

   Waivers, Amendments, etc.      149   

SECTION 10.2

   Notices; Time      152   

SECTION 10.3

   Payment of Costs and Expenses      153   

SECTION 10.4

   Indemnification      154   

SECTION 10.5

   Survival      155   

SECTION 10.6

   Severability      155   

SECTION 10.7

   Headings      155   



--------------------------------------------------------------------------------

SECTION 10.8

   Execution in Counterparts, Effectiveness, etc.      156   

SECTION 10.9

   Governing Law; Entire Agreement      156   

SECTION 10.10

   Successors and Assigns      156   

SECTION 10.11

   Sale and Transfer of Credit Extensions; Participations in Credit Extensions
     156   

SECTION 10.11.1

   Assignments      157   

SECTION 10.11.2

   Participations      159   

SECTION 10.12

   Other Transactions      160   

SECTION 10.13

   Certain Collateral and Other Matters; Rate Protection Agreements      160   

SECTION 10.14

   Forum Selection and Consent to Jurisdiction      162   

SECTION 10.15

   Waiver of Jury Trial      162   

SECTION 10.16

   Effect of this Agreement      163   

SECTION 10.17

   Appointment of the Administrative Borrower as Agent for Requesting Loans and
Receipts of Loans and Statements      163   

SECTION 10.18

   Waiver of Counterclaims, etc.      164   

SECTION 10.19

   Patriot Act Notice, etc.      164   

SECTION 10.20

   Additional Loans      164   

SECTION 10.21

   Confidentiality      165    ARTICLE XI ACKNOWLEDGMENT AND RESTATEMENT     
166   

SECTION 11.1

   Existing Obligations      166   

SECTION 11.2

   Acknowledgment of Security Interests      166   

SECTION 11.3

   Existing Loan Documents      167   

SECTION 11.4

   Restatement      167   



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

SCHEDULE I -    Disclosure Schedule SCHEDULE II -    Commitments SCHEDULE III -
   Capitalization and Ownership SCHEDULE IV -    Fiscal Quarters and Fiscal
Years of Winn-Dixie and its Subsidiaries

EXHIBIT A   -    Form of Borrowing Request EXHIBIT B-1   -    Form of Standby
Letter of Credit Issuance Request EXHIBIT B-2   -    Form of Subfacility Letter
of Credit Issuance Request EXHIBIT C   -    Form of Continuation/Conversion
Notice EXHIBIT D   -    Form of Compliance Certificate EXHIBIT E   -    Form of
Lender Assignment Agreement EXHIBIT F   -    Form of Borrowing Base Certificate



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated March 18, 2011, is by
and among WINN-DIXIE STORES, INC., a Florida corporation (“Winn-Dixie”),
WINN-DIXIE MONTGOMERY, LLC, a Florida limited liability company (“W-D
Montgomery”), WINN-DIXIE PROCUREMENT, INC., a Florida corporation (“W-D
Procurement”), WINN-DIXIE RALEIGH, INC., a Florida corporation (“W-D Raleigh”),
WINN-DIXIE SUPERMARKETS, INC., a Florida corporation (“W-D Supermarkets”),
WINN-DIXIE PROPERTIES, LLC, a Florida limited liability company (“W-D
Properties”, and together with Winn-Dixie, W-D Montgomery, W-D Procurement, W-D
Raleigh and W-D Supermarkets, each a “Borrower” and, collectively, the
“Borrowers” as hereinafter further defined), the various financial institutions
and other Persons from time to time parties hereto (“Lenders”), WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo Bank”), in its capacities as
administrative agent and co-collateral agent for the Lenders (in such
capacities, “Agent”), GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (“GECC”), in its capacity as co-collateral agent for the Lenders (in
such capacity, a “Co-Collateral Agent”), UBS SECURITIES LLC and US BANK NATIONAL
ASSOCIATION, in their respective capacities as co-documentation agents (in such
capacities, “Co-Documentation Agents”), GENERAL ELECTRIC CAPITAL CORPORATION, in
its capacity as syndication agent (in such capacity, “Syndication Agent”), WELLS
FARGO CAPITAL FINANCE, LLC (“Wells Fargo Capital”), GE CAPITAL MARKETS, INC. and
UBS SECURITIES LLC, in their respective capacities as joint lead arrangers and
joint bookrunners (in such capacities, the “Arrangers”).

W I T N E S S E T H:

WHEREAS, Agent, Existing Lenders and Existing Borrowers are parties to the
Existing Credit Agreement (as hereinafter defined) pursuant to which Existing
Lenders have made loans and advances and provided other financial accommodations
to Existing Borrowers;

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders amend
and restate the Existing Credit Agreement on terms and conditions set forth
herein;

WHEREAS, each Lender is willing to agree (severally and not jointly) to amend
and restate the Existing Credit Agreement and to continue to make loans and
provide such financial accommodations to Borrowers on a pro rata basis according
to its Commitment (as hereinafter defined) on the terms and conditions set forth
herein, and Agent and Arrangers are willing to act in their respective
capacities as agents hereunder for the Lenders on the terms and conditions set
forth herein and the other Loan Documents;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS



--------------------------------------------------------------------------------

SECTION 1.1 Defined Terms. The following terms (whether or not underscored) when
used in this Agreement, including its preamble and recitals, shall, except where
the context otherwise requires, have the following meanings (such meanings to be
equally applicable to the singular and plural forms thereof):

“Account Debtor” means a Third Party Payor obligated on a Pharmacy Receivable or
a Credit Card Receivable.

“Accounts” means, as to each Borrower and Guarantor, all present and future
rights of such Borrower and Guarantor to payment of a monetary obligation,
whether or not earned by performance, which is not evidenced by chattel paper or
an instrument, (a) for property that has been or is to be sold, leased,
licensed, assigned or otherwise disposed of, (b) for services rendered or to be
rendered, (c) for a secondary obligation incurred or to be incurred or
(d) arising out of the use of a credit or charge card or information contained
on or for use with the card (including without limitation Credit Card
Receivables).

“ACH Agreement” means (a) the Amended and Restated ACH Limit Agreement, dated
November 21, 2006, between Winn-Dixie and Wells Fargo Bank, and (b) any other
written agreement, in form and substance satisfactory to Agent in good faith,
between any Borrower and any Bank Product Provider related to the provision by
such Bank Product Provider of ACH Transactions to such Borrower, as each may be
amended, supplemented, amended and restated or otherwise modified from time to
time.

“ACH Limit” has the meaning defined in each ACH Agreement.

“ACH Transactions” means any overdrafts, cash management or related services by
a Bank Product Provider consisting of the automatic clearinghouse transfer of
funds for the account of a Borrower pursuant to agreement or overdraft for any
accounts of Borrowers maintained at such Bank Product Provider that are subject
to the control of Agent pursuant to a Blocked Account Agreement to which Agent
or such Bank Product Provider is a party, as applicable.

“Additional Collateral Reporting Period” means either (a) the period during
which an Event of Default shall have occurred and be continuing or (b) the
period commencing on any date on which Excess Availability is less than
$100,000,000 and ending on a Collateral Reporting Reversion Date.

“Administrative Borrower” means Winn-Dixie in its capacity as Administrative
Borrower on behalf of itself and the other Borrowers pursuant to Section 10.17
hereof and its successors and assigns in such capacity.

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.
“Control” of a Person means the power, directly or indirectly, (a) to vote ten
(10%) or more of the Capital Securities (on a fully diluted basis) or other
equity or membership interests having ordinary voting power for the election of
directors, managing members or general partners (as applicable) or (b) to direct
or cause the direction of the management and policies of such Person (whether
through ownership of Capital Securities, by contract or otherwise).

 

2



--------------------------------------------------------------------------------

“Agent” means Wells Fargo Bank, together with its successors and assigns,
including any other Person appointed as the successor Agent pursuant to
Section 9.4 hereof.

“Agreement” means this Second Amended and Restated Credit Agreement as hereafter
amended, supplemented, amended and restated or otherwise modified from time to
time and in effect on such date.

“Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum equal to the higher of (a) the
Base Rate in effect on such day; (b) the Federal Funds Rate in effect on such
day plus one half of one (.50%) percent; or (c) the LIBO Rate for a one month
period in effect on such day plus one (1%) percent. Changes in the rate of
interest on that portion of any Loans maintained as Base Rate Loans will take
effect as of the opening of business on the date of each change in the Alternate
Base Rate. Agent will give notice promptly to Administrative Borrower and the
Lenders of changes in the Alternate Base Rate; provided that the failure to give
such notice shall not affect the Alternate Base Rate in effect after such
change. If for any reason Agent shall have determined (which determination shall
be conclusive in the absence of manifest error) that it is unable to ascertain
the Federal Funds Rate for any reason, including the inability of Agent to
obtain sufficient quotations in accordance with the terms hereof, the Alternate
Base Rate shall be determined without regard to clause (b) of the first sentence
of this definition, until the circumstances giving rise to such inability no
longer exist.

“Annual Projections” is defined in Section 7.1.1(d) hereof.

“Applicable Amount” is defined in Section 2.1.3(c) hereof.

“Applicable Margin” means, at any time, as to the interest rate for Base Rate
Loans and LIBO Rate Loans, and as to the Standby Letter of Credit fee for
Standby Letters of Credit and the Subfacility Letter of Credit fee for
Subfacility Letters of Credit, the applicable percentages (on a per annum basis)
set forth below, in each case determined if the Quarterly Average Excess
Availability for the immediately preceding Fiscal Quarter is at or within the
amounts indicated for such percentages as of the last day of such Fiscal Quarter
as follows:

 

Tier

   Quarterly
Average Excess
Availability    Applicable LIBO
Rate (Reserve
Adjusted) Margin     Applicable
ABR Rate
Margin     Applicable
Standby LC
Margin     Applicable
Subfacility
LC Margin   1    Greater than $330,000,000      2.50 %      1.50 %      2.50 % 
    2.50 %  2    Less than or equal to
$330,000,000 and greater
than $165,000,000      2.75 %      1.75 %      2.75 %      2.75 %  3    Less
than or equal to
$165,000,000      3.00 %      2.00 %      3.00 %      3.00 % 

 

3



--------------------------------------------------------------------------------

provided, that, (i) the Applicable Margin shall be calculated and established
once each Fiscal Quarter and shall remain in effect until adjusted thereafter
after the end of such Fiscal Quarter, (ii) each adjustment of the Applicable
Margin shall be effective as of the first day of a Fiscal Quarter based on the
Quarterly Average Excess Availability for the immediately preceding Fiscal
Quarter, (iii) the Applicable Margin from the date hereof through and including
September 19, 2011 shall be the applicable percentages set forth in Tier 2
above, and (iv) in the event that Borrowers fail to provide any Borrowing Base
Certificate or other information required hereunder with respect thereto for any
period on the date required hereunder, effective as of the date on which such
Borrowing Base Certificate or such other information was otherwise required, at
Agent’s option, the Applicable Margin shall be based on the highest rate above
until the next Business Day after the Borrowing Base Certificate or other
information is provided for the applicable period at which time the Applicable
Margin shall be adjusted as otherwise provided herein. In the event that at any
time after the end of a Fiscal Quarter the Quarterly Average Excess Availability
for such Fiscal Quarter used in the calculation of the Applicable Margin was
greater than or less than the actual amount of the Quarterly Average Excess
Availability, the Applicable Margin shall be adjusted for such prior Fiscal
Quarter as may be appropriate and any additional interest as a result of such
recalculation shall be promptly paid to Agent and any additional interest paid
by Borrowers shall be credited to the loan account of Borrowers. The foregoing
shall not be construed to limit the rights of Agent with respect to the amount
of interest payable after a Default or Event of Default whether based on such
recalculated percentage or otherwise.

“Arrangers” is defined in the preamble.

“Assignee Lender” is defined in Section 10.11.1 hereof.

“Assignor Lender” is defined in Section 10.11.1 hereof.

“Authorized Officer” means, relative to any Obligor, those of its officers,
general partners or managing members (as applicable) whose signatures and
incumbency shall have been certified to Agent, the Lenders and the Issuer
pursuant to Section 5.1.3 hereof or as updated by Borrowers from time to time
and certified in the manner provided above.

“Average Stated Amount” means, on any date and with respect to a particular
Letter of Credit, the average daily maximum amount available to be drawn under
such Letter of Credit.

 

4



--------------------------------------------------------------------------------

“Bank Accounts” means all deposit accounts, investment accounts or securities
accounts in the name of or used by any Borrower, any Guarantor or any Subsidiary
of any Borrower or Guarantor.

“Bank Product Provider” means Wells Fargo Bank or any of its Affiliates, any
other Lender or any of its Affiliates, or any other financial institution (in
the case of any such other financial institution, to the extent approved by
Agent, which approval shall not be unreasonably withheld) that provides Bank
Products to Borrowers.

“Bank Products” means any one or more of the following types or services or
facilities provided to a Borrower by a Bank Product Provider: (a) credit cards
or stored value or purchasing cards, (b) debit cards, (c) cash management or
related services, including (i) ACH Transactions, and (ii) controlled
disbursement services and (d) Rate Protection Agreements if and to the extent
permitted hereunder. Any of the foregoing shall only be included in the
definition of the term “Bank Products” to the extent that the Bank Product
Provider has been approved by Agent.

“Bankruptcy Code” means the United States Bankruptcy Code, being Title 11 of the
United States Code (11 U.S.C. Sections 101-1532), as the same now exists or may
from time to time hereafter be amended, modified, recodified or supplemented,
together with all official rules and regulations thereunder.

“Base Rate” means, at any time, the rate of interest per annum then most
recently publicly announced by Wells Fargo Bank at its principal office in San
Francisco, California as its prime rate for Dollars loaned in the United States.
The parties hereto acknowledge that the Base Rate is an index rate and is not
necessarily intended to be the lowest or best rate of interest charged to other
banks or to customers in connection with extensions of credit.

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Alternate Base Rate.

“Blocked Account Agreement” means each blocked account agreement duly executed
and delivered by any bank or financial institution, including, without
limitation, Wells Fargo Bank, as account holder, any Borrower or any of their
Subsidiaries and Agent, pursuant to the requirements of this Agreement.

“Borrowers” means, collectively, Winn-Dixie, Real Estate Borrower and the other
Subsidiary Borrowers, together with their respective successors and assigns,
including any trustee or other fiduciary hereafter appointed as legal
representative on behalf of such person or on behalf of any such successor or
assign; each sometimes referred to individually as a “Borrower”.

“Borrowing” means the Loans of the same type and, in the case of LIBO Rate
Loans, having the same Interest Period made by all Lenders required to make such
Loans on the same Business Day and pursuant to the same Borrowing Request in
accordance with Section 2.1 hereof.

“Borrowing Base” means, at any time, for Borrowers collectively, the amount
equal to:

 

5



--------------------------------------------------------------------------------

(a) the lesser of:

(i) the amount equal to the sum of:

(A) the lesser of (1) seventy (70%) percent multiplied by the Value of the
Eligible Inventory consisting of finished goods (other than Perishable
Inventory) or (2) ninety (90%) percent of the Net Recovery Percentage multiplied
by the Value of the Eligible Inventory consisting of finished goods (other than
Perishable Inventory); plus

(B) the lesser of (1) seventy (70%) percent multiplied by the Value of the
Eligible Inventory consisting of finished goods that is Perishable Inventory or
(2) ninety (90%) percent of the Net Recovery Percentage multiplied by the Value
of the Eligible Inventory consisting of finished goods that is Perishable
Inventory or (3) $85,000,000; plus

(C) the lesser of: (1) the sum of (x) ninety (90%) percent of the Net Amount of
Eligible Pharmacy Receivables (other than Medicare Pharmacy Receivables and
Medicaid Pharmacy Receivables) and (y) ninety (90%) percent of the Net Amount of
Eligible Credit Card Receivables or (2) $35,000,000; plus

(D) the lesser of: (1) eighty (80%) percent of the Net Amount of Eligible
Pharmacy Receivables consisting of Medicare Pharmacy Receivables and Medicaid
Pharmacy Receivables or (2) $10,000,000; plus

(E) the lesser of (1) the Pharmacy Scripts Availability or (2) $100,000,000;
plus

(F) the Real Property Availability; or

(ii) the Maximum Credit,

minus

(b) all Reserves.

“Borrowing Base Assets” means Inventory, Pharmacy Scripts, Pharmacy Receivables
(including Medicare Pharmacy Receivables and Medicaid Pharmacy Receivables),
Credit Card Receivables and the Real Property.

“Borrowing Base Certificate” is defined in Section 7.3.1(a)(iv) hereof

“Borrowing Request” means a Loan request and certificate duly executed by an
Authorized Officer of the Administrative Borrower substantially in the form of
Exhibit A hereto.

“Business Day” means (a) any day which is neither a Saturday or Sunday nor a
legal holiday on which banks are authorized or required to be closed in New
York, New York or Charlotte, North Carolina; and (b) relative to the making,
continuing, prepaying or repaying of any LIBO Rate Loans, any day which is a
Business Day described in clause (a) of this definition and which is also a day
on which dealings in Dollars are carried on in the London interbank eurodollar
market.

 

6



--------------------------------------------------------------------------------

“Capital Expenditures” means, for any period, the aggregate net amount of all
expenditures of Winn-Dixie and its Subsidiaries made during such period for
property, plant and equipment calculated in accordance with GAAP in the manner
set forth in Winn-Dixie’s Consolidated Statements of Cash Flows as contained in
the 2010 10-K.

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital stock, limited liability company membership
interests or other equity interests, whether now outstanding or issued after the
Closing Date.

“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement which have been (or, in accordance with GAAP, should be) classified
as capitalized leases, and for purposes of each Loan Document the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a premium or
a penalty.

“Cash Collateralize” means, with respect to a Letter of Credit, the deposit of
immediately available funds into a cash collateral account maintained with (or
on behalf of) Agent on terms satisfactory to Agent in an amount equal to the
Stated Amount of such Letter of Credit and all related fees and other amounts.

“Cash Equivalent Investment” means, at any time:

(a) any direct obligation of (or unconditionally guaranteed by) the United
States or a state thereof (or any agency or political subdivision thereof, to
the extent such obligations are supported by the full faith and credit of the
United States or a state thereof) maturing not more than one year after such
time;

(b) commercial paper maturing not more than two hundred seventy (270) days from
the date of issue, which is issued by (i) a corporation (other than a Subsidiary
or an Affiliate of any Obligor) organized under the laws of any state of the
United States or of the District of Columbia and rated A-1 or higher by S&P or
P-1 or higher by Moody’s, or (ii) any Lender (or its holding company);

(c) any certificate of deposit, time deposit or bankers acceptance, maturing not
more than one year after its date of issuance, which is issued by either (i) any
bank organized under the laws of the United States (or any state thereof) and
which has (A) a credit rating of A2 or higher from Moody’s or A or higher from
S&P and (B) a combined capital and surplus greater than $500,000,000, or
(ii) any Lender;

 

7



--------------------------------------------------------------------------------

(d) any repurchase agreement having a term of thirty (30) days or less entered
into with any Lender or any commercial banking institution satisfying the
criteria set forth in clause (c)(i) of this definition which (i) is secured by a
fully perfected security interest in any obligation of the type described in
clause (a) of this definition, and (ii) has a market value at the time such
repurchase agreement is entered into of not less than one hundred (100%) percent
of the repurchase obligation of such commercial banking institution thereunder;
or

(e) mutual funds investing only in assets described in clauses (a) through
(d) of this definition.

“Cash Management Event” is defined in Section 7.4.2 hereof.

“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of any Person or any of its Subsidiaries.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.

“Change in Control” means

(a) any “person” or “group” (as such terms are used in Rule 13d-5 of the
Exchange Act, and Sections 13(d) and 14(d) of the Exchange Act) of persons
(i) becomes, directly or indirectly, in a single transaction or in a related
series of transactions by way of merger, consolidation, or other business
combination or otherwise, the “beneficial owner” (as such term is used in Rule
13d-3 of the Exchange Act) of more than fifty (50%) percent of the total voting
power in the aggregate of all classes of Capital Securities of Winn-Dixie then
outstanding entitled to vote generally in elections of directors of Winn-Dixie,
or (ii) otherwise acquires the power to direct or cause the direction of the
management or policies of Winn-Dixie;

(b) during any period of twenty four (24) consecutive months, individuals who at
the beginning of such period constituted the Board of Directors of Winn-Dixie
(together with any new directors whose election to such Board or whose
nomination for election by the stockholders of Winn-Dixie was approved by a vote
of fifty (50%) percent of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of Winn-Dixie then in office;

(c) Winn-Dixie shall cease to be the direct or indirect holder and owner of one
hundred (100%) percent (or such lower percentage, not to be less than fifty-one
(51%) percent, as may be approved, in writing, by Agent and Co-Collateral
Agents) of the Capital Securities of each Borrower (other than itself), Stores
Leasing, Raleigh Leasing, Montgomery Leasing and Warehouse Leasing (subject to
any transactions permitted under Section 7.2.10(a) hereof), subject to the lien
of the Security Agreement; or

 

8



--------------------------------------------------------------------------------

(d) the occurrence of any “change in control” (or similar term) as defined in
the Qualified Debt Offering Documents.

“Closing Date” means the date on which all conditions to the effectiveness of
this Agreement are satisfied.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, in each case as amended, reformed or otherwise modified from time to
time.

“Co-Collateral Agents” shall mean, collectively, Agent and General Electric
Capital Corporation, each in its capacity as co-collateral agent, and any
replacement or successor collateral agents hereunder. For purposes of the
Mortgages and the Leasehold Mortgages, each reference therein to “Collateral
Agent” shall be deemed to be “Co-Collateral Agent”.

“Co-Documentation Agents” is defined in the preamble.

“Collateral” means any property purported to be pledged or with respect to which
a Lien is purported to be granted pursuant to any Loan Document to secure the
Obligations.

“Collateral Access Agreement” means each collateral access agreement duly
executed and delivered by any landlord of Borrowers or any of their Subsidiaries
with respect to Winn-Dixie’s headquarters in Jacksonville, Florida or any leased
distribution centers or warehouses pursuant to the requirements of this
Agreement.

“Collateral Issues” is defined in Section 9.11(a) hereof.

“Collateral Reporting Reversion Date” means any date on which Excess
Availability shall have been equal to or greater than $150,000,000 for the
immediately preceding ninety (90) consecutive days.

“Commitment” means, as the context may require, a Revolving Loan Commitment,
Subfacility Letter of Credit Commitment, Standby Letter of Credit Commitment or
Swing Line Loan Commitment; sometimes referred to herein collectively as the
“Commitments”.

“Commitment Termination Date” means the earliest to occur of

(a) March 18, 2011 (if the Closing Date has not occurred on or prior to such
date);

(b) the Stated Maturity Date;

(c) the date on which the Commitments are terminated in full and the Maximum
Credit is reduced to zero pursuant to the terms of this Agreement; and

(d) the date on which any Commitment Termination Event occurs.

Upon the occurrence of any event described in the preceding clauses, the
Commitments shall terminate automatically and without any further action.

 

9



--------------------------------------------------------------------------------

“Commitment Termination Event” means

(a) the occurrence of any Event of Default described in Section 8.1.10 hereof
with respect to any Borrower; or

(b) the occurrence and continuance of any other Event of Default and either

(i) the declaration of all or any portion of the Loans to be due and payable
pursuant to Section 8.3 hereof, or

(ii) the giving of notice by Agent, acting at the direction of the Required
Lenders, to Borrowers that the Commitments have been terminated.

“Compliance Certificate” means a certificate to be duly completed and executed
by an Authorized Officer of Winn-Dixie pursuant to the terms of this Agreement,
substantially in the form of Exhibit D hereto or as otherwise approved by Agent,
together with such changes thereto as Agent may from time to time request in
good faith for the purpose of monitoring Borrowers’ compliance with the
financial covenants contained herein.

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Capital
Securities of any other Person. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation set forth therein) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby.

“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate to be duly executed by an Authorized Officer of a Borrower,
substantially in the form of Exhibit C hereto.

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with Winn-Dixie, are treated
as a single employer under Section 414(b) or 414(c) of the Code or Section 4001
of ERISA.

“Credit Card Agreements” means all agreements now or hereafter entered into by
any Borrower with any Credit Card Issuer or any Credit Card Processor (in each
case, in such capacity), as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

“Credit Card Issuer” means any person (other than a Borrower) who issues or
whose members issue credit or debit cards, including, without limitation,
MasterCard or VISA bank credit or debit cards or other bank credit or debit
cards issued through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa
International and American Express, Discover, Diners Club, Carte Blanche and
other non-bank credit or debit cards, including, without limitation, credit or
debit cards issued by or through American Express Travel Related Services
Company, Inc. or Discover Financial Services, Inc.

 

10



--------------------------------------------------------------------------------

“Credit Card Processor” means any servicing or processing agent or any factor or
financial intermediary who facilitates, services, processes or manages the
credit authorization, billing transfer and/or payment procedures with respect to
any Borrower’s or Guarantor’s sales transactions involving credit card or debit
card purchases by customers using credit cards or debit cards issued by any
Credit Card Issuer.

“Credit Card Receivables” means, collectively, (a) all present and future rights
of a Borrower to payment from any Credit Card Issuer, Credit Card Processor or
other third party arising from sales of goods or rendition of services to
customers who have purchased such goods or services using a credit or debit
card, and (b) all present and future rights of a Borrower to payment from any
Credit Card Issuer, Credit Card Processor or other third party in connection
with the sale or transfer of Accounts arising pursuant to the sale of goods or
rendition of services to customers who have purchased such goods or services
using a credit card or a debit card, including, but not limited to, all amounts
at any time due or to become due from any Credit Card Issuer or Credit Card
Processor under the Credit Card Agreements or otherwise.

“Credit Extension” means, as the context may require, (a) the making of a Loan
by a Lender; or (b) the issuance of any Letter of Credit, or the extension of
any Stated Expiry Date of any Existing Letter of Credit, by an Issuer.

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

“Defaulting Lender” is defined in Section 4.10 hereof.

“deposit account” has the meaning defined in the UCC.

“Designated Officer” means the President, any managing member, Senior Vice
President, Vice President of Finance and Treasurer, Vice President, Controller
and Chief Accounting Officer of any Borrower, or any other officer designated by
a Borrower with the written consent of Agent.

“Disbursement” is defined in Section 2.6.2 hereof.

“Disbursement Date” is defined in Section 2.6.2 hereof.

“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
I, as amended, supplemented, amended and restated or otherwise modified from
time to time by Borrowers with the written consent of the Required Lenders.

“Disposition” (or similar words such as “Dispose”) means any sale, transfer,
lease, contribution or other conveyance (including by way of merger) of, or the
granting of options, warrants or other rights to, any of Borrowers’ or their
Subsidiaries’ assets (including accounts receivable and Capital Securities of
Subsidiaries) to any other Person (other than to another Obligor) in a single
transaction or series of related transactions.

 

11



--------------------------------------------------------------------------------

“Dollar” and the sign “$” mean lawful money of the United States.

“Domestic Office” means the office of a Lender designated as its “Domestic
Office” in a Lender Assignment Agreement or such office within the United States
as may be designated from time to time by notice from such Lender to Agent and
Borrowers.

“Eligible Assignee” means each Lender, any Affiliate of a Lender, any Related
Fund and any other Person approved in writing (which approval shall not be
unreasonably withheld) by Agent with (so long as no Default has occurred and is
continuing) the consent of Administrative Borrower (not to be unreasonably
withheld or delayed); provided, that, (a) neither any Borrower nor any Guarantor
or any Affiliate of any Borrower or Guarantor shall qualify as an Eligible
Assignee, (b) no Person (or any Affiliate thereof) to whom any Indebtedness of
any Borrower or Guarantor is owed which is in any way subordinated in right of
payment to any other Indebtedness of any Borrower or Guarantor shall qualify as
an Eligible Assignee, except as Agent may otherwise specifically agree and
(c) no natural persons shall qualify as an Eligible Assignee.

“Eligible Borrowing Base Assets” means Eligible Inventory, Eligible Pharmacy
Scripts, Eligible Pharmacy Receivables, Eligible Credit Card Receivables and
Eligible Real Property.

“Eligible Credit Card Receivables” means the Credit Card Receivables owed to any
Borrower which are and continue to be acceptable to Co-Collateral Agents in good
faith based on the criteria set forth below. In general, Credit Card Receivables
of a Borrower shall be Eligible Credit Card Receivables if:

(a) such Credit Card Receivables arise from the actual and bona fide sale and
delivery of goods or rendition of services by such Borrower in the ordinary
course of the business of such Borrower which transactions are completed in
accordance with the terms and provisions contained in any agreements binding on
such Borrower or the other party or parties related thereto;

(b) such Credit Card Receivables are not past due (beyond any stated applicable
grace period, if any, therefor) pursuant to the terms set forth in the Credit
Card Agreements with the Credit Card Issuer or Credit Card Processor of the
credit card or debit card used in the purchase which give rise to such Credit
Card Receivables;

(c) such Credit Card Receivables are not unpaid more than seven (7) days after
the date of the sale of Inventory giving rise to such Credit Card Receivables;

(d) all procedures required by the Credit Card Issuer or the Credit Card
Processor of the credit card or debit card used in the purchase which gave rise
to such Credit Card Receivables shall have been followed in all material
respects by such Borrower and all documents required for the authorization and
approval by such Credit Card Issuer or Credit Card Processor shall have been
obtained in connection with the sale giving rise to such Credit Card
Receivables;

 

12



--------------------------------------------------------------------------------

(e) the required authorization and approval by such Credit Card Issuer or Credit
Card Processor shall have been obtained for the sale giving rise to such Credit
Card Receivables;

(f) such Borrower shall have submitted all sales slips, drafts, charges and
other reports and other materials required by the Credit Card Issuer or Credit
Card Processor obligated in respect of such Credit Card Receivables in order for
such Borrower to be entitled to payment in respect thereof;

(g) such Credit Card Receivables comply with the applicable terms and conditions
contained in Section 7.3.5 hereof;

(h) the Credit Card Issuer or Credit Card Processor with respect to such Credit
Card Receivables has not asserted a counterclaim, defense or dispute and does
not have any right of setoff against such Credit Card Receivables (other than
transactions in the ordinary course of the business of such Borrower) and such
Credit Card Issuer or Credit Card Processor has not setoff against amounts
otherwise payable by such Credit Card Issuer or Credit Card Processor to a
Borrower for the purpose of establishing a reserve or collateral for obligations
of a Borrower to such Credit Card Issuer or Credit Card Processor
(notwithstanding that the Credit Card Issuer or Credit Card Processor may have
setoffs for fees and chargebacks consistent with the practices of such Credit
Card Issuer or Credit Card Processor with a Borrower as of the date hereof or as
such practices may hereafter change as a result of changes to the policies of
such Credit Card Issuer or Credit Card Processor applicable to its customers
generally and unrelated to the circumstances of a Borrower);

(i) there are no facts, events or occurrences which would impair in any material
respect the validity, enforceability or collectability of such Credit Card
Receivables or reduce the amount payable or delay payment thereunder (other than
for setoffs for fees and chargebacks consistent with the practices of such
Credit Card Issuer or Credit Card Processor with such Borrower as of the date
hereof or as such practices may hereafter change as a result of changes to the
policies of such Credit Card Issuer or Credit Card Processor applicable to its
customers generally and unrelated to the circumstances of a Borrower);

(j) such Credit Card Receivables are subject to the first priority, valid and
perfected security interest and lien of Agent and any goods giving rise thereto
are not, and were not at the time of the sale thereof, subject to any
encumbrances permitted under the terms hereof;

(k) Agent shall have received, in form and substance satisfactory to
Co-Collateral Agents in good faith, a Processor Letter duly authorized, executed
and delivered by the Credit Card Issuer (except in the case of American Express)
or Credit Card Processor for the credit card or debit card used in the sale
which gave rise to such Credit Card Receivable, such Processor Letter shall be
in full force and effect and the Credit Card Issuer or Credit Card Processor
party thereto shall be in compliance with the terms thereof;

 

13



--------------------------------------------------------------------------------

(l) there are no proceedings or actions which are pending or, to the best of
Borrowers’ knowledge, threatened against the Credit Card Issuers or Credit Card
Processors with respect to such Credit Card Receivables which would reasonably
be expected to result in any material adverse change in the continued
collectability of the Credit Card Receivables with respect to the Credit Card
Issuers or Credit Card Processors;

(m) such Credit Card Receivables are owed by Credit Card Issuers or Credit Card
Processors deemed creditworthy at all times by Co-Collateral Agents in good
faith;

(n) no material default or event of default has occurred under the Credit Card
Agreement of such Borrower with the Credit Card Issuer or Credit Card Processor
who has issued the credit card or debit card or handles payments under the
credit card or debit card used in the sale which gave rise to such Credit Card
Receivables, which default or event of default gives such Credit Card Issuer or
Credit Card Processor the right to cease or suspend payments to such Borrower,
and no material default or event of default shall have occurred which gives such
Credit Card Issuer or Credit Card Processor the right to setoff against amounts
otherwise payable to such Borrower (other than for then current fees and
chargebacks consistent with the current practices of such Credit Card Issuer or
Credit Card Processor as of the date hereof or as such practices may hereafter
change as a result of changes to the policies of such Credit Card Issuer or
Credit Card Processor applicable to its customers generally and unrelated to the
circumstances of such Borrower) or the right to establish reserves or establish
or demand collateral and such Credit Card Agreements are otherwise in full force
and effect and constitute the legal, valid, binding and enforceable obligations
of the parties thereto;

(o) the terms of the sale giving rise to such Credit Card Receivables and all
practices of such Borrower with respect to such Credit Card Receivables comply
in all material respects with applicable Federal, State, and local laws and
regulations;

(p) the Credit Card Issuer or Credit Card Processor has not sent any notice of
default and/or notice of its intention to cease or suspend payments to such
Borrower in respect of such Credit Card Receivables or to establish reserves or
collateral for obligations of such Borrower to such Credit Card Issuer or Credit
Card Processor (other than for then current fees and chargebacks consistent with
the current practices of such Credit Card Issuer or Credit Card Processor as of
the date hereof or as such practices may hereafter change as a result of changes
to the policies of such Credit Card Issuer or Credit Card Processor applicable
to its customers generally and unrelated to the circumstances of a Borrower);
and

(q) the customer using the credit card or debit card giving rise to such Credit
Card Receivable shall not have returned the merchandise purchased giving rise to
such Credit Card Receivable.

The criteria for Eligible Credit Card Receivables set forth above may only be
changed and any new criteria for Eligible Credit Card Receivables may only be
established by Co-Collateral Agents in good faith based on either: (A) an event,
condition or other circumstance arising after the date hereof, or (B) an event,
condition or other circumstance existing on the date hereof to the extent that
Co-Collateral Agents have no written notice thereof from a Borrower prior to the
date hereof, in either case under clause (A) or (B) which adversely affects or
could reasonably be expected to adversely affect the Credit Card Receivables in
the good faith determination of Co-Collateral Agents. Any Credit Card
Receivables that are not Eligible Credit Card Receivables shall nevertheless be
part of the Collateral.

 

14



--------------------------------------------------------------------------------

“Eligible Inventory” means Inventory owned by any Borrower consisting of
finished goods held for resale in the ordinary course of the business of such
Borrower, in each case which are acceptable to Co-Collateral Agents in good
faith based on the criteria set forth below. In general, Eligible Inventory
shall not include (a) raw materials and work-in-process; (b) components which
are not part of finished goods; (c) spare parts for equipment; (d) packaging and
shipping materials; (e) supplies used or consumed in such Borrower’s business;
(f) Inventory at premises other than those owned and controlled by any Borrower
(except for Eligible LC Inventory); provided that (i) as to distribution centers
or warehouses which are leased by a Borrower, if Agent shall have received a
Collateral Access Agreement from the owner and lessor with respect to such
distribution center or warehouse, duly authorized, executed and delivered by
such owner and lessor (or Agent shall determine to accept a Collateral Access
Agreement that does not include all required provisions or provisions in the
form otherwise required by Agent), Agent shall not exclude Inventory contained
in such distribution center or warehouse from Eligible Inventory by reason of
this clause (f), (ii) as to Inventory at distribution centers or warehouses
which are leased by a Borrower or owned and operated by a third Person, if Agent
shall not have received a Collateral Access Agreement from the owner and lessor
or operator with respect to such location, duly authorized, executed and
delivered by such lessor or owner and operator (or Agent shall have received a
Collateral Access Agreement that does not include all required provisions or
provisions in the form otherwise required by Agent), Agent shall not exclude
such Inventory from Eligible Inventory by reason of this clause (f) and may, at
its option, establish such Reserves in an amount equal to ninety (90) days rent
for such premises as Co-Collateral Agents shall determine, provided that in
addition, if required by Co-Collateral Agents, in order for such Inventory at
locations owned and operated by a third person to be Eligible Inventory, Agent
shall have received: (A) UCC financing statements between the owner and
operator, as consignee or bailee and such Borrower, as consignor or bailor, in
form and substance satisfactory to the Co-Collateral Agents in good faith, which
are duly assigned to Agent and (B) a written notice to any lender to the owner
and operator of the first priority security interest in such Inventory of Agent,
and (iii) as to retail stores which are leased by a Borrower, Agent shall not
exclude Inventory contained in such retail stores from Eligible Inventory by
reason of this clause (f); (g) Inventory subject to a security interest or lien
in favor of any Person other than Agent except Permitted Liens that are subject
to an intercreditor agreement in form and substance satisfactory to the
Co-Collateral Agents in good faith between the holder of such security interest
or lien and Agent; (h) bill and hold goods; (i) unserviceable, obsolete or slow
moving Inventory; (j) Inventory which is not subject to the first priority,
valid and perfected security interest of Agent; (k) returned, damaged and/or
defective Inventory; (l) Inventory that is near, at or past the expiration date
thereof; (m) Inventory purchased or sold on consignment, (n) pharmaceuticals,
tobacco and alcohol which such Borrower is not duly licensed to sell or with
respect to which such Borrower is not complying with any duly issued license,
(o) Inventory located in manufacturing facilities, (p) Inventory that is not
covered by valid insurance in accordance with Section 7.1.4 hereof,
(q) Inventory that contains or bears any intellectual property rights licensed
to such Borrower unless Co-Collateral Agents are satisfied that they may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement, and
(r) Inventory located outside the United States of America, except for Eligible
LC Inventory. The criteria for Eligible Inventory set forth above may only be
changed and any new criteria for Eligible Inventory may only be established by
Co-Collateral Agents in good faith based on either: (i) an event, condition or
other circumstance arising after the date hereof, or (ii) an event, condition or
other circumstance existing on the date hereof to the extent Co-Collateral
Agents have no written notice thereof from a Borrower prior to the date hereof,
in either case under clause (i) or (ii) which adversely affects or could
reasonably be expected to adversely affect the Inventory in the good faith
determination of Co-Collateral Agents. The amounts of Eligible Inventory of
Borrowers shall, at Co-Collateral Agents’ option, be determined based on the
lesser of (x) the amount of Inventory set forth in the general ledgers of
Borrowers or (y) the perpetual Inventory records (by distribution center and, if
any, by retail store) maintained by Borrowers. Any Inventory which is not
Eligible Inventory shall nevertheless be part of the Collateral.

 

15



--------------------------------------------------------------------------------

“Eligible LC Inventory” means Inventory that would otherwise be Eligible
Inventory (other than for its location outside of the United States of America)
as to which: (a) the Inventory is purchased with and subject to a Letter of
Credit issued hereunder, (b) the Inventory is then in transit (whether by
vessel, air or land) from a location outside of the United States of America to
a location within the United States of America permitted hereunder and for which
Agent shall have received such evidence thereof as Agent may reasonably require,
(c) the title of the Inventory has passed to, and such Inventory is owned by, a
Borrower and for which Agent shall have received such evidence thereof as Agent
may require, (d) Agent has received each of the following (except as Agent may
otherwise agree in writing, in its discretion): (i) a Freight Forwarder
Agreement, duly authorized, executed and delivered by the customs broker,
freight forwarder or other third party handling the shipping and delivery of
such Inventory, (ii) a copy of the certificate of marine cargo or other
applicable insurance in connection therewith in which Agent has been named as an
additional insured and loss payee in a manner reasonably acceptable to Agent and
(iii) a copy of the invoice, packing slip and manifest with respect thereto,
(e) the Inventory is either (i) subject to a negotiable bill of lading: (A) that
is consigned to the Issuing Bank (unless and until such time as Agent shall
require that the same be consigned to Agent, then thereafter, that is consigned
to Agent either directly or by means of endorsements), (B) that was issued by
the carrier in respect of such Inventory and (C) is either in the possession of
the customs broker, freight forwarder or other third party handling the shipping
and delivery of such Inventory acting on behalf of Agent or the subject of a
telefacsimile or other electronic copy that Agent has received from the Issuing
Bank with respect to the Letter of Credit and as to which Agent has also
received confirmation from such Issuing Bank that such document is in transit to
Agent or the customs broker, freight forwarder or other third party handling the
shipping and delivery of such Inventory acting on behalf of Agent or
(ii) subject to a negotiable cargo receipt and is not the subject of a bill of
lading (other than a negotiable bill of lading consigned to, and in the
possession of a consolidator or Agent, or their respective agents) and such
negotiable cargo receipt is (A) consigned to the Issuing Bank (unless and until
such time as Agent shall require that the same be consigned to Agent, then
thereafter, that is consigned to Agent either directly or by means of
endorsements), (B) issued by a consolidator in respect of such Inventory and
(C) either in the possession of Agent or the customs broker, freight forwarder
or other third party handling the shipping and delivery of such Inventory acting
on behalf of Agent or the subject of a telefacsimile or other electronic copy
that Agent has received from the Issuing Bank with respect to the Letter of
Credit and as to which Agent has also received a confirmation from such Issuing
Bank that such document is in transit to Agent or the customs broker, freight
forwarder or other third party handling the shipping and delivery of such
Inventory, (f) such Inventory is insured against types of loss, damage, hazards,
and risks, and in amounts, reasonably satisfactory to Agent, and (g) such
Inventory shall not have been in transit for more than forty-five (45) days.

 

16



--------------------------------------------------------------------------------

“Eligible Pharmacy Receivables” means Pharmacy Receivables owed to any Borrower,
in each case which are and continue to be acceptable to Co-Collateral Agents in
good faith based on the criteria set forth below. In general, Pharmacy
Receivables shall be Eligible Pharmacy Receivables if

(a) such Pharmacy Receivables arise from the actual and bona fide sale and
delivery of prescription drugs by such Borrower in the ordinary course of its
business which transactions are completed in accordance with the terms and
provisions contained in any documents related thereto;

(b) such Pharmacy Receivables are not unpaid more than thirty (30) days after
the original invoice;

(c) such Pharmacy Receivables comply with the terms and conditions contained in
Section 7.3.4 hereof;

(d) such Pharmacy Receivables do not arise from sales on consignment, guaranteed
sale, sale and return, sale on approval, or other terms under which payment by
the Account Debtor may be conditional or contingent;

(e) the chief executive office of the Account Debtor with respect to such
Pharmacy Receivables is located in the United States of America or Canada
(provided, that, at any time promptly upon Agent’s request, such Borrower shall
execute and deliver, or cause to be executed and delivered, such other
agreements, documents and instruments as may be required by Agent to perfect the
security interests of Agent in those Pharmacy Receivables of an Account Debtor
with its chief executive office or principal place of business in Canada in
accordance with the applicable laws of the Province of Canada in which such
chief executive office or principal place of business is located and take or
cause to be taken such other and further actions as Agent may request to enable
Agent as secured party with respect thereto to collect such Pharmacy Receivables
under the applicable Federal or Provincial laws of Canada);

(f) such Pharmacy Receivables do not consist of progress billings (such that the
obligation of the Account Debtors with respect to such Pharmacy Receivables is
conditioned upon such Borrower’s satisfactory completion of any further
performance under the agreement giving rise thereto), bill and hold invoices or
retainage invoices;

 

17



--------------------------------------------------------------------------------

(g) the Account Debtor with respect to such Pharmacy Receivables has not
asserted a counterclaim, defense or dispute and is not owed any amounts that may
give rise to any right of setoff or recoupment against such Pharmacy Receivables
(but the portion of the Pharmacy Receivables of such Account Debtor in excess of
the amount at any time and from time to time owed by such Borrower to such
Account Debtor or claimed owed by such Account Debtor may be deemed Eligible
Pharmacy Receivables);

(h) there are no facts, events or occurrences known to any Borrower or any
Co-Collateral Agent which would impair the validity, enforceability or
collectability of such Pharmacy Receivables;

(i) such Pharmacy Receivables are subject to the first priority, valid and
perfected security interest of Agent and any goods giving rise thereto are not,
and were not at the time of the sale thereof, subject to any liens except those
in favor of Agent or otherwise permitted in this Agreement that are subject to
an intercreditor agreement in form and substance satisfactory to the
Co-Collateral Agents in good faith between the holder of such security interest
or lien and Agent;

(j) neither the Account Debtor nor any officer or employee of the Account Debtor
with respect to such Pharmacy Receivables is an officer of any Borrower or
Guarantor;

(k) except as to Medicare Pharmacy Receivables and Medicaid Pharmacy
Receivables, the Account Debtors with respect to such Pharmacy Receivables are
not any foreign government, the United States of America, any State, political
subdivision, department, agency or instrumentality thereof;

(l) there are no proceedings or actions known to any Borrower or any
Co-Collateral Agent which are threatened or pending against the Account Debtors
with respect to such Pharmacy Receivables which might result in any material
adverse change in any such Account Debtor’s financial condition (including,
without limitation, any bankruptcy, dissolution, liquidation, reorganization or
similar proceeding);

(m) the aggregate amount of such Pharmacy Receivables owing by a single Account
Debtor do not constitute more than twenty (20%) percent of the aggregate amount
of all otherwise Eligible Pharmacy Receivables of Borrowers (but the portion of
the Pharmacy Receivables not in excess of the applicable percentages may be
deemed Eligible Pharmacy Receivables);

(n) such Pharmacy Receivables are not owed by an Account Debtor who has Pharmacy
Receivables unpaid more than thirty (30) days after the original invoice which
constitute more than fifty (50%) percent of the total Pharmacy Receivables of
such Account Debtor;

(o) the Account Debtor is not located in (i) New Jersey, Minnesota or West
Virginia or (ii) in respect of any Account Debtor that has defaulted on a
Pharmacy Receivable or against which any Borrower otherwise has a claim, a state
requiring the filing of a Notice of Business Activities Report or similar report
in order to permit such Borrower to seek judicial enforcement in such state of
payment of such Pharmacy Receivables, in each case unless such Borrower has
qualified to do business in such state or has filed a Notice of Business
Activities Report or equivalent report for the then current year or such failure
to file and inability to seek judicial enforcement is capable of being remedied
without any material delay or material cost;

 

18



--------------------------------------------------------------------------------

(p) as to Medicare Pharmacy Receivables and Medicaid Pharmacy Receivables,
(i) the claim for reimbursement related to such Pharmacy Receivables has been
submitted to the appropriate Fiscal Intermediary or a third party administrator
who is responsible for submitting the claim to the Fiscal Intermediary, in
accordance with the applicable regulations under Medicare or Medicaid, as
applicable, within thirty (30) days from the date the related goods were sold or
within thirty (30) days of receiving the provider identification number (so long
as such Borrower has delivered evidence, in form and substance satisfactory to
Agent in good faith that it has received such identification number), (ii) the
person to whom the goods were sold is an eligible Medicare beneficiary or
Medicaid recipient, as applicable, at the time such goods are sold and such
eligibility has been verified by the Borrower making such sale or providing such
service, (iii) such Pharmacy Receivables are owed to a Borrower who is not known
to be under any investigation under any Health Care Law (other than the periodic
audits or reviews conducted by a Fiscal Intermediary in the ordinary course of
business) or subject to any action or proceeding concerning the status of such
Borrower as a Medicare supplier or certified Medicaid provider, as applicable
(other than routine surveys and site visits), and/or the payments under Medicare
or Medicaid, as applicable, to such Borrower have not been contested, suspended,
delayed, deferred or otherwise postponed due to any investigation, action or
proceeding by any Fiscal Intermediary, the U.S. Justice Department or any other
Governmental Authority, (iv) the amount of such Pharmacy Receivables do not
exceed the amounts to which the Borrower making such sale or providing such
service is entitled as reimbursement for such eligible Medicare beneficiary or
Medicaid recipient, as applicable, under applicable Medicare or Medicaid
regulations, as applicable, (v) all authorization and billing procedures and
documentation required in order for the Borrower making such sale or providing
such service to be reimbursed and paid on such Pharmacy Receivables by the
Fiscal Intermediary have been properly completed and satisfied to the extent
required in order for such Borrower to be so reimbursed and paid, and (vi) the
terms of the sale or service giving rise to such Pharmacy Receivables and all
practices of such Borrower with respect to such Pharmacy Receivables comply in
all material respects with applicable Federal, State, and local laws and
regulations;

(q) as to Pharmacy Receivables in which the Account Debtor is a Third Party
Payor (other than for Medicare Pharmacy Receivables and Medicaid Pharmacy
Receivables): (i) the Borrower making the sale giving rise to such Pharmacy
Receivables has a valid and enforceable agreement with the Third Party Payor
providing for payment to such Borrower or such Borrower is otherwise entitled to
payment under the terms of its arrangements with the insurance company that is
the Third Party Payor, and such agreement and arrangements are in full force and
effect and there is no default thereunder that could be a basis for such Third
Party Payor to cease or suspend any payments to such Borrower (including any
deductions, setoffs or defenses), (ii) the prescription drugs sold giving rise
to such Pharmacy Receivables are of the type that are covered under the
agreement or arrangements with the Third Party Payor and the party receiving
such goods is entitled to coverage under such agreement or arrangement,
(iii) the Borrower making the sale giving rise to such Pharmacy Receivables has
contacted the Third Party Payor or otherwise received confirmation from such
Third Party Payor that the party receiving the prescription drugs is entitled to
coverage under the terms of the agreement with such Third Party Payor and such
Borrower is entitled to reimbursement for such Pharmacy Receivables, (iv) the
amount of such Pharmacy Receivables does not exceed the amounts to which the
Borrower making such sale is entitled to reimbursement for the prescription
drugs sold under the terms of such agreements or arrangements, (v) there are no
contractual or statutory limitations or restrictions on the rights of the
Borrower making such sale to assign its rights to payment arising as a result
thereof or to grant any security interest therein, (vi) all authorization and
billing procedures and documentation required in order for the Borrower making
such sale to be reimbursed and paid on such Pharmacy Receivables by the Third
Party Payor have been properly completed and satisfied to the extent required
for such Borrower to be so reimbursed and paid and (vii) the terms of the sale
giving rise to such Pharmacy Receivables and all practices of such Borrower and
Guarantors with respect to such Pharmacy Receivables comply in all material
respects with applicable federal, state, and local laws and regulations;

 

19



--------------------------------------------------------------------------------

(r) Pharmacy Receivables with respect to which the Account Debtor is not a
Sanctioned Person or Sanctioned Entity; and

(s) such Pharmacy Receivables are owed by Account Debtors deemed creditworthy at
all times by the Co-Collateral Agents in good faith.

The criteria for Eligible Pharmacy Receivables set forth above may only be
changed and any new criteria for Eligible Pharmacy Receivables may only be
established by Co-Collateral Agents in good faith based on either: (A) an event,
condition or other circumstance arising after the date hereof, or (B) an event,
condition or other circumstance existing on the date hereof to the extent
Co-Collateral Agents have no written notice thereof from a Borrower prior to the
date hereof, in either case under clause (A) or (B) which adversely affects or
could reasonably be expected to adversely affect the Pharmacy Receivables in the
good faith determination of the Co-Collateral Agents. Any Pharmacy Receivables
that are not Eligible Pharmacy Receivables shall nevertheless be part of the
Collateral.

“Eligible Pharmacy Scripts” means Pharmacy Scripts owned by any Borrower, in
each case which are acceptable to Co-Collateral Agents in good faith based on
the criteria set forth below. In general, Pharmacy Scripts shall be Eligible
Pharmacy Scripts if arising and maintained in the ordinary course of the
business of such Borrower and included in an appraisal of Pharmacy Scripts
received by Agent in accordance with the terms hereof, in each case which are
acceptable to the Co-Collateral Agents in good faith based on the criteria set
forth below. In general, Eligible Pharmacy Scripts shall not include
(a) Pharmacy Scripts for which Borrowers’ pharmacy store computer and phone
systems, in the Co-Collateral Agents’ good faith determination, (i) are
inadequate to facilitate the sale of prescriptions to a potential purchaser and
(ii) do not facilitate the transfer of pharmacy prescriptions files to a
potential purchaser, (b) Pharmacy Scripts subject to a security interest or lien
in favor of any Person other than Agent except those permitted in this Agreement
that are subject to an intercreditor agreement in form and substance
satisfactory to the Co-Collateral Agents in good faith between the holder of
such security interest or lien and Agent; and (c) Pharmacy Scripts that are not
in a form that may be sold or otherwise transferred or are subject to regulatory
restrictions on the transfer thereof that are not acceptable to the
Co-Collateral Agents in good faith. The criteria for Eligible Pharmacy Scripts
set forth above may only be changed and any new criteria for Eligible Pharmacy
Scripts may only be established by Co-Collateral Agents in good faith based on
either: (A) an event, condition or other circumstance arising after the date
hereof, or (B) an event, condition or other circumstance existing on the date
hereof to the extent Co-Collateral Agents have no written notice thereof from a
Borrower prior to the date hereof, in either case under clause (A) or (B) which
adversely affects or could reasonably be expected to adversely affect the value
of the Pharmacy Scripts or ability of Agent to sell or otherwise dispose of them
in the good faith determination of Co-Collateral Agents. Any Pharmacy Scripts
that are not Eligible Pharmacy Scripts shall nevertheless be part of the
Collateral.

 

20



--------------------------------------------------------------------------------

“Eligible Real Property” means the Real Property which is acceptable to
Co-Collateral Agents in good faith based on the criteria set forth below. In
general, Eligible Real Property shall include (a) the Real Property that,
immediately prior to the effectiveness of this Agreement, was included as
“Eligible Real Property” pursuant to the Existing Credit Agreement (but
excluding any such Real Property that has ceased, or hereafter ceases, to comply
with any of the criteria set forth below) and (b) Real Property: (i) that is
owned in fee simple by W-D Properties; (ii) that is not subject to a mortgage or
other Lien in favor of any Person other than Agent except Permitted Liens and
other Liens permitted in this Agreement that are subject to an intercreditor
agreement in form and substance satisfactory to the Co-Collateral Agents in good
faith between the holder of such mortgage or other Lien and Agent; (iii) for
which Agent shall have received the following items, each in form and substance
satisfactory to the Co-Collateral Agents in good faith: (A) a valid and
perfected first priority Mortgage (subject to Permitted Liens) in favor of Agent
upon such Real Property (whether pursuant to a modification agreement as to Real
Property which is on the Closing Date subject to a mortgage in favor of Agent in
connection with the Existing Credit Agreement or a new Mortgage as to Real
Property which is on the Closing Date not subject to a mortgage in favor of
Agent in connection with the Existing Credit Agreement) in a form suitable for
recording or filing (if applicable in the jurisdiction in which the applicable
Real Property is located), duly authorized, executed and delivered by W-D
Properties; (B) if required in the jurisdiction in which the Real Property is
located, (1) an amendment to an existing fixture filing naming Agent, as secured
party, and the applicable Borrower or Guarantor, as debtor, to reflect W-D
Properties as the debtor, or (2) a fixture filing naming Agent, as secured
party, and W-D Properties, as debtor, have been filed with respect to such Real
Property; (C) a written appraisal with respect to such Real Property, in form,
scope and methodology acceptable to the Co-Collateral Agents and performed by an
appraiser acceptable to Agent, addressed to Agent for the benefit of Lenders and
upon which Agent and Lenders are expressly permitted to rely; (D) a Phase I
environmental audit of such Real Property conducted by an independent
environmental engineering firm acceptable to Agent, and in form, scope and
methodology reasonably satisfactory to the Co-Collateral Agents in good faith,
the results of which shall be reasonably satisfactory to the Co-Collateral
Agents in good faith, confirming that Borrowers and Guarantors are in compliance
with all material applicable Environmental Laws in all material respects and
there is no material potential or actual liability of Borrowers or Guarantors
for any remedial action with respect to any significant environmental condition
at such Real Property; (E) either (1) mortgagee title insurance policies or
(2) an endorsement to the existing mortgagee title insurance policies, in each
case in favor of Agent in amounts satisfactory to the Co-Collateral Agents and
issued by insurers satisfactory to Agent, insuring that title to such Real
Property is marketable and that the interests created by the applicable Mortgage
constitute a valid first Lien (subject to Permitted Liens) thereon free and
clear of all material defects and encumbrances (other than Permitted Liens)
other than as approved by Agent, and, if required by Agent and if available
under then applicable state law, revolving credit endorsement, comprehensive
endorsement, variable rate endorsement, access and utilities endorsements,
mechanic’s lien endorsement and such other endorsements as Agent shall
reasonably request and accompanied by evidence of the payment in full of all
premiums thereon; (F) an American Land Title Association/American Congress on
Surveying and Mapping form survey for which all necessary fees (where
applicable) have been paid, certified to Agent and issuer of the mortgagees’
title insurance policy in a manner satisfactory to the Co-Collateral Agents by a
land surveyor duly registered and licensed in the states in which the Real
Property described in such survey is located; (G) all consents, waivers,
acknowledgments, agreements and approvals from other third parties which Agent
in good faith may deem necessary or desirable in order to permit, protect and
perfect the Mortgage of Agent in any such Real Property and related assets
subject to the Mortgage with respect thereto; (H) with respect to Real Property
(if any) located in a state that assesses a mortgage recordation tax or similar
tax, a mortgage tax endorsement to the applicable mortgagee title insurance
policy or an opinion of counsel or local counsel with respect to the proper
payment of any applicable mortgage recordation taxes; (I) opinions of local
counsel to W-D Properties in the states in which such Real Property is located,
(J) a “Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to any Collateral consisting of Real Property, and,
in the event any such Collateral is located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area, (x) a notice about special flood hazard area status and flood disaster
assistance, duly executed by the applicable Borrower and (y) evidence of flood
insurance with a financially sound and reputable insurer, in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and the payment of premiums in
respect thereof, and (K) such other consents, approvals, opinions or documents
as the Co-Collateral Agents may reasonably request in accordance with the
policies and practices of such Co-Collateral Agent. The criteria for Eligible
Real Property set forth above may only be changed and any new criteria for
Eligible Real Property may only be established by Co-Collateral Agents in good
faith based on either: (1) an event, condition or other circumstance arising
after the date hereof, or (2) an event, condition or other circumstance existing
on the date hereof to the extent Co-Collateral Agents have no written notice
thereof from a Borrower prior to the date hereof, in either case under clause
(1) or (2) which adversely affects, in any material respect, or could reasonably
be expected to adversely affect, in any material respect, the Real Property in
the good faith determination of Co-Collateral Agents. Any Real Property which is
not Eligible Real Property shall nevertheless be part of the Collateral.

 

21



--------------------------------------------------------------------------------

“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and guidelines (including consent
decrees and administrative orders) relating to public health and safety and
protection of the environment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.

“Event of Default” is defined in Section 8.1 hereof.

 

22



--------------------------------------------------------------------------------

“Excess Availability” means, at any time, for all Borrowers collectively, the
amount, as determined by Co-Collateral Agents, equal to: (a) the Borrowing Base
(which shall be based on the Borrowing Base Certificate most recently provided
by Borrowers pursuant to Section 7.3.1(a)(iv) hereof and acceptable to the
Co-Collateral Agents) after giving effect to any Reserves, plus (b) Qualified
Cash in an amount not to exceed $75,000,000, minus (c) the amount of all then
outstanding and unpaid Obligations (but not including for this purpose
Obligations of any Borrower arising pursuant to any guarantees in favor of Agent
and Lenders of the Obligations of the other Borrowers).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exemption Certificate” is defined in Section 4.6(e) hereof.

“Existing Borrowers” means, collectively, Winn-Dixie, W-D Montgomery, W-D
Procurement, W-D Raleigh, W-D Supermarkets, W-D Properties, Stores Leasing,
Raleigh Leasing, Montgomery Leasing and Warehouse Leasing, as Borrowers under
the Existing Credit Agreement; each sometimes referred to individually as an
“Existing Borrower”.

“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of November 21, 2006, by and among Existing Borrowers, Agent, Existing
Lenders, certain other agents and arrangers and WCM as sole lead arranger and
sole bookrunner (as heretofore amended or otherwise modified).

“Existing Lenders” means the various financial institutions and other Persons
from time to time party to the Existing Credit Agreement as “Lenders”
thereunder.

“Existing Letters of Credit” means the letters of credit issued by Wells Fargo
Bank, successor by merger to Wachovia Bank, National Association, to or for the
account of Borrowers pursuant to the Existing Credit Agreement.

“Existing Loan Documents” means, collectively, the Existing Credit Agreement
together with all documents, certificates, instruments, notes, guarantees,
mortgages and agreements executed and delivered by Borrowers and Guarantors in
connection therewith, whether or not specifically mentioned herein or therein,
in each case as amended, supplemented, amended and restated or otherwise
modified from time to time.

“Farm Products” has the meaning defined in the Food Security Act and the UCC.

“Farm Products Sellers” means, collectively, sellers or suppliers to any
Borrower or Guarantor of any Farm Products and including any milk or dairy
products, perishable agricultural commodity (as defined in PACA) or livestock
(as defined in the PSA), meat, meat food products or livestock products derived
therefrom or any poultry or poultry products derived therefrom; sometimes
referred to herein individually as a “Farm Products Seller”.

 

23



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to (a) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next succeeding Business Day) by the
Federal Reserve Bank of New York; or (b) if such rate is not so published for
any day which is a Business Day, the average of the quotations for such day on
such transactions received by Wells Fargo Bank from three federal funds brokers
in the national federal funds market of recognized standing selected by it.

“Fee Letter” means the confidential letter, dated as of December 3, 2010, by and
among Wells Fargo Bank, Wells Fargo Capital and Winn-Dixie.

“Filing Statements” is defined in Section 5.1.16 hereof.

“Fiscal Intermediary” means any qualified insurance company or other financial
institution that has entered into an ongoing relationship with any Governmental
Authority to make payments to payees under Medicare, Medicaid or any other
Federal, state or local public health care or medical assistance program
pursuant to any of the Health Care Laws.

“Fiscal Month” means each four (4) week fiscal period of Winn-Dixie and its
Subsidiaries, beginning with the first four (4) weeks of each Fiscal Year.

“Fiscal Quarter” means each fiscal quarter of Winn-Dixie and its Subsidiaries as
set forth on Schedule IV hereto.

“Fiscal Year” means each fiscal year of Winn-Dixie and its Subsidiaries as set
forth on Schedule IV hereto; reference to a Fiscal Year with a number
corresponding to any calendar year (e.g., the “2010 Fiscal Year”) refers to the
Fiscal Year ending in June of such calendar year.

“Flood Insurance Laws” means, collectively, the following (in each case as now
or hereafter in effect or any successor statute thereto): (i) the National Flood
Insurance Act of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the
National Flood Insurance Reform Act of 1994 and (iv) the Flood Insurance Reform
Act of 2004.

“Food Security Act” means the Food Security Act of 1984, 7 U.S.C. Section 1631
et. seq., as the same now exists or may hereafter from time to time be amended,
modified, recodified or supplemented, together with all rules and regulations
thereunder.

“Food Security Act Notices” is defined in Section 6.34 hereof.

“Foreign Pledge Agreement” means any Pledge Agreement governed by the laws of a
jurisdiction other than the United States or a state (or the District of
Columbia) thereof executed and delivered by Winn-Dixie or any of its Material
Subsidiaries pursuant to the terms of this Agreement, in form and substance
satisfactory to the Co-Collateral Agents in good faith, as the Co-Collateral
Agents in good faith may deem necessary or desirable under the laws of
organization or incorporation of a Material Subsidiary to further protect or
perfect the Lien on and security interest in any Pledged Collateral (as defined
in a Pledge Agreement).

“Foreign Subsidiary” means any Subsidiary that is not a U.S. Subsidiary.

 

24



--------------------------------------------------------------------------------

“Freight Forwarder Agreement” means an agreement in writing, in form and
substance satisfactory to Agent, from any person to whom any Collateral is
consigned or who has custody, control or possession of any such Collateral or is
otherwise the owner or operator of any premises on which any of such Collateral
is located, in favor of Agent with respect to the Collateral at such premises or
otherwise in the custody, control or possession of such consignee or other
person.

“Fronting Fee” means, with respect to any Letter of Credit, a fronting fee in an
amount equal to one quarter of one (0.25%) percent per annum multiplied by the
Average Stated Amount of such Letter of Credit.

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“GAAP” is defined in Section 1.4 hereof.

“GECC” is defined in the preamble of this Agreement.

“good faith” means, when applicable to Agent or Co-Collateral Agents, as
applicable, notwithstanding anything to the contrary contained herein,
honesty-in-fact in the conduct or transaction concerned and observance of
reasonable commercial standards of fair dealing based on how an asset-based
lender with similar rights providing a credit facility of the type set forth
herein would act in similar circumstances at the time with the information then
available to it.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision of any thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other Person exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee Agreement” means the Second Amended and Restated Guarantee Agreement
executed and delivered by an Authorized Officer of each Borrower and Guarantor,
as amended, supplemented, amended and restated or otherwise modified from time
to time.

“Guarantors” means, collectively, Deep South Products, Inc., a Florida
corporation, Dixie Spirits, Inc., a Mississippi corporation, Winn-Dixie
Logistics, Inc., a Florida corporation, Dixie Spirits Florida, LLC, a Florida
limited liability company, Stores Leasing, Raleigh Leasing, Montgomery Leasing,
Warehouse Leasing, each other domestic subsidiary formed or acquired after the
date hereof that is wholly-owned by Winn-Dixie and owns assets having a value of
not less than $1,000,000, and any other Person that now or hereafter executes
and delivers to Agent the Guarantee Agreement or a supplement thereto and each
other Obligor that has executed and delivered a guarantee to Agent with respect
to the Obligations, which shall in any event include all Material Subsidiaries,
together with their respective successors and assigns, including any trustee or
other fiduciary hereafter appointed as legal representative on behalf of such
person or on behalf of any such successor or assign; each sometimes referred to
individually as a “Guarantor”.

 

25



--------------------------------------------------------------------------------

“Hazardous Material” means (a) any “hazardous substance”, as defined by CERCLA;
(b) any “hazardous waste”, as defined by the Resource Conservation and Recovery
Act; or (c) any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material or substance (including any petroleum product) within the
meaning of any other applicable federal, state or local law, regulation,
ordinance or requirement (including consent decrees and administrative orders)
relating to or imposing liability or standards of conduct concerning any
hazardous, toxic or dangerous waste, substance or material, all as amended.

“Health Care Laws” means all Federal, state and local laws, rules, regulations,
interpretations, guidelines, ordinances and decrees primarily relating to
patient healthcare, any health care provider, medical assistance and cost
reimbursement program, as now or at any time hereafter in effect, applicable any
Borrower or Guarantor, including, but not limited to, the Social Security Act,
the Social Security Amendments of 1972, the Medicare-Medicaid Anti-Fraud and
Abuse Amendments of 1977, the Medicare and Medicaid Patient and Program
Protection Act of 1987, HIPAA and the Patient Protection and Affordable Care Act
of 2010.

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under Rate Protection Agreements.

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in any
Loan Document refer to such Loan Document as a whole and not to any particular
Section, paragraph or provision of such Loan Document.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same now exists or may hereafter from time to time be amended, modified,
recodified or supplemented, together with all rules and regulations thereunder.

“Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of Borrowers: (a) which relates to the limited scope of
examination of matters relevant to such financial statement; (b) which relates
to the treatment or classification of any item in such financial statement and
which, as a condition to its removal, would require an adjustment to such item
the effect of which would be to cause Borrowers to be in Default; or (c) which
includes any explanation, supplemental comment or other comment concerning the
ability of the applicable person to continue as a going concern (but excluding
any such explanation or comment included solely as a result of the scheduled
maturity of this Agreement being due to occur in the succeeding twelve
(12) month period).

“including” and “include” means including without limiting the generality of any
description preceding such term, and, for purposes of each Loan Document, the
parties hereto agree that the rule of ejusdem generis shall not be applicable to
limit a general statement, which is followed by or referable to an enumeration
of specific matters, to matters similar to the matters specifically mentioned.

“Indebtedness” of any Person means:

 

26



--------------------------------------------------------------------------------

(a) all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments;

(b) all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, and banker’s acceptances issued for the
account of such Person;

(c) all Capitalized Lease Liabilities of such Person;

(d) for purposes of Section 8.1.5 hereof only, all other items which, in
accordance with GAAP, would be included as liabilities on the balance sheet of
such Person as of the date at which Indebtedness is to be determined;

(e) net Hedging Obligations of such Person;

(f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business
which are not overdue for a period of more than sixty (60) days or, if overdue
for more than sixty (60) days, as to which a dispute exists and appropriate
reserves in conformity with GAAP have been established on the books of such
Person), and indebtedness secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on property owned or being acquired by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(g) obligations arising under Synthetic Leases;

(h) all obligations evidenced by preferred stock (or other Capital Securities
convertible into such preferred stock) which pursuant to its terms could (at the
request of the holders thereof or otherwise) be subject to mandatory sinking
fund payments, redemption or other acceleration rights; and

(i) all Contingent Liabilities of such Person in respect of any of the
foregoing.

The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Liabilities” is defined in Section 10.4 hereof.

“Indemnified Parties” is defined in Section 10.4 hereof.

“In Store Cash” means cash on hand held in retail stores, including, without
limitation, in registers, vaults and automatic teller machines.

 

27



--------------------------------------------------------------------------------

“Insurance Captive” means WIN General Insurance Company, a South Carolina
insurance captive.

“Insurance Premium Collateral” means, collectively, (a) any unearned insurance
premiums paid on behalf of a Borrower by an Insurance Premium Lender for
property or casualty insurance policies with respect to a Borrower, (b) any
return of any insurance premium in accordance with the terms of such insurance
policies paid on behalf of a Borrower by an Insurance Premium Lender, and
(c) any property and casualty insurance policies for which an Insurance Premium
Lender paid the insurance premium in full on behalf of a Borrower.

“Insurance Premium Lender” means a financial institution acceptable to Agent
that makes loans to a Borrower, the proceeds of which are used exclusively to
pay insurance premiums required in respect of property insurance policies,
casualty insurance policies and/or specialty insurance policies (including
directors and officers insurance) maintained by such Borrower; such institutions
sometimes referred to herein collectively as “Insurance Premium Lenders”.

“Interco Subordination Agreement” means the Second Amended and Restated
Subordination Agreement, dated of even date herewith, by and among Agent and
various Obligors, as amended, supplemented, amended and restated or otherwise
modified from time to time.

“Interest Expense” means, for any applicable period, without duplication, the
aggregate interest expense accrued or paid (without prior accrual), net of
interest income received, during such period by Borrowers and their Subsidiaries
for such applicable period, including the portion of any payments made in
respect of Capitalized Lease Liabilities allocable to interest expense.

“Interest Period” means, relative to any LIBO Rate Loan, the period beginning on
(and including) the date on which such LIBO Rate Loan is made or continued as,
or converted into, a LIBO Rate Loan pursuant to Section 2.3 or 2.4 hereof and
ending on (but excluding) the day which numerically corresponds to such date
one, two, three or six months thereafter (or, if such month has no numerically
corresponding day, on the last Business Day of such month), as Borrowers may
select in their relevant notices pursuant to Section 2.3 or 2.4 hereof;
provided, however, that

(a) no more than six (6) Interest Periods may be in effect at any time;

(b) no more than two (2) Interest Periods of six months may be in effect at any
time;

(c) in no event will the aggregate amount of LIBO Rate Loans with an interest
period of six months exceed fifty (50%) percent of the total amount of LIBO Rate
Loans;

(d) if such Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next following Business Day (unless
such next following Business Day is the first Business Day of a calendar month,
in which case such Interest Period shall end on the Business Day next preceding
such numerically corresponding day); and

(e) no Interest Period for any Loan may end later than the Stated Maturity Date
for such Loan.

 

28



--------------------------------------------------------------------------------

“Inventory” means, as to each Borrower and Guarantor, all of such Borrower’s and
Guarantor’s now owned and hereafter existing or acquired goods, wherever
located, which (a) are leased by such Borrower or Guarantor as lessor; (b) are
held by such Borrower for sale or lease or to be furnished under a contract of
service; (c) are furnished by such Borrower or Guarantor under a contract of
service; or (d) consist of raw materials, work in process, finished goods or
materials used or consumed in its business.

“Investment” means, relative to any Person,

(a) any loan, advance or extension of credit made by, or payment under any
Contingent Liability entered into by, such Person to or for the benefit of any
other Person, including the purchase by such Person of any bonds, notes,
debentures or other debt securities of any other Person; and

(b) any Capital Securities held by such Person in any other Person.

The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property at the time of such Investment.

“investment property” has the meaning defined in the UCC.

“ISP Rules” is defined in Section 10.9 hereof.

“Issuance Request” means, in the case of Subfacility Letters of Credit, a
Subfacility Letter of Credit Issuance Request and, in the case of Standby
Letters of Credit, a Standby Letter of Credit Issuance Request.

“Issuer” means Wells Fargo Bank in its capacity as Issuer of the Subfacility
Letters of Credit and the Standby Letters of Credit. At the request of Wells
Fargo Bank and with the consent of Administrative Borrower (not to be
unreasonably withheld), another Lender (at the request of such Lender) or an
Affiliate of Wells Fargo Bank may issue one or more Subfacility Letters of
Credit or Standby Letters of Credit hereunder and thereby also become an
“Issuer” hereunder.

“Leasehold Mortgages” means each leasehold mortgage, leasehold deed of trust or
other agreement for each Leasehold Property executed and delivered by Stores
Leasing, Raleigh Leasing, Montgomery Leasing, Warehouse Leasing or any other
Borrower, as applicable, in favor of Agent, for the benefit of the Secured
Parties, pursuant to the requirements of this Agreement or the Existing Credit
Agreement, under which a Lien is granted on the Leasehold Property and fixtures
described therein, in each case as amended, supplemented, amended and restated
or otherwise modified from time to time.

“Leasehold Property” means, with respect to any Person, such Person’s present
and future leasehold estate in: (a) any plots, pieces or parcels of land;
(b) any improvements, buildings, structures and fixtures now or hereafter
located or erected thereon or attached thereto of every nature whatsoever;
(c) any other interests in property constituting appurtenances to the rights and
interest described in clauses (a) and (b) of this definition, or which hereafter
shall in any way belong, relate or be appurtenant thereto; and (d) all other
rights and privileges thereunto belonging or appertaining and all extensions,
additions, improvements, betterments, renewals, substitutions and replacements
to or of any of the rights and interests described in clause (c) of this
definition.

 

29



--------------------------------------------------------------------------------

“Lender Assignment Agreement” means an assignment agreement substantially in the
form of Exhibit E hereto.

“Lenders” is defined in the preamble, and includes Revolving Loan Lenders and
any Person that becomes a Lender pursuant to Section 10.11.1 hereof; each
sometimes referred to individually as a “Lender”.

“Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
at trial and appellate levels and experts’ fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
claim or proceeding) which may at any time be imposed upon, incurred by or
asserted or awarded against Agent, any Lender or the Issuer or any of such
Person’s Affiliates, shareholders, directors, officers, employees, and agents in
connection with or arising from: (a) any Hazardous Material on, in, under or
affecting all or any portion of any property of Borrowers or any of their
Subsidiaries, the groundwater thereunder, or any surrounding areas thereof to
the extent caused by Releases from Borrowers’ or any of their Subsidiaries’ or
any of their respective predecessors’ properties; (b) any misrepresentation,
inaccuracy or breach of any warranty, contained or referred to in Section 6.12
hereof; (c) any violation or claim of violation by Borrowers or any of their
Subsidiaries of any Environmental Laws; or (d) the imposition of any lien for
damages caused by or the recovery of any costs for the cleanup, release or
threatened release of Hazardous Material by Borrowers or any of their
Subsidiaries, or in connection with any property owned or formerly owned or
leased or operated by Winn-Dixie or any of its Subsidiaries.

“Letter of Credit” means a Standby Letter of Credit or a Subfacility Letter of
Credit, as the case may be.

“Letter of Credit Limit” means, on any date, a maximum amount of $300,000,000,
as such amount may be permanently reduced from time to time pursuant to
Section 2.2 hereof.

“Letter of Credit Outstandings” means Standby Letter of Credit Outstandings
and/or Subfacility Letter of Credit Outstandings, as the case may be.

“letter-of-credit rights” has the meaning defined in the UCC.

 

30



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to each day during each Interest Period
pertaining to a LIBO Rate Loan, the rate per annum determined by Agent (rounded
upward to the nearest 1/100th of 1%) of the offered rates for deposits in
Dollars with a term comparable to such Interest Period that appears on the
Telerate British Bankers Assoc. Interest Settlement Rates Page at approximately
11:00 a.m., London time, on the second full Business Day preceding the first day
of such Interest Period; provided, however, that if there shall at any time no
longer exist a Telerate British Bankers Assoc. Interest Settlement Rates Page or
such rate is for any reason not available thereon, “LIBO Rate” shall mean, with
respect to each day during each Interest Period pertaining to a LIBO Rate Loan,
either (a) the rate per annum determined by Agent (rounded upward to the nearest
1/100th of 1%) appearing on Reuters Screen LIBO Page (or, if more than one rate
appears on such screen, the arithmetic mean for all such rates rounded upward to
the nearest 1/100th of 1%) as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m., London time, on the second full Business
Day preceding the first day of such Interest Period or (b) if such rate is for
any reason not available, the rate per annum equal to the rate at which Agent or
its designee is offered Dollar deposits at or about 11:00 a.m., London time, two
(2) Business Days prior to the beginning of such Interest Period in the
interbank eurodollar market where the eurodollar and foreign currency and
exchange operations in respect of its LIBO Rate Loans are then being conducted
for settlement in immediately available funds, for delivery on the first day of
such Interest Period for the number of days comprised therein and in an amount
comparable to the amount of its LIBO Rate Loan to be outstanding during such
Interest Period.

“LIBO Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
the LIBO Rate (Reserve Adjusted).

“LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be made, continued
or maintained as, or converted into, a LIBO Rate Loan for any Interest Period, a
rate per annum (rounded upwards, if necessary, to the nearest 1/100th of 1%)
determined pursuant to the following formula:

 

LIBO Rate

     =                   LIBO Rate                        

(Reserve Adjusted)

     

1.00 - Reserve Percentage

The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate Loans
will be determined by Agent on the basis of the LIBOR Reserve Percentage in
effect two (2) Business Days before the first day of such Interest Period.

“LIBOR Office” means the office of a Lender designated as its “LIBOR Office” in
a Lender Assignment Agreement or such office as may be designated from time to
time by notice from such Lender to Borrowers and Agent, whether or not outside
the United States, which shall be making or maintaining the LIBO Rate Loans of
such Lender.

“LIBOR Reserve Percentage” means, relative to any Interest Period for LIBO Rate
Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of or including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Interest Period.

 

31



--------------------------------------------------------------------------------

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever, to secure payment of a debt or performance of an
obligation.

“Loan Documents” means, collectively, this Agreement, the Standby Letters of
Credit, the Subfacility Letters of Credit, the Fee Letter, the Guarantee
Agreement, the Qualified Debt Intercreditor Agreement (if applicable), each
Collateral Access Agreement, each Blocked Account Agreement, each Securities
Control Agreement, each Processor Letter, each agreement pursuant to which Agent
is granted a Lien to secure the Obligations (including the Security Agreement,
each Pledge Agreement, each Mortgage and each Leasehold Mortgage), each ACH
Agreement, and each other agreement, intercreditor agreement, certificate,
document or instrument delivered in connection with any Loan Document, whether
or not specifically mentioned herein or therein, in each case as amended,
supplemented, amended and restated or otherwise modified from time to time;
provided, that, in no event shall the term Loan Documents be deemed to include
any Rate Protection Agreement or any other agreements related to Bank Products.

“Loans” means, as the context may require, a Revolving Loan and/or a Swing Line
Loan of any type.

“Majority Accounts” means those Bank Accounts held by Majority Account Banks.

“Majority Account Banks” means each bank or financial institution listed in
Item 6.24(b) of the Disclosure Schedule.

“Material Adverse Change” means a material adverse change in the business,
operations, assets or financial condition of Winn-Dixie and its Subsidiaries
(taken as a whole) from June 30, 2010, as supplemented by the description
thereof in Note 18 to Winn-Dixie’s Consolidated Financial Statements included in
Winn-Dixie’s 2010 10-K, other than any material adverse change relating to or
resulting from any of the following, so long as such change does not have a
material adverse affect on the ability of any Borrower or Guarantor to perform
its Obligations under any Loan Document or the ability of Agent and Lenders to
enforce the Obligations or the ability of any Secured Party to enforce its
rights and remedies under this Agreement, any Security Document or any other
Loan Document: (a) changes in general economic conditions or securities markets
in general, (b) events, circumstances, changes or effects that affect the retail
food industry (except if Administrative Borrower and its Subsidiaries (taken as
a whole) are disproportionately affected thereby), (c) catastrophes, including
hurricanes, earthquakes, hailstorms, severe winter weather, floods, fires,
tornadoes and other natural or man-made disasters, (d) any changes after the
date hereof in any and all domestic (federal, state or local) or foreign laws,
rules, regulations, orders, judgments or decrees promulgated by any Governmental
Authority, including those relating to the protection of the environment,
natural resources, and human health and safety applicable to Administrative
Borrower and its Subsidiaries (taken as a whole) or any of their respective
properties or assets (except if Administrative Borrower and its Subsidiaries
(taken as a whole) are disproportionately affected thereby), or (e) any outbreak
or escalation of hostilities or war or any act of terrorism.

 

32



--------------------------------------------------------------------------------

“Material Contracts” means all contracts to which Winn-Dixie or any of its
Subsidiaries is a party and which have been disclosed in Winn-Dixie’s public
filings as material contracts.

“Material Subsidiary” means each U.S. Subsidiary (other than the Insurance
Captive) now existing or hereafter acquired or formed, and each successor
thereto, which (a) accounts for more than five (5%) percent of (i) the
consolidated gross revenues of Winn-Dixie and its Subsidiaries, or (ii) the
consolidated assets of Winn-Dixie and its Subsidiaries, or (b) together with all
other U.S. Subsidiaries not otherwise deemed a “Material Subsidiary” hereunder,
accounts for more than ten (10%) percent of such consolidated gross revenues, or
consolidated assets described in clause (a) of this definition, in each case, as
of the last day of the most recently completed Fiscal Quarter with respect to
which, pursuant to Section 7.1.1(a) or (b) hereof, financial statements have
been, or are required to have been, delivered by Winn-Dixie, and in any event
includes all of the Subsidiaries listed in Item 6.8(b) of the Disclosure
Schedule.

“Maximum Credit” means the amount of $600,000,000, as such amount may be
increased or reduced from time to time pursuant to Section 2.2 hereof.

“Medicaid” means the health care financial assistance program jointly financed
and administered by the Federal and state governments under Title XIX of the
Social Security Act.

“Medicaid Pharmacy Receivables” means Pharmacy Receivables of Borrowers arising
pursuant to goods sold by Borrowers to eligible Medicaid beneficiaries to be
paid by a Fiscal Intermediary or by the United States of America acting under
the Medicaid program, any state or the District of Columbia acting pursuant to a
health plan adopted pursuant to Title XIX of the Social Security Act or any
other Governmental Authority under Medicaid.

“Medicare” means the health care financial assistance program under Title XVIII
of the Social Security Act.

“Medicare Pharmacy Receivables” means Pharmacy Receivables of Borrowers arising
pursuant to goods sold by Borrowers to eligible Medicare beneficiaries to be
paid by a Fiscal Intermediary or by the United States of America acting under
the Medicare program or any other Governmental Authority under Medicare.

“Montgomery Leasing” Winn-Dixie Montgomery Leasing, LLC, a Florida limited
liability company, and its successors and assigns.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each mortgage, deed of trust or other agreement for each Real
Property executed and delivered by W-D Properties or any other Borrower, as
applicable, in favor of Agent, for the benefit of the Secured Parties, pursuant
to the requirements of this Agreement or the Existing Credit Agreement, under
which a Lien is granted on the Real Property and fixtures described therein, in
each case as amended, supplemented, amended and restated or otherwise modified
from time to time.

 

33



--------------------------------------------------------------------------------

“MSP Pension Plan” means the management security plan or the senior corporate
officer’s management security plan offered by certain Borrowers and Guarantors
to provide retirement benefits to certain participating employees of certain
Borrowers and Guarantors, including any related individual agreements.

“Net Amount of Eligible Credit Card Receivables” means, as to any Borrower, the
gross amount of the Eligible Credit Card Receivables of such Borrower, less
returns, discounts, claims, credits, allowances, accrued rebates, offsets,
deductions, counter claims, disputes and other defenses of any name at any time
issued, owing, granted, outstanding, available or claimed and less any other
fees or charges.

“Net Amount of Eligible Pharmacy Receivables” means, as to any Borrower, the
gross amount of the Eligible Pharmacy Receivables of such Borrower, less sales,
excise or similar taxes, and less returns, discounts, claims, credits,
allowances, accrued rebates, offsets, deductions, counter claims, disputes and
other defenses of any name at any time issued, owing, granted, outstanding,
available or claimed and less any other fees or charges.

“Net Disposition Proceeds” means, with respect to a Permitted Disposition (other
than a Permitted Disposition under Section 7.2.11(c) hereof or Section 7.2.11(d)
hereof (to the extent related to a Permitted Lien under Section 7.2.3(c)
hereof)) of the assets of any Borrower or any of their U.S. Subsidiaries (other
than the Insurance Captive), the excess of

(a) the gross cash proceeds received by any Borrower or any of their
Subsidiaries from any Permitted Disposition, less

(b) the sum of

(i) all reasonable and customary underwriting commissions and legal, investment
banking, brokerage and accounting and other professional fees, sales
commissions, payments required to be made in connection with such Permitted
Disposition under any lease or other contractual obligation permitted under this
Agreement and other out-of-pocket expenses and disbursements (including but not
limited to closing costs) actually incurred in connection with such Permitted
Disposition which have not been paid to Affiliates or Subsidiaries of Borrowers;
and

(ii) all Taxes actually paid, assessed or estimated by Borrowers (in good faith)
to be payable in connection with such Permitted Disposition;

provided, however, that if, after the payment of all Taxes with respect to such
Permitted Disposition, the amount of estimated or assessed Taxes, if any,
pursuant to clause (b)(ii) of this definition exceeded the Taxes actually paid
in cash in respect of such Permitted Disposition, the aggregate amount of such
excess shall be immediately payable, pursuant to Section 3.1.1(c) hereof, as Net
Disposition Proceeds.

“Net Orderly Liquidation Value” means, in respect of Pharmacy Scripts, at any
time, the amount equal to the amount of the recovery in respect of the Eligible
Pharmacy Scripts of Borrowers at such time on a “net orderly liquidation value”
basis as set forth in the most recent acceptable appraisal of Pharmacy Scripts
received by Agent prior to the Closing Date and thereafter in accordance with
Section 7.3.3 hereof, net of operating expenses, liquidation expenses and
commissions.

 

34



--------------------------------------------------------------------------------

“Net Recovery Percentage” means in respect of Inventory, at any time, the
fraction, expressed as a percentage, (a) the numerator of which is the amount
equal to the amount of the recovery in respect of the Inventory of Borrowers at
such time on a “going out of business sale” basis as set forth in the most
recent acceptable appraisal of Inventory received by Agent prior to the Closing
Date and thereafter in accordance with Section 7.3.2 hereof, net of operating
expenses, liquidation expenses and commissions, and (b) the denominator of which
is the applicable original cost of the aggregate amount of the Eligible
Inventory subject to such appraisal.

“Net Sale and Leaseback Proceeds” means, with respect to any Permitted Sale and
Leaseback Transaction, the excess of

(a) the gross cash proceeds received by Winn-Dixie or any of its Subsidiaries
from such Permitted Sale and Leaseback Transaction, less

(b) the sum of

(i) all reasonable and customary underwriting commissions and legal, investment
banking, brokerage and accounting and other professional fees, sales commissions
and other out-of-pocket expenses and disbursements actually incurred in
connection with such Permitted Sale and Leaseback Transaction which have not
been paid to Winn-Dixie or any of its Subsidiaries; and

(ii) all Taxes actually paid, assessed or estimated by Winn-Dixie or any of its
Subsidiaries (in good faith) to be payable in connection with such Permitted
Sale and Leaseback Transaction;

provided, however, that if, after the payment of all Taxes with respect to such
Permitted Sale and Leaseback Transaction, the amount of estimated or assessed
Taxes, if any, pursuant to clause (b)(ii) of this definition exceeded the Taxes
actually paid in cash in respect of such Permitted Sale and Leaseback
Transaction, the aggregate amount of such excess shall be immediately payable,
pursuant to Section 3.1.1(c) hereof, as Net Sale and Leaseback Proceeds.

“Non-Consenting Lender” is defined in Section 10.1(c) hereof.

“Non-Excluded Taxes” means any Taxes in respect of any Loan Document or the
accrual or payment of any amounts or income thereunder, or any Secured Party’s
execution, delivery or performance of its obligations thereunder, other than net
income and franchise Taxes, imposed with respect to any Secured Party (a) under
the laws under which such Secured Party is organized or in which it maintains
its applicable lending office or (b) as a result of a connection between such
Secured Party and the relevant taxing jurisdiction other than solely by reason
of such Lender’s having executed, delivered or performed its obligations, or
having earned or received interest, any other payment or any income, under any
Loans or any of the Loan Documents.

 

35



--------------------------------------------------------------------------------

“Non-U.S. Lender” means any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.

“Obligations” means (a) any and all Loans, Letter of Credit Outstandings,
Reimbursement Obligations and all other obligations, liabilities and
indebtedness of every kind, nature and description owing by each Borrower and
each other Obligor to Agent, any Co-Collateral Agent or any Lender and/or any of
their Affiliates, including principal, interest, charges, fees, costs and
expenses, however evidenced, whether as principal, surety, endorser, guarantor
or otherwise, in each case arising under this Agreement or any of the other Loan
Documents, whether now existing or hereafter arising, whether arising before,
during or after the initial or any renewal term of this Agreement or after the
commencement of any case with respect to Borrower or any other Obligor under the
Bankruptcy Code or any similar statute (and including any principal, interest,
fees, costs, expenses and other amounts owed to Agent, any Co-Collateral Agent
or any Lender by Borrowers or any other Obligor which would accrue and become
due but for the commencement of such a case, whether or not such amounts are
allowed or allowable in whole or in part in such a case), whether direct or
indirect, absolute or contingent, joint or several, due or not due, primary or
secondary, liquidated or unliquidated, secured or unsecured, and however
acquired by Agent, any Co-Collateral Agent or any Lender, and (b) for purposes
only of Section 2.1 of the Security Agreement and subject to the priority in
right of payment set forth in Section 4.13.1 or 8.4 hereof, all obligations,
liabilities and indebtedness of every kind, nature and description owing by any
or all of Borrowers or other Obligors to Agent or any Bank Product Provider
arising under or pursuant to any Bank Products, whether now existing or
hereafter arising, provided, that, (i) as to any such obligations, liabilities
and indebtedness arising under or pursuant to a Rate Protection Agreement, the
same shall only be included within the Obligations if upon Agent’s request,
Agent shall have entered into an agreement, in form and substance satisfactory
to Agent in good faith, with the Bank Product Provider that is a counterparty to
such Rate Protection Agreement, as acknowledged and agreed to by Borrowers,
providing for the delivery to Agent by such counterparty of information with
respect to the amount of such obligations and providing for the other rights of
Agent and such Bank Product Provider in connection with such arrangements,
(ii) any Bank Product Provider, other than Wells Fargo Bank and its Affiliates,
shall have delivered written notice to Agent that (A) such Bank Product Provider
has entered into a transaction to provide Bank Products to a Borrower or other
Obligor and (B) the obligations arising pursuant to such Bank Products provided
to Borrowers constitute Obligations entitled to the benefits of the security
interest of Agent granted hereunder, and Agent shall have accepted such notice
in writing (which acceptance shall not be unreasonably withheld, conditioned or
delayed), and (iii) except as otherwise provided herein, in no event shall any
Bank Product Provider acting in such capacity to whom such obligations,
liabilities or indebtedness are owing be deemed a Lender for purposes hereof to
the extent of and as to such obligations, liabilities or indebtedness and in no
event shall the approval of any such person in its capacity as Bank Product
Provider be required in connection with the release or termination of any
security interest or lien of Agent.

“Obligor” means, as the context may require, any Borrower or Guarantor.

 

36



--------------------------------------------------------------------------------

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Organic Document” means, relative to any Obligor, as applicable, its
certificate of incorporation, articles of organization, certificate of
formation, certificate of partnership, by-laws, partnership agreement, limited
liability company agreement, operating agreement and all shareholder agreements,
voting trusts and similar arrangements applicable to any of such Obligor’s
partnership interests, limited liability company interests or authorized shares
of Capital Securities.

“Other Permitted Investments” means, at any time:

(a) any direct obligation of (or unconditionally guaranteed by) the United
States (or any agency thereof to the extent such obligations are supported by
the full faith and credit of the United States), maturing not more than one year
after such time;

(b) any repurchase agreement that is secured by a fully perfected security
interest in any obligation of the type described in clause (a), (d), (e) or
(f) of this definition, so long as the market value of the collateral deposited
to secure such repurchase agreement shall have a market value at all times of
not less than 101% of the face value of such repurchase agreement;

(c) tax exempt general obligations and revenue secured instruments of United
States state and local governments rated A2 or higher by Moody’s or A or higher
by S&P;

(d) bankers’ acceptances eligible for purchase or discount with the Federal
Reserve System;

(e) any certificate of deposit or time deposit which matures not more than two
years after such time and which is issued by any bank organized under the laws
of United States (or any state thereof) and which has (x) a credit rating of A2
or higher from Moody’s or A or higher from S&P and (y) a combined capital and
surplus greater than $500,000,000;

(f) commercial paper which is issued by finance, industrial, utility, bank
holding companies and state and local governments with ratings Prime-1 or
Prime-2 by Moody’s and A-1+, A-1 or A-2 by S&P;

(g) corporate bonds rated by Moody’s and S&P with an average rating of at least
A and maturing not more than two years after such time;

(h) mutual funds investing only in the above assets; provided that only up to
$50,000,000 of such Investments shall constitute Other Permitted Investments,
unless such mutual fund solely owns government securities for non-overnight
investments;

(i) master notes of a bank organized under the laws of the United States (or any
state thereof) or a United States government agency, in each case, which has
(x) a credit rating of A2 or higher from Moody’s or A or higher from S&P and
(y) a combined capital and surplus greater than $500,000,000, with limits
authorized for each specific note, in all cases maturing not more than two years
after such time; and

 

37



--------------------------------------------------------------------------------

(j) asset backed securities maturing not more than two years after such time,
collateralized by credit card receivables or other loans which are rated AAA or
higher by both Moody’s and S&P; provided that only up to $20,000,000 of such
securities issued by any single issuer shall be considered Other Permitted
Investments.

“Other Taxes” means any and all stamp, documentary, mortgage recordation or
similar Taxes, or any other excise or property Taxes or similar levies that
arise on account of any payment made or required to be made under any Loan
Document or from the execution, delivery, registration, recording or enforcement
of any Loan Document.

“Participant” is defined in Section 10.11.2 hereof.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“Payment Date” means the first day after the end of each calendar month, or, if
any such day is not a Business Day, the next succeeding Business Day.

“PACA” means the Perishable Agricultural Commodities Act, 1930, as amended, 7
U.S.C. Section 499a et. seq., as the same now exists or may hereafter from time
to time be amended, modified, recodified or supplemented, together with all
rules and regulations thereunder.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which Winn-Dixie or any
corporation, trade or business that is, along with such Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.

“Percentage” means as to any Lender:

(a) with respect to a Revolving Loan Lender’s obligation to make Revolving Loans
and Swing Line Loans and to acquire interests in Letter of Credit Outstandings,
receive payments of principal, interest, fees, costs and expenses with respect
thereto and for purposes of determining the Required Lenders, the fraction
(expressed as a percentage) the numerator of which is such Revolving Loan
Lender’s Revolving Loan Commitment and the denominator of which is the aggregate
amount of all of the Revolving Loan Commitments, as adjusted from time to time
in accordance with the provisions of Section 2.2.1 or 10.11 hereof; provided,
that, if the Revolving Loan Commitments have been terminated, the numerator of
such fraction shall be the outstanding amount of such Revolving Loan Lender’s
Revolving Loans and Swing Line Loans and its interest in the Letter of Credit
Outstandings and the denominator of such fraction shall be the aggregate amount
of all outstanding Revolving Loans, Swing Line Loans and Letter of Credit
Outstandings; and

 

38



--------------------------------------------------------------------------------

(b) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 10.4 hereof and the voting
rights set forth in Section 10.1 hereof), the fraction (expressed as a
percentage) the numerator of which is the aggregate amount of all of such
Lender’s Commitments and the denominator of which is the aggregate amount of all
of the Commitments of all Lenders; provided, that, if the Commitments have been
terminated, the numerator of such fraction shall be the outstanding amount of
each Lender’s Loans and its interest in the Letter of Credit Outstandings and
the denominator of such fraction shall be the aggregate amount of all
outstanding Loans and Letter of Credit Outstandings, in each case as the
Commitments may be adjusted from time to time in accordance with the provisions
of Section 2.2.1 or 10.11 hereof.

“Perishable Inventory” means Inventory included in the following categories as
reported by Borrowers consistent with past practice: bakeries, produce, floral,
dairy, fresh seafood, meat and deli.

“Permitted Acquisition” means an acquisition (whether pursuant to an acquisition
of Capital Securities, assets or otherwise) by any Borrower or any Subsidiary
from any Person of a business or of all or substantially all of the assets or of
all of the Capital Securities of any Person (or any division thereof) in which
the following conditions are satisfied:

(a) immediately before and after giving effect to such acquisition, no Default
shall have occurred and be continuing or would result therefrom (including under
Sections 7.2.1 and 7.2.4 hereof);

(b) Winn-Dixie shall have delivered to Agent, in form and substance satisfactory
to Agent in good faith, (i) a Compliance Certificate for the period of four
(4) full Fiscal Quarters immediately preceding such acquisition giving pro forma
effect to the consummation of such acquisition and any Borrowings necessary in
connection therewith and evidencing compliance with the covenant set forth in
Section 7.2.4 hereof; (ii) the most recent annual and interim financial
statements for the Person being acquired and related statements of income and
cash flows showing positive cash flows for the preceding fiscal year of such
Person, (iii) detailed forecasts of cash flows for the Person being acquired
forecasting positive future cash flows and (iv) new detailed projections for
Winn-Dixie and its Subsidiaries through the Stated Maturity Date giving pro
forma effect to such acquisition, based on assumptions satisfactory to Agent and
demonstrating pro forma compliance with the financial covenant contained in
Section 7.2.4 hereof, in each case, prepared in good faith and in a manner and
using such methodology which is consistent with the most recent financial
statements delivered pursuant to Section 7.1.1 hereof and in form reasonably
satisfactory to Agent in good faith, provided, that, Winn-Dixie shall not be
required to comply with this clause (b) of this definition in respect of any
acquisition of a single retail store or any acquisition of a series of related
retail stores (whether through the acquisition of Capital Securities or assets)
to the extent that such acquisitions of retail stores (the “Retail Store
Acquisitions”) do not exceed $25,000,000 (excluding Inventory) in the aggregate
during any Fiscal Year;

 

39



--------------------------------------------------------------------------------

(c) concurrently with the consummation of such acquisition, Borrowers will have
complied with the requirements of Section 7.1.8 hereof, including that the
documentation for such acquisition shall permit Agent to obtain a Lien thereon
to the extent provided in Section 7.1.8 hereof; and

(d) such acquisition shall be in the same line of business as that engaged in by
Winn-Dixie and its Subsidiaries as of the Closing Date.

“Permitted Disposition” means a sale, disposition or other conveyance of assets
(including Capital Securities of a Subsidiary) by any Borrower or any of its
Subsidiaries pursuant to Section 7.2.11 hereof.

“Permitted Lien” means a Lien permitted pursuant to Section 7.2.3 hereof.

“Permitted Sale and Leaseback Transaction” means a transaction by any Borrower
or any of its Subsidiaries permitted pursuant to the proviso to Section 7.2.15
hereof.

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.

“Pharmacy Receivables” means as to each Borrower and each Guarantor, all present
and future rights of such Borrower and Guarantor to payment from a Third Party
Payor arising from the sale of prescription drugs by such Borrower or Guarantor
(it being understood that the portion of the purchase price for such
prescription drugs payable by the purchaser of such prescription drugs or any
Person other than a Third Party Payor shall not be deemed to be a Pharmacy
Receivable).

“Pharmacy Scripts” means as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s now owned or hereafter existing or acquired retail
customer files (including prescriptions for retail customers and other medical
information related thereto) maintained by the retail pharmacies of Borrowers
and Guarantors, wherever located.

“Pharmacy Scripts Availability” means an amount equal to eighty-five
(85%) percent of the Net Orderly Liquidation Value of the Eligible Pharmacy
Scripts multiplied by the number of Eligible Pharmacy Scripts, provided, that,
such amount may be reduced or increased (but in no event shall the advance rate
in respect of Eligible Pharmacy Scripts be increased to an amount greater than
eighty-five (85%) percent), at the option of the Co-Collateral Agents in good
faith, to reflect (a) any sales of Eligible Pharmacy Scripts, (b) reductions in
the number of prescriptions, the average volume of prescriptions being filled or
the average dollar amount of prescription values, (c) any change in the mix of
the types of payors with respect to prescriptions, (d) any statutory or
regulatory changes after the date hereof that adversely affect the
transferability of the Pharmacy Scripts or (e) any other changes to the factors
identified in any appraisal that adversely affect the amount that may be
recovered by Agent from the sale or other disposition of the Pharmacy Scripts;
provided further that the amount of any reduction shall have a reasonable
relationship to the event, condition or other matter which is the basis for such
reduction as determined by any Co-Collateral Agents in good faith.

 

40



--------------------------------------------------------------------------------

“Pledge Agreement” means, as the context may require, each Loan Document
pursuant to which a pledge may be created by the owners of Capital Securities of
Winn-Dixie or any of Winn-Dixie’s Subsidiaries to Agent for the benefit of the
Secured Parties (including any Foreign Pledge Agreement), in each case as
amended, supplemented, amended and restated or otherwise modified from time to
time; sometimes referred to collectively as the “Pledge Agreements” as the
context may require.

“Pledged Subsidiary” means each Material Subsidiary in respect of which Agent
has been granted a security interest in or a pledge of (a) any of the Capital
Securities of such Subsidiary or (b) any intercompany notes of such Material
Subsidiary owing to Winn-Dixie or another Subsidiary.

“Process Agent” is defined in Section 10.15 hereof.

“Processor Letter” means any letter agreement between any Obligor and any Credit
Card Issuer or Credit Card Processor of such Obligor which is a party to Credit
Card Agreement in favor of Agent acknowledging Agent’s first priority security
interest in the monies due and to become due to such Borrower (including,
without limitation, credits and reserves) under such Credit Card Agreement, and
agreeing to transfer all such amounts to a Majority Account, as the same now
exist or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

“Provision for Taxes” means an amount equal to all taxes imposed on or measured
by net income, whether Federal, State, county or local, and whether foreign or
domestic, that are paid or payable by any Person in respect of any period in
accordance with GAAP.

“PSA” means the Packers and Stockyard Act of 1921, 7 U.S.C. Section 181 et.
seq., as the same now exists or may from time to time hereafter be amended,
modified, recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.

“QDO Call Option” means a call option or other derivative contract purchased by
Winn-Dixie under which Winn-Dixie will have the right to receive from the
counterparty to such call option or other derivative contract Capital Securities
of Winn-Dixie (or to receive a cash settlement in lieu of delivery of such
Capital Securities), provided, that, such option or other derivative contract is
purchased by Winn-Dixie (a) in connection with an issuance by Winn-Dixie of
convertible notes or other securities in a Qualified Debt Offering, and (b) for
the purpose of reducing the potential dilution to the Capital Securities of
Winn-Dixie and/or to reduce any potential cash payments that Winn-Dixie may be
required to make upon conversion of such convertible notes or other securities.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash or Cash Equivalent Investments of Borrowers as calculated by
Agent (absent manifest error) that is (a) maintained in the Qualified Cash
Account, subject to the valid, enforceable and first priority perfected security
interest of Agent pursuant to a Securities Control Agreement, in form and
substance satisfactory to the Co-Collateral Agents in good faith, providing
that, among other things, no amounts may be withdrawn or disbursed from the
Qualified Cash Account to any Person without the prior written consent of Agent,
and (b) not subject to any Lien, except in favor of Agent.

 

41



--------------------------------------------------------------------------------

“Qualified Cash Account” means the Bank Account of Winn-Dixie at Wells Fargo
Bank or any of its Affiliates in which the Qualified Cash is maintained.

“Qualified Debt Agent” means the entity acting in the capacity as agent or
trustee, as applicable, with respect to a Qualified Debt Offering and any
successor or replacement agent or trustee, as applicable, and their respective
successors and assigns.

“Qualified Debt Intercreditor Agreement” means, in form and substance reasonably
satisfactory to the Co-Collateral Agents, any Intercreditor Agreement entered
into on the date that one or more of Borrowers incur any Indebtedness permitted
to be incurred pursuant to Section 7.2.2(l) hereof, by and between Agent and the
holders of such debt (or their agent or trustee, as applicable) (and such other
party as may be applicable as determined by Agent in the event that more than
one type of Qualified Debt Offering has been incurred), as acknowledged and
agreed to by Borrowers and Guarantors, pursuant to which the holders of such
debt (or their agent or trustee, as applicable) shall subordinate its lien on
all Collateral, as the same may be amended, modified, supplemented, extended,
renewed, restated or replaced with the written consent of the Co-Collateral
Agents.

“Qualified Debt Offering” means, at the option of the Borrowers, in each case,
pursuant to and in accordance with the terms of Section 7.2.2(l) hereof, any or
a combination of (i) term loans made to the Borrowers or Guarantors after the
date hereof, (ii) notes or other securities issued by any Borrower or Guarantor
after the date hereof (including notes or other securities issued by Winn-Dixie
convertible into Capital Securities of Winn-Dixie, so long as, no Change in
Control would occur as a result of such conversion and, in the case of a
conversion to preferred stock as described in clause (h) of the definition of
“Indebtedness,” such conversion would be in compliance with the requirements of
Section 7.2.2(l) hereof) or (iii) an offering of preferred stock (including
preferred stock convertible into other Capital Securities of Winn-Dixie) of
Winn-Dixie (or other Capital Securities convertible into such preferred stock)
as described in clause (h) of the definition of “Indebtedness”; provided, that,
the foregoing shall not be deemed to permit any Change in Control occurring as a
result of such issuance of or conversion to any Capital Securities of Winn-Dixie
having the requisite voting power as provided in the definition of the term
Change in Control.

“Qualified Debt Offering Documents” means, collectively, all agreements,
documents and instruments at any time executed and delivered by any Borrower or
Guarantor in connection with a Qualified Debt Offering permitted pursuant to
Section 7.2.2(l) hereof, as the same may be amended, modified, supplemented,
extended, renewed, restated or replaced.

“Quarterly Average Excess Availability” means, at any time, the daily average of
the aggregate amount of the Excess Availability for the immediately preceding
Fiscal Quarter.

“Raleigh Leasing” Winn-Dixie Raleigh Leasing, LLC, a Florida limited liability
company, and its successors and assigns.

 

42



--------------------------------------------------------------------------------

“Rate Protection Agreement” means an agreement between any Borrower and Agent or
Bank Product Provider that is a rate swap agreement, basis swap, forward rate
agreement, commodity swap, interest rate option, forward foreign exchange
agreement, spot foreign exchange agreement, rate cap agreement rate, floor
agreement, rate collar agreement, currency swap agreement, cross-currency rate
swap agreement, currency option, any other similar agreement (including any
option to enter into any of the foregoing or a master agreement for any the
foregoing together with all supplements thereto) for the purpose of protecting
against or managing exposure to fluctuations in interest or exchange rates,
currency valuations or commodity prices; sometimes collectively referred to
herein as “Rate Protection Agreements”.

“Real Estate Borrower” means, collectively, W-D Properties and any other Person
that at any time after the date hereof becomes a Real Estate Borrower, together
with its successors and assigns, including any trustee or other fiduciary
hereafter appointed as legal representative on behalf of such Person or on
behalf of any such successor or assign.

“Real Property” means, with respect to any Person, such Person’s present and
future fee-owned right, title and interest in: (a) any plots, pieces or parcels
of land; (b) any improvements, buildings, structures and fixtures now or
hereafter located or erected thereon or attached thereto of every nature
whatsoever; (c) any other interests in property constituting appurtenances to
the rights and interest described in clauses (a) and (b) of this definition, or
which hereafter shall in any way belong, relate or be appurtenant thereto; and
(d) all other rights and privileges thereunto belonging or appertaining and all
extensions, additions, improvements, betterments, renewals, substitutions and
replacements to or of any of the rights and interests described in clause (c) of
this definition.

“Real Property Availability” means an amount equal to the lesser of
(a) $60,000,000 or (b) an amount equal to sixty (60%) percent of the fair market
value of the Eligible Real Property, as set forth in the most recent acceptable
appraisal of such Real Property received by Agent prior to the date hereof,
which appraisal shall be in form, scope and methodology acceptable to the
Co-Collateral Agents in good faith and by an appraiser acceptable to Agent,
addressed to Agent for the benefit of Lenders and upon which Agent and the
Lenders are expressly permitted to rely; provided, that, the Real Property
Availability shall be recalculated and adjusted annually based upon the then
most recent acceptable appraisal received by Agent in accordance with
Section 7.3.6 hereof to an amount equal to the lesser of (x) $60,000,000 or
(y) the amount equal to sixty (60%) percent of the fair market value of the
Eligible Real Property as set out in such appraisal.

“Records” means, as to each Borrower and Guarantor, all of such Borrower’s and
Guarantor’s present and future books of account of every kind or nature,
purchase and sale agreements, invoices, ledger cards, bills of lading and other
shipping evidence, statements, correspondence, memoranda, credit files and other
data relating to the Collateral or any account debtor, together with the tapes,
disks, diskettes and other data and software storage media and devices, file
cabinets or containers in or on which the foregoing are stored (including any
rights of any Borrower or Guarantor with respect to the foregoing maintained
with or by any other Person).

“Refunded Swing Line Loans” is defined in Section 2.3.2(b) hereof.

 

43



--------------------------------------------------------------------------------

“Register” is defined in Section 2.7(b) hereof.

“Reimbursement Obligation” is defined in Section 2.6.3 hereof.

“Related Fund” means, with respect to any Lender which is a fund that invests in
loans, any other fund that invests in loans and is controlled by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

“Release” means a “release”, as such term is defined in CERCLA.

“Replaced Lender” is defined in Section 4.11 hereof.

“Replacement Lender” is defined in Section 4.11 hereof.

“Reports” is defined in Section 9.11 hereof.

“Required Lenders” means, at any time, those Lenders (other than any Defaulting
Lenders at such time) whose Percentages aggregate more than fifty (50%) percent
of the aggregate of the Commitments of all Lenders (other than any Defaulting
Lenders at such time), or if the Commitments shall have been terminated, Lenders
(other than any Defaulting Lenders at such time) to whom more than fifty
(50%) percent of the then outstanding Obligations are owing.

“Required Supermajority Lenders” means, at any time, those Lenders (other than
any Defaulting Lenders at such time) whose Percentages aggregate more than
seventy-five (75%) percent of the aggregate of the Commitments of all Lenders
(other than any Defaulting Lenders at such time), or if the Commitments shall
have been terminated, Lenders (other than any Defaulting Lenders at such time)
to whom more than seventy-five (75%) percent of the then outstanding Obligations
are owing.

 

44



--------------------------------------------------------------------------------

“Reserves” means, as of any date of determination, such amounts as Agent (at the
direction of the Co-Collateral Agents) may from time to time establish and
revise in good faith, without duplication, reducing the amount of Revolving
Loans, Subfacility Letter of Credit Outstandings and Standby Letter of Credit
Outstandings that would otherwise be available to Borrowers under the lending
formula(s) provided for herein: (a) to reflect events, conditions, contingencies
or risks which, as determined by Co-Collateral Agents in good faith, adversely
affect, or would have a reasonable likelihood of adversely affecting, (i) the
Eligible Borrowing Base Assets or any other property which is security for the
Obligations or its value, (ii) the assets, business or financial condition of
any Borrower or Obligor or (iii) the security interests and other rights of
Agent or any Lender in the Eligible Borrowing Base Assets or any other property
which is security for the Obligations (including the enforceability, perfection
and priority thereof), (b) to reflect the Co-Collateral Agents’ good faith
belief (whether based on the receipt or discovery of new information, any
change, occurrence or development with respect to previously furnished
information, or otherwise) that any collateral report or financial information
furnished by or on behalf of any Borrower or Obligor to Agent is, has become or
may have been incomplete, inaccurate or misleading in any material respect,
(c) to reflect freight, taxes, duty and other amounts which Agent estimates must
be paid in connection with Eligible LC Inventory upon arrival and for delivery
to one of Borrower’s or Guarantor’s locations for Eligible Inventory within the
United States of America, (d) [Intentionally deleted], (e) to fully reflect
(i) past due payables which are outstanding more than sixty (60) days past the
invoice date as of such time, (ii) past due accruals which are outstanding more
than sixty (60) days past the receipt of Inventory related to such accrual as of
such time, in excess of $10,000,000, (iii) past due rent payments which are
outstanding more than thirty (30) days past due as of such time and (iv) without
duplication, the amount of checks issued but not sent by Borrowers to pay such
payables, accruals and rent payments, in each case other than (A) payables,
accruals or rent payments which are being contested by a Borrower in good faith
and (B) past due payables and accruals in respect of which a Reserve has been
established pursuant to clause (1) of this definition, and (v) real estate taxes
which are past due and delinquent, (f) [Intentionally deleted], (g) to fully
reflect write-ups or write-downs in value with respect to payments and
obligations, liabilities or indebtedness (contingent or otherwise) of Borrowers
to Agent or any Bank Product Provider arising under or in connection with any
Bank Products or as such Bank Product Provider may otherwise require in
connection therewith to the extent that such obligations, liabilities or
indebtedness constitute Obligations or otherwise receive the benefit of the
security interest of Agent in any Collateral, (h) to fully reflect amounts owing
by Borrowers to Credit Card Issuers or Credit Card Processors in connection with
the Credit Card Agreements, (i) to reflect the deterioration in the turnover,
nature, quality, quantity, gross margin or mix of Inventory, and/or (j) in
respect of any state of facts which the Co-Collateral Agents determine in good
faith constitutes a Default or an Event of Default. Without limiting the
generality of the foregoing, Reserves may, at the option of Agent (at the
direction of the Co-Collateral Agents) in good faith, be established, without
duplication, to take into account: (1) liabilities of any Borrower to any Person
that is entitled to receive the benefit of a security interest or trust pursuant
to the PACA, the PSA, the Food Security Act, any law relating to dairy products
or any other similar law, (2) dilution with respect to the Pharmacy Receivables
(based on the ratio of the aggregate amount of non-cash reductions in Pharmacy
Receivables for any period to the aggregate dollar amount of the prescription
drug sales of Borrowers for such period) as calculated by the Co-Collateral
Agents for any period that is or is reasonably anticipated to be greater than
five (5%) percent, (3) a reduction in the value of the Eligible Real Property,
but in any event, with respect to a reserve established against Real Property
Availability, only to the extent that such reduction has not been reflected in a
reduction in the Real Property Availability pursuant to any appraisal of the
Eligible Real Property, and (4) any indemnities, guaranties or other
reimbursement agreements or obligations by Agent in favor of any Person in
connection with or with respect to any cash management arrangements or any Rate
Protection Agreements. To the extent Agent (at the direction of the
Co-Collateral Agents) (a) have reflected in the lending formulas used to
establish the Borrowing Base any circumstance, condition, event or contingency
in a manner satisfactory to the Co-Collateral Agents in good faith or (b) may
revise the lending formulas used to determine the Borrowing Base or establish
new criteria or revise existing criteria for any of the Eligible Borrowing Base
Assets so as to address any circumstances, condition, event or contingency in a
manner satisfactory to the Co-Collateral Agents in good faith, in each case
Agent (at the direction of the Co-Collateral Agents) shall not establish a
Reserve for the same purpose. The amount of any Reserve established by Agent (at
the direction of the Co-Collateral Agents) shall have a reasonable relationship
to the event, condition or other matter which is the basis for such reserve as
determined by the Co-Collateral Agents in good faith.

 

45



--------------------------------------------------------------------------------

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.

“Restricted Payment” means the declaration or payment of any dividend (other
than dividends payable solely in Capital Securities of any Borrower or any
Subsidiary which do not contain mandatory redemption provisions) on, or the
making of any payment or distribution on account of, or setting apart assets for
a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement, repurchase or other acquisition of any class of Capital Securities
of any Borrower or any Subsidiary or any warrants or options to purchase any
such Capital Securities, whether now or hereafter outstanding, or the making of
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property, obligations of any Borrower or any Subsidiary or
otherwise.

“Retail Store Acquisitions” is defined in the definition of “Permitted
Acquisitions”.

“Revolving Loan Commitment” means, relative to any Revolving Loan Lender, such
Revolving Loan Lender’s obligation (if any) to make Revolving Loans pursuant to
Section 2.1.1(a) hereof in the principal amount set forth on Schedule II hereto
designated as the Revolving Loan Commitment for such Revolving Loan Lender or in
the Lender Assignment Agreement pursuant to which such Revolving Loan Lender
became a Revolving Loan Lender hereunder in accordance with the provisions of
Section 10.11.1 hereof, as the same may be adjusted from time to time in
accordance with the terms hereof; sometimes being collectively referred to
herein as the “Revolving Loan Commitments”.

“Revolving Loan Lenders” means, at any time, Lenders having a Revolving Loan
Commitment or Revolving Loans owing to it at such time; each sometimes referred
to herein individually as a “Revolving Loan Lender”.

“Revolving Loans” means, collectively, the revolving loans made to or for the
benefit of a Borrower by or on behalf of any Revolving Loan Lender or by Agent
for the ratable account of any Revolving Loan Lender as set forth in
Section 2.1.1(a) hereof.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“SEC” means the Securities and Exchange Commission.

 

46



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Lenders, the Issuer, Agent,
Co-Collateral Agents, each Bank Product Provider and (in each case), each of
their respective successors, transferees and assigns.

“Securities Control Agreement” means an agreement in writing, in form and
substance satisfactory to the Co-Collateral Agents in good faith, by and among
Agent, any Borrower or Guarantor (as the case may be) and any securities
intermediary, commodity intermediary, issuer of uncertificated securities or
other person who has custody, control or possession of any investment property
of such Borrower or Guarantor acknowledging, among other things, that such
securities intermediary, commodity intermediary, issuer or other person has
custody, control or possession of such investment property on behalf of Agent,
that it will comply with entitlement orders originated by Agent with respect to
such investment property and such other instructions of Agent.

“Security Agreement” means the Second Amended and Restated Security Agreement,
dated of even date herewith, executed and delivered by each Borrower and
Guarantor in favor of Agent for the benefit of the Secured Parties, as amended,
supplemented, amended and restated or otherwise modified from time to time.

“Security Documents” means, collectively, the Security Agreement, each Pledge
Agreement, each Trademark Security Agreement, each Mortgage and each Leasehold
Mortgage; each sometimes referred to individually as a “Security Document” as
the context may require.

“Social Security Act” means the Social Security Act, 92 U.S.C. §§1396, et seq.,
as the same now exists or may from time to time hereafter be amended, modified,
recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.

“Special Agent Advances” is defined in Section 2.1.1(e) hereof.

“SRP Pension Plan” means the supplemental retirement plan offered by certain
Borrowers and Guarantors to provide supplemental retirement benefits to certain
participating employees of certain Borrowers and Guarantors, including any
related individual agreements.

“Standby Letter of Credit” is defined in Section 2.1.3(a)(i) hereof.

“Standby Letter of Credit Commitment” means, with respect to the Issuer, such
Issuer’s obligation to issue Standby Letters of Credit pursuant to Section 2.1.3
hereof and, with respect to each Lender, the obligations of each such Lender to
participate in such Standby Letters of Credit pursuant to Section 2.6.1 hereof.

“Standby Letter of Credit Issuance Request” means a Standby Letter of Credit
request and certificate to be duly executed by an Authorized Officer of a
Borrower pursuant to the terms of this Agreement, substantially in the form of
Exhibit B-1 hereto.

“Standby Letter of Credit Outstandings” means, on any date, an amount equal to
the sum of (a) the then aggregate amount which is undrawn and available under
all issued and outstanding Standby Letters of Credit, and (b) the then aggregate
amount of all unpaid and outstanding Reimbursement Obligations in respect of
Standby Letters of Credit.

 

47



--------------------------------------------------------------------------------

“Stated Amount” means, on any date and with respect to a particular Letter of
Credit or Standby Letter of Credit, the total amount then available to be drawn
under such Letter of Credit or Standby Letter of Credit in Dollars.

“Stated Expiry Date” is defined in Section 2.6 hereof.

“Stated Maturity Date” that is the earliest to occur of (i) the date which is
five (5) years after the date hereof, or (ii) at the option of Agent, or at the
direction of the Required Lenders, at any time (after giving notice to the
Administrative Borrower) on or after an Event of Default.

“Stores Leasing” shall mean Winn-Dixie Stores Leasing, LLC, a Florida limited
liability company, and its successors and assigns.

“Subfacility Letter of Credit” is defined in Section 2.1.2 hereof.

“Subfacility Letter of Credit Commitment” means, with respect to the Issuer,
such Issuer’s obligation to issue Subfacility Letters of Credit pursuant to
Section 2.1.2 hereof and, with respect to each Lender, the obligations of each
such Lender to participate in such Subfacility Letters of Credit pursuant to
Section 2.6.1 hereof.

“Subfacility Letter of Credit Issuance Request” means a Subfacility Letter of
Credit request and certificate to be duly executed by an Authorized Officer of a
Borrower pursuant to the terms of this Agreement, substantially in the form of
Exhibit B-2 hereto.

“Subfacility Letter of Credit Outstandings” means, on any date, an amount equal
to the sum of (a) the then aggregate amount which is undrawn and available under
all issued and outstanding Subfacility Letters of Credit, and (b) the then
aggregate amount of all unpaid and outstanding Reimbursement Obligations in
respect of Subfacility Letters of Credit.

“Subsidiary” means, with respect to any Person, any other Person of which more
than fifty (50%) percent of the outstanding Voting Securities of such other
Person (irrespective of whether at the time Capital Securities of any other
class or classes of such other Person shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more other Subsidiaries of
such Person, or by one or more other Subsidiaries of such Person. Unless the
context otherwise specifically requires, the term “Subsidiary” shall be a
reference to a Subsidiary of Winn-Dixie.

“Subsidiary Borrowers” means, collectively, W-D Montgomery, W-D Procurement, W-D
Raleigh, W-D Supermarkets, W-D Properties and any other Person that at any time
after the date hereof becomes a Borrower, together with their respective
successors and assigns, including any trustee or other fiduciary hereafter
appointed as legal representative on behalf of such person or on behalf of any
such successor or assign; each sometimes referred to individually as a
“Subsidiary Borrower”.

“Substitute Lender” is defined in Section 10.11.1(f) hereof.

 

48



--------------------------------------------------------------------------------

“Swing Line Lender” means, subject to the terms of this Agreement, Wells Fargo
Bank.

“Swing Line Loan” is defined in Section 2.1.1(b) hereof.

“Swing Line Loan Commitment” is defined in Section 2.1.1(b) hereof.

“Swing Line Loan Limit” means the amount of $30,000,000, as such amount may be
increased or reduced from time to time pursuant to Section 2.2 hereof.

“Syndication Agent” is defined in the preamble.

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

“Taxes” means all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.

“Telerate British Bankers Assoc. Interest Settlement Rates Page” means the
display designated as Page 3750 or 3740 on the Telerate System Incorporated
Service (or such other page as may replace such page on such service for the
purpose of displaying the rates which Dollar deposits are offered by leading
banks in the London interbank deposit market).

“Termination Date” means the date on which all Obligations have been paid in
full in cash, all Letters of Credit have been terminated or expired (or have
been Cash Collateralized), all Rate Protection Agreements and all other Bank
Products arrangements have been terminated and all Commitments shall have
terminated or expired.

“Third Party Payor” means any private health insurance company that is obligated
to reimburse or otherwise make payments to pharmacies who sell prescription
drugs to eligible patients under any insurance contract with such private health
insurer.

“Total Letter of Credit Outstandings” means, at any given time, the aggregate
amount of all Subfacility Letter of Credit Outstandings and all Standby Letter
of Credit Outstandings.

“Trademark Security Agreement” means any Second Amended and Restated Trademark
Security Agreement executed and delivered by any Obligor pursuant to the terms
of this Agreement or the Security Agreement, as amended, supplemented, amended
and restated or otherwise modified from time to time.

“type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.

 

49



--------------------------------------------------------------------------------

“2010 10-K” means the annual report of Administrative Borrower on Form 10-K for
the Fiscal Year ended June 30, 2010 as filed with the SEC on August 30, 2010.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any Filing Statement or by
reason of any provisions of law, the perfection or the effect of perfection or
non-perfection of the security interests granted to Agent pursuant to the
applicable Loan Document is governed by the Uniform Commercial Code as in effect
in a jurisdiction of the United States other than New York, then “UCC” means the
Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions of each Loan Document and any Filing
Statement relating to such perfection or effect of perfection or non-perfection.

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

“U.S. Subsidiary” means any Subsidiary that is incorporated or organized under
the laws of the United States, a state thereof, or the District of Columbia, in
each case which is not a Subsidiary of a Foreign Subsidiary.

“Value” means, as determined by the Co-Collateral Agents in good faith with
respect to Inventory, the cost of such Inventory computed on a
first-in/first-out basis in accordance with GAAP, provided that, for purposes of
the calculation of the Borrowing Base, the Value of the Inventory shall not
include: (a) the portion of the value of Inventory equal to the profit earned by
any Affiliate on the sale thereof to any Borrower, (b) the portion of the value
of Inventory in an amount equal to such Borrower’s accrued liability for gift
certificates or (c) the portion of the value of Inventory in an amount equal to
such Borrower’s shrink reserve, mark downs and dated Inventory reserves as
reflected in Borrowers’ reporting consistent with past practice and any related
accruals deemed reasonably necessary by the Co-Collateral Agents.

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

“Warehouse Leasing” shall mean Winn-Dixie Warehouse Leasing, LLC, a Florida
limited liability company, and its successors and assigns.

“Wells Fargo Bank” shall mean Wells Fargo Bank, National Association, successor
by merger to Wachovia Bank, National Association, a national banking
association, and its successors and assigns.

“Wells Fargo Capital” is defined in the preamble.

“W-D Montgomery” is defined in the preamble.

“W-D Procurement” is defined in the preamble.

“W-D Raleigh” is defined in the preamble.

 

50



--------------------------------------------------------------------------------

“W-D Properties” is defined in the preamble.

“W-D Supermarkets” is defined in the preamble.

“Welfare Plan” means a “welfare plan”, as such term is defined in Section 3(1)
of ERISA.

“Wholly Owned Subsidiary” means any Subsidiary all of the outstanding Capital
Securities of which (other than any director’s qualifying shares or investments
by foreign nationals mandated by applicable laws) is owned directly or
indirectly by Winn-Dixie.

“Winn-Dixie” is defined in the preamble.

SECTION 1.2 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document, the Disclosure
Schedule and each notice or communication delivered from time to time in
connection with this Agreement or any other Loan Document.

SECTION 1.3 Cross-References. Unless otherwise specified, references in a Loan
Document to any Article or Section are references to such Article or Section of
such Loan Document, and references in any Article, Section or definition to any
clause are references to such clause of such Article, Section or definition.

SECTION 1.4 Accounting and Financial Determinations. Unless otherwise specified,
all accounting terms used in each Loan Document shall be interpreted, and all
accounting determinations and computations thereunder (including under
Section 7.2.4 hereof and the definitions used in such calculations) shall be
made, in accordance with those generally accepted accounting principles (“GAAP”)
applied in the preparation of the financial statements of Winn-Dixie and its
Subsidiaries as contained in the 2010 10-K. Unless otherwise expressly provided,
all financial covenants and defined financial terms shall be computed on a
consolidated basis for Winn-Dixie and its Subsidiaries, in each case without
duplication.

ARTICLE II

COMMITMENTS, BORROWING AND ISSUANCE

PROCEDURES AND LETTERS OF CREDIT

SECTION 2.1 Commitments. On the terms and subject to the conditions of this
Agreement, the Lenders and the Issuer severally agree to make Credit Extensions
as set forth below.

 

51



--------------------------------------------------------------------------------

SECTION 2.1.1 Revolving Loan Commitments and Swing Line Loan Commitment. From
time to time on any Business Day occurring from and after the Closing Date but
prior to the Commitment Termination Date,

(a) each Revolving Loan Lender severally (and not jointly) agrees that it will
make Revolving Loans to the Administrative Borrower for the account of the
applicable Borrower equal to such Revolving Loan Lender’s Percentage of the
aggregate amount of each Borrowing of Revolving Loans requested by any Borrower
(or the Administrative Borrower on behalf of a Borrower) to be made on such day;
provided that, in any event, (i) the aggregate principal amount of the Revolving
Loans, Swing Line Loans and Total Letter of Credit Outstandings outstanding at
any time shall not exceed the lesser of (A) the Borrowing Base at such time or
(B) the Maximum Credit at such time, (ii) the aggregate principal amount of
Revolving Loans, Swing Line Loans and Total Letter of Credit Outstandings
outstanding at any time based on Eligible Inventory consisting of finished goods
that is Perishable Inventory shall not exceed the sublimit set forth in clause
(a)(i)(B)(3) of the definition of Borrowing Base at such time, (iii) the
aggregate principal amount of Revolving Loans, Swing Line Loans and Total Letter
of Credit Outstandings outstanding at any time based on Eligible Pharmacy
Receivables (other than Medicare Pharmacy Receivables and Medicaid Pharmacy
Receivables) and Eligible Credit Card Receivables shall not exceed the sublimit
set forth in clause (a)(i)(C)(2) of the definition of Borrowing Base at such
time, (iv) the aggregate principal amount of Revolving Loans, Swing Line Loans
and Total Letter of Credit Outstandings outstanding at any time based on
Eligible Medicare Pharmacy Receivables and Eligible Medicaid Pharmacy
Receivables shall not exceed the sublimit set forth in clause (a)(i)(D)(2) of
the definition of Borrowing Base at such time, (v) the aggregate principal
amount of Revolving Loans, Swing Line Loans and Total Letter of Credit
Outstandings outstanding at any time based on Eligible Pharmacy Scripts shall
not exceed the sublimit set forth in clause (a)(i)(E)(2) of the definition of
Borrowing Base at such time, (vi) the aggregate principal amount of Revolving
Loans, Swing Line Loans and Total Letter of Credit Outstandings outstanding at
any time based on Eligible Real Property shall not exceed the sublimit set forth
in clause (a) of the definition of Real Property Availability at such time, and
(vii) the Total Letter of Credit Outstandings outstanding at any time shall not
exceed the Letter of Credit Limit at such time;

(b) the Swing Line Lender agrees that it will make loans (its “Swing Line
Loans”) to the Administrative Borrower for the account of the applicable
Borrower equal to the principal amount of the Swing Line Loan requested by any
Borrower (or the Administrative Borrower on behalf of a Borrower) to be made on
such day; provided that, in any event, (i) the aggregate principal amount of
Revolving Loans, Swing Line Loans and Total Letter of Credit Outstandings
outstanding at any time shall not exceed the lesser of (A) the Borrowing Base at
such time and (B) the Maximum Credit at such time and (ii) the aggregate
principal amount of Swing Line Loans outstanding at any time shall not exceed
the Swing Line Loan Limit at such time. The Commitment of the Swing Line Lender
described in this Section is herein referred to as its “Swing Line Loan
Commitment”;

 

52



--------------------------------------------------------------------------------

(c) Co-Collateral Agents may, in their discretion, from time to time, upon not
less than five (5) days prior notice to the Administrative Borrower (or, if an
Event of Default has occurred and is continuing, no prior notice to the
Administrative Borrower), reduce the lending formula(s) with respect to
Borrowing Base Assets to the extent that Co-Collateral Agents determine in good
faith that the liquidation value of the Borrowing Base Assets or any category
thereof has decreased, including any decrease attributable to a change in the
nature, quality, turnover or mix of the Borrowing Base Assets. The amount of any
decrease in the lending formulas shall have a reasonable relationship to the
event, condition or circumstance which is the basis for such decrease as
determined by Co-Collateral Agents in good faith. In determining whether to
reduce the lending formula(s), Co-Collateral Agents may consider events,
conditions, contingencies or risks which are also considered in determining
Eligible Inventory, Eligible Pharmacy Scripts, Eligible Pharmacy Receivables,
Eligible Credit Card Receivables or Eligible Real Property, as the case may be,
or in establishing Reserves, provided that, (i) to the extent Co-Collateral
Agents have established Reserves to address any circumstances, condition, event
or contingency in a manner satisfactory to Co-Collateral Agents, Co-Collateral
Agents shall not reduce the lending formulas for the same purpose and (ii) this
Section 2.1.1(c) shall not otherwise apply to the establishment or adjustment of
Reserves.

(d) in the event that at any time (i) the aggregate principal amount of the
Revolving Loans, Swing Line Loans and Total Letter of Credit Outstandings
outstanding exceeds the Borrowing Base or the Maximum Credit, (ii) the aggregate
principal amount of Revolving Loans, Swing Line Loans and Total Letter of Credit
Outstandings based on Eligible Inventory consisting of finished goods that is
Perishable Inventory exceeds the sublimit set forth in clause (a)(i)(B)(3) of
the definition of Borrowing Base, (iii) the aggregate principal amount of
Revolving Loans, Swing Line Loans and Total Letter of Credit Outstandings based
on Eligible Pharmacy Receivables and Eligible Credit Card Receivables exceeds
the sublimit set forth in clause (a)(i)(C)(2) of the definition of Borrowing
Base, (iv) the aggregate principal amount of Revolving Loans, Swing Line Loans
and Total Letter of Credit Outstandings based on Eligible Medicare Pharmacy
Receivables and Eligible Medicaid Pharmacy Receivables exceeds the sublimit set
forth in clause (a)(i)(D)(2) of the definition of Borrowing Base, (v) the
aggregate principal amount of Revolving Loans, Swing Line Loans and Total Letter
of Credit Outstandings based on Eligible Pharmacy Scripts exceeds the sublimit
set forth in clause (a)(i)(E)(2) of the definition of Borrowing Base, (vi) the
aggregate principal amount of Revolving Loans, Swing Line Loans and Total Letter
of Credit Outstandings based on Eligible Real Property exceeds the sublimit set
forth in clause (a) of the definition of Real Property Availability, (vii) the
Total Letter of Credit Outstandings exceeds the Letter of Credit Limit, or
(viii) the aggregate amount of the Swing Line Loans exceeds the Swing Line Loan
Limit, in each case such event shall not limit, waive or otherwise affect any
rights of Agent or the Lenders in such circumstances or on any future occasions
and Borrowers shall immediately repay to Agent the entire amount of any such
excess(es) for which payment is demanded and, if necessary, Cash Collateralize
all Letter of Credit Outstandings, in an aggregate amount equal to any such
excess(es).

 

53



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary contained herein, Agent may, at its
option, from time to time, at any time on or after an Event of Default and for
so long as the same is continuing or upon any other failure of a condition
precedent to the making of Loans or the issuance of Letters of Credit hereunder,
make such disbursements and advances (“Special Agent Advances”) which Agent, in
its sole discretion, deems necessary or desirable either (i) to preserve or
protect the Collateral or any portion thereof or (ii) to enhance the likelihood
or maximize the amount of repayment by Borrowers and Guarantors of the Loans and
other Obligations, provided, that, (A) the aggregate outstanding principal
amount of the Special Agent Advances which Agent may make or provide, plus the
then outstanding principal amount of additional Revolving Loans or Letters of
Credit which Agent or the Issuer may make or provide as set forth in
Section 10.20 hereof, shall not exceed the aggregate outstanding amount equal to
five (5%) percent of the Borrowing Base, (B) the aggregate outstanding principal
amount of the Special Agent Advances which Agent may make or provide plus the
aggregate principal amount of Revolving Loans, Swing Line Loans and Letter of
Credit Outstandings outstanding with respect to all Borrowers at any time shall
not exceed the Maximum Credit and (C) the aggregate outstanding principal amount
of the Special Agent Advances which Agent may make or provide plus the aggregate
principal amount of Revolving Loans, Swing Line Loans and Total Letter of Credit
Outstandings outstanding with respect to all Borrowers at any time shall not
exceed the Maximum Credit. Special Agent Advances, together with interest
thereon, shall be repayable on demand and be secured by the Collateral, provided
that, demand shall be made by Agent for the repayment of any outstanding Special
Agent Advance no later than ninety (90) days after the date such Special Agent
Advance was made (unless the Required Lenders shall have consented to a later
date for demand). Special Agent Advances shall not constitute Loans but shall
otherwise constitute Obligations hereunder. Without limitation of its
obligations hereunder, each Revolving Loan Lender agrees that it shall make
available to Agent, upon Agent’s demand, in immediately available funds, the
amount equal to such Lender’s Percentage of each such Special Agent Advance.

(f) On the terms and subject to the conditions hereof, each Borrower may from
time to time borrow, prepay and reborrow Revolving Loans and Swing Line Loans.
No Revolving Loan Lender shall be required to make any Revolving Loan if, after
giving effect thereto, the aggregate outstanding principal amount of all
Revolving Loans (including such Revolving Loan Lender’s Percentage of Special
Agent Advances) of such Revolving Loan Lender, together with such Revolving Loan
Lender’s Percentage of the aggregate amount of all Swing Line Loans and Letter
of Credit Outstandings, would exceed such Revolving Loan Lender’s Percentage of
the Maximum Credit. Furthermore, the Swing Line Lender shall not be required to
make Swing Line Loans if, after giving effect thereto, (i) the aggregate
outstanding principal amount of all Swing Line Loans would exceed the Swing Line
Loan Limit or (ii) unless otherwise agreed to by the Swing Line Lender, in its
sole discretion, the sum of all Swing Line Loans and Revolving Loans made by the
Swing Line Lender plus the Swing Line Lender’s Percentage of the aggregate
amount of Letter of Credit Outstandings would exceed the Swing Line Lender’s
Percentage of the Maximum Credit.

SECTION 2.1.2 Subfacility Letter of Credit Commitment; Existing Letters of
Credit.

(a) From time to time on any Business Day occurring from and after the Closing
Date but prior to the Commitment Termination Date, the Issuer agrees that it
will

 

54



--------------------------------------------------------------------------------

(i) issue one or more import letters of credit (relative to such Issuer, its
“Subfacility Letter of Credit”) for the account of any Borrower or any Guarantor
in the Stated Amount requested by such Borrower or Guarantor (or the
Administrative Borrower on behalf of such Borrower or Guarantor) on such day;
provided that (A) the aggregate principal amount of Revolving Loans, Swing Line
Loans and Total Letter of Credit Outstandings outstanding at any time shall not
exceed the lesser of (x) the Borrowing Base at such time or (y) the Maximum
Credit, and (B) the aggregate amount of Subfacility Letter of Credit
Outstandings plus the aggregate amount of Standby Letter of Credit Outstandings
to all Borrowers and Guarantors at any time shall not exceed the Letter of
Credit Limit; or

(ii) extend the Stated Expiry Date of an existing Subfacility Letter of Credit
previously issued hereunder.

(b) No Stated Expiry Date shall extend beyond the earlier of (A) the Commitment
Termination Date and (B) one year from the date of such initial issuance or, if
applicable, most recent extension, in each case unless otherwise agreed to by
the Issuer in its sole discretion; provided that in the case of a Stated Expiry
Date that extends beyond the Commitment Termination Date, such Subfacility
Letter of Credit is fully Cash Collateralized in a manner satisfactory to the
Issuer (or the Issuer has received, in form and substance satisfactory to Agent
and the Issuer, a supporting letter of credit in an amount equal to the Stated
Amount of such Subfacility Letter of Credit and all related fees and other
amounts) on the date of the issuance of such Subfacility Letter of Credit (or
the date of extension thereof, if prior to such extension the Stated Expiry Date
was prior to the Commitment Termination Date). The Issuer shall not be required
to issue or extend the Stated Expiry Date of any Subfacility Letter of Credit
if, after giving effect thereto, (1) the sum of the aggregate amount of all
Revolving Loans, Swing Line Loans and Total Letter of Credit Outstandings would
exceed the Borrowing Base at such time, and (2) the aggregate amount of all
Subfacility Letter of Credit Outstandings plus all Standby Letter of Credit
Outstandings would exceed the Letter of Credit Limit. For the avoidance of
doubt, no Stated Expiry Date shall in any event extend beyond the date which is
one year after the Commitment Termination Date, even if the applicable Letter of
Credit is fully Cash Collateralized. In no event shall the term “Subfacility
Letter of Credit” as used in this Agreement be deemed to include any Standby
Letter of Credit.

(c) [Intentionally deleted].

(d) In connection with Inventory purchased with Subfacility Letters of Credit,
Borrowers and Guarantors shall, at Agent’s request, instruct all suppliers,
carriers, forwarders, customs brokers, warehouses or others receiving or holding
cash, checks, Inventory, documents or instruments in which Agent holds a
security interest to deliver them to the applicable Agent and/or subject to
Agent’s order, and if they shall come into such Borrower’s or Guarantor’s
possession, to deliver them, upon Agent’s request, to Agent in their original
form. Borrowers and Guarantors shall also, at Agent’s request, designate Agent
as the consignee on all bills of lading and other negotiable and non-negotiable
documents.

(e) All Existing Letters of Credit listed in Part I of Item 7.2.2(a) of the
Disclosure Schedule shall be deemed to have been issued as Subfacility Letters
of Credit under this Agreement, shall constitute a Subfacility Letter of Credit
and shall be governed by, and participated in by the Lenders pursuant to, the
terms of this Agreement.

(f) Any payments made by or on behalf of Agent or any Lender to any issuer
thereof and/or related parties in connection with the Subfacility Letters of
Credit provided to or for the benefit of a Borrower shall first constitute
Revolving Loans (or Special Agent Advances, as the case may be) in accordance
with Section 2.1.1 hereof.

 

55



--------------------------------------------------------------------------------

SECTION 2.1.3 Standby Letter of Credit Commitment.

(a) From time to time on any Business Day occurring from and after the Closing
Date but prior to the Commitment Termination Date, the Issuer agrees that it
will

(i) issue one or more standby letters of credit (relative to such Issuer, its
“Standby Letter of Credit”) for the account of any Borrower or any Guarantor in
the Stated Amount requested by such Borrower or Guarantor (or the Administrative
Borrower on behalf of such Borrower or Guarantor) on such day; provided that
(A) Standby Letters of Credit shall be issued only to support workers
compensation obligations and bankers acceptances and performance bonds, surety
bonds, appeal bonds and performance guarantees of a Borrower or any Guarantor,
in each case, in the furtherance of the businesses of Winn-Dixie and its
Subsidiaries permitted pursuant to Section 7.2.1 hereof, (B) the aggregate
principal amount of Revolving Loans, Swing Line Loans and Total Letter of Credit
Outstandings outstanding at any time shall not exceed the Borrowing Base at such
time and (C) the aggregate principal amount of Standby Letter of Credit
Outstandings to all Borrowers and Guarantors at any time, plus the Subfacility
Letter of Credit Outstandings shall not exceed the Letter of Credit Limit; or

(ii) extend the Stated Expiry Date of an existing Standby Letter of Credit
previously issued hereunder.

(b) No Stated Expiry Date shall extend beyond the earlier of (A) the Commitment
Termination Date and (B) one year from the date of initial issuance or, if
applicable, most recent extension, in each case unless otherwise agreed to by
the Issuer in its sole discretion; provided that in the case of a Stated Expiry
Date that extends beyond the Commitment Termination Date, such Standby Letter of
Credit is fully Cash Collateralized in a manner satisfactory to the Issuer on
the date of its issuance (or extension, if prior to such extension the Stated
Expiry Date was prior to the Commitment Termination Date). The Issuer shall not
be required to issue or extend the Stated Maturity Date of any Standby Letter of
Credit if, after giving effect thereto, (1) the aggregate amount of all Standby
Letter of Credit Outstandings plus the Subfacility Letter of Credit Outstandings
would exceed the Letter of Credit Limit or (2) the sum of the aggregate amount
of the Total Letter of Credit Outstandings plus the aggregate principal amount
of all Revolving Loans and Swing Line Loans then outstanding would exceed the
lesser of (x) the Borrowing Base at such time or (y) the Maximum Credit. For the
avoidance of doubt, no Stated Expiry Date shall in any event extend beyond the
date which is one year after the Commitment Termination Date, even if the
applicable Letter of Credit is fully Cash Collateralized.

(c) [Intentionally deleted].

(d) The Issuer shall not be required to issue any Standby Letter of Credit if it
is to be used other than as set forth in Section 2.1.3(a)(i)(A) hereof.

 

56



--------------------------------------------------------------------------------

(e) All Existing Letters of Credit listed in Part II of Item 7.2.2(a) of the
Disclosure Schedule shall be deemed to have been issued as Standby Letters of
Credit under this Agreement, shall constitute a Standby Letter of Credit and
shall be and shall be governed by, and participated in by the Lenders pursuant
to, the terms of this Agreement.

(f) Any payments made by or on behalf of Agent or any Lender to any issuer
thereof and/or related parties in connection with the Standby Letters of Credit
provided to or for the benefit of a Borrower shall first constitute additional
Revolving Loans (or in any event Special Agent Advances as the case may be) in
accordance with Section 2.1.1 hereof.

SECTION 2.2 Increase and Reduction of Maximum Credit.

SECTION 2.2.1 Option to Increase the Maximum Credit.

(a) Administrative Borrower may, at any time, deliver a written request to Agent
to increase the Maximum Credit. Any such written request shall specify the
amount of the increase in the Maximum Credit that Administrative Borrower is
requesting, provided, that, (i) in no event shall the aggregate amount of any
such increase in the Maximum Credit cause the Maximum Credit to exceed
$700,000,000 (less the amount of any reduction in the Maximum Credit under
Section 2.2.2 hereof), (ii) any such request shall be for an increase of not
less than $25,000,000, (iii) any such request shall be irrevocable, and (iv) in
no event shall more than three (3) such written requests be delivered to Agent
during the term of this Agreement.

(b) Upon the receipt by Agent of any such written request, Agent shall notify
each of the Lenders of such request. Agent may seek increases in Revolving Loan
Commitments from Lenders or new Revolving Loan Commitments from such Eligible
Assignees as it may determine, in each case after consultation with
Administrative Borrower. In the event that the Lenders and any such Eligible
Assignees, as the case may be, have committed in writing to provide increases in
their Revolving Loan Commitments or new Revolving Loan Commitments, as the case
may be, in an aggregate amount in excess of the increase in the Maximum Credit
requested by Administrative Borrower or permitted hereunder, Agent shall then
have the right to allocate such increased or new Revolving Loan Commitments to
accomplish the increase in the Maximum Credit requested by Administrative
Borrower in such amounts and manner as Agent may determine, after consultation
with Administrative Borrower. No Lender shall be obligated to provide such
increase in its Revolving Loan Commitments and the determination to increase the
Revolving Loan Commitment of a Lender shall be within the sole and absolute
discretion of such Lender.

(c) The Maximum Credit shall be increased by the amount of the increase in
Revolving Loan Commitments from Lenders or new Revolving Loan Commitments from
Eligible Assignees, in each case selected in accordance with Section 2.2.1(b)
hereof, for which Agent has received a Lender Assignment Agreement (or other
agreements acceptable to Agent) within thirty (30) days after the date of the
request by Administrative Borrower for the increase or such earlier date as
Agent and Administrative Borrower may agree (but in each case subject to the
satisfaction of the conditions set forth below), whether or not the aggregate
amount of the increase in Revolving Loan Commitments and new Revolving Loan
Commitments, as the case may be, equal or exceed the amount of the increase in
the Maximum Credit requested by Administrative Borrower in accordance with the
terms hereof, effective on the date that each of the following conditions have
been satisfied:

 

57



--------------------------------------------------------------------------------

(i) Agent shall have received from each Lender that is providing an additional
Revolving Loan Commitment or Eligible Assignee that is providing a new Revolving
Loan Commitment as part of the increase in the Maximum Credit a Lender
Assignment Agreement (or other agreement acceptable to Agent), duly executed by
such Lender or Eligible Assignee and Administrative Borrower, provided, that,
the aggregate Revolving Loan Commitments set forth in such Lender Assignment
Agreement(s) shall be not less than $5,000,000;

(ii) the conditions precedent to the making of Loans set forth in Section 5.3.1
hereof shall be satisfied as of the date of the increase in the Maximum Credit,
both before and after giving effect to such increase;

(iii) Agent shall have received, in form and substance reasonably satisfactory
to Agent in good faith, a certificate of the Chief Financial Officer of
Administrative Borrower certifying, among other things, that after giving effect
to any such increase in the Maximum Credit, the performance of the terms and
conditions of this Agreement and the other Loan Documents and the incurrence of
Obligations by Borrowers and Guarantors (1) are within each Borrower’s and
Guarantor’s corporate or limited liability company powers, (2) have been duly
authorized by each Borrower and Guarantor, (3) are not prohibited by the
Qualified Debt Offering Documents (to the extent then in effect) and that after
giving effect to such increase, this Agreement shall continue to be a “Credit
Facility” (or such other comparable term) for all purposes under the Qualified
Debt Offering Documents, as applicable, (4) are not in contravention of law or
the terms of any Borrower’s or Guarantor’s Organic Documents, or any indenture
(including any indenture related to a Qualified Debt Offering), agreement or
undertaking to which any Borrower or Guarantor is a party or by which any
Borrower or Guarantor or its property are bound, and (5) will not result in the
creation or imposition of, or require or give rise to any obligation to grant,
any lien, security interest, charge or other encumbrance upon any property of
any Borrower or Guarantor, other than the liens in favor of Agent;

(iv) Agent shall have received, in form and substance and from counsel
satisfactory to Agent in good faith, an opinion of counsel to Borrowers and
Guarantors as to no conflicts with agreements governing other Indebtedness of
Borrowers and Guarantors and such other matters as Agent may reasonably request
and such counsel shall agree;

(v) such increase in the Maximum Credit on the date of the effectiveness thereof
shall not violate any applicable law, regulation or order or decree of any court
or other Governmental Authority and shall not be enjoined, temporarily,
preliminarily or permanently; and

(vi) in connection with such increase in the Maximum Credit, Agent shall have
received for the account of each Lender providing an additional Revolving Loan
Commitment and each Eligible Assignee providing a new Revolving Loan Commitment
(in accordance with the arrangements by and among Agent and each such Lender or
Eligible Assignee), a closing fee in the percentage set forth in Section 1 of
the Fee Letter with respect to the increased amount of the Maximum Credit and
all other fees and expenses (including reasonable fees and expenses of counsel)
in each case due and payable to such Person on or before the effectiveness of
such increase;

 

58



--------------------------------------------------------------------------------

(d) As of the effective date of any such increase in the Maximum Credit,
(i) each reference to the term “Maximum Credit” herein and in any of the other
Loan Documents shall be deemed to have been amended to mean the amount of the
Maximum Credit specified in the most recent written notice from Agent to
Administrative Borrower of the increase in the Maximum Credit, and (ii) Schedule
II hereto shall be deemed to have been amended to reflect the Commitments and
Percentages of each Lender and each Eligible Assignee providing a new Revolving
Loan Commitment (if any) after giving effect to such increase in the Maximum
Credit; and

(e) Effective on the date of each increase in the Maximum Credit pursuant to
this Section 2.2.1, (i) each reference in this Agreement to an amount of Excess
Availability (including in Section 7.2.4 hereof) shall, automatically and
without any further action, be deemed to be increased so that the ratio of each
amount of Excess Availability to the amount of the Maximum Credit after such
increase in the Maximum Credit remains the same as the ratio of such the amount
of Excess Availability to the amount of the Maximum Credit prior to such
increase in the Maximum Credit, (ii) the Swing Line Loan Limit may be increased
so that the ratio of such limit to the Maximum Credit as so increased remains
the same as prior to such increase in the Maximum Credit, (iii) each of the
maximum dollar sub-limits contained in each of clauses (a)(i)(B) through (D) of
the definition of Borrowing Base shall be increased so that the respective
ratios of such dollar sub-limits to the Maximum Credit as so increased remain
the same as prior to such increase in the Maximum Credit and (iv) only upon the
consent of the Required Supermajority Lenders, the maximum dollar sub-limit
contained in clause (a)(i)(E) of the definition of Borrowing Base shall be
increased so that the ratio of such dollar sub-limit to the Maximum Credit as so
increased remains the same as prior to such increase in the Maximum Credit.

SECTION 2.2.2 Reduction of Maximum Credit, Swing Line Loan Limit and Letter of
Credit Limit.

(a) Optional. Winn-Dixie may, from time to time on any Business Day occurring
after the Closing Date, voluntarily reduce the Maximum Credit, the Swing Line
Loan Limit, or the unutilized Letter of Credit Limit on the Business Day so
specified by Winn-Dixie without premium or penalty (subject to Section 4.4
hereof); provided, however, that (i) all such reductions shall require at least
one Business Day’s prior notice to Agent and shall be permanent, (ii) any
partial reduction of (A) the Maximum Credit shall be in a minimum amount of
$5,000,000 and in an integral multiple of $1,000,000, and (B) the Swing Line
Loan Limit shall be in a minimum amount of $1,000,000 and in an integral
multiple of $100,000, and (iii) in no event shall any such reductions result in
the reduction of the Maximum Credit to an amount less than $400,000,000. As of
the effective date of any reduction in the Maximum Credit, each reference to the
term “Maximum Credit” herein and in any of the other Loan Documents shall be
deemed to have been amended to mean the amount of the Maximum Credit specified
in the most recent written notice from Agent to Administrative Borrower of the
reduction in the Maximum Credit. As of the effective date of any reduction in
the Swing Line Loan Limit or Letter of Credit Limit, each reference to the terms
“Swing Line Loan Limit” and “Letter of Credit Limit”, as applicable, herein and
in any of the other Loan Documents shall be deemed to have been amended to mean
the amount of the Swing Line Loan Limit or Letter of Credit Limit, as
applicable, specified in the most recent written notice from Agent to
Administrative Borrower of the reduction in the Swing Line Loan Limit or Letter
of Credit Limit, as applicable.

 

59



--------------------------------------------------------------------------------

(b) Mandatory. The Maximum Credit shall, without any further action,
automatically and permanently be reduced on the Commitment Termination Date so
that the Maximum Credit equals $0.

SECTION 2.3 Borrowing Procedures. Loans (other than Swing Line Loans) shall be
made by the Lenders in accordance with Section 2.3.1 hereof, and Swing Line
Loans shall be made by the Swing Line Lender in accordance with Section 2.3.2
hereof.

SECTION 2.3.1 Borrowing Procedure. In the case of Loans other than Swing Line
Loans, by delivering a Borrowing Request to Agent on or before 12:00 noon (New
York time) on a Business Day, a Borrower (or the Administrative Borrower on
behalf of such Borrower) may from time to time irrevocably request, on the same
day as the proposed Borrowing in the case of Base Rate Loans, or three
(3) Business Days’ notice in the case of LIBO Rate Loans, and in either case not
more than five (5) Business Days’ notice, that a Borrowing be made, in the case
of LIBO Rate Loans, in a minimum amount of $5,000,000 and an integral multiple
of $1,000,000, in the case of Base Rate Loans, in a minimum amount of $5,000,000
and an integral multiple of $500,000 or, in either case, in the unused amount of
the applicable Commitment. On the terms and subject to the conditions of this
Agreement, each Borrowing shall be comprised of the type of Loans, and shall be
made on the Business Day, specified in such Borrowing Request. In the case of
LIBO Rate Loans, on or before 11:00 a.m. (New York time), and in the case of
Base Rate Loans other than Swing Line Loans, on or before 3:00 p.m. (New York
time), on such specified Business Day each Lender that has a Commitment to make
the Loans being requested shall deposit with Agent same day funds in an amount
equal to such Lender’s Percentage of the requested Borrowing. Such deposit will
be made to an account which Agent shall specify from time to time by notice to
the Lenders. To the extent funds are received from the Lenders, Agent shall make
such funds available to the applicable Borrower by wire transfer to the accounts
such Borrower shall have specified in its Borrowing Request. No Lender’s
obligation to make any Loan shall be affected by any other Lender’s failure to
make any Loan.

 

60



--------------------------------------------------------------------------------

SECTION 2.3.2 Swing Line Loans.

(a) By telephonic notice to the Swing Line Lender on or before 12:00 noon (New
York time) on a Business Day (followed (on the same Business Day) by the
delivery of a confirming Borrowing Request), a Borrower (or the Administrative
Borrower on such Borrower’s behalf) may from time to time irrevocably request
that Swing Line Loans be made by the Swing Line Lender in an aggregate minimum
principal amount of $500,000 and an integral multiple of $100,000. All Swing
Line Loans shall be made as Base Rate Loans and shall not be entitled to be
converted into LIBO Rate Loans. The proceeds of each Swing Line Loan shall be
made available by the Swing Line Lender to the applicable Borrower by wire
transfer to the account such Borrower shall have specified in its notice
therefor by the close of business on the Business Day telephonic notice is
received by the Swing Line Lender. Agent shall be entitled to rely upon any
certification, notice or other communication permitted to be made by telephone
hereunder and Section 3.1.1(b)(ii) hereof believed by it to be genuine and
correct. Borrowers shall not request (and shall not be permitted to request) any
Swing Line Loans when any Default has occurred and is continuing.

(b) If (i) any Swing Line Loan shall be outstanding for more than four
(4) Business Days, (ii) any Swing Line Loan is or will be outstanding on a date
when a Borrower requests that a Revolving Loan be made, or (iii) any Default
shall occur and be continuing, then each Lender (other than the Swing Line
Lender) irrevocably agrees that it will, at the request of the Swing Line Lender
(and the Swing Line Lender agrees to make such request by the fifth Business Day
that any Swing Line Loan is outstanding), (A) make a Revolving Loan (which shall
initially be funded as a Base Rate Loan) in an amount equal to such Lender’s
Percentage of the aggregate principal amount of all such Swing Line Loans then
outstanding or (B) if, for any reason, it cannot make a Revolving Loan, purchase
a participation in an amount equal to such Lender’s Percentage of the aggregate
principal amount of all Swing Line Loans outstanding (in either case, such
outstanding Swing Line Loans hereinafter referred to as the “Refunded Swing Line
Loans”). On or before 11:00 a.m. (New York time) on the first Business Day
following receipt by each Lender of a request to make Revolving Loans as
provided in the preceding sentence, each Lender shall deposit in an account
specified by the Swing Line Lender the amount so requested in same day funds and
such funds shall be applied by the Swing Line Lender to repay the Refunded Swing
Line Loans. At the time the Lenders make the above referenced Revolving Loans
the Swing Line Lender shall be deemed to have made, in consideration of the
making of the Refunded Swing Line Loans, Revolving Loans in an amount equal to
the Swing Line Lender’s Percentage of the aggregate principal amount of the
Refunded Swing Line Loans. Upon the making (or deemed making, in the case of the
Swing Line Lender) of any Revolving Loans pursuant to this clause, the amount so
funded shall become an outstanding obligation to each Lender and shall no longer
be owed to the Swing Line Lender. All interest payable with respect to any
Revolving Loans made (or deemed made, in the case of the Swing Line Lender)
pursuant to this clause shall be appropriately adjusted to reflect the period of
time during which the Swing Line Lender had outstanding Swing Line Loans in
respect of which such Revolving Loans were made. Each Lender’s obligation to
make the Revolving Loans (or purchase participations) referred to in this clause
shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, any
Obligor or any Person for any reason whatsoever; (ii) the occurrence or
continuance of any Default; (iii) any adverse change in the condition (financial
or otherwise) of any Obligor; (iv) the acceleration or maturity of any
Obligations or the termination of any Commitment after the making of any Swing
Line Loan; (v) any breach of any Loan Document by any Person; or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

61



--------------------------------------------------------------------------------

SECTION 2.4 Continuation and Conversion Elections. By delivering a Continuation/
Conversion Notice to Agent on or before 11:00 a.m. (New York time) on a Business
Day, a Borrower (or the Administrative Borrower on such Borrower’s behalf) may
from time to time irrevocably elect, on not less than one Business Day’s notice
in the case of conversions to or continuations of Base Rate Loans, or three
(3) Business Days’ notice in the case of conversions to or continuations of LIBO
Rate Loans, and in either case not more than five (5) Business Days’ notice,
that all, or any portion in an aggregate minimum amount of $5,000,000 and an
integral multiple of $1,000,000 be, in the case of Base Rate Loans, converted
into LIBO Rate Loans or be, in the case of LIBO Rate Loans, converted into Base
Rate Loans or continued as LIBO Rate Loans (in the absence of delivery of a
Continuation/Conversion Notice with respect to any LIBO Rate Loan at least three
(3) Business Days (but not more than five (5) Business Days) before the last day
of the then current Interest Period with respect thereto, such LIBO Rate Loan
shall, on such last day, automatically convert to a Base Rate Loan); provided,
however, that (x) each such conversion or continuation shall be pro rated among
the applicable outstanding Loans of all Lenders that have made such Loans, and
(y) no portion of the outstanding principal amount of any Loans may be continued
as, or be converted into, LIBO Rate Loans when any Default has occurred and is
continuing unless Agent otherwise agrees.

SECTION 2.5 Funding. Each Lender may, if it so elects, fulfill its obligation to
make, continue or convert LIBO Rate Loans hereunder by causing one of its
foreign branches or Affiliates (or an international banking facility created by
such Lender) to make or maintain such LIBO Rate Loan; provided, however, that
such LIBO Rate Loan shall nonetheless be deemed to have been made and to be held
by such Lender, and the obligation of a Borrower to repay such LIBO Rate Loan
shall nevertheless be to such Lender for the account of such foreign branch,
Affiliate or international banking facility. In addition, each Borrower hereby
consents and agrees that, for purposes of any determination to be made for
purposes of Section 4.1, 4.2, 4.3 or 4.4 hereof, it shall be conclusively
assumed that each Lender elected to fund all LIBO Rate Loans by purchasing
Dollar deposits in its LIBOR Office’s interbank eurodollar market.

SECTION 2.6 Issuance Procedures. By delivering to Agent an Issuance Request on
or before 11:00 a.m. (New York time) on a Business Day, a Borrower (or the
Administrative Borrower on such Borrower’s behalf) may from time to time
irrevocably request on not less than three nor more than ten (10) Business Days’
notice, in the case of an initial issuance of a Letter of Credit and not less
than three (3) Business Days’ prior notice, in the case of a request for the
extension of the Stated Expiry Date of an outstanding Letter of Credit (in each
case, unless a shorter notice period is agreed to by the Issuer, in its sole
discretion), that the Issuer issue, or extend the Stated Expiry Date of, a
Letter of Credit in a minimum amount of $25,000 in such form as may be requested
by such Borrower and approved by such Issuer, solely for the purposes described
in Section 7.1.7 hereof. Each Letter of Credit shall by its terms be stated to
expire on a date (its “Stated Expiry Date”) no later than the earlier to occur
of (a) the Commitment Termination Date or (b) one year from the date of its
initial issuance or extension, in each case unless otherwise agreed to by the
Issuer in its sole discretion; provided that in the case of a Stated Expiry Date
that extends beyond the Commitment Termination Date, such Letter of Credit is
fully Cash Collateralized in a manner satisfactory to the Issuer on the date of
its issuance (or extension, if prior to such extension the Stated Expiry Date
was prior to the Commitment Termination Date). Each Issuer will make available
to the beneficiary thereof the original of the Letter of Credit which it issues.

 

62



--------------------------------------------------------------------------------

SECTION 2.6.1 Other Lenders’ Participation. Upon the issuance of each Letter of
Credit, and without further action, each Lender (other than such Issuer) shall
be deemed to have irrevocably purchased, to the extent of its Percentage, a
participation interest in such Letter of Credit (including the Contingent
Liability and any Reimbursement Obligation with respect thereto), and such
Lender shall, to the extent of its Percentage, be responsible for reimbursing
within one (1) Business Day the Issuer for Reimbursement Obligations which have
not been reimbursed by Borrowers in accordance with Section 2.6.2 hereof or
which have been required to be returned or disgorged by the Issuer or Agent. In
addition, such Lender shall, to the extent of its Percentage, be entitled to
receive a ratable portion of the Subfacility Letter of Credit fees payable
pursuant to Section 3.3.3 hereof with respect to each Subfacility Letter of
Credit or the Standby Letter of Credit fees payable pursuant to Section 3.3.4
hereof with respect to each Standby Letter of Credit (in each case other than
the Fronting Fee), and of interest payable pursuant to Section 3.2 hereof with
respect to any Reimbursement Obligation. To the extent that any Lender has
reimbursed any Issuer for a Disbursement, such Lender shall be entitled to
receive its ratable portion of any amounts subsequently received (from Borrowers
or otherwise) in respect of such Disbursement.

SECTION 2.6.2 Disbursements. The Issuer will notify the Administrative Borrower
and Agent promptly of the presentment for payment of any Letter of Credit issued
by the Issuer, together with notice of the date (the “Disbursement Date”) such
payment shall be made (each such payment, a “Disbursement”). Subject to the
terms and provisions of such Letter of Credit and this Agreement, the Issuer
shall make such payment to the beneficiary (or its designee) of such Letter of
Credit. Prior to 11:00 a.m. (New York time) on the first Business Day following
the Disbursement Date, the applicable Borrower will reimburse Agent, for the
account of the applicable Issuer, for all amounts which the Issuer has disbursed
under such Letter of Credit together with interest thereon at a rate per annum
equal to the rate per annum then in effect for Base Rate Loans pursuant to
Section 3.2 hereof for the period from the Disbursement Date through the date of
such reimbursement. Without limiting in any way the foregoing and
notwithstanding anything to the contrary contained herein or in any separate
application for any Letter of Credit, each Borrower hereby acknowledges and
agrees that it shall be obligated to reimburse the Issuer upon each Disbursement
of a Letter of Credit, and it shall be deemed to be the obligor for purposes of
each such Letter of Credit issued hereunder (whether the account party on such
Letter of Credit is a Borrower or a Guarantor).

 

63



--------------------------------------------------------------------------------

SECTION 2.6.3 Reimbursement. The obligation (a “Reimbursement Obligation”) of
each Borrower under Section 2.6.2 hereof to reimburse the Issuer with respect to
each Disbursement (including interest thereon), and, upon the failure of a
Borrower to reimburse the Issuer (or upon the disgorgement of any amounts
theretofore reimbursed by a Borrower), each Lender’s obligation under
Section 2.6.1 hereof to reimburse the Issuer, shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which any Borrower or such Lender, as the
case may be, may have or have had against the Issuer or any Lender, including
any defense based upon the failure of any Disbursement to conform to the terms
of the applicable Letter of Credit (if, in the Issuer’s good faith opinion, such
Disbursement is determined to be appropriate), or any non-application or
misapplication by the beneficiary of the proceeds of such Letter of Credit;
provided, however, that after paying in full its Reimbursement Obligation
hereunder, nothing herein shall adversely affect the right of any Borrower or
such Lender, as the case may be, to commence any proceeding against the Issuer
for any wrongful Disbursement made by the Issuer under a Letter of Credit as a
result of acts or omissions constituting gross negligence or willful misconduct
on the part of the Issuer.

SECTION 2.6.4 Deemed Disbursements. Upon the occurrence and during the
continuation of any Event of Default under Section 8.1.10 hereof or upon
notification by Agent (acting at the direction of the Required Lenders) to any
Borrower of its obligations under this Section, following the occurrence and
during the continuation of any other Event of Default,

(a) the aggregate Stated Amount of all Letters of Credit shall, without demand
upon or notice to any Borrower or any other Person, be deemed to have been paid
or disbursed by the Issuer of such Letters of Credit (notwithstanding that such
amount may not in fact have been paid or disbursed); and

(b) such Borrower shall be immediately obligated to reimburse the Issuer for the
amount deemed to have been so paid or disbursed by such Issuer.

Amounts payable by such Borrower pursuant to this Section shall be deposited in
immediately available funds with Agent and held as collateral security for the
Reimbursement Obligations. When all Events of Default giving rise to the deemed
disbursements under this Section have been cured or waived Agent shall promptly
return to such Borrower all amounts then on deposit with Agent pursuant to this
Section which have not been applied to the satisfaction of the Reimbursement
Obligations or other Obligations.

SECTION 2.6.5 Nature of Reimbursement Obligations. Each Borrower, each other
Obligor and, to the extent set forth in Section 2.6.1 hereof as to each Lender’s
participation interest in such Letter of Credit, each Lender shall assume all
risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof. The Issuer (except to the extent of its own gross
negligence, lack of good faith or willful misconduct) shall not be responsible
for:

(a) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any Letter of Credit or any document submitted by any party in connection with
the application for and issuance of a Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged;

 

64



--------------------------------------------------------------------------------

(b) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit, or the rights or benefits thereunder or the proceeds thereof
in whole or in part, which may prove to be invalid or ineffective for any
reason;

(c) failure of the beneficiary to comply fully with conditions required in order
to demand payment under a Letter of Credit;

(d) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise; or

(e) any loss or delay in the transmission or otherwise of any document or draft
required in order to make a Disbursement under a Letter of Credit.

None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to any Issuer or any Lender hereunder. In furtherance
and not in limitation or derogation of any of the foregoing, any action taken or
omitted to be taken by the Issuer in good faith and without gross negligence or
willful misconduct shall be binding upon each Obligor and each such Secured
Party, and shall not put the Issuer under any resulting liability to any Obligor
or any Secured Party, as the case may be. In any event, if any Obligor fails to
object with specificity in writing to any draw under a Letter of Credit, by the
close of business on the Business Day following the date notice of such draw is
received by a Borrower from the Issuer, such Obligor shall be deemed to have
waived any objection to the same.

SECTION 2.7 Register.

(a) Each Lender may maintain in accordance with its usual practice an account or
accounts evidencing the Indebtedness of each Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder; provided,
however, that the failure of any Lender to maintain such account or accounts
shall not limit or otherwise affect any Obligations of any Borrower or any other
Obligor.

(b) Each Borrower hereby designates Agent to serve as such Borrower’s agent,
solely for the purpose of this subsection (b), to maintain a register (the
“Register”) on which Agent will record each Lender’s Commitment, the Loans made
by each Lender and each repayment in respect of the principal amount of the
Loans of each Lender and annexed to which Agent shall retain a copy of each
Lender Assignment Agreement delivered to Agent pursuant to Section 10.11.1
hereof. Failure to make any recordation, or any error in such recordation, shall
not affect any Borrower’s obligation in respect of such Loans. The entries in
the Register shall be conclusive, in the absence of manifest error, and each
Borrower, Agent and the Lenders shall treat each Person in whose name a Loan is
registered as the owner thereof for all purposes of this Agreement,
notwithstanding notice or any provision herein to the contrary. A Lender’s
Commitment and the Loans made pursuant thereto may be assigned or otherwise
transferred in whole or in part only by registration of such assignment or
transfer in the Register. Any assignment or transfer of a Lender’s Commitment or
the Loans made pursuant thereto shall be registered in the Register only upon
delivery to Agent of a Lender Assignment Agreement duly executed by the Assignor
Lender thereof (and a Borrower, when its consent is required hereunder). No
assignment or transfer of a Lender’s Commitment or the Loans made pursuant
thereto shall be effective unless such assignment or transfer shall have been
recorded in the Register by Agent as provided in this Section 2.7.

 

65



--------------------------------------------------------------------------------

SECTION 2.8 Joint and Several Liability. All Borrowers shall be jointly and
severally liable for all amounts due to Agent and Lenders under this Agreement
and the other Loan Documents, regardless of which Borrower actually receives the
Loans or Letter of Credit Outstandings hereunder or the amount of such Loans
received or the manner in which Agent or any Lender accounts for such Loans,
Letter of Credit Outstandings or other extensions of credit on its books and
records. All references herein or in any of the other Loan Documents to any of
the obligation of Borrowers to make any payment hereunder or thereunder shall
constitute joint and several obligations of Borrowers. The Obligations with
respect to Loans made to a Borrower, and the Obligations arising as a result of
the joint and several liability of a Borrower hereunder, with respect to Loans
made to the other Borrowers, shall be separate and distinct obligations, but all
such other Obligations shall be primary obligations of all Borrowers. The
Obligations arising as a result of the joint and several liability of a Borrower
hereunder with respect to Loans, Letter of Credit Outstandings or other
extensions of credit made to the other Borrowers shall, to the fullest extent
permitted by law, be unconditional irrespective of (a) the validity or
enforceability, avoidance or subordination of the Obligations of the other
Borrowers or of any promissory note or other document evidencing all or any part
of the Obligations of the other Borrowers, (b) the absence of any attempt to
collect the Obligations from the other Borrowers, any Guarantor or any other
security therefor, or the absence of any other action to enforce the same,
(c) the waiver, consent, extension, forbearance or granting of any indulgence by
Agent or any Lender with respect to any provisions of any instrument evidencing
the Obligations of the other Borrowers, or any part thereof, or any other
agreement now or hereafter executed by the other Borrowers and delivered to
Agent or any Lender, (d) the failure by Agent or any Lender to take any steps to
perfect and maintain its security interest in, or to preserve its rights and
maintain its security or collateral for the Obligations of the other Borrowers,
(e) the election of Agent and Lenders in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b)(2) of the Bankruptcy
Code, (f) the disallowance of all or any portion of the claim(s) of Agent or any
Lender for the repayment of the Obligations of the other Borrowers under
Section 502 of the Bankruptcy Code, or (g) any other circumstances which might
constitute a legal or equitable discharge or defense of a Guarantor or of the
other Borrowers other than the gross negligence or willful misconduct of Agent
or a Lender as determined pursuant to a final non-appealable order of a court of
competent jurisdiction. With respect to the Obligations arising as a result of
the joint and several liability of a Borrower hereunder with respect to Loans,
Letter of Credit Outstandings or other extensions of credit made to the other
Borrowers hereunder, each Borrower waives, until the Obligations shall have been
paid in full and this Agreement shall have been terminated, any right to enforce
any right of subrogation or any remedy which Agent or any Lender now has or may
hereafter have against any Borrower or Guarantor and any benefit of, and any
right to participate in, any security or collateral given to Agent or any
Lender. Upon any Event of Default, and for so long as such Event of Default is
continuing, Agent may proceed directly and at once, without notice, against any
Borrower to collect and recover the full amount, or any portion of the
Obligations, without first proceeding against the other Borrowers or any other
Person, or against any security or collateral for the Obligations. Each Borrower
consents and agrees that Agent and Lenders shall be under no obligation to
marshall any assets in favor of Borrowers or against or in payment of any or all
of the Obligations. Each Borrower shall have a right of contribution against the
other Borrowers to the extent payments made by such Borrower exceed the amount
of Credit Extensions and related Obligations directly obtained by such Borrower.

 

66



--------------------------------------------------------------------------------

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

SECTION 3.1 Repayments and Prepayments. Each Borrower agrees that the Loans
shall be repaid and prepaid pursuant to the following terms.

SECTION 3.1.1 Repayments and Prepayments.

(a) Each Borrower shall repay in full the unpaid principal amount of each Loan
upon the applicable Stated Maturity Date therefor. Prior thereto, payments and
prepayments of the Loans shall or may be made as set forth below.

(b) At any time and from time to time on any Business Day, each Borrower shall
have the right to make a voluntary prepayment without premium or penalty
(subject to Section 4.4 hereof), in whole or in part, of the outstanding
principal amount of any

(i) Revolving Loans; provided, however, that (A) all such prepayments shall be
made pro rata among the Revolving Loans of the same type and, if applicable,
having the same Interest Period of all Lenders that have made such Revolving
Loans; (B) all such voluntary prepayments shall require at least one but no more
than five (5) Business Days’ prior notice to Agent; and (D) all such voluntary
partial prepayments shall be, in the case of LIBO Rate Loans, in an aggregate
minimum amount of $5,000,000 and an integral multiple of $1,000,000 and, in the
case of Base Rate Loans, in an aggregate minimum amount of $1,000,000 and an
integral multiple of $100,000; and

(ii) Swing Line Loans; provided that (A) all such voluntary prepayments shall
require prior telephonic notice to the Swing Line Lender on or before 1:00 p.m.
(New York time) on the day of such prepayment (such notice to be confirmed in
writing within 24 hours thereafter); and (B) all such voluntary partial
prepayments shall be in an aggregate minimum amount of $200,000 and an integral
multiple of $100,000.

(c) So long as no Cash Management Event has occurred and is continuing, within
five (5) Business Days after any Borrower or any of its Subsidiaries realizes
any Net Disposition Proceeds in excess of $4,000,000 (for an individual
Disposition or collectively for a related series of Dispositions) or any Net
Sale and Leaseback Proceeds, Borrowers shall make a mandatory prepayment of
Revolving Loans or Swing Line Loans (or both) in an aggregate amount equal to
the amount of such Net Sale and Leaseback Proceeds or Net Disposition Proceeds
if any such Revolving Loans or Swing Line Loans are then outstanding; provided,
that, if the making of such prepayment would result in the breakage of any
Interest Period, Borrowers may make such prepayment at the end of the then
applicable Interest Period. If an Event of Default has occurred and is
continuing, any Net Sale and Leaseback Proceeds or Net Disposition Proceeds
realized by any Borrower or any of its Subsidiaries shall be applied in
accordance with Section 8.4 hereof.

 

67



--------------------------------------------------------------------------------

(d) Immediately upon any acceleration of the Stated Maturity Date of any Loans
pursuant to Section 8.2 or Section 8.3 hereof, each Borrower shall repay all the
Loans, unless, pursuant to Section 8.3 hereof, only a portion of all the Loans
is so accelerated (in which case the portion so accelerated shall be so repaid).

(e) Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4 hereof.

SECTION 3.2 Interest Provisions. Interest on the outstanding principal amount of
Loans shall accrue and be payable in accordance with the terms set forth below.

SECTION 3.2.1 Rates. Subject to Section 2.3.2 hereof, pursuant to an
appropriately delivered Borrowing Request or Continuation/Conversion Notice,
Administrative Borrower may elect that Loans comprising a Borrowing accrue
interest as either a Base Rate Loan or LIBO Rate Loan as follows:

(a) Revolving Loans comprising a Borrowing accrue interest at a rate per annum:

(i) on that portion maintained from time to time as a Base Rate Loan, equal to
the sum of the Alternate Base Rate from time to time in effect plus the then
Applicable Margin on a per annum basis for Revolving Loans that are Base Rate
Loans; and

(ii) on that portion maintained as a LIBO Rate Loan, during each Interest Period
applicable thereto, equal to the sum of the LIBO Rate (Reserve Adjusted) for
such Interest Period plus the then Applicable Margin on a per annum basis for
Revolving Loans that are LIBO Rate Loans; and

(b) All LIBO Rate Loans shall bear interest from and including the first day of
the applicable Interest Period to (but not including) the last day of such
Interest Period at the interest rate determined as applicable to such LIBO Rate
Loan.

SECTION 3.2.2 Default Rates. Upon the occurrence and during the continuance of
an Event of Default, if demanded by Agent at its option or at the direction of
the Required Lenders (or automatically in the case of the occurrence of an event
described in Section 8.1.10 hereof), Borrowers shall pay to the extent permitted
by law:

 

68



--------------------------------------------------------------------------------

(a) in the case of LIBO Rate Loans only, (i) interest (after as well as before
judgment) on the principal amount of all outstanding LIBO Rate Loans at a rate
per annum equal to the LIBO Rate (Reserve Adjusted) from time to time in effect,
plus, in the case of Revolving Loans, the sum of the then Applicable Margin for
Revolving Loans that are LIBO Rate Loans plus two (2%) percent per annum until
the expiration of the applicable Interest Period in effect at such time, and
(ii) thereafter, in accordance with subsection (b) of this Section 3.2.2; and

(b) in the case of Base Rate Loans, Swing Line Loans and all other amounts
payable under this Agreement, interest (after as well as before judgment) on
(i) the principal amount of all outstanding Loans, (ii) all unpaid interest and
fees payable hereunder and (iii) any other amounts due and payable, in each case
at a rate per annum equal to the Alternate Base Rate from time to time in
effect, plus in the case of Revolving Loans, the sum of the then Applicable
Margin for Revolving Loans that are Base Rate Loans plus two (2%) percent per
annum.

SECTION 3.2.3 Payment Dates. Interest accrued on each Loan shall be payable,
without duplication:

(a) on the Stated Maturity Date therefor;

(b) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan on the principal amount so paid or prepaid;

(c) with respect to Base Rate Loans, on each Payment Date in arrears occurring
after the Closing Date;

(d) with respect to LIBO Rate Loans, on the last day of each applicable Interest
Period (and, in the case of any LIBO Rate Loans having an Interest Period of six
months, at the end of the third month of such Interest Period);

(e) with respect to any Base Rate Loans converted into LIBO Rate Loans on a day
when interest would not otherwise have been payable pursuant to subsection
(c) of this Section 3.2.3, on the date of such conversion; and

(f) on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3 hereof, immediately upon such
acceleration;

Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.

SECTION 3.3 Fees. Each Borrower agrees to pay the fees set forth below. All such
fees shall be non-refundable.

 

69



--------------------------------------------------------------------------------

SECTION 3.3.1 Unused Line Fees.

(a) Borrowers agree to pay to Agent, for the account of Revolving Loan Lenders
(in accordance with the arrangements by and among Agent and each Revolving Loan
Lender), a monthly unused line fee in an amount equal to six hundred and
twenty-five one thousandths of one (0.625%) percent per annum commencing on the
Closing Date and ending on June 17, 2011 calculated upon the amount by which the
Maximum Credit exceeds the average monthly balance of the outstanding Revolving
Loans and Letter of Credit Outstandings during the immediately preceding month
(or part thereof), which rate shall be adjusted thereafter as of the first day
of every three month period to an amount equal to (i) six hundred and
twenty-five one thousandths of one (0.625%) percent per annum if the daily
average of the outstanding Revolving Loans and Letter of Credit Outstandings
during the immediately preceding three month period was less than fifty
(50%) percent of the Maximum Credit and (ii) one half of one (0.50%) percent per
annum if the daily average of the outstanding Revolving Loans and Letter of
Credit Outstandings during the immediately preceding three month period was
equal to or greater than fifty (50%) percent of the Maximum Credit. Swing Line
Loans shall not be considered in the above calculation of the unused line fee.

(b) All unused line fees payable pursuant to this Section shall be calculated on
a year comprised of 360 days and payable by Borrowers in arrears on each Payment
Date, commencing with the first Payment Date following the Closing Date, and on
the Commitment Termination Date.

SECTION 3.3.2 Agent’s Fees. Borrowers agree to pay the fees in the amounts, on
the dates and on the terms set forth in the Fee Letter.

SECTION 3.3.3 Subfacility Letter of Credit Fee. Borrowers agree to pay to Agent,
for the pro rata account of each Lender, a Subfacility Letter of Credit fee at a
rate equal to the then Applicable Margin on a per annum basis for Subfacility
Letters of Credit on the daily outstanding balance of all Subfacility Letters of
Credit for the immediately preceding month (or part thereof), and upon the
occurrence and during the continuance of an Event of Default, if demanded by
Agent at its option or at the direction of the Required Lenders (or
automatically in the case of the occurrence of an event described in
Section 8.1.10 hereof), at a rate equal to the sum of the then Applicable Margin
for Subfacility Letters of Credit plus two (2%) percent per annum on the daily
outstanding balance of all import Subfacility Letters of Credit for the
immediately preceding month (or part thereof), such fees being payable in
arrears on each Payment Date following the date of issuance of each such
Subfacility Letter of Credit and on the Commitment Termination Date. Borrowers
further agree to pay to the applicable Issuer in arrears on each Payment Date
following the date of issuance of each Subfacility Letter of Credit and on the
Commitment Termination Date, a Fronting Fee for all outstanding Subfacility
Letters of Credit, together with the Issuer’s customary administrative,
amendment, drawing, transfer and other fees incurred with respect to such
Subfacility Letters of Credit.

 

70



--------------------------------------------------------------------------------

SECTION 3.3.4 Standby Letter of Credit Fee. Borrowers agree to pay to Agent, for
the pro rata account of each Lender, a Standby Letter of Credit fee at a rate
equal to the then Applicable Margin on a per annum basis for Standby Letters of
Credit on the daily outstanding balance of all Standby Letters of Credit for the
immediately preceding month (or part thereof), and upon the occurrence and
during the continuance of an Event of Default, if demanded by Agent at its
option or at the direction of the Required Lenders (or automatically in the case
of the occurrence of an event described in Section 8.1.10 hereof), at a rate
equal to the sum of the then Applicable Margin for Standby Letters of Credit
plus two (2%) percent per annum on the daily outstanding balance of all Standby
Letters of Credit for the immediately preceding month (or part thereof), such
fees being payable in arrears on each Payment Date following the date of
issuance of each such Standby Letter of Credit and on the Commitment Termination
Date. Borrowers further agree to pay to the applicable Issuer in arrears on each
Payment Date following the date of issuance of each Standby Letter of Credit and
on the Commitment Termination Date, a Fronting Fee for all outstanding Standby
Letters of Credit, together with the Issuer’s customary administrative,
amendment, drawing, transfer and other fees incurred with respect to such
Standby Letters of Credit.

ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS;

COLLECTION AND ADMINISTRATION

SECTION 4.1 LIBO Rate Lending Unlawful. If any Lender shall determine (which
determination shall, upon notice thereof to the Administrative Borrower and
Agent, be conclusive and binding on Borrowers) that the introduction of or any
change in or in the interpretation of any law makes it unlawful, or any
Governmental Authority asserts that it is unlawful, for such Lender to make or
continue any Loan as, or to convert any Loan into, a LIBO Rate Loan, the
obligations of such Lender to make, continue or convert any such LIBO Rate Loan
shall, upon such determination, forthwith be suspended until such Lender shall
notify Agent that the circumstances causing such suspension no longer exist, and
all outstanding LIBO Rate Loans payable to such Lender shall automatically
convert into Base Rate Loans at the end of the then current Interest Periods
with respect thereto or sooner, if required by such law or assertion.

SECTION 4.2 Deposits Unavailable; Market Disruptions. If Agent shall have
determined that

(a) Dollar deposits in the relevant amount and for the relevant Interest Period
are not available to it in its relevant market; or

(b) by reason of circumstances affecting its relevant market, adequate means do
not exist for ascertaining the interest rate applicable hereunder to LIBO Rate
Loans or if Required Lenders have informed Agent that the LIBO Rate does not
accurately and fairly reflect the costs of certain Lenders of making Loans;

then, upon notice from Agent to the Administrative Borrower and the Lenders, the
obligations of all Lenders under Section 2.3 and Section 2.4 hereof to make or
continue any Loans as, or to convert any Loans into, LIBO Rate Loans shall
forthwith be suspended until Agent shall notify the Administrative Borrower and
the Lenders that the circumstances causing such suspension no longer exist.

 

71



--------------------------------------------------------------------------------

SECTION 4.3 Increased LIBO Rate Loan Costs, etc. Borrowers agree to reimburse
each Lender and Issuer for any increase in the cost to such Lender or Issuer of,
or any reduction in the amount of any sum receivable by such Secured Party in
respect of, such Secured Party’s Commitments and the making of Credit Extensions
hereunder (including the making, continuing or maintaining (or of its obligation
to make or continue) any Loans as, or of converting (or of its obligation to
convert) any Loans into, LIBO Rate Loans) that arise in connection with any
change in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in after the Closing Date of, any law or regulation,
directive, guideline, decision or request (whether or not having the force of
law) of any Governmental Authority (provided, that, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
change in any law or regulation, directive, guideline, decision or request),
except for such changes with respect to increased capital costs and Taxes which
are governed by Sections 4.5 and 4.6 hereof, respectively. Each affected Secured
Party shall promptly notify Agent and the Administrative Borrower in writing of
the occurrence of any such event, stating the reasons therefor and the
additional amount required fully to compensate such Secured Party for such
increased cost or reduced amount. Such additional amounts shall be payable by
Borrowers directly to such Secured Party within five (5) days of its receipt of
such notice, and such notice shall, in the absence of manifest error, be
conclusive and binding on Borrowers.

SECTION 4.4 Funding Losses. In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make or
continue any portion of the principal amount of any Loan as, or to convert any
portion of the principal amount of any Loan into, a LIBO Rate Loan) as a result
of

(a) any conversion or repayment or prepayment of the principal amount of any
LIBO Rate Loan on a date other than the scheduled last day of the Interest
Period applicable thereto, whether pursuant to Article III or otherwise (and
including without limitation any repayment or prepayment or assignment pursuant
to Sections 4.11 or 10.11.1(f) hereof), or Borrowers failing to make a
prepayment after giving notice thereof);

(b) any Loans not being made as LIBO Rate Loans in accordance with the Borrowing
Request therefor; or

 

72



--------------------------------------------------------------------------------

(c) any Loans not being continued as, or converted into, LIBO Rate Loans in
accordance with the Continuation/Conversion Notice therefor; then, upon the
written notice of such Lender to the Administrative Borrower (with a copy to
Agent), the Administrative Borrower shall, within five (5) days of its receipt
thereof, pay directly to such Lender such amount as will (in the reasonable
determination of such Lender) reimburse such Lender for such loss or expense.
Such written notice shall, in the absence of manifest error, be conclusive and
binding on Borrowers.

SECTION 4.5 Increased Capital Costs. If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any Governmental Authority affects or would affect
the amount of capital required or expected to be maintained by any Secured Party
or any Person controlling such Secured Party, and such Secured Party determines
(in good faith but in its sole and absolute discretion) that the rate of return
on its or such controlling Person’s capital as a consequence of the Commitments
or the Credit Extensions made, or the Letters of Credit participated in, by such
Secured Party is reduced to a level below that which such Secured Party or such
controlling Person could have achieved but for the occurrence of any such
circumstance, then upon notice from time to time by such Secured Party to the
Administrative Borrower, Borrowers shall within five (5) days following receipt
of such notice pay directly to such Secured Party additional amounts sufficient
to compensate such Secured Party or such controlling Person for such reduction
in rate of return. A statement of such Secured Party as to any such additional
amount or amounts shall, in the absence of manifest error, be conclusive and
binding on Borrowers. In determining such amount, such Secured Party may use any
method of averaging and attribution that it (in its sole and good faith
discretion) shall deem applicable. Notwithstanding anything herein to the
contrary, for purposes of this Section 4.5 and otherwise in this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a change in or introduction, adoption, effectiveness,
interpretation, reinterpretation or phase-in of, law or regulation, directive,
guideline, decision or request.

SECTION 4.6 Taxes. Borrowers covenant and agree as follows with respect to
Taxes.

(a) Any and all payments by Borrowers under each Loan Document shall be made
without setoff, counterclaim or other defense, and free and clear of, and
without deduction or withholding for or on account of, any Taxes, except to the
extent any such Taxes are imposed by applicable law. In the event that any Taxes
are imposed and required by applicable law to be deducted or withheld from any
payment required to be made by any Obligor to or on behalf of any Secured Party
under any Loan Document, then:

(i) subject to subsection (f) of this Section 4.6, if such Taxes are
Non-Excluded Taxes, the amount of such payment shall be increased as may be
necessary so that such payment is made, after withholding or deduction for or on
account of such Taxes, in an amount that is not less than the amount provided
for in such Loan Document; and

 

73



--------------------------------------------------------------------------------

(ii) the applicable Borrower shall withhold the full amount of such Taxes from
such payment (as increased pursuant to clause (i) of this subsection (a)) and
shall pay such amount to the Governmental Authority imposing such Taxes in
accordance with applicable law.

(b) In addition, Borrowers shall pay all Other Taxes imposed to the relevant
Governmental Authority imposing such Other Taxes in accordance with applicable
law.

(c) As promptly as practicable after the payment of any Taxes or Other Taxes,
and in any event within forty-five (45) days of any such payment being due,
Borrowers shall furnish to Agent a copy of an official receipt (or a certified
copy thereof) evidencing the payment of such Taxes or Other Taxes. Agent shall
make copies thereof available to any Lender upon request therefor.

(d) Subject to subsection (f) of this Section 4.6, Borrowers shall indemnify
each Secured Party for any Non-Excluded Taxes and Other Taxes levied, imposed or
assessed on (and whether or not paid directly by) such Secured Party whether or
not such Non-Excluded Taxes or Other Taxes are correctly or legally asserted by
the relevant Governmental Authority. Promptly upon having knowledge that any
such Non-Excluded Taxes or Other Taxes have been levied, imposed or assessed,
and promptly upon notice thereof by any Secured Party, the applicable Borrower
shall pay such Non-Excluded Taxes or Other Taxes directly to the relevant
Governmental Authority (provided, however, that no Secured Party shall be under
any obligation to provide any such notice to Borrowers). In addition, Borrowers
shall indemnify each Secured Party for any incremental Taxes that may become
payable by such Secured Party as a result of any failure of any Borrower to pay
any Taxes when due to the appropriate Governmental Authority or to deliver to
Agent, pursuant to subsection (c) of this Section 4.6, documentation evidencing
the payment of Taxes or Other Taxes. With respect to indemnification for
Non-Excluded Taxes and Other Taxes actually paid by any Secured Party or the
indemnification provided in the immediately preceding sentence, such
indemnification shall be made within thirty (30) days after the date such
Secured Party makes written demand therefor. Borrowers acknowledge that any
payment made to any Secured Party or to any Governmental Authority in respect of
the indemnification obligations of Borrowers provided in this subsection
(d) shall constitute a payment in respect of which the provisions of subsection
(a) of this Section 4.6 and this subsection (d) shall apply.

(e) Each Non-U.S. Lender, on or prior to the date on which such Non-U.S. Lender
becomes a Lender hereunder (and from time to time thereafter upon the request of
the Administrative Borrower or Agent, but only for so long as such Non-U.S.
Lender is legally entitled to do so), shall deliver to the Administrative
Borrower and Agent either (i) two duly completed copies of either (x) Internal
Revenue Service Form W-8BEN claiming eligibility of Non-U.S. Lenders to the
benefits of an income tax treaty to which the United States is party or
(y) Internal Revenue Service Form W-8ECI, or in either case an applicable
successor form; or (ii) in the case of a Non-U.S. Lender that is not legally
entitled to deliver either form listed in clause (i) of this subsection (e),
(x) a certificate to the effect that such Non-U.S. Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a controlled foreign corporation receiving interest from a related
person within the meaning of Section 881(c)(3)(C) of the Code (referred to as an
“Exemption Certificate”) and (y) two duly completed copies of Internal Revenue
Service Form W-8BEN or applicable successor form.

 

74



--------------------------------------------------------------------------------

(f) Borrowers shall not be obligated to pay any additional amounts to any Lender
pursuant to subsection (a)(i) of this Section 4.6, or to indemnify any Lender
pursuant to subsection (d) of this Section 4.6, in respect of United States
federal withholding taxes to the extent imposed as a result of (i) the failure
of such Lender to deliver to a Borrower the form or forms and/or an Exemption
Certificate, as applicable to such Lender, pursuant to subsection (e) of this
Section 4.6, (ii) such form or forms and/or Exemption Certificate not
establishing a complete exemption from U.S. federal withholding tax or the
information or certifications made therein by the Lender being untrue or
inaccurate on the date delivered in any material respect, or (iii) the Lender
designating a successor lending office at which it maintains its Loans which has
the effect of causing such Lender to become obligated for tax payments in excess
of those in effect immediately prior to such designation; provided, however,
that Borrowers shall be obligated to gross up any payments to any such Lender
pursuant to subsection (a)(i) of this Section 4.6, and to indemnify any such
Lender pursuant to subsection (d) of this Section 4.6, in respect of United
States federal withholding taxes if (i) any such failure to deliver a form or
forms or an Exemption Certificate or the failure of such form or forms or
Exemption Certificate to establish a complete exemption from U.S. federal
withholding tax or inaccuracy or untruth contained therein resulted from a
change in any applicable statute, treaty, regulation or other applicable law or
any interpretation of any of the foregoing occurring after the Closing Date,
which change rendered such Lender no longer legally entitled to deliver such
form or forms or Exemption Certificate or otherwise ineligible for a complete
exemption from U.S. federal withholding tax, or rendered the information or
certifications made in such form or forms or Exemption Certificate untrue or
inaccurate in a material respect, (ii) the redesignation of the Lender’s lending
office was made at the request of any Borrower or (iii) the obligation to pay
any additional amounts to any such Lender pursuant to subsection (a)(i) of this
Section 4.6 or to indemnify any such Lender pursuant to subsection (d) of this
Section 4.6 is with respect to an Assignee Lender that becomes an Assignee
Lender as a result of an assignment made at the request of any Borrower.

SECTION 4.7 Payments, Computations, etc. Unless otherwise expressly provided in
a Loan Document, all payments by Borrowers pursuant to each Loan Document shall
be made by Borrowers to Agent for the pro rata account of the Secured Parties
entitled to receive such payment. All payments shall be made without setoff,
deduction or counterclaim not later than 2:00 p.m. (New York time) on the date
due in same day or immediately available funds to such account as Agent shall
specify from time to time by notice to the Administrative Borrower. Funds
received after that time shall be deemed to have been received by Agent on the
next succeeding Business Day. Agent shall promptly remit in same day funds to
each Secured Party its share, if any, of such payments received by Agent for the
account of such Secured Party. All interest (including interest on LIBO Rate
Loans) and fees shall be computed on the basis of the actual number of days
(including the first day but excluding the last day) occurring during the period
for which such interest or fee is payable over a year comprised of 360 days (or,
in the case of interest on a Base Rate Loan, 365 days or, if appropriate, 366
days). Payments due on other than a Business Day shall (except as otherwise
required by clause (d) of the definition of “Interest Period”) be made on the
next succeeding Business Day and such extension of time shall be included in
computing interest and fees in connection with that payment. Agent shall apply
amounts contained in the accounts of Borrowers maintained with Agent to amounts
due to Agent and the Lenders under the Loan Documents when due.

 

75



--------------------------------------------------------------------------------

SECTION 4.8 Sharing of Payments. If any Secured Party shall obtain any payment
or other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Credit Extension or Reimbursement Obligation (other
than pursuant to the terms of Sections 4.3, 4.4, 4.5 or 4.6 hereof) in excess of
its pro rata share of payments obtained by all Secured Parties, such Secured
Party shall purchase from the other Secured Parties such participations in
Credit Extensions made by them as shall be necessary to cause such purchasing
Secured Party to share the excess payment or other recovery ratably (to the
extent such other Secured Parties were entitled to receive a portion of such
payment or recovery) with each of them; provided, however, that if all or any
portion of the excess payment or other recovery is thereafter recovered from
such purchasing Secured Party, the purchase shall be rescinded and each Secured
Party which has sold a participation to the purchasing Secured Party shall repay
to the purchasing Secured Party the purchase price to the ratable extent of such
recovery together with an amount equal to such selling Secured Party’s ratable
share (according to the proportion of (a) the amount of such selling Secured
Party’s required repayment to the purchasing Secured Party to (b) total amount
so recovered from the purchasing Secured Party) of any interest or other amount
paid or payable by the purchasing Secured Party in respect of the total amount
so recovered. Borrowers agree that any Secured Party purchasing a participation
from another Secured Party pursuant to this Section may, to the fullest extent
permitted by law, exercise all its rights of payment (including pursuant to
Section 4.9 hereof) with respect to such participation as fully as if such
Secured Party were the direct creditor of the applicable Borrower in the amount
of such participation. If under any applicable bankruptcy, insolvency or other
similar law any Secured Party receives a secured claim in lieu of a setoff to
which this Section applies, such Secured Party shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Secured Parties entitled under this Section to share in the
benefits of any recovery on such secured claim.

SECTION 4.9 Setoff. Each Secured Party shall, upon the occurrence and during the
continuance of any Event of Default described in Section 8.1.10 hereof or, with
the consent of the Required Lenders, upon the occurrence and during the
continuance of any other Event of Default, have the right to appropriate and
apply to the payment of the Obligations owing to it (whether or not then due),
and (as security for such Obligations) Borrowers hereby grant to each Secured
Party a continuing security interest in, any and all balances, credits,
deposits, accounts or moneys of Borrowers then or thereafter maintained with
such Secured Party; provided, however, that any such appropriation and
application shall be subject to the provisions of Section 4.8 hereof. Each
Secured Party agrees promptly to notify the Administrative Borrower and Agent
after any such setoff and application made by such Secured Party; provided,
however, that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Secured Party under this Section
are in addition to other rights and remedies (including other rights of setoff
under applicable law or otherwise) which such Secured Party may have.

 

76



--------------------------------------------------------------------------------

SECTION 4.10 Defaulting Lenders.

(a) Upon any failure by a Lender to pay Agent (or Swing Line Lender) pursuant to
the settlement described in Sections 2.3.1 and 2.3.2(b) hereof, Agent shall
promptly thereafter notify Administrative Borrower of such failure and Borrowers
shall pay such corresponding amount to Agent for its own account within five
(5) Business Days of Administrative Borrower’s receipt of such notice. The term
“Defaulting Lender” shall mean (i) any Lender that has failed to fund any
portion of the Revolving Loans, participations in any Letter of Credit or
participations in Swing Line Loans required to be funded by it hereunder within
two (2) Business Days of the date required to be funded by it hereunder, or has
otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it hereunder within two (2) Business Days of the date
when due, (ii) any Lender that has notified Agent, any Lender, Issuer, or any
Borrower or Guarantor in writing that it will not or does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it will not or does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
has agreed to make loans or provide other financial accommodations, or (iii) any
Lender that becomes or is insolvent or has a parent company that has become or
is insolvent or becomes the subject of a bankruptcy or insolvency proceeding, or
has a receiver, conservator, trustee or custodian appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment and has not obtained all
required orders, approvals or consents of any court or other Governmental
Authority to continue to fulfill its obligations hereunder, in form and
substance satisfactory to Agent.

 

77



--------------------------------------------------------------------------------

(b) Agent shall not be obligated to transfer to a Defaulting Lender any payments
received by Agent for the Defaulting Lender’s benefit, nor shall a Defaulting
Lender be entitled to the sharing of any payments hereunder (including any
principal, interest or fees). For purposes of voting or consenting to matters
with respect to this Agreement and the other Financing Agreements and
determining Percentages, such Defaulting Lender shall be deemed not to be a
“Lender” and such Lender’s Commitment shall be deemed to be zero (0) other than
with respect to voting on any matters set forth in Sections 10.1(a)(ii) and
(iii) affecting such Defaulting Lender. So long as there is a Defaulting Lender,
the maximum amount of the Loans and Letters of Credit shall not exceed the
aggregate amount of the Commitments of the Lenders that are not Defaulting
Lenders plus the Percentage of the Defaulting Lender (determined immediately
prior to its being a Defaulting Lender) of the Loans and Letters of Credit
Outstanding as of the date that the Defaulting Lender has become a Defaulting
Lender. At any time that there is a Defaulting Lender, payments received for
application to the Obligations payable to Lenders in accordance with the terms
of this Agreement shall be distributed to Lenders based on their Percentages
calculated after giving effect to the reduction of the Defaulting Lender’s
Commitment to zero as provided herein or at Agent’s option, Agent may instead
receive and retain such amounts that would be otherwise attributable to the
Percentage of a Defaulting Lender (which for such purpose shall be such
Percentage as in effect immediately prior to its being a Defaulting Lender). To
the extent that Agent elects to receive and retain such amounts, Agent may hold
such amounts (which shall not accrue interest) and, in its reasonable
discretion, relend such amounts to a Borrower. To the extent that Agent
exercises its option to relend such amounts, such amounts shall be treated as
Revolving Loans for the account of Agent in addition to the Revolving Loans that
are made by the Lenders other than a Defaulting Lender based on their respective
Pro Rata Shares as calculated after giving effect to the reduction of such
Defaulting Lender’s Commitment to zero (0) as provided herein but shall be
repaid in the same order of priority as the principal amount of the Loans on a
pro rata basis for purposes of Section 4.13.1 hereof. Agent shall determine
whether any Revolving Loans requested shall be made from relending such amounts
or from Revolving Loans from the Lenders (other than a Defaulting Lender) and
any allocation of requested Revolving Loans between them. The rights of a
Defaulting Lender shall be limited as provided herein until such time as the
Defaulting Lender has made all payments to Agent of the amounts that it had
failed to pay causing it to become a Defaulting Lender and such Lender is
otherwise in compliance with the terms of this Agreement (including making any
payments as it would have been required to make as a Lender during the period
that it was a Defaulting Lender other than in respect of the principal amount of
Revolving Loans, which payments as to the principal amount of Revolving Loans
shall be made based on the outstanding balance thereof on the date of the cure
by Defaulting Lender or at such other time thereafter as Agent may specify) or
has otherwise provided evidence in form and substance satisfactory to Agent that
such Defaulting Lender will be able to fund its Percentage (as in effect
immediately prior to its being a Defaulting Lender) in accordance with the terms
hereof. Upon the cure by Defaulting Lender of the event that is the basis for it
to be a Defaulting Lender by making such payment or payments and such Lender
otherwise being in compliance with the terms hereof, such Lender shall cease to
be a Defaulting Lender and shall only be entitled to payment of interest accrued
during the period that such Lender was a Defaulting Lender to the extent
previously received and retained by Agent from or for the account of Borrowers
on the funds constituting Loans funded by such Lender prior to the date of it
being a Defaulting Lender (and not previously paid to such Lender) and shall
otherwise, on and after such cure, make Loans and settle in respect of the Loans
and other Obligations in accordance with the terms hereof. The existence of a
Defaulting Lender and the operation of this Section shall not be construed to
increase or otherwise affect the Commitment of any Lender, or relieve or excuse
the performance by any Borrower or Guarantor of its duties and obligations
hereunder (including, but not limited to, the obligation of such Borrower or
Guarantor to make any payments hereunder, whether in respect of Loans by a
Defaulting Lender or otherwise); provided, that, notwithstanding anything to the
contrary set forth herein, no unused line fees as provided in Section 3.3.1
hereof, or any Subfacility Letter of Credit fees or Standby Letter of Credit
fees as provided in Sections 3.3.3 and 3.3.4 hereof, shall accrue or be payable
in respect of the Commitment or Percentage of any Lender at any time and during
any period that such Lender is a Defaulting Lender.

(c) Notwithstanding anything to the contrary contained in this Agreement, if any
Swing Line Loan or Letter of Credit is outstanding at the time that there is a
Defaulting Lender:

 

78



--------------------------------------------------------------------------------

(i) As provided above, the Percentage of the participation of each Lender that
is not a Defaulting Lender in such Swing Line Loan or Letter of Credit shall be
calculated after giving effect to the reduction of the Defaulting Lender’s
Commitment to zero (0), but only to the extent that the sum of the Percentages
in respect of outstanding Loans and Letters of Credit of the Lenders that are
not Defaulting Lenders plus the amount of the Percentage of the Defaulting
Lender (determined immediately prior to its being a Defaulting Lender) of the
Swing Line Loans and Letter of Credit Outstandings that it has funded and
outstanding as of the date that it became a Defaulting Lender does not exceed
the aggregate amount of the Commitments of the Lenders that are not Defaulting
Lenders.

(ii) In the event that based on the determination set forth in clause (i) above,
the aggregate amount of the Commitments of the Lenders that are not Defaulting
Lenders would be exceeded, then within two (2) Business Days after the written
request of Agent, Borrowers shall (A) first, prepay the amount of the Swing Line
Loans equal to the Percentage thereof (calculated as in effect immediately prior
to it becoming a Defaulting Lender) to the extent of such excess, or provide to
Agent other credit support or make other arrangements satisfactory to Agent, in
its sole discretion, in respect of payment of such portion of the Swing Line
Loans, and (B) second, provide to Agent (x) cash collateral equal to the
Percentage of the Defaulting Lender of the Letter of Credit Outstandings then
outstanding (calculated as in effect immediately prior to such Lender becoming a
Defaulting Lender) to the extent of such excess, which cash collateral will be
held by Agent on terms and conditions reasonably satisfactory to Agent and
Issuer for the Obligations and applied first to the Letter of Credit
Outstandings before application to any other Obligations, notwithstanding
anything to the contrary contained in Section 4.13.1 hereof, or (y) other
arrangements satisfactory to Agent, in its sole discretion, in respect of
payment of such portion of the Letter of Credit Outstandings.

(d) So long as there is a Defaulting Lender, the Issuer shall not be required to
issue, renew, extend or amend any Letter of Credit where the sum of the
Percentages of the Lenders that are not Defaulting Lenders of the outstanding
Loans and their participations in Letters of Credit after giving effect to any
such requested Letter of Credit (or renewal, extension or amendment) would
exceed the aggregate Commitments of such non-Defaulting Lenders, unless Agent
has received cash collateral (or other credit support satisfactory to Agent, in
its sole discretion) from Borrowers in an amount equal to the Percentage of the
Defaulting Lender (calculated as in effect immediately prior to such Lender
becoming a Defaulting Lender) of the Letter of Credit Outstandings outstanding
after giving effect to any such requested Letter of Credit (or renewal,
extension or amendment) to be held by Agent on its behalf on terms and
conditions reasonably satisfactory to Agent and Issuer or there are other
arrangements reasonably satisfactory to Issuer with respect to the participation
in Letters of Credit by such Defaulting Lender. Such cash collateral or other
credit support shall be applied first to the Letter of Credit Outstandings
before application to any other Obligations, notwithstanding anything to the
contrary contained in Section 4.13.1 hereof.

(e) So long as there is a Defaulting Lender, Swing Line Lender shall not be
required to make any Swing Line Loans in which the Defaulting Lender would have
had a participation (but for being a Defaulting Lender), where the sum of the
Percentages of the Lenders that are not Defaulting Lenders of the outstanding
Loans and their participations in Letters of Credit after giving effect to any
such Swing Line Loans would exceed the aggregate Commitments of such
non-Defaulting Lenders, unless Agent has cash collateral (or other credit
support satisfactory to Agent, in its sole discretion) from Borrowers in an
amount equal to the Percentage of the Defaulting Lender (calculated as in effect
immediately prior to such Lender becoming a Defaulting Lender) of any such Swing
Line Loans to be held by Agent on its behalf on terms and conditions reasonably
satisfactory to Agent and Swing Line Lender or there are other arrangements
reasonably satisfactory to Swing Line Lender with respect to the participation
in Swing Line Loans by such Defaulting Lender. Such cash collateral shall be
applied first to the Obligations relating to the Swing Line Loans before
application to any other Obligations, notwithstanding anything to the contrary
contained in Section 4.13.1 hereof.

 

79



--------------------------------------------------------------------------------

(f) Nothing in this Section or elsewhere in this Agreement or the other Loan
Documents shall be deemed to require Agent to advance funds on behalf of any
Lender or to relieve any Lender from its obligation to fulfill its Commitment
hereunder or to prejudice any rights that any Borrower may have to commence any
legal action against a Lender as a result of any default by such Lender
hereunder in fulfilling its Commitment.

SECTION 4.11 Replacement of Lenders. (a) If (i) the Administrative Borrower
receives notice from any Lender requesting increased costs or additional amounts
under Sections 4.3, 4.5 or 4.6 hereof not being requested generally by other
Lenders, (ii) any Lender is affected in the manner described in Section 4.1
hereof, or (iii) a Lender becomes a Defaulting Lender, or (b) with respect to
any Non-Consenting Lender under Section 10.1(c) hereof, then, in each case,
Borrowers shall have the right, so long as no Default shall have occurred and be
continuing, and unless, in the case of subsection (a)(i) above, such Lender has
removed or cured the conditions which resulted in the obligation to pay such
increased costs or additional amounts or agreed to waive and otherwise forego
any right it may have to any payments provided for under Sections 4.3, 4.5 or
4.6 hereof in respect of such conditions, to replace in its entirety such Lender
(the “Replaced Lender”), upon prior written notice to Agent and such Replaced
Lender, with one or more Eligible Assignees designated by Winn-Dixie and
acceptable to Agent, such acceptance not to be unreasonably withheld, that agree
to accept all of the rights and obligations of the Replaced Lender (each a
“Replacement Lender”); provided, however, that, at the time of any replacement
pursuant to this Section 4.11, the Replaced Lender and the Replacement Lenders
shall enter into (and each Replaced Lender hereby unconditionally agreeing to
enter into) one or more Lender Assignment Agreement(s) (appropriately
completed), pursuant to which (i) the Replacement Lender shall acquire all of
the Commitments and outstanding Revolving Loans of the Replaced Lender and, in
connection therewith, shall pay (x) to the Replaced Lender in respect thereof an
amount equal to the sum of (a) an amount equal to the principal of, and all
accrued but unpaid interest on, all outstanding Loans of the Replaced Lender and
(b) an amount equal to all accrued but theretofore unpaid fees owing to the
Replaced Lender pursuant to Sections 3.3.1 and 3.3.3 hereof, and (y) to the
Issuer, an amount equal to any portion of the Replaced Lender’s funding of an
unpaid drawing under a Letter of Credit as to which the Replaced Lender is then
in default; and (ii) Borrowers shall pay to the Replaced Lender any other
amounts payable to the Replaced Lender under this Agreement (including amounts
payable under Sections 4.1, 4.3, 4.4, 4.5 and 4.6 hereof which have accrued to
the date of such replacement). Upon the execution of the Lender Assignment
Agreement(s), the payment of the amounts referred to in the preceding sentence,
the Replacement Lenders shall automatically become Lenders hereunder and the
Replaced Lender shall cease to constitute a Lender hereunder, except with
respect to indemnification provisions under this Agreement,

which shall survive as to such Replaced Lender. It is understood and agreed that
if any Replaced Lender shall fail to enter into a Lender Assignment Agreement in
accordance with the foregoing, it shall be deemed to have entered into such a
Lender Assignment Agreement.

 

80



--------------------------------------------------------------------------------

SECTION 4.12 Bank Products.

(a) Any Borrower may (but is not required to) request that any Bank Product
Provider provide or arrange for such Borrower to obtain Bank Products from such
Bank Product Provider, and such Bank Product Provider may, in its sole
discretion, provide or arrange for such Borrower to obtain the requested Bank
Products. Borrowers shall indemnify and hold Agent, each Lender and their
respective Affiliates harmless from any and all obligations now or hereafter
owing to any other Person by such Bank Product Provider in connection with any
Bank Products other than for gross negligence or willful misconduct on the part
of any such indemnified Person. This Section 4.12(a) shall survive the payment
of the Obligations and the termination of this Agreement.

(b) Notwithstanding anything to the contrary contained herein, Borrowers shall
not be required to pre-fund ACH Transactions provided by a Bank Product Provider
up to the aggregate amount of the ACH Limit, subject to the terms and conditions
set forth in each ACH Agreement. For purposes of this Agreement, the term
“pre-fund” means the deposit by Borrowers with a Bank Product Provider providing
ACH Transactions to a Borrower or the segregation by such Bank Product Provider
of cash in such account as such Bank Product Provider may specify in the amount
of any transfers requested by Borrowers in connection with ACH Transactions for
the express purpose of securing payment of any Obligations to such Bank Product
Provider that might arise from such ACH Transactions prior to such Bank Product
Provider making any such transfers.

(c) Borrowers acknowledge and agree that (i) the obtaining of Bank Products from
a Bank Product Provider (A) is in the sole discretion of such Bank Product
Provider, and (B) is subject to all rules and regulations of such Bank Product
Provider and (ii) the obligations, liabilities and indebtedness owing by
Borrowers to Agent or such Bank Product Provider arising under or pursuant to
any Bank Products shall be secured by, among other things, the Mortgages (other
than the Mortgages with respect to the Real Property of Real Estate Borrower
located in the State of Alabama) and the liens created thereby.

SECTION 4.13 Application of Proceeds Prior to an Event of Default Any moneys
received or collected by Agent or any Lender from any Borrower or Guarantor
prior to the occurrence of an Event of Default (including the monetary proceeds
of collections or of realization upon any Collateral) shall be applied as
follows:

(a) First, to pay any costs and expenses or other liabilities of any kind
(i) incurred by Agent or any Co-Collateral Agent in connection with any actions
relating to any Collateral (including without limitation, audit and monitoring
expenses and any expenses and liabilities in connection with foreclosing upon
any Collateral) or the enforcement of any Loan Document or (ii) incurred by any
Secured Party in connection with and to the extent permitted by Section 10.3
hereof,

 

81



--------------------------------------------------------------------------------

(b) Second, to pay any other fees, indemnities or expense reimbursements then
due to Agent, Issuer or any Co-Collateral Agent from any Borrower or Guarantor,

(c) Third, ratably, to pay all accrued (i) interest in respect of any Loans (and
including any Special Agent Advances), (ii) Subfacility Letter of Credit Fees,
(iii) Standby Letter of Credit Fees and (iv) unused line fees,

(d) Fourth, to pay or prepay principal in respect of Special Agent Advances and
Revolving Loans made pursuant to (and to Cash Collateralize all Letters of
Credit issued pursuant to) Section 10.20 hereof,

(e) Fifth, ratably, to (i) pay principal due in respect of Revolving Loans,
(ii) pay Obligations outstanding under Rate Protection Agreements entered into
between a Borrower and Agent or any Bank Product Provider that is a Lender or an
Affiliate of a Lender (but only up to the amount of any then effective Reserve
established in respect of such Obligations not to exceed $20,000,000 in the
aggregate), (iii) pay any reimbursement amounts outstanding with respect to, and
Cash Collateralize all other obligations (including contingent obligations) in
respect of, Subfacility Letters of Credit, and (iv) pay any reimbursement
amounts outstanding with respect to, and Cash Collateralize all other
obligations (including contingent obligations) in respect of, Standby Letters of
Credit,

(f) Sixth, to pay or prepay any Obligations arising under or pursuant to any
Bank Products provided by a Bank Product Provider that is a Lender or an
Affiliate of a Lender consisting of ACH Transactions,

(g) Seventh, to pay or prepay any Obligations arising under or pursuant to any
Bank Products provided by a Bank Product Provider that is a Lender or an
Affiliate of a Lender (other than to the extent provided for in clauses (e) and
(f) above),

(h) Eighth, to pay or prepay any Obligations arising under or pursuant to any
Bank Products provided by any Bank Product Provider that is not a Lender or an
Affiliate of a Lender, and

(i) Ninth, to pay or prepay any other Obligations whether or not then due, in
such order and manner as Agent determines;

provided, that, in each instance set forth in this Section 4.13.1, so long as no
Event of Default has occurred and is continuing, this Section 4.13.1 shall not
be deemed to apply to (i) the application of Net Sale and Leaseback Proceeds or
Net Disposition Proceeds in accordance with Section 3.1.1(c) hereof, or (ii) any
payment by a Borrower specified by such Borrower to be for the payment of
specific Obligations then due and payable (or then due and prepayable) under and
in accordance with any provision of this Agreement.

 

82



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Agreement, (a) unless
so directed by Administrative Borrower, or unless a Default or an Event of
Default shall exist or have occurred and be continuing, Agent shall not apply
any payments which it receives to any LIBO Rate Loans, except (i) on the
expiration date of the Interest Period applicable to any such LIBO Rate Loans or
(ii) in the event that there are no outstanding Base Rate Loans and (b) to the
extent any Borrower uses any proceeds of the Loans or Letters of Credit to
acquire rights in or the use of any Collateral or to repay any Indebtedness used
to acquire rights in or the use of any Collateral, payments in respect of the
Obligations shall be deemed applied first to the Obligations arising from Loans
and Letters of Credit that were not used for such purposes and second to the
Obligations arising from Loans and Letters of Credit the proceeds of which were
used to acquire rights in or the use of any Collateral in the chronological
order in which such Borrower acquired such rights in or the use of such
Collateral.

SECTION 4.14 Borrowers’ Loan Account; Statements.

(a) Agent shall maintain one or more loan account(s) on its books in which shall
be recorded (i) all Loans, Letter of Credit Outstandings and other Obligations
and the Collateral, (ii) all payments made by or on behalf of any Borrower or
Guarantor and (iii) all other appropriate debits and credits as provided in this
Agreement, including fees, charges, costs, expenses and interest. All entries in
the loan account(s) shall be made in accordance with Agent’s customary practices
as in effect from time to time.

(b) Agent shall render to Administrative Borrower each month a statement setting
forth the balance in the Borrowers’ loan account(s) maintained by Agent for
Borrowers pursuant to the provisions of this Agreement, including principal,
interest, fees, costs and expenses. Each such statement shall be subject to
subsequent adjustment by Agent but shall, absent manifest errors or omissions,
be considered correct and deemed accepted by Borrowers and conclusively binding
upon Borrowers as an account stated except to the extent that Agent receives a
written notice from Administrative Borrower of any specific exceptions of
Administrative Borrower thereto within thirty (30) days after the date such
statement has been received by Winn-Dixie. Until such time as Agent shall have
rendered to Administrative Borrower a written statement as provided above, the
balance in any Borrower’s loan account(s) shall be presumptive evidence of the
amounts due and owing to Agent and Lenders by Borrowers.

(c) At Agent’s option, all principal, interest, fees, costs, expenses and other
charges provided for in or arising under this Agreement or the other Loan
Documents may be charged directly to the loan account(s) of any Borrower
maintained by Agent. If after receipt of any payment of, or proceeds of
Collateral applied to the payment of, any of the Obligations, Agent, any Lender
or Issuer is required to surrender or return such payment or proceeds to any
Person for any reason, then the Obligations intended to be satisfied by such
payment or proceeds shall be reinstated and continue and this Agreement shall
continue in full force and effect as if such payment or proceeds had not been
received by Agent or such Lender. Borrowers shall be liable to pay to Agent, and
do hereby indemnify and hold Agent and Lenders harmless for the amount of any
payments or proceeds surrendered or returned. This Section 4.14(c) shall remain
effective notwithstanding any contrary action which may be taken by Agent or any
Lender in reliance upon such payment or proceeds. This Section 4.14 shall
survive the payment of the Obligations and the termination of this Agreement.

 

83



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS TO EFFECTIVENESS AND INITIAL CREDIT EXTENSIONS

SECTION 5.1 Effectiveness and Initial Credit Extension. The effectiveness of
this Agreement (and the amendment and restatement of the Existing Credit
Agreement), and the obligations of the Lenders and, if applicable, the Issuer to
fund the initial Credit Extension hereunder, shall be subject to the prior or
concurrent satisfaction of each of the conditions precedent set forth in this
Article (or waiver thereof in accordance with Section 10.1 hereof).

SECTION 5.1.1 Executed Counterparts. This Agreement shall have been duly
executed and delivered by Borrowers, Agent and Lenders and the other Loan
Documents shall have been executed and delivered by each of the parties thereto.

SECTION 5.1.2 Repayment of Certain Outstanding Indebtedness, etc. All
Obligations (as such term is defined in the Existing Credit Agreement) (other
than in respect of Existing Letters of Credit) outstanding under the Existing
Credit Agreement together with all interest and other amounts due and payable
with respect thereto to the Existing Lenders that are not Lenders party hereto,
shall have been repaid to such Existing Lenders in full from the proceeds of
Revolving Loans made by Lenders party hereto and the commitments of such
Existing Lenders shall have been assigned to and assumed by Lenders party hereto
in accordance with the provisions of Section 10.11.1 hereof.

SECTION 5.1.3 Resolutions, etc. Agent shall have received from each Borrower and
each Guarantor:

(a) a copy of a good standing (or the equivalent) certificate and certificates
of authority to do business (or the equivalent) from all appropriate
jurisdictions, each dated a date reasonably close to the Closing Date, for each
such Person; and

(b) a certificate, dated the Closing Date, duly executed and delivered by such
Person’s Secretary or Assistant Secretary, managing member or general partner,
as applicable, as to

(i) resolutions of each such Person’s Board of Directors (or other managing
body, in the case of other than a corporation) then in full force and effect
expressly and specifically authorizing, to the extent relevant, the execution,
delivery and performance of each Loan Document to be executed by each Person and
the transactions contemplated hereby and thereby;

 

84



--------------------------------------------------------------------------------

(ii) the incumbency and signatures of those of its officers, managing members or
general partners, as applicable, authorized to act with respect to each Loan
Document to be executed by such Person; and

(iii) the full force and validity of each Organic Document of such Person and
copies thereof;

upon which certificates each Secured Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary,
managing member or general partner, as applicable, of any such Person canceling
or amending the prior certificate of such Person.

SECTION 5.1.4 Closing Fees, Expenses, etc. Agent shall have received for its own
account, or for the account of each Lender, as the case may be, all fees, costs
and expenses due and payable pursuant to the Fee Letter, Section 3.3 hereof and,
to the extent invoiced, Section 10.3 hereof.

SECTION 5.1.5 Financial Information. Agent shall have received (i) projected
monthly balance sheets, income statements, statements of cash flows and
availability of Borrowers and Guarantors for the period through the end of the
2011 fiscal year, (ii) projected annual balance sheets, income statements,
statements of cash flows and availability of Borrowers and Guarantors through
December 31, 2015, in each case as to the projections described in clauses
(i) and (ii), with the results and assumptions set forth in all of such
projections in form and substance satisfactory to Agent in good faith, and an
opening pro forma balance sheet for Borrowers and Guarantors in form and
substance satisfactory to Agent in good faith, (iii) any updates or
modifications to the projected financial statements of Borrowers and Guarantors
previously received by Agent, in each case in form and substance satisfactory to
Agent in good faith, and (iv) copies of interim unaudited financial statements
for each monthly period ended since the last audited financial statements for
which financial statements are available, satisfactory to Agent in good faith.

SECTION 5.1.6 Collateral Information. Agent shall have completed its field
review of and due diligence with respect to the Records of Borrowers and
Guarantors and the Collateral, the results of which shall be reasonably
satisfactory to the Co-Collateral Agents in good faith, consisting of:

(a) receipt and review of third party appraisals with respect to Inventory and
Pharmacy Scripts, in each case in form and containing assumptions and appraisal
methods satisfactory to the Co-Collateral Agents in good faith and performed by
appraisers acceptable to Agent, addressed to Agent for the benefit of Lenders
and upon which Agent and Lenders are expressly permitted to rely;

(b) receipt and review of environmental assessments of the Real Property subject
to Mortgages conducted by an independent environmental engineering firm
acceptable to Agent, and in form, scope and methodology satisfactory to the
Co-Collateral Agents;

 

85



--------------------------------------------------------------------------------

(c) receipt and review of third party appraisals with respect to the Real
Property, in form and containing assumptions and appraisal methods satisfactory
to the Co-Collateral Agents in good faith and performed by appraisers acceptable
to Agent, addressed to Agent for the benefit of Lenders and upon which Agent and
Lenders are expressly permitted to rely;

(d) an updated and current field examination of the business of Borrowers and
Guarantors and the Collateral in accordance with Agent’s customary procedures
and practices and as otherwise reasonably required by the nature and
circumstances of the businesses of Borrowers and Guarantors; and

(e) such other information with respect to the Borrowing Base Assets as Agent
may reasonably require to determine the amount of Loans available to Borrowers
(including, without limitation, current perpetual Inventory records and/or roll
forwards of Inventory, Pharmacy Scripts and Pharmacy Receivables through the
Closing Date and test counts of Inventory and Pharmacy Scripts in a manner
satisfactory to the Co-Collateral Agents in good faith, together with such
supporting documentation as may be reasonably necessary or appropriate, and
other documents and information that will enable the Co-Collateral Agents to
accurately identify and verify the Borrowing Base Assets).

SECTION 5.1.7 Collateral Access Agreements. Agent shall have received, in form
and substance satisfactory to Agent in good faith, all consents, waivers,
acknowledgments and other agreements from third persons which Agent in good
faith may deem necessary or desirable in order to permit, protect and perfect
the security interests in and liens upon the Collateral or to effectuate the
provisions or purposes of this Agreement and the other Loan Documents,
including, without limitation, Collateral Access Agreements by lessors and
warehousemen in respect of warehouses and distribution centers used by Borrowers
and in respect of the chief executive offices and headquarters of Borrowers.

SECTION 5.1.8 Blocked Account Agreements. Agent shall have received, in form and
substance satisfactory to Agent in good faith, a Blocked Account Agreement with
respect to each Majority Account, duly authorized, executed and delivered by
each Majority Account Bank, Agent and each applicable Borrower and Guarantor.

SECTION 5.1.9 Securities Control Agreements. Agent shall have received, in form
and substance satisfactory to Agent in good faith, Securities Control Agreements
with respect to the Qualified Cash Account and each of the securities accounts
and uncertificated securities listed in Item 6.25(c) of the Disclosure Schedule,
in each case duly executed and delivered by the applicable Borrower or
Guarantor, Agent and the applicable securities intermediary or, to the extent
that any such Securities Control Agreements is not delivered on or prior to the
Closing Date, Borrowers and Guarantors shall not hold any financial assets in
any securities account, or hold any uncertificated securities (other than of
Subsidiaries), in each case, in an aggregate amount greater than $5,000,000
(other than the proceeds of a Qualified Debt Offering temporarily held in a
securities account for not greater than five (5) Business Days), in respect of
which such Securities Control Agreement has not been delivered to Agent.

 

86



--------------------------------------------------------------------------------

SECTION 5.1.10 Processor Letters. Agent shall have received, in form and
substance satisfactory to Agent in good faith, Processor Letters duly
authorized, executed and delivered by each applicable Borrower or Guarantor to
each Credit Card Issuer and Credit Card Processor listed in Item 6.28 of the
Disclosure Schedule, pursuant to the terms of this Agreement

SECTION 5.1.11 Security Agreement. Agent shall have received the Security
Agreement, duly authorized executed and delivered by each Borrower and Guarantor
in favor of Agent, and Agent shall be satisfied that (i) the Lien granted to
Agent, for the benefit of the Secured Parties, in the Collateral described in
the Security Agreement is a first (subject to Permitted Liens) priority (or
local equivalent thereof) security interest (except with respect to Collateral
described in the Security Agreement constituting money, letter-of-credit rights,
motor vehicles, motor vehicle trailers, Florida liquor licenses, fixtures and
deposit accounts that are not Majority Accounts) and (ii) no Lien (other than
Permitted Liens) exists on any of the Collateral described in any Security
Agreement other than the Lien created in favor of Agent, for the benefit of the
Secured Parties, pursuant to the Loan Documents.

SECTION 5.1.12 Pledge Agreements. (a) Agent shall have received, in form and
substance satisfactory to Agent in good faith, each Pledge Agreement, duly
authorized executed and delivered by the applicable Borrower or Guarantor,
(b) Agent shall have received originals of the shares of the stock certificates
representing all of the issued and outstanding shares of the Capital Securities
of each Borrower and Guarantor (other than Winn-Dixie) pledged pursuant to a
Pledge Agreement and owned by any Borrower or Guarantor, in each case together
with stock powers duly executed in blank with respect thereto; and (c) Agent
shall be satisfied that (i) the Lien granted to Agent, for the benefit of the
Secured Parties, in the Pledged Collateral described in each Pledge Agreement is
a duly perfected, first priority (or local equivalent thereof) security
interest; and (ii) no Lien exists on any of the Pledged Collateral described in
any Pledge Agreement other than the Lien created in favor of Agent, for the
benefit of the Secured Parties, except to the extent consented to by Agent and
subject to Permitted Liens.

SECTION 5.1.13 Mortgages and Related Documents. On or prior to the Closing Date
(or such later date as Agent, in its sole discretion, may permit), Agent shall
have received the following items with respect to each Eligible Real Property of
W-D Properties, each in form and substance satisfactory to the Co-Collateral
Agents in good faith:

 

87



--------------------------------------------------------------------------------

(a) a valid and perfected first priority Mortgage (subject to Permitted Liens)
in favor of Agent upon such Real Property (whether pursuant to the existing
Mortgage on such Eligible Real Property as in effect immediately prior to the
Closing Date and, as applicable, a modification agreement as to such Mortgage in
favor of Agent, or a new Mortgage as to such Eligible Real Property not subject
to a Mortgage in favor of Agent in connection with the Existing Credit
Agreement) in a form suitable for recording or filing, duly authorized, executed
and delivered by W-D Properties;

(b) if required in the jurisdiction in which such Real Property is located,
evidence that (A) an amendment to an existing fixture filing naming Agent, as
secured party, and the applicable Borrower or Guarantor, as debtor, to reflect
W-D Properties as the debtor, or (B) a fixture filing naming Agent, as secured
party, and W-D Properties, as debtor, have been filed with respect to such Real
Property;

(c) either (A) mortgagee title insurance policies or (B) an endorsement to the
existing mortgagee title insurance policies, in each case in favor of Agent in
amounts satisfactory to the Co-Collateral Agents in good faith and issued by
insurers satisfactory to Agent, insuring that title to such Real Property is
marketable and that the interests created by the applicable Mortgage constitutes
a valid first Lien (subject to Permitted Liens) thereon free and clear of all
material defects and encumbrances (other than Permitted Liens) other than as
approved by Agent, and, if required by Agent and if available under then
applicable state law, revolving credit endorsement, comprehensive endorsement,
variable rate endorsement, access and utilities endorsements, mechanic’s lien
endorsement and such other endorsements as Agent shall reasonably request and
accompanied by evidence of the payment in full of all premiums thereon;

(d) all consents, waivers, acknowledgments, agreements and approvals from other
third parties which Agent in good faith may deem necessary or desirable in order
to permit, protect and perfect the Mortgage of Agent in any such Real Property
and related assets subject to the Mortgage with respect thereto;

(e) with respect to Real Property located in a state that assesses a mortgage
recordation tax or similar tax, if applicable, a mortgage tax endorsement to the
applicable mortgagee title insurance policy or an opinion of counsel or local
counsel with respect to the proper payment of any applicable mortgage
recordation taxes as Agent may require in good faith; and

(f) a “Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to any Collateral consisting of Real Property, and in
the event any such Collateral is located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area, (i) a notice about special flood hazard area status and flood disaster
assistance, duly executed by the applicable Borrower and (B) evidence of flood
insurance with a financially sound and reputable insurer, in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and the payment of premiums in
respect thereof.

 

88



--------------------------------------------------------------------------------

SECTION 5.1.14 Leasehold Mortgages and Related Documents. On or prior to the
Closing Date (or such later date as Agent, in its sole discretion, may permit),
Agent shall have received the following items with respect to each Leasehold
Property of Stores Leasing, Raleigh Leasing, Montgomery Leasing and Warehouse
Leasing, each in form and substance satisfactory to the Co-Collateral Agents in
good faith:

(a) a valid and perfected first priority Leasehold Mortgage (subject to
Permitted Liens) in favor of Agent upon such Leasehold Property (whether
pursuant to a modification agreement as to Leasehold Property subject to a
leasehold mortgage in favor of Agent in connection with the Existing Credit
Agreement or a new Leasehold Mortgage as to Leasehold Property not subject to a
leasehold mortgage in favor of Agent in connection with the Existing Credit
Agreement) in a form suitable for recording or filing, duly authorized, executed
and delivered by Stores Leasing, Raleigh Leasing, Montgomery Leasing or
Warehouse Leasing, as applicable; provided that the delivery of a Leasehold
Mortgage shall not be required at any time with respect to (i) the Leasehold
Property identified on Item 5.1.14(a) of the Disclosure Schedule, and (ii) any
Leasehold Property, the lease of which is subject to a valid and enforceable
prohibition on the granting of a leasehold mortgage by the lessee;

(b) if required in the jurisdiction in which the Leasehold Property is located,
evidence that (A) an amendment to an existing fixture filing naming Agent, as
secured party, and the applicable Borrower or Guarantor, as debtor, to reflect
Stores Leasing, Raleigh Leasing, Montgomery Leasing or Warehouse Leasing, as
applicable, as debtor, or (B) a fixture filing naming Agent, as secured party,
and Stores Leasing, Raleigh Leasing, Montgomery Leasing or Warehouse Leasing, as
applicable, as debtor, have been filed with respect to such Leasehold Property;

(c) either (A) leasehold title insurance policies or (B) an endorsement to the
existing leasehold title insurance policies, in each case in favor of Agent
issued by insurers satisfactory to Agent, insuring that title to such Leasehold
Property (together with all other Leasehold Property having an aggregate
appraised value of not less than $90,000,000 based on appraisals received by
Agent on or about September 1, 2010) is marketable and that the interests
created by the Leasehold Mortgages constitute valid first Liens (subject to
Permitted Liens) thereon free and clear of all material defects and encumbrances
(other than Permitted Liens) other than as approved by Agent, and, if required
by Agent and if available under then applicable state law, revolving credit
endorsement, comprehensive endorsement, variable rate endorsement, access and
utilities endorsements, mechanic’s lien endorsement and such other endorsements
as Agent shall reasonably request and accompanied by evidence of the payment in
full of all premiums thereon, or (B) to the extent that a leasehold title
insurance policy is not requested by Agent for such Leasehold Property and Agent
has not received evidence of a lease or memorandum of lease with respect to such
Leasehold Property appearing in the applicable real estate records for such
Leasehold Property, a title search for such Leasehold Property showing that the
applicable mortgagor is the current record title holder of the leasehold
interest;

(d) all consents, waivers, acknowledgments, agreements and approvals from other
third parties which Agent in good faith may deem necessary or desirable in order
to permit, protect and perfect the Leasehold Mortgage of Agent in any such
Leasehold Property and related assets subject to the Leasehold Mortgage with
respect thereto; and

 

89



--------------------------------------------------------------------------------

(e) with respect to Leasehold Property located in a state that assesses a
mortgage recordation tax or similar tax, if applicable, a mortgage tax
endorsement to the applicable leasehold title insurance policy or an opinion of
counsel or local counsel with respect to the proper payment of any applicable
mortgage recordation taxes as Agent may require in good faith.

SECTION 5.1.15 Opinions of Counsel. Agent shall have received, in form and
substance satisfactory to Agent in good faith, such opinion letters of special
counsel and real estate counsel to Borrowers and Guarantors as Agent may request
in good faith, each dated the Closing Date and addressed to Agent and all
Lenders with respect to the Loan Documents and such other matters as Agent may
request in good faith.

SECTION 5.1.16 Filings. All Uniform Commercial Code financing statements,
amendments thereto or other similar financing statements and UCC termination
statements required pursuant to the Loan Documents (collectively, the “Filing
Statements”) shall have been prepared and available for delivery to a filing
service company acceptable to Agent.

SECTION 5.1.17 Solvency, etc. Agent shall have received, in form and substance
satisfactory to Agent in good faith, a certificate duly executed and delivered
by the treasurer or other Authorized Officer of Winn-Dixie, dated as of the
Closing Date as to the matters described in Section 6.15 hereof.

SECTION 5.1.18 UCC Searches. Agent shall have received and reviewed UCC and
other lien search results for the jurisdiction of the chief executive office of
each Borrower and the jurisdiction of incorporation or formation for each
Borrower, which search results shall be in form and substance satisfactory to
Agent in good faith.

SECTION 5.1.19 Insurance. Agent shall have received, in form and substance
satisfactory to Agent in good faith, evidence of insurance and loss payee
endorsements and certificates of insurance policies and/or endorsements naming
Agent as loss payee.

SECTION 5.1.20 Excess Availability. On the Closing Date, the Excess Availability
as determined by Agent shall be not less than $300,000,000 after giving effect
to the initial Loans made or to be made and the Letters of Credit issued or to
be issued on the Closing Date.

 

90



--------------------------------------------------------------------------------

SECTION 5.1.21 No Material Adverse Change. Except to the extent reflected in
Item 6.6 of the Disclosure Schedule, no Material Adverse Change shall have
occurred since June 30, 2010.

SECTION 5.2 All Credit Extensions. The obligation of each Lender and each Issuer
to make any Credit Extension (including the initial Credit Extension) shall be
subject to and the satisfaction of each of the conditions precedent set forth
below.

SECTION 5.2.1 Compliance with Warranties, No Default, etc. Both before and after
giving effect to any Credit Extension, the following statements shall be true
and correct:

(a) the representations and warranties set forth in each Loan Document shall, in
each case, be true and correct in all material respects (or in all respects
concerning representations and warranties that are already qualified by
materiality or Material Adverse Change pursuant to the terms thereof) with the
same effect as if then made (unless stated to relate solely to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects (or in all respects concerning representations and
warranties that are already qualified by materiality or Material Adverse Change
pursuant to the terms thereof) as of such earlier date); and

(b) no Default shall have then occurred and be continuing.

SECTION 5.2.2 Credit Extension Request, etc. Subject to Section 2.3.2 hereof,
Agent shall have received a Borrowing Request if Loans are being requested, or
an Issuance Request if a Letter of Credit is being requested or extended. Each
of the delivery of a Borrowing Request or Issuance Request and the acceptance by
any Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by each Borrower that on the date of such Credit
Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the statements made in
Section 5.2.1 hereof are true and correct in all material respects.

SECTION 5.2.3 Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of any Obligor shall be reasonably satisfactory
in form and substance to Agent and its counsel, and Agent and its counsel shall
have received all information, approvals, opinions, documents or instruments as
Agent and its counsel may reasonably request.

 

91



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

In order to induce the Secured Parties to enter into this Agreement and to make
Credit Extensions hereunder, each Borrower represents and warrants to each
Secured Party as set forth in this Article.

SECTION 6.1 Organization, etc. Such Borrower and each other Obligor is validly
organized and existing and in good standing or has active status under the laws
of the state or jurisdiction of its incorporation or organization, is duly
qualified to do business and is in good standing as a foreign entity in each
jurisdiction where the nature of its business requires such qualification, and
has full power and authority and holds all requisite governmental licenses,
permits and other approvals to enter into and perform its Obligations under each
Loan Document to which it is a party, to own and hold under lease its property
and to conduct its business substantially as currently conducted by it, except
where the failure to be so qualified or in good standing or to have such power
or authority as to licenses, permits or approvals would not be reasonably
expected to cause a Material Adverse Change.

SECTION 6.2 Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by such Borrower of each Loan Document executed or to be
executed by it, the execution, delivery and performance by each other Obligor of
each Loan Document executed or to be executed by it, such Borrower’s and each
such Obligor’s participation in the consummation of all aspects of the
transactions contemplated herein, and the execution, delivery and performance by
such Borrower or (if applicable) any other Obligor of the agreements executed
and delivered by it in connection with the transactions contemplated herein are
in each case within such Person’s powers, have been duly authorized by all
necessary action, and do not

(a) contravene or result in a default under (i) such Borrower’s or any other
Obligor’s Organic Documents, (ii) any contractual restriction binding on or
affecting such Borrower or any other Obligor, (iii) any court decree or order
binding on or affecting such Borrower or any other Obligor or (iv) any law or
governmental regulation binding on or affecting such Borrower or any other
Obligor; or

(b) result in, or require the creation or imposition of, any Lien on such
Borrower’s or any other Obligor’s properties (except as permitted by this
Agreement).

SECTION 6.3 Government Approval, Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any Governmental Authority,
regulatory body or other Person (other than those that have been, or on the
Closing Date will be, duly obtained or made and which are, or on the Closing
Date will be, in full force and effect) is required for the consummation of the
transactions contemplated herein or the due execution, delivery or performance
by such Borrower or any other Obligor of any Loan Document to which it is a
party, or for the due execution, delivery and/or performance of the documents
evidencing the transactions contemplated herein, in each case by the parties
thereto. No Borrower nor any of their respective Subsidiaries is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

92



--------------------------------------------------------------------------------

SECTION 6.4 Validity, etc. This Agreement and the other documents which evidence
the transactions contemplated herein have been duly executed and delivered and
constitute, and each other Loan Document executed by each Borrower will, on the
due execution and delivery thereof, constitute, the legal, valid and binding
obligations of such Borrower, enforceable against such Borrower in accordance
with their respective terms; each Loan Document executed by each other Obligor
will, on the due execution and delivery thereof by such Obligor, constitute the
legal, valid and binding obligation of such Obligor enforceable against such
Obligor in accordance with its terms (except, in any case, as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws from time to time in effect affecting creditors’
rights generally and by general principles of equity).

SECTION 6.5 Financial Information. The consolidated financial statements of
Winn-Dixie and its Subsidiaries furnished to Agent and each Lender hereunder
have been prepared in accordance with GAAP consistently applied, and present
fairly the consolidated financial condition of the Persons covered thereby as at
the dates thereof and the results of their operations for the periods then
ended. All consolidated balance sheets, all statements of income and of cash
flow and all other financial information of each of Winn-Dixie and its
Subsidiaries furnished pursuant to Sections 7.1.1(a) and (b) hereof have been
and will for periods following the Closing Date be prepared in accordance with
GAAP (except as disclosed therein and except, with respect to unaudited
financial information, for the absence of footnotes, normal year-end audit
adjustment and goodwill or other asset impairment adjustments), and do or will
present fairly the consolidated financial condition of the Persons covered
thereby as at the dates thereof and the results of their operations for the
periods then ended.

SECTION 6.6 No Material Adverse Change. Except to the extent reflected in
Item 6.6 of the Disclosure Schedule, no Material Adverse Change has occurred
since June 30, 2010.

SECTION 6.7 Litigation. There is no pending or, to the best knowledge of any
Borrower or any of their Subsidiaries, material real or threatened litigation,
action, proceeding or labor controversy:

(a) except as disclosed in Item 6.7 of the Disclosure Schedule, the Quarterly
Reports on Form 10-Q filed with the SEC prior to the Closing Date by Winn-Dixie
since the end of Fiscal Year 2010 or in Winn-Dixie’s most recent public filings,
which could materially affect Winn-Dixie, any of its Subsidiaries or any other
Obligor, or any of their respective properties, businesses, assets or revenues,
or which could reasonably be expected to result in a Material Adverse Change; or

 

93



--------------------------------------------------------------------------------

(b) which purports to affect the legality, validity or enforceability of any
Loan Document, the other documents evidencing the transactions contemplated
herein and the other transactions contemplated herein (including the Credit
Extensions).

SECTION 6.8 Subsidiaries. Winn-Dixie has (a) no Subsidiaries, except those
Subsidiaries (i) which are U.S. Subsidiaries and are identified in Item 6.8(a)
of the Disclosure Schedule, or (ii) which are permitted to have been organized
or acquired in accordance with Sections 7.2.5 or 7.2.10 hereof and (b) as of the
Closing Date, no Material Subsidiaries, except those Material Subsidiaries which
are identified in Item 6.8(b) of the Disclosure Schedule.

SECTION 6.9 Ownership of Properties

(a) Except as set forth in subsection (b) or in Item 6.9 to the Disclosure
Schedule, such Borrower and each of its Subsidiaries owns in the case of owned
personal property, good and valid title to, or, in the case of leased personal
property, valid and enforceable leasehold interests in, all of its properties
and assets, tangible and intangible, of any nature whatsoever, free and clear in
each case of all Liens or claims, except for Permitted Liens.

(b) W-D Properties owns good and marketable fee title to all of the Real
Property (including without limitation the Real Property listed in Item 6.9 of
the Disclosure Schedule).

(c) Stores Leasing, Raleigh Leasing, Montgomery Leasing and Warehouse Leasing,
as applicable, own valid and enforceable leasehold interests in all of the
Leasehold Property, free and clear in each case of all Liens or claims, except
for Permitted Liens.

SECTION 6.10 Taxes. Except as set forth on Item 6.10 of the Disclosure Schedule,
such Borrower and each of its Subsidiaries has filed all tax returns and reports
required by law to have been filed by it, and has paid all Taxes thereby shown
to be due and owing, except (a) any such Taxes in an aggregate amount not to
exceed $1,000,000 at any one time or (b) any such Taxes which are being
diligently contested in good faith by appropriate proceedings and for which
appropriate reserves in accordance with GAAP shall have been set aside on its
books.

SECTION 6.11 Pension and Welfare Plans. During the twelve (12) consecutive month
period prior to the date hereof and prior to the date of any Credit Extension
hereunder, no steps have been taken to terminate any Pension Plan, and no
contribution failure has occurred with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA. No condition exists or event
or transaction has occurred with respect to any Pension Plan which might result
in the incurrence by Winn-Dixie or any member of the Controlled Group of any
liability, fine or penalty which could reasonably be expected to result in a
Material Adverse Change. Except as disclosed in Item 6.11 of the Disclosure
Schedule, neither Winn-Dixie nor any member of the Controlled Group has any
contingent liability with respect to any post-retirement benefit under a Welfare
Plan, other than liability for continuation coverage described in Part 6 of
Title I of ERISA which could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Change.

 

94



--------------------------------------------------------------------------------

SECTION 6.12 Environmental Warranties. Except as set forth in Item 6.12 of the
Disclosure Schedule and except to the extent that the failure to comply with any
of the requirements listed below could not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Change, to each Borrower’s
knowledge and belief, after due investigation:

(a) all facilities and property (including underlying groundwater) owned or
leased by any Borrower or any of their Subsidiaries have been, and continue to
be, owned or leased by such Borrower and such Subsidiaries in compliance with
all Environmental Laws;

(b) there have been no past, and there are no pending or, to the best of
Borrowers’ knowledge, threatened (i) claims, complaints, notices or requests for
information received by any Borrower or any of their Subsidiaries with respect
to any alleged violation of any Environmental Law, or (ii) complaints, notices
or inquiries to any Borrower or any of their Subsidiaries regarding potential
liability under any Environmental Law;

(c) there have been no Releases of Hazardous Materials at, on or under any
property now or previously owned or leased by any Borrower or any of their
Subsidiaries;

(d) each Borrower and its Subsidiaries have been issued and are in compliance
with all permits, certificates, approvals, licenses and other authorizations
relating to environmental matters;

(e) no property now or previously owned or leased by any Borrower or any of
their Subsidiaries is listed or proposed for listing (with respect to owned
property only) on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar state list of sites requiring investigation or
clean-up;

(f) except as set forth in Item 6.12 of the Disclosure Schedule, there are no
underground storage tanks, active or abandoned, including petroleum storage
tanks, on or under any property now or previously owned or leased by any
Borrower or any of their Subsidiaries;

(g) except as set forth in Item 6.12 of the Disclosure Schedule, neither any
Borrower nor any Subsidiary has directly transported or directly arranged for
the transportation of any Hazardous Material to any location which is listed or
proposed for listing on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar state list or which is the subject of federal, state
or local enforcement actions or other investigations which may lead to claims
against any Borrower or such Subsidiary for any remedial work, damage to natural
resources or personal injury, including claims under CERCLA;

 

95



--------------------------------------------------------------------------------

(h) except as set forth in Item 6.12 of the Disclosure Schedule, there are no
polychlorinated biphenyls or friable asbestos present at any property now or
previously owned or leased by any such Borrower or any Subsidiary; and

(i) no conditions exist at, on or under any property now or previously owned or
leased by any Borrower which, with the passage of time, or the giving of notice
or both, would give rise to liability under any Environmental Law.

SECTION 6.13 Accuracy of Information. None of the factual information heretofore
or contemporaneously furnished in writing to any Secured Party by or on behalf
of any Borrower or Guarantor in connection with any Loan Document or any
transaction contemplated hereby contains any untrue statement of a material
fact, or omits to state any material fact necessary to make any information not
misleading, and no other factual information hereafter furnished in connection
with any Loan Document by or on behalf of any Borrower or Guarantor to any
Secured Party will contain any untrue statement of a material fact or will omit
to state any material fact necessary to make any information not misleading on
the date as of which such information is dated or certified.

SECTION 6.14 Regulations U and X. No Obligor is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Credit Extensions will be used to purchase or carry margin stock
or otherwise for a purpose which violates, or would be inconsistent with, F.R.S.
Board Regulation U or Regulation X. Terms for which meanings are provided in
F.R.S. Board Regulation U or Regulation X or any regulations substituted
therefor, as from time to time in effect, are used in this Section with such
meanings.

SECTION 6.15 Solvency. After giving effect to the consummation of the
transactions contemplated hereby, and both before and immediately after giving
effect to any Borrowing requested hereunder, Borrowers (taken as a whole):

(a) have capital sufficient to carry on their businesses as presently conducted
and as proposed to be conducted;

(b) have assets with a fair saleable value (as defined below), determined on a
going concern basis, (i) not less than the amount required to pay the probable
liabilities (including identified contingent, subordinated, unmatured and
unliquidated liabilities, valued at the amount that could reasonably be expected
to become absolute and matured) on their existing debts as they become absolute
and matured; and (ii) greater than the total amount of their liabilities
(including identified contingent, subordinated, unmatured and unliquidated
liabilities, valued at the amount that could reasonably be expected to become
absolute and matured); and

(c) do not intend to, and do not believe that they will, incur debts or
liabilities beyond their ability to pay such debts and liabilities as they
mature and become due.

 

96



--------------------------------------------------------------------------------

For purposes of this Section, the “fair saleable value” of a Borrower’s assets
means the amount which may be obtained for such assets within a reasonable time
by a capable and diligent seller from an interested buyer who is willing (but is
under no compulsion) to purchase under ordinary selling conditions.

SECTION 6.16 Capitalization. Attached as Schedule III hereto is a true, complete
and accurate description as of the Closing Date of the equity capital structure
of Winn-Dixie showing accurate ownership percentages of the equityholders of
record holding ten (10%) percent or more of the outstanding Capital Securities
of Winn-Dixie (as such ownership is reflected in the stock ownership records of
Winn-Dixie or in the most recent applicable SEC filing of Winn-Dixie related to
share ownership made prior to the Closing Date) and accompanied by a statement
of authorized and issued Capital Securities for Winn-Dixie as of the date
hereof. Except as set forth on Schedule III hereto or as otherwise permitted
pursuant to this Agreement, there are no (a) obligations of any Borrower or
Guarantor to redeem or repurchase any of its securities and (b) other
agreements, arrangements or plans to which any Borrower or Guarantor is a party
that could directly or indirectly affect the capital structure of Winn-Dixie in
any material respect. All such Capital Securities (i) are validly issued and
fully paid and non-assessable and (ii) of Borrowers (other than Winn-Dixie) and
Guarantors are owned of record and beneficially as set forth on Schedule III
hereto, except where such ownership has changed pursuant to a transaction
involving such Borrower or Guarantor permitted under this Agreement, and free of
any Lien, except for Liens granted to the Secured Parties or otherwise permitted
under this Agreement.

SECTION 6.17 Compliance with Laws; Authorizations. Except as disclosed in
Item 6.17 of the Disclosure Schedule, each Borrower and its Subsidiaries have
complied in all respects with all applicable statutes, rules, regulations,
orders and restrictions of any Governmental Authority having jurisdiction over
the conduct of its businesses or the ownership of its properties, including,
without limitation, the Patriot Act and those relating to public health and
safety and those relating to sales of Inventory comprising tobacco, alcohol and
pharmaceuticals, except to the extent such compliance could not reasonably be
expected to result in a Material Adverse Change. Neither any Borrower nor any of
their respective Subsidiaries has received any notice to the effect that its
operations are not in compliance with any of the requirements of applicable
federal, state and local health and safety statutes and regulations which
non-compliance could be reasonably expected to result in a Material Adverse
Change. Each Borrower and its Subsidiaries have obtained all authorizations
necessary and appropriate to own and operate their businesses (including those
relating to sales of Inventory comprising tobacco, alcohol and pharmaceuticals)
and all such authorizations are in full force and effect, except where the
failure to so obtain such authorizations or to so keep such authorizations in
full force and effect could not be reasonably expected to result in a Material
Adverse Change.

SECTION 6.18 No Contractual or Other Restrictions. Except for restrictions
contained in this Agreement or any other agreement with respect to Indebtedness
of any Borrower or Guarantor permitted hereunder as in effect on the Closing
Date,

there are no contractual or consensual restrictions on any Borrower or Guarantor
or any of its Subsidiaries which prohibit or otherwise restrict (a) the transfer
of cash or other assets (i) between any Borrower or Guarantor and any of its or
their Subsidiaries (other than the Insurance Captive) or (ii) between any
Subsidiaries of any Borrower or Guarantor (other than the Insurance Captive) or
(b) the ability of any Borrower or Guarantor or any of its or their Subsidiaries
(other than the Insurance Captive) to incur Indebtedness or grant security
interests to Agent or any Lender in the Collateral.

 

97



--------------------------------------------------------------------------------

SECTION 6.19 Absence of Any Undisclosed Liabilities. There are no liabilities of
any Borrower or any of its Subsidiaries of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, and there is no
existing condition, situation or set of circumstances, which could reasonably be
expected to result in a Material Adverse Change, other than those liabilities
provided for or disclosed in the most recently delivered financial statements.

SECTION 6.20 Intellectual Property. Each of Borrowers and their respective
Subsidiaries owns and possesses or licenses (as the case may be) all such
patents, patent rights, trademarks, trademark rights, trade names, trade name
rights, service marks, service mark rights and copyrights as Borrowers consider
necessary for the conduct of the businesses of Borrowers and their respective
Subsidiaries as now conducted without, individually or in the aggregate, any
infringement upon rights of other Persons, in each case except as could not
reasonably be expected to result in a Material Adverse Change, and there is no
individual patent, patent right, trademark, trademark right, trade name, trade
name right, service mark, service mark right or copyright the loss of which
could reasonably be expected to result in a Material Adverse Change, except as
may be disclosed in Item 6.20 of the Disclosure Schedule.

SECTION 6.21 Priority of Security Interests. The Liens granted to Agent in the
Collateral (as defined in the Security Agreement), the Pledged Collateral (as
defined in the Pledge Agreements) and the Trademark Collateral (as defined in
the Trademark Security Agreements) are first (subject to Permitted Liens, and
other than money, letter-of-credit rights, motor vehicles, motor vehicle
trailers, fixtures, and deposit accounts that are not Majority Accounts)
priority (or the local equivalent thereof) security interests and no Liens exist
on any of the Collateral described above other than the Liens created in favor
of Agent pursuant to the Loan Documents and Permitted Liens.

SECTION 6.22 Material Contracts. Except as set forth on Item 6.22 of the
Disclosure Schedule, as of the Closing Date, neither Borrowers nor any of their
respective Subsidiaries is party to any Material Contract. Neither Borrowers nor
any of their respective Subsidiaries are in breach or in default of or under any
Material Contract that could reasonably be expected to result in a Material
Adverse Change. Except as set forth on Item 6.22 of the Disclosure Schedule, as
of the Closing Date, no notice of the intention of any other party thereto to
terminate any existing Material Contract has been received by or on behalf of
any Borrower or any of its Subsidiaries.

 

98



--------------------------------------------------------------------------------

SECTION 6.23 Intentionally Deleted.

SECTION 6.24 Accounts.

(a) By the close of business on each day, substantially all of the cash of
Borrowers and their Subsidiaries (other than In Store Cash and cash in-transit
in armored cars as described in Section 7.4.1) will be held in, or wired to and
expected to be received on the next Business Day in, Bank Accounts maintained
with Agent.

(b) As of the Closing Date, set forth in Item 6.24(b) of the Disclosure Schedule
is a true and correct list of Majority Account Banks. A majority of the cash of
Borrowers and Guarantors is held in Bank Accounts with Majority Account Banks.

(c) As of the Closing Date, none of Borrowers or Guarantors own any investment
property, other than securities pledged pursuant to the Pledge Agreements and
the securities accounts and uncertificated securities listed in Item 6.24(c) of
the Disclosure Schedule.

SECTION 6.25 Intentionally Deleted.

SECTION 6.26 Labor Disputes.

(a) Set forth in Item 6.26 of the Disclosure Schedule is a true and correct list
(including dates of termination) of all collective bargaining or similar
agreements between or applicable to each Borrower and Guarantor and any union,
labor organization or other bargaining agent in respect of the employees of any
Borrower or Guarantor on the date hereof.

(b) There is (i) no significant unfair labor practice complaint pending against
any Borrower or Guarantor or, to the best of any Borrower’s or Guarantor’s
knowledge, threatened against it, before the National Labor Relations Board, and
no significant grievance or significant arbitration proceeding arising out of
our under any collective bargaining agreement is pending on the date hereof
against any Borrower or Guarantor or, to best of any Borrower’s or Guarantor’s
knowledge, threatened against it, and (ii) no material strike, labor dispute,
slowdown or stoppage is pending against any Borrower or Guarantor or, to the
best of any Borrower’s or Guarantor’s knowledge, threatened against any Borrower
or Guarantor.

SECTION 6.27 Distribution Centers. Set forth in Item 6.27 of the Disclosure
Schedule is a true and correct list of all distribution centers leased by the
Obligors as of the Closing Date.

 

99



--------------------------------------------------------------------------------

SECTION 6.28 Credit Card Issuers and Credit Card Processors. Set forth in
Item 6.28 of the Disclosure Schedule is a true and correct list of all of the
Credit Card Agreements and all other material agreements, documents and
instruments existing as of

the date hereof between or among any Borrower, any of its Affiliates, the Credit
Card Issuers, the Credit Card Processors and any of their Affiliates as of the
Closing Date. The Credit Card Agreements constitute all of such agreements
necessary for each Borrower to operate its business as presently conducted with
respect to credit cards and debit cards and no Accounts of any Borrower arise
from purchases by customers of Inventory with credit cards or debit cards, other
than those which are issued by Credit Card Issuers or Credit Card Processors to
whom such Borrower has sent a Processor Letter. Each of the Credit Card
Agreements constitutes the legal, valid and binding obligations of the Borrower
that is party thereto and, to the best of each Borrower’s knowledge, the other
parties thereto, enforceable in accordance with their respective terms and is in
full force and effect. No default or event of default, or act, condition or
event which after notice or passage of time or both, would constitute a default
or event of default under any of the Credit Card Agreements exists or has
occurred and is continuing, in any case, that could reasonably be expected to
result in a Material Adverse Change. Each Borrower and the other parties thereto
have complied in all material respects with all of the terms and conditions of
the Credit Card Agreements to the extent necessary for such Borrower to be
entitled to receive all payments thereunder. Borrowers have delivered, or caused
to be delivered to Agent, true, correct and complete copies of all of the Credit
Card Agreements in effect as of the Closing Date.

SECTION 6.29 Payable Practices. Each Borrower and Guarantor have not made any
material change in the historical accounts payable practices from those in
effect immediately prior to the Closing Date.

SECTION 6.30 Borrowing Base Assets. All Borrowing Base Assets included in the
Borrowing Base at any time under this Agreement are owned by Borrowers at such
time.

SECTION 6.31 Anti-Terrorism Laws; OFAC.

(a) None of Borrowers, nor any of their respective Subsidiaries, is in violation
of any laws relating to terrorism or money laundering, including, without
limitation, the Patriot Act.

(b) No Borrower or Guarantor or any of its Subsidiaries is in violation of any
of the country or list based economic and trade sanctions administered and
enforced by OFAC. No Borrower or Guarantor or any of its Subsidiaries (i) is a
Sanctioned Person or a Sanctioned Entity, (ii) has its assets located in
Sanctioned Entities, or (iii) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. No proceeds of any
Credit Extension will be used to fund any operations in, finance any investments
or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

SECTION 6.32 HIPAA Compliance.

(a) To the extent that and for so long as any Borrower is a “covered entity”
within the meaning of HIPAA, such Borrower (i) has undertaken or will promptly
undertake all appropriate surveys, audits, inventories, reviews, analyses and/or
assessments (including any necessary risk assessments) of all areas of its
business and operations required by HIPAA; (ii) has developed or will promptly
develop an appropriate plan and time line for becoming HIPAA Compliant (a “HIPAA
Compliance Plan”); and (iii) has implemented or will implement those provisions
of such HIPAA Compliance Plan in all material respects necessary to ensure that
such Borrower is or becomes HIPAA Compliant.

 

100



--------------------------------------------------------------------------------

(b) For purposes hereof, “HIPAA Compliant” shall mean that a Borrower (i) is or
will be in compliance in all material respects with each of the applicable
requirements of the so-called “Administrative Simplification” provisions of
HIPAA on and as of each date that any part thereof, or any final rule or
regulation thereunder, becomes effective in accordance with its or their terms,
as the case may be (each such date, a “HIPAA Compliance Date”) and (ii) is not
and could not reasonably be expected to become, as of any date following any
such HIPAA Compliance Date, the subject of any civil or criminal penalty,
process, claim, action or proceeding, or any administrative or other regulatory
review, survey, process or proceeding (other than routine surveys or reviews
conducted by any government health plan or other accreditation entity) that
could result in any of the foregoing or that has or could reasonably be expected
to result in a Material Adverse Change.

SECTION 6.33 Compliance with Health Care Laws. Without limiting the generality
of or any other representation or warranty made herein or in any of the other
Loan Documents:

(a) Each Borrower is in compliance in all respects with all applicable Health
Care Laws, including all Medicare and Medicaid program rules and regulations
applicable to them, where the failure to so comply could reasonably be expected
to result in a Material Adverse Change. Without limiting the generality of the
foregoing, no Borrower has received notice by a Governmental Authority of any
violation of any provisions of the Medicare and Medicaid Anti-Fraud and Abuse or
Anti-Kickback Amendments of the Social Security Act (presently codified in
Section 1128(B)(b) of the Social Security Act) or the Medicare and Medicaid
Patient and Program Protection Act of 1987 that could reasonably be expected to
result in a Material Adverse Change.

(b) Each Borrower has maintained in all material respects all records required
to be maintained by the Joint Commission on Accreditation of Healthcare
Organizations, the Food and Drug Administration, Drug Enforcement Agency and
State Boards of Pharmacy and the Federal and State Medicare and Medicaid
programs and each Borrower and has all necessary permits, licenses, franchises,
certificates and other approvals or authorizations of Governmental Authority as
are required under applicable Health Care Laws.

(c) Each Borrower which is a Medicare provider or Medicaid provider with a valid
provider agreement or operating under a temporary agreement in accordance with
all applicable laws, has in a timely manner filed all requisite cost reports,
claims and other reports required to be filed in connection with all Medicare
and Medicaid programs due on or before the date hereof, all of which are
complete and correct in all material respects. There are no known claims,
actions or appeals pending before any Third Party Payor or Governmental
Authority, including without limitation, any Fiscal Intermediary, the Provider
Reimbursement Review Board or the Administrator of the Centers for Medicare and
Medicaid Services, with respect to any Medicare or Medicaid cost reports or
claims filed by any Borrower on or before the date hereof, in any case that
could reasonably be expected to result in a Material Adverse Change. There
currently exist no restrictions, deficiencies, required plans of correction
actions or other such remedial measures with respect to Federal and state
Medicare and Medicaid certifications or licensure, in any case that could
reasonably be expected to result in a Material Adverse Change.

 

101



--------------------------------------------------------------------------------

SECTION 6.34 Farm Products, etc.

(a) None of the Inventory or other Collateral included in the Borrowing Base
constitutes Farm Products (as defined in the UCC) or the proceeds thereof.

(b) Each Borrower has not, within the two (2) year period prior to the date
hereof, received any written notice in respect of any claim greater than
$100,000 individually or written notices in respect of claims greater than
$250,000 in the aggregate pursuant to the applicable provisions of the PSA,
PACA, the Food Security Act, the UCC or any other applicable local laws from
(i) any Farm Products Seller or (ii) any lender to any Farm Products Seller or
any other Person with a security interest in the assets of any Farm Products
Seller or (iii) the Secretary of State (or equivalent official) or other
Governmental Authority of any State, Commonwealth or political subdivision
thereof in which any Farm Products purchased by such Borrower are produced, in
any case advising or notifying such Borrower of the intention of such Farm
Products Seller or other Person to preserve the benefits of any trust applicable
to any assets of any Borrower established in favor of such Farm Products Seller
or other Person under the provisions of any law or claiming a security interest
in or lien upon or other claim or encumbrance with respect to any perishable
agricultural commodity or any other Farm Products which may be or have been
purchased by a Borrower or any related or other assets of such Borrower (all of
the foregoing, together with any such notices as any Borrower may at any time
hereafter receive, collectively, the “Food Security Act Notices”).

(c) No Borrower is a “live poultry dealer” (as such term is defined in the PSA)
or otherwise purchases or deals in live poultry of any type whatsoever.
Borrowers do not purchase livestock pursuant to cash sales as such term is
defined in the PSA. Borrowers are not subject to the trust provisions of PSA
because Borrowers have written agreements providing for the extension of credit
to them for all purchases of meat, poultry, meat products, poultry products and
livestock products by Borrowers. Each Borrower is not engaged in, and shall not
engage in, raising, cultivating, propagating, fattening, grazing or any other
farming, livestock or aquacultural operations.

SECTION 6.35 Intentionally Deleted.

 

102



--------------------------------------------------------------------------------

ARTICLE VII

COVENANTS

SECTION 7.1 Affirmative Covenants. Each Borrower agrees with each Lender, each
Issuer and Agent that until the Termination Date has occurred, each Borrower
will, and will cause its Subsidiaries to, perform or cause to be performed the
obligations set forth below.

SECTION 7.1.1 Financial Information, Reports, Notices, etc. Winn-Dixie will
furnish or cause to be furnished to Agent (with sufficient copies for each
Co-Collateral Agent and each Lender) copies of the following financial
statements, reports, notices and information (all in form reasonably
satisfactory to Co-Collateral Agents):

(a) (i) promptly after becoming available and in any event within forty-five
(45) days after the end of each of the first three (3) Fiscal Quarters of each
Fiscal Year, an unaudited consolidated balance sheet of Winn-Dixie and its
Subsidiaries as of the end of such Fiscal Quarter and consolidated statements of
income and cash flow of Winn-Dixie and its Subsidiaries for such Fiscal Quarter
and for the period commencing at the end of the previous Fiscal Year and ending
with the end of such Fiscal Quarter, and including (in each case), in
comparative form the figures for the corresponding Fiscal Quarter in, and year
to date portion of, the immediately preceding Fiscal Year, certified as complete
and correct in all material respects in accordance with GAAP as described in
Section 1.4 hereof (subject to customary year-end adjustments and the absence of
notes) by the chief financial or accounting Authorized Officer of Winn-Dixie;

(ii) [intentionally deleted]; and

(iii) promptly after becoming available and in any event within twenty-five
(25) days after the end of each Fiscal Month that is not an end of a Fiscal
Quarter or the end of a Fiscal Year, an unaudited consolidated balance sheet of
Winn-Dixie and its Subsidiaries as of the end of such Fiscal Month and
consolidated statements of income and cash flow of Winn-Dixie and its
Subsidiaries for the Fiscal Month and for the period commencing at the end of
the previous Fiscal Year and ending with the end of such Fiscal Month, and
including (in each case) in comparative form the figures for the corresponding
Fiscal Month of, and year to date portion of, the preceding Fiscal Year,
certified as complete and correct in all material respects in accordance with
GAAP as described in Section 1.4 hereof (subject to customary year-end
adjustments and the absence of notes) by the chief financial or accounting
Authorized Officer of Winn-Dixie;

(b) promptly after becoming available and in any event within ninety (90) days
after the end of each Fiscal Year, a copy of the consolidated balance sheet of
Winn-Dixie and its Subsidiaries, and the related consolidated statements of
income and cash flow of Winn-Dixie and its Subsidiaries for such Fiscal Year,
setting forth in comparative form the figures for the immediately preceding
Fiscal Year, audited (without any Impermissible Qualification) by KPMG or other
“Big Four” accounting firm, or other firm of independent public accountants
acceptable to Agent and as prepared in accordance with GAAP, which shall be
accompanied by a calculation of the financial covenants set forth in
Section 7.2.4 hereof in accordance with GAAP as described in Section 1.4 hereof
and stating that, in performing the examination necessary to deliver the audited
financial statements of Winn-Dixie, either no knowledge was obtained of any
Event of Default or, if such knowledge was obtained, the nature thereof;

 

103



--------------------------------------------------------------------------------

(c) concurrently with the delivery of the financial information pursuant to
Sections 7.1.1(a) or (b) hereof, a Compliance Certificate, executed by the chief
financial or accounting Authorized Officer of Winn-Dixie, (i) showing compliance
with the financial covenant set forth in Section 7.2.4 hereof, stating that no
Default has occurred and is continuing (or, if a Default has occurred,
specifying the details of such Default and the action that Winn-Dixie or an
Obligor has taken or proposes to take with respect thereto) (iii) identifying
any payments of rent and other payments due to owners and lessor of leased
property used by Borrowers and Guarantors that are more than thirty (30) days
past due and the basis on which such payments are being withheld and/or
contested in good faith, and (iv) the addresses of all new retail store
locations and distribution centers of Borrowers and Guarantors opened and
existing retail store locations and distribution centers closed or sold, in each
case since the most recent certificate delivered to Agent containing the
information required by this clause (iv);

(d) Borrowers and Guarantors shall furnish or cause to be furnished to Agent,
thirty (30) days following the end of each Fiscal Year, projected consolidated
financial statements (including in each case, balance sheets and statements of
operations and statements of cash flow) of Borrowers and Guarantors for each
applicable period, including forecasted income statements, cash flow statements
and balance sheets and statements of operations income and loss (collectively,
the “Annual Projections”), all in form and detail reasonably satisfactory to
Agent, together with such supporting information as Agent may request in good
faith. The Annual Projections shall be prepared on a Fiscal Monthly basis for
the next applicable period. The Annual Projections shall represent the
reasonable estimate of Borrowers and Guarantors of the future financial
performance of Borrowers and Guarantors for the periods set forth therein
prepared on the basis of the assumptions set forth therein which Borrowers and
Guarantors believe are fair and reasonable as of the date of preparation, in
light of then current and reasonably foreseeable business conditions (it being
understood that actual results may differ from those set forth in such projected
financial statements);

(e) [intentionally deleted];

(f) as soon as possible and in any event within three (3) Business Days after a
Designated Officer of Winn-Dixie or any other Obligor obtains knowledge of the
occurrence of a Default, a statement of an Authorized Officer of Winn-Dixie
setting forth details of such Default and the action which Winn-Dixie or such
Obligor has taken and proposes to take with respect thereto;

(g) as soon as possible and in any event within three (3) Business Days after a
Designated Officer of Winn-Dixie or any other Obligor obtains knowledge of
(i) the occurrence of any material adverse development with respect to any
litigation, action, proceeding or labor controversy described in Item 6.7 of the
Disclosure Schedule or (ii) the commencement of any litigation, action,
proceeding or labor controversy of the type and materiality described in
Section 6.7 hereof, notice thereof and thereafter, to the extent Agent requests,
copies of all documentation relating thereto;

(h) promptly after the sending or filing thereof, copies of all reports,
notices, prospectuses and registration statements which any Borrower or
Guarantor files with the SEC or any national securities exchange;

 

104



--------------------------------------------------------------------------------

(i) promptly but, in any event, within three (3) Business Days after a
Designated Officer becoming aware of (i) the institution of any steps by any
Person to terminate any Pension Plan, (ii) the failure to make a required
contribution to any Pension Plan if such failure is sufficient to give rise to a
Lien under Section 302(f) of ERISA, (iii) the taking of any action with respect
to a Pension Plan which could result in the requirement that any Obligor furnish
a bond or other security to the PBGC or such Pension Plan, or (iv) the
occurrence of any event with respect to any Pension Plan which could reasonably
be expected to result in a Material Adverse Change notice thereof and copies of
all documentation relating thereto;

(j) promptly after receipt thereof, copies of all “management letters” submitted
to Winn-Dixie or any other Obligor by the independent public accountants
referred to in subsection (b) in connection with each audit made by such
accountants;

(k) promptly following any Subsidiary becoming a Material Subsidiary, the name
and any other information reasonably requested by Agent in respect of any such
Subsidiary which has become a Material Subsidiary;

(l) promptly as required, the reports and documents specified in Section 7.3.1
hereof;

(m) [intentionally deleted];

(n) such budgets, forecasts, projections and other financial or other
information respecting the Collateral and the business of Borrowers and
Guarantors as any Lender, Collateral Agent or Issuer through Agent may from time
to time reasonably request (including information and reports in such detail as
Agent may reasonably request with respect to the terms of and information
provided pursuant to the applicable Compliance Certificate);

(o) promptly after the occurrence of any of the following, Administrative
Borrower will notify Agent of the issuance of any material preemptive rights,
subscriptions, warrants or options issued by any Borrower or Guarantor to
purchase any of its Capital Securities; and

(p) promptly after the sending or filing thereof, copies of all material reports
(other than any such reports comparable to those being delivered pursuant to
this Agreement) which Winn-Dixie or any other Borrower or Guarantor sends to the
holders of a Qualified Debt Offering generally or the Qualified Debt Agent, if
applicable.

Subject to Section 10.21 hereof, Agent is hereby authorized to deliver a copy of
any financial statement or any other information relating to the business of
Borrowers and Guarantors to any court or other Governmental Authority or to any
Lender, Co-Collateral Agent or Participant or prospective Lender or Participant
or any Affiliate of any Lender, Co-Collateral Agent or Participant. Each
Borrower and Guarantor hereby irrevocably authorizes and directs all accountants
or auditors to deliver to Agent, at Borrowers’ expense, copies of the financial
statements of any Borrower and Guarantor and any management letters prepared by
such accountants or auditors on behalf of any Borrower or Guarantor and to
discuss with Agent and the Lenders such information as they may have regarding
the business of any Borrower and Guarantor; provided, that, (i) Administrative
Borrower shall be given prior notice of such discussions and the opportunity to
participate in such discussions, (ii) in no event shall such auditors or
accountants be required to furnish to Agent or such Lenders, without the written
consent of Administrative Borrower, any such information that may be subject to
accounting or legal privileges applicable to the disclosure of such information
and (iii) to the extent that such auditors or accountants disclose any
non-public information to Agent or Lenders which is clearly and conspicuously
marked or identified as confidential at the time such information is furnished
to Agent, such non-public information shall be subject to the provisions of
Section 10.21 hereof. Any documents, schedules, invoices or other papers
delivered to Agent or any Lender by and Borrowers or Guarantors may be destroyed
or otherwise disposed of by Agent or such Lender one (1) year after the same are
delivered to Agent or such Lender, except as otherwise designated by the
Administrative Borrower to Agent or such Lender in writing.

 

105



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Sections 7.1.1(a)(i), 7.1.1(b) or
7.1.1(h) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date on which such documents are posted
on a Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and Agent has access (whether commercial, third-party website or whether
sponsored by Agent); provided, that, Borrowers shall notify Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
Borrowers shall be required to provide paper or pdf copies of the Compliance
Certificates required to be delivered by Section 7.1.1(c) to Agent. Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by Borrowers with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

SECTION 7.1.2 Maintenance of Existence; Compliance with Laws, etc. Winn-Dixie
will, and will cause each of the other Borrowers and Guarantors to (a) preserve
and maintain its legal existence (except as otherwise permitted by
Section 7.2.10 hereof), and (b) comply in all respects with all applicable laws,
rules, regulations and orders, including (i) any such applicable laws, rules,
regulations and orders with respect to any Pension Plan, and (ii) the payment
(before the same become delinquent), of (A) all Taxes, imposed upon Winn-Dixie
or its Subsidiaries or upon their property, except to the extent being
diligently contested in good faith by appropriate proceedings and for which
appropriate reserves in accordance with GAAP have been set aside on the books of
Winn-Dixie or its Subsidiaries, as applicable, and (B) at or before maturity or
before they become delinquent, as the case may be, in accordance with industry
practice (subject, where applicable, to specified grace periods), all their
payment obligations of whatever nature and any additional costs that are imposed
as a result of any failure to so pay, discharge or otherwise satisfy such
obligations (other than when the amount or validity of such obligations and
costs is currently being contested in good faith by appropriate proceeding and
reserves, if applicable, in conformity with GAAP with respect thereto have been
provided on the books of Winn-Dixie or its Subsidiaries, as the case may be),
except where the failure to comply with the requirements of this clause
(b) could not reasonably be expected to result in a Material Adverse Change.

 

106



--------------------------------------------------------------------------------

SECTION 7.1.3 Maintenance of Properties. Winn-Dixie will, and will cause each of
its Subsidiaries to, generally maintain, preserve (including remodeling or
retrofitting), protect and keep its and their respective properties in good
repair, working order and condition (ordinary wear and tear and Casualty Events
excepted), and make necessary repairs, renewals and replacements (except insofar
as such is the obligation of a landlord under a lease of Leasehold Property) so
that the business carried on by Winn-Dixie and its Subsidiaries may be properly
conducted at all times, unless Winn-Dixie or such Subsidiary determines in good
faith that the continued preservation or maintenance of such property is no
longer desirable.

SECTION 7.1.4 Insurance.

(a) Winn-Dixie will, and will cause each of its Subsidiaries to:

(i) maintain insurance on its property with financially sound and reputable
insurance companies against loss and damage in at least the amounts (and with
only those deductibles and self-insurance amounts) customarily maintained, and
against such risks as are typically insured against in the same general area, by
Persons of comparable size engaged in the same or similar business as Winn-Dixie
and its Subsidiaries, it being understood that Winn-Dixie and its Subsidiaries
may be self-insured in substantial amounts with respect to various insurable
risks, with deductibles on property insurance of $10 million per year and
deductibles on wind and rain damage of $10 million per occurrence; and

(ii) maintain all workers’ compensation, employer’s liability insurance or
similar insurance as may be required under the laws of any state or jurisdiction
in which it may be engaged in business.

(b) Any insurance policies obtained by Borrowers and Guarantors after the date
hereof shall be substantially similar in all material respects as to form,
amount and insurer to the insurance policies maintained by each Borrower and
Guarantor on the date hereof, and to the extent not, shall be reasonably
satisfactory to Agent as to form, amount and insurer.

(c) Borrowers and Guarantors shall furnish certificates, policies or
endorsements to Agent as Agent shall reasonably require as proof of such
insurance, and, if any Borrower or Guarantor fails to do so within five
(5) Business Days of Agent’s request, Agent is authorized, but not required, to
obtain such insurance at the expense of Borrowers. By purchasing any of the
insurance referred to in this Section 7.1.4(c), Agent shall not be deemed to
have waived any Default or Event of Default arising from any Borrower’s and
Guarantor’s failure to maintain such insurance or pay any such premiums in
respect thereof.

 

107



--------------------------------------------------------------------------------

(d) If any portion of any Collateral is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a “flood hazard area” with respect to which flood insurance has been made
available under any of the Flood Insurance Laws, then Borrowers shall (i) with
respect to such Collateral maintain with responsible and reputable insurance
companies acceptable to Agent, flood insurance in an amount and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) deliver to Agent evidence of such
compliance in form and substance reasonably acceptable to the Co-Collateral
Agents. All premiums on any of the insurance referred to in this
Section 7.1.4(b) shall be paid when due by Borrowers and if requested by Agent,
summaries of the policies shall be provided to Agent annually or as it may
otherwise request. Without limiting the rights of Agent provided for above, if
Borrowers fail to obtain or maintain any insurance required under the Flood
Insurance Laws, Agent may obtain it at Borrowers’ expense. By purchasing any of
the insurance referred to in this Section 7.1.4(b), Agent shall not be deemed to
have waived any Default or Event of Default arising from any Borrower’s failure
to maintain such insurance or pay any such premiums in respect thereof.

(e) Without limiting the foregoing, all insurance policies required pursuant to
this Section shall (i) name Agent on behalf of the Secured Parties as mortgagee
and loss payee (in the case of property, hazard and flood insurance) and
additional insured (in the case of liability insurance), as applicable, and
provide that no cancellation or modification of the policies will be made
without thirty (30) days’ prior written notice to Agent, and (ii) be in addition
to any requirements to maintain specific types of insurance contained in the
other Loan Documents (including hazard insurance and business interruption
insurance). Borrowers and Guarantors shall obtain non-contributory lender’s loss
payable endorsements to all insurance policies in form and substance reasonably
satisfactory to Agent. Such lender’s loss payable endorsements shall specify
that the proceeds of such insurance shall be payable to Agent as its interests
may appear and further specify that Agent and Lenders shall be paid regardless
of any act or omission by any Borrower, Guarantor or any of its or their
Affiliates.

SECTION 7.1.5 Books and Records. Winn-Dixie will, and will cause each of its
Subsidiaries to, keep books, records and accounts in accordance with GAAP which
accurately reflect in all material respects all of its business affairs and
transactions and permit each Secured Party or any of their respective
representatives, at reasonable times and intervals upon reasonable notice to
Winn-Dixie, to visit each Obligor’s offices, to discuss such Obligor’s financial
matters with its officers and employees, and its independent public accountants
(and Winn-Dixie hereby authorizes such independent public accountant to discuss
Winn-Dixie’s and each other Obligor’s financial matters with each Secured Party
or their representatives, provided that such Secured Party provides reasonable
prior notice of any such discussions to Winn-Dixie and affords Winn-Dixie an
opportunity to have its representative participate in such discussions) and to
examine (and photocopy extracts from) any of its books, records and accounts
including any “management letters” prepared by independent accountants.
Borrowers shall pay any fees of such independent public accountant incurred in
connection with any Secured Party’s exercise of its rights pursuant to this
Section.

SECTION 7.1.6 Environmental Law Covenant. Except to the extent the failure to
comply with any of the requirements listed below could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Change, Winn-Dixie will, and will cause each of its Subsidiaries to,

 

108



--------------------------------------------------------------------------------

(a) use and operate all of its and their facilities and properties in compliance
with all Environmental Laws, keep all necessary permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters in effect and remain in compliance therewith, and handle all Hazardous
Materials in compliance with all applicable Environmental Laws; and

(b) promptly notify Agent and provide copies upon receipt of all written claims,
complaints, notices or inquiries relating to the condition of its facilities and
properties in respect of, or as to compliance with, Environmental Laws, and
shall diligently resolve any non-compliance with Environmental Laws and keep its
property free of any Lien imposed by any Environmental Law.

SECTION 7.1.7 Use of Proceeds. Borrowers will (a) apply the proceeds of the
Revolving Loans (i) for general corporate and working capital purposes of
Borrowers and their Subsidiaries (including Permitted Acquisitions), (ii) to pay
any fees and expenses incurred in connection with the transactions contemplated
hereby, and (iii) for issuing Letters of Credit for the account of Borrowers and
the Guarantors in the ordinary course of their business, and (b) use the Standby
Letter of Credit facility and the Standby Letters of Credit only in a manner
consistent with the requirements of Section 7.1.10 hereof.

SECTION 7.1.8 Future Guarantors, Security, etc.

(a) Winn-Dixie will, and will cause each U.S. Subsidiary (other than the
Insurance Captive) to, execute any documents, Filing Statements, agreements and
instruments (including, without limitation, Collateral Access Agreements,
Blocked Account Agreements, Securities Account Control Agreements and Processor
Letters), and take all further action (including filing Mortgages, Leasehold
Mortgages and/or amendments thereto) that may be required under applicable law,
or that Agent may reasonably request, in order to effectuate the transactions
contemplated by the Loan Documents and in order to grant, preserve, protect and
perfect the validity and first priority (subject to Permitted Liens) of the
Liens created or intended to be created by the Loan Documents.

(b) Winn-Dixie will promptly cause any subsequently acquired or organized
Material Subsidiary which is a U.S. Subsidiary (other than the Insurance
Captive), any U.S. Subsidiary which becomes a Material Subsidiary or any other
U.S. Subsidiary which is wholly-owned by Winn-Dixie owning assets having a value
of not less than $1,000,000 to execute a supplement to the Guarantee Agreement,
the Security Agreement and each other applicable Loan Document in favor of the
Secured Parties.

(c) From time to time, Borrowers will, at their cost and expense, promptly
secure the Obligations by pledging or creating, or causing to be pledged or
created, perfected Liens with respect to such of its and its U.S. Subsidiaries’
(other than the Insurance Captive) assets and properties (other than
(i) Leasehold Property, the lease of which is subject to a valid and enforceable
prohibition on the granting of a leasehold mortgage by the lessee, (ii) aircraft
and vessels and (iii) in respect of the perfection of Liens only, money,
letter-of-credit rights, motor vehicles, motor vehicle trailers, Florida liquor
licenses and, in each case except as set forth in the Security Agreement,
Deposit Accounts (as defined in the Security Agreement) that are not Majority
Accounts as Agent or the Required Lenders shall designate), provided that
neither Borrowers nor their Subsidiaries shall be required to pledge more than
sixty-five percent (65%) of the Voting Securities of any Foreign Subsidiary or
to grant a Lien that would cause a breach by any Borrower or any of their
Subsidiaries of any obligation to any Person the incurrence of which is
permitted by this Agreement (including under Sections 7.2.2 and 7.2.14 hereof).
Such Liens will be created under the Loan Documents in form and substance
satisfactory to the Co-Collateral Agents in good faith, and Borrowers shall
deliver or cause to be delivered to Agent all such instruments and documents
(including legal opinions, title insurance policies and lien searches) as Agent
shall reasonably request in connection with the deliveries required under, or to
evidence compliance with this Section.

 

109



--------------------------------------------------------------------------------

SECTION 7.1.9 Conduct of Business; Separate Existence; Maintenance of
Authorizations. Winn-Dixie will, and will cause each of its Material
Subsidiaries (subject, in the case of such Material Subsidiaries, to
transactions permitted under Section 7.2.10 hereof), to (a) conduct their
respective businesses as described in Section 7.2.1 hereof; (b) do all things
necessary to remain duly organized, validly existing and in good standing in its
jurisdiction of organization and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; and (c) do all
things reasonably necessary to renew, extend and continue in effect all
authorizations which may at any time and from time to time be necessary to
operate and own the business and assets of Winn-Dixie and its Subsidiaries in
compliance with all applicable laws and regulations, except in each case where
the failure to take such actions or to so comply with any of the foregoing could
not reasonably be expected to result in a Material Adverse Change.

SECTION 7.1.10 Standby Letters of Credit. Winn-Dixie will, and will cause each
of its applicable Subsidiaries to, ensure that all Standby Letters of Credit are
issued only to support obligations of Winn-Dixie or any of its Subsidiaries, in
each case, arising or incurred in the ordinary course of business, and for no
other purpose.

SECTION 7.1.11 Offsite Books and Records. Winn-Dixie will, and will cause its
applicable Subsidiaries to, maintain and update copies of substantially all
electronic records or reports of Collateral and copies of substantially all
electronic books and records of each Borrower and Guarantor in a backup data
storage system housed at the existing distribution facility in Baldwin, Florida,
or other premises owned or controlled by any Borrower.

SECTION 7.1.12 Eligible Borrowing Base Assets. Winn-Dixie will, and will cause
its applicable Subsidiaries to, ensure at all times that all Borrowing Base
Assets included in the Borrowing Base are owned by a Borrower under this
Agreement at the time of such inclusion.

 

110



--------------------------------------------------------------------------------

SECTION 7.1.13 Agricultural Products.

(a) Each Borrower shall at all times comply with all existing and future Food
Security Act Notices during their periods of effectiveness under the Food
Security Act, including, without limitation, directions to make payments to the
Farm Products Seller by issuing payment instruments directly to the secured
party with respect to any assets of the Farm Products Seller or jointly payable
to the Farm Products Seller and any secured party with respect to the assets of
such Farm Products Seller, as specified in the Food Security Act Notice, so as
to promptly terminate or release the security interest in any Farm Products
maintained by such Farm Products Seller or any secured party with respect to the
assets of such Farm Products Seller under the Food Security Act, in any case,
where failure to so comply could reasonably be expected to result in a Material
Adverse Change.

(b) Each Borrower shall take all other actions as may be reasonably required, if
any, to ensure that any perishable agricultural commodity (in whatever form) or
other Farm Products are purchased free and clear of any security interest, lien
or other claims in favor of any Farm Products Seller or any secured party with
respect to the assets of any Farm Products Seller, in any case, where failure to
so comply could reasonably be expected to result in a Material Adverse Change.

(c) Each Borrower shall promptly notify Agent in writing after receipt by or on
behalf of such Borrower of any Food Security Act Notice or amendment to a
previous Food Security Act Notice, and including any notice in respect of any
claim greater than $100,000 individually or notices in respect to claims greater
than $250,000 in the aggregate from any Farm Products Seller of the intention of
such Farm Products Seller to preserve the benefits of any trust applicable to
any assets of any Borrower or Guarantor under the provisions of the PSA, PACA or
any other statute and such Borrower shall promptly provide Agent with a true,
correct and complete copy of such Food Security Act Notice or amendment, as the
case may be, and other information delivered to or on behalf of such Borrower
pursuant to the Food Security Act.

(d) In the event any Borrower receives a Food Security Act Notice, such Borrower
shall pay the related invoice within the payment terms specified therein and
notify Agent of such receipt; provided, that, such invoice may remain unpaid if,
and only so long as (i) appropriate legal or administrative action has been
commenced in good faith and is being diligently pursued or defended by such
Borrower, (ii) adequate reserves with respect to such contest are maintained on
the books of such Borrower, in accordance with GAAP, (iii) Agent shall have
established a Reserve in an amount at least equal to the amount claimed to be
due by such vendor under the relevant invoice, (iv) such Borrower shall promptly
pay or discharge such contested invoice and all additional charges, interest,
penalties and expenses, if any, and shall deliver to Agent evidence reasonably
acceptable to Agent of such payment, if such contest is terminated or
discontinued adversely to such Borrower or the conditions set forth in this
Section 7.1.13(d) are no longer met.

(e) If any Borrower purchases any Farm Products from a Person who produces such
Farm Products in a state with a central filing system certified by the United
States Secretary of Agriculture, such Borrower shall immediately register as a
buyer with the Secretary of State of such state (or the designated system
operator). Each Borrower shall promptly forward to Agent a copy of such
registration as well as a copy of all relevant portions of the master list
periodically distributed by any such Secretary of State (or the designated
system operator). Each Borrower shall comply with any payment obligations in
connection with the purchase of any Farm Products imposed by a secured party as
a condition of the waiver or release of a security interest effective under the
Food Security Act or other applicable law whether or not as a result of direct
notice or the filing under any applicable central filing system. Each Borrower
shall also provide to Agent not later than the fifth (5th) day of each month,
true and correct copies of all state filings recorded in any such central filing
system in respect of a Person from whom a Borrower has purchased Farm Products
within the preceding twelve (12) months.

 

111



--------------------------------------------------------------------------------

SECTION 7.1.14 Credit Card Agreements. Each Borrower and Guarantor shall
(a) observe and perform all material terms, covenants, conditions and provisions
of the Credit Card Agreements to be observed and performed by it at the times
set forth therein; (b) maintain in full force and effect the Credit Card
Agreements and not terminate, cancel, surrender, modify, amend, waive or release
any of the Credit Card Agreements, or consent to or permit to occur any of the
foregoing, except that any Borrower may terminate or cancel any of the Credit
Card Agreements in the ordinary course of the business of such Borrower;
provided, that, such Borrower shall have given Agent not less than fifteen
(15) days prior written notice of its intention to so terminate or cancel any of
the Credit Card Agreements; (c) give Agent immediate written notice of any
Credit Card Agreement entered into by such Borrower after the date hereof,
together with a true, correct and complete copy thereof and such other
information with respect thereto as Agent may request; (d) each Borrower and
Guarantor shall notify Agent promptly of (i) any notice of a material default by
any Borrower under any of the Credit Card Agreements or of any default which
might result in the Credit Card Issuer or Credit Card Processor ceasing to make
payments or suspending payments to any Borrower, (ii) any notice from any Credit
Card Issuer or Credit Card Processor that such Person is ceasing or suspending,
or will cease or suspend, any present or future payments due or to become due to
any Borrower from such Person, or that such Person is terminating or will
terminate any of the Credit Card Agreements, and (iii) the failure of any
Borrower to comply with any material terms of the Credit Card Agreements or any
terms thereof which might result in the Credit Card Issuer or Credit Card
Processor ceasing or suspending payments to any Borrower; and (e) furnish to
Agent, promptly upon the request of Agent, such information and evidence as
Agent may require from time to time concerning the observance, performance and
compliance by such Borrower or the other party or parties thereto with the
terms, covenants or provisions of the Credit Card Agreements.

SECTION 7.1.15 Post-Closing Deliveries.

(a) Within sixty (60) days after the date hereof (or such longer period as Agent
may agree, in writing, in its discretion), Winn-Dixie will deliver, or cause its
Subsidiaries to deliver, in form and substance reasonably satisfactory to Agent
in good faith, modifications to existing Mortgages (i) relating to Real Property
and/or Leasehold Property located in Georgia and Mississippi so as to have such
Mortgages refer to this Agreement and the terms hereof, and (ii) adding certain
additional Real Property and/or Leasehold Property to the Lien of such Mortgages
where such Real Property or Leasehold Property is not encumbered by such
Mortgages as of the Closing Date, in each case as may be applicable and as
reasonably required by Agent, duly authorized, executed and delivered by
Winn-Dixie or such Subsidiary, as applicable.

 

112



--------------------------------------------------------------------------------

(b) Within sixty (60) days after the date hereof (or such longer period as Agent
may agree, in writing, in its discretion), Winn-Dixie will deliver, or cause its
Subsidiaries to deliver, in form and substance reasonably satisfactory to Agent
in good faith, pro forma title endorsements to the existing title insurance
policies relating to the Real Property and/or Leasehold Property that are the
subject of the Mortgage modifications described in clause (a) above, issued by
First American Title Insurance Company, together with issued endorsements to be
received by Agent promptly after recordation of such modifications.

(c) Within twenty (20) days after the date hereof (or such longer period as
Agent may agree, in writing, in its discretion), Winn-Dixie will deliver, or
cause its Subsidiaries to deliver, in form and substance reasonably satisfactory
to Agent in good faith, evidence of the termination of record of the UCC
Financing Statement, file number 200305528988, filed on November 24, 2003 with
the Secretary of State of the State of Florida, by Regions Bank (as successor in
interest to AmSouth Bank), as secured party against Winn-Dixie, as debtor.

(d) Except as otherwise set forth herein, upon the request of Agent, Winn-Dixie
will use its commercially reasonable efforts to deliver, or cause its
Subsidiaries to deliver, in form and substance reasonably satisfactory to Agent
in good faith, all consents, waivers, acknowledgments and other agreements from
third persons which Agent in good faith may deem necessary or desirable in order
to permit, protect and perfect its Liens upon the Collateral or to effectuate
the provisions or purposes of this Agreement and the other Loan Documents.

SECTION 7.2 Negative Covenants. Each Borrower covenants and agrees with each
Lender, each Issuer and Agent that until the Termination Date has occurred, each
Borrower will, and will cause its Subsidiaries to, perform or cause to be
performed the obligations set forth below.

SECTION 7.2.1 Business Activities. (a) Winn-Dixie will not, and will not permit
any of its Subsidiaries to, engage in any business activity except those
business activities engaged in on or prior to the date of this Agreement and
activities reasonably related or incidental thereto (which shall include
trucking and other transportation services to third parties) and (b) the
Insurance Captive does not and will not own any assets (other than cash, Cash
Equivalents or other readily marketable securities reasonably acceptable to
Agent) nor engage in operations, business or activity other in connection with
providing insurance coverage in respect of Winn-Dixie and its Subsidiaries and
Affiliates and their respective operations and properties, and in respect of
properties situated in the same shopping centers of other business sites where
the properties owned or leased by Winn-Dixie or such Subsidiaries or Affiliates
are located, and such activities that are incidental or reasonably related
thereto.

 

113



--------------------------------------------------------------------------------

SECTION 7.2.2 Indebtedness. Winn-Dixie will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
other than:

(a) Indebtedness in respect of (i) the Obligations (including with respect to
the Existing Letters of Credit) and (ii) any Hedging Obligations incurred in the
furtherance of the businesses of Winn-Dixie and its Subsidiaries permitted
pursuant to Section 7.2.1 hereof; provided, that, (A) such Hedging Obligations
are to Bank Product Providers, (B) such Hedging Obligations are not incurred
under agreements entered into for speculative purposes or as an arbitrage of
rates, and (C) such Hedging Obligations are unsecured, except to the extent such
Hedging Obligations arise under or pursuant to Rate Protection Agreements that
are secured under the terms of the Loan Documents;

(b) Indebtedness of Borrowers existing as of the Closing Date which is
identified in Item 7.2.2(b) of the Disclosure Schedule, and refinancing of such
Indebtedness; provided that (i) the principal amount (as such amount may have
been reduced following the Closing Date) thereof is not increased, (ii) the
maturity date thereof, taken as a whole, is not shortened, and (iii) the
material terms thereof are not materially more onerous on any such Borrower than
the terms contained in the Indebtedness being refinanced;

(c) Indebtedness (i) incurred in the ordinary course of business of Winn-Dixie
and its Subsidiaries (including open accounts extended by suppliers on normal
trade terms in connection with purchases of goods and services which are not
overdue for a period of more than ninety (90) days or, if overdue for more than
ninety (90) days, as to which a dispute exists and appropriate reserves in
conformity with GAAP have been established on the books of Winn-Dixie or such
Subsidiary) and (ii) in respect of performance, surety or appeal bonds provided
in the ordinary course of business, but excluding (in each case), Indebtedness
incurred through the borrowing of money or Contingent Liabilities in respect
thereof;

(d) Indebtedness (i) in respect of industrial revenue bonds or other similar
governmental or municipal bonds, (ii) evidencing the deferred purchase price of
newly acquired property or incurred to finance the acquisition of equipment of
Winn-Dixie and its Subsidiaries (pursuant to purchase money mortgages or
otherwise, whether owed to the seller or a third party), in each case used in
the ordinary course of business of Winn-Dixie and its Subsidiaries; provided
that such Indebtedness is incurred within one (1) year of the acquisition of
such property; and (iii) constituting Capitalized Lease Liabilities (for the
purposes of this clause (d)(iii), Capitalized Lease Liabilities shall not
include any sale and leaseback transaction permitted under Section 7.2.15
hereof); provided that (A) the aggregate amount of all Indebtedness outstanding
pursuant to this clause (d)(iii) shall not at any time exceed $100,000,000 and
(B) neither Winn-Dixie nor any Material Subsidiary may have any Contingent
Liability in respect of such Indebtedness incurred by any Subsidiary which is
not a Guarantor;

(e) (i) Indebtedness of any Borrower or Guarantor owing to any Borrower or any
Guarantor, (ii) Indebtedness of the Insurance Captive owing to any Borrower or
Guarantor in an aggregate amount for all such Indebtedness not to exceed
$25,000,000 (which Indebtedness shall not, when aggregated with the amount of
Investments made by Borrowers and Guarantors under Section 7.2.5(d)(iii) hereof,
exceed $25,000,000), so long as (A) at the time of the incurrence of such
Indebtedness, no Event of Default has occurred and is continuing and Quarterly
Average Excess Availability is greater than $100,000,000, and (B) immediately
after giving effect to the incurrence of such Indebtedness, no Event of Default
shall have occurred and be continuing and Excess Availability is greater than
$100,000,000, and (iii) Indebtedness of any Borrower owing to the Insurance
Captive in an aggregate amount for all such Indebtedness not to exceed
$25,000,000, in each case

 

114



--------------------------------------------------------------------------------

(A) which Indebtedness shall not be forgiven or otherwise discharged for any
consideration other than payment in full or in part in cash (provided that only
the amount repaid in part shall be discharged); and

(B) to the extent such Indebtedness is payable to any Borrower or a Guarantor
and evidenced by one or more promissory notes, the originals of any such
promissory notes shall be pledged to Agent;

(f) unsecured Indebtedness (not evidenced by a note or other instrument) of
Winn-Dixie owing to a Guarantor that has previously executed and delivered to
Agent the Interco Subordination Agreement;

(g) [intentionally deleted];

(h) Indebtedness of a Person existing at the time such Person became a
Subsidiary of Winn-Dixie, but only if such Indebtedness was not created or
incurred in contemplation of such Person becoming a Subsidiary and the aggregate
outstanding amount of all Indebtedness existing pursuant to this subsection does
not result in a Default; provided that neither Borrowers nor any Material
Subsidiary may have any Contingent Liability in respect of such Indebtedness
incurred by any Subsidiary which is not a Guarantor, except to the extent such
Contingent Liability represents an Investment in such Subsidiary that is
permitted under Section 7.2.5 hereof;

(i) Indebtedness incurred in connection with the relocation of personnel
outstanding as of the date hereof, plus, from and after the date hereof, an
aggregate amount at any time not to exceed $5,000,000;

(j) Indebtedness in respect of letters of credit (other than Letters of Credit
issued pursuant to this Agreement) that (i) are stated to expire not later than
one year from the date of initial issuance or extension and (ii) are issued to
support workers compensation obligations, bankers acceptances, performance
bonds, surety bonds, appeal bonds or performance guarantees in each case
incurred in connection with the businesses of Winn-Dixie and its Subsidiaries
permitted pursuant to Section 7.2.1 hereof, provided that the aggregate amount
of all Indebtedness outstanding pursuant to this subsection shall not at any
time exceed $25,000,000 (as such amount may be increased dollar-for-dollar to
the extent that the Letter of Credit Limit has been permanently reduced pursuant
to Section 2.2 hereof);

(k) Indebtedness of a Borrower to an Insurance Premium Lender, provided, that,

 

115



--------------------------------------------------------------------------------

(i) in no event shall the aggregate amount of such Indebtedness outstanding to
all Insurance Premium Lenders at any time exceed $30,000,000,

(ii) the Insurance Premium Lender to which such Indebtedness is owed shall only
have the right to cancel or terminate the insurance policy subject to its
security interest, and shall only cancel or terminate any such policy, after ten
(10) days prior written notice to Agent and may only take such action with
respect to such policy in the event that (A) the applicable Borrower has failed
to make a regularly scheduled payment in respect of the Indebtedness owed to
such Insurance Premium Lender when due and described in this Section 7.2.2(k),
and (B) any applicable cure period with respect thereto has expired,

(iii) Agent shall have received true, correct and complete copies of all
agreements, documents and instruments evidencing or otherwise related to such
Indebtedness, as duly authorized, executed and delivered by the parties thereto,

(iv) Borrowers may make regularly scheduled payments of principal and interest
in respect of such Indebtedness in accordance with the terms of the agreements,
documents and instruments by and between any Borrower and such Insurance Premium
Lender, which terms and conditions shall be acceptable to Agent in good faith,

(v) such Indebtedness shall be unsecured except to the extent permitted under
Section 7.2.3(o) hereof,

(vi) Borrowers and their Subsidiaries shall not, directly or indirectly,
(A) amend, modify, alter or change the terms of the agreements with respect to
such Indebtedness; except, that, Winn-Dixie and its Subsidiaries may, after
prior written notice to Agent, amend, modify, alter or change the terms thereof
so as to extend the maturity thereof or defer the timing of any payments in
respect thereof, or to forgive or cancel any portion of such Indebtedness (other
than pursuant to payments thereof), or to reduce the interest rate or any fees
in connection therewith, or to make any covenants contained therein less
restrictive or burdensome as to Winn-Dixie and its Subsidiaries or otherwise
more favorable to Winn-Dixie and its Subsidiaries, or (B) redeem, retire,
defease, purchase or otherwise acquire such Indebtedness, or set aside or
otherwise deposit or invest any sums for such purpose, and

(vii) Winn-Dixie and its Subsidiaries shall furnish to Agent all notices or
demands in connection with such Indebtedness either received by Winn-Dixie and
its Subsidiaries or on their behalf after the receipt thereof, or sent by
Winn-Dixie and its Subsidiaries or on their behalf, concurrently with the
sending thereof, as the case may be; or

(l) Indebtedness of Borrowers and Guarantors arising on or after the date hereof
evidenced by the Qualified Debt Offering Documents (as in effect on the date
such Indebtedness is incurred) pursuant to a Qualified Debt Offering (including,
without limitation, any deferred payment obligations in respect of the purchase
price for any QDO Call Option obtained by Winn-Dixie in connection with such
Qualified Debt Offering), provided, that, each of the following conditions is
satisfied:

 

116



--------------------------------------------------------------------------------

(i) the aggregate amount of all such Indebtedness shall not exceed $250,000,000,
less the aggregate amount of all repayments or redemptions, whether optional or
mandatory, in respect thereof, plus interest or dividends (to the extent of a
Qualified Debt Offering consisting of an offering of preferred stock) thereon at
the rate provided for in the Qualified Debt Offering Documents (as in effect on
the date such Indebtedness is incurred),

(ii) this Agreement is and shall at all times continue to be the “Credit
Agreement” (or any such similar term) as such term is defined in the Qualified
Debt Offering Documents (as in effect on the date such Indebtedness is incurred)
and is and shall be entitled to all of the rights and benefits thereof under the
Qualified Debt Offering Documents (as in effect on the date such Indebtedness is
incurred),

(iii) such Indebtedness shall have scheduled principal payments or mandatory
redemptions due no earlier than the Stated Maturity Date (except that, in
connection with a Qualified Debt Offering consisting of term loans, Borrowers
and Guarantors may make scheduled principal payments related to such
Indebtedness prior to the Stated Maturity Date in an aggregate amount not to
exceed one (1%) percent of the principal amount of such Indebtedness in any
Fiscal Year) and shall not include covenants or events of default with respect
to any Borrower or Guarantor which, taken as a whole, are more burdensome or
restrictive in any material respect than those contained in this Agreement,
taken as a whole;

(iv) as of the date of the incurrence of any such Indebtedness and after giving
effect thereto, the Excess Availability shall be not less than $300,000,000;

(v) Borrowers and Guarantors shall not, directly or indirectly, make any
payments in respect of any such Indebtedness, except that they may make
(A) regularly scheduled payments of principal (if any, to the extent set forth
in subsection (iii) above), interest or dividends (to the extent of a Qualified
Debt Offering consisting of an offering of preferred stock), as applicable, in
respect of such Indebtedness when due in accordance with the terms of the
Qualified Debt Offering Documents, as in effect on the date that such
Indebtedness is incurred, (B) mandatory prepayments of principal or mandatory
redemptions of Capital Securities (to the extent of a Qualified Debt Offering
consisting of an offering of preferred stock), as the case may be, in respect of
such Indebtedness as required by the terms of the Qualified Debt Offering
Documents (as in effect on the date the Indebtedness is incurred), provided,
that, (1) as of the date of any such payment or redemption, the Quarterly
Average Excess Availability shall be not less than twenty-five (25%) of the
Maximum Credit and after giving effect thereto, the Excess Availability shall be
not less than twenty-five (25%) of the Maximum Credit and (2) as of the date of
any such payment or redemption and after giving effect thereto, no Default shall
exist or have occurred and be continuing, and (C) payments to the extent
permitted under Section 9.9(l)(vii) below,

(vi) Borrowers and Guarantors shall not, directly or indirectly, amend, modify,
alter or change in any material respect any terms of such Indebtedness or any of
the Qualified Debt Offering Documents, except that Borrowers may (A) after prior
written notice to Agent, amend, modify, alter or change the terms thereof so as
to extend the maturity thereof or defer the timing of any payments in respect
thereof, or to forgive or cancel any portion of such Indebtedness other than
pursuant to payments thereof, or to reduce the interest rate or any fees in
connection therewith, or to otherwise alter the covenants or other terms of such
Indebtedness in a manner that is more favorable to, or less restrictive or
burdensome on, Winn-Dixie or any other Borrower or Obligor, and (B) subject to
Agent’s prior written consent, otherwise modify, alter or change the terms
thereof in a manner that does not otherwise conflict with the requirements of
this Section 7.2.2(l),

 

117



--------------------------------------------------------------------------------

(vii) Borrowers and Guarantors shall not, directly or indirectly, redeem,
retire, defease, purchase or otherwise acquire all or any part of such
Indebtedness (other than, with respect to the notes and other securities issued
in accordance with the terms of the definition of Qualified Debt Offering, as a
result of the conversion or exchange of such Indebtedness into (or for) Capital
Securities of Winn-Dixie pursuant to the terms thereof, to the extent permitted
herein), or set aside or otherwise deposit or invest any sums for such purpose,
provided, that, Borrowers and Guarantors may redeem or purchase such
Indebtedness, so long as, as of the date of any such redemption or purchase or
any payment in respect thereof and after giving effect thereto, (A) Agent shall
have received not less than fifteen (15) Business Days’ prior written notice of
the intention of Borrowers and Guarantors to so redeem or purchase such
Indebtedness, which notice shall specify the date of the proposed redemption or
purchase, the amount to be paid by Borrowers and Guarantors in respect thereof
and the amount of such Indebtedness to be so redeemed or purchased, (B) the
daily average Excess Availability for the period of thirty (30) consecutive days
immediately preceding the date of such redemption or purchase shall not be less
than $300,000,000, and as of the date of any such redemption or purchase and
after giving effect thereto, the aggregate Excess Availability of Borrowers
shall be not less than such amount, and (C) as of the date of any such payment
and after giving effect thereto, no Default shall exist or have occurred and be
continuing,

(viii) any lien on the Collateral securing any such Indebtedness shall at all
times be subordinate to the lien in favor of Agent pursuant to the terms of the
Qualified Debt Intercreditor Agreement, which shall have been received by Agent,
duly authorized, executed and delivered by the parties thereto, in form and
substance satisfactory to the Co-Collateral Agents,

(ix) with respect to a Qualified Debt Offering consisting of an offering of
preferred stock, (A) Agent shall have received (1) not less than ten
(10) Business Days’ (or such shorter period as may be acceptable to Agent) prior
written notice of such issuance and sale by Winn-Dixie, which notice shall
specify the maximum amount and the maximum net cash proceeds that are
anticipated to be realized from the issuance and sale of such preferred stock,
and the anticipated principal terms of such sale, and (2) not less than three
(3) Business Days’ (or such shorter period as may be acceptable to Agent) prior
written notice of such issuance and sale by Winn-Dixie, which notice shall
specify the anticipated amount and net cash proceeds from such issuance and
sale, and the anticipated final terms and conditions of such sale, and (B) the
terms of such preferred stock issued by Winn-Dixie and the terms and conditions
of the issuance and sale thereof shall not, except as may be approved in writing
by Agent in its discretion, include any terms that include any limitation on the
right of any Borrower to request or receive Loans or Letters of Credit or the
right of any Borrower and Guarantor to amend or modify any of the terms and
conditions of this Agreement or any of the other Loan Documents or impose
affirmative or negative covenants or other obligations or restrictions that,
taken as a whole, are more restrictive or burdensome to any Borrower or
Guarantor than the terms contained in this Agreement or any of the other Loan
Documents,

 

118



--------------------------------------------------------------------------------

(x) the Qualified Debt Offering Documents shall each be in form and substance
reasonably satisfactory to Agent and Agent shall have received true, correct and
complete copies thereof,

(xi) except as Agent may otherwise agree in writing, the proceeds of such
Qualified Debt Offering (net of all transaction costs and expenses in connection
with such Qualified Debt Offering) shall, to the extent there are any Loans or
other Obligations then outstanding under this Agreement, be paid to the Agent
for application to such Loans and other Obligations (other than any such
Obligations in respect of Letter of Credit Outstandings that are not then due
and payable) in accordance with the terms hereof, with the balance, if any, to
be used by the Obligors for other general corporate purposes,

(xii) as of the date of incurring such Indebtedness and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing,

(xiii) Borrowers and Guarantors shall furnish to Agent all written notices or
demands in connection with such Indebtedness either received by any Borrower or
Guarantor or on its behalf, promptly after the receipt thereof, or sent by any
Borrower or Guarantor or on its behalf (other than those that are identical in
nature to those sent by Borrowers and Guarantors in connection with this
Agreement), concurrently with the sending thereof, as the case may be, and

(xiv) only one of each type of Qualified Debt Offering can be incurred, except
as may be approved in writing by Agent in its discretion;

(m) other Indebtedness of Borrowers and their Subsidiaries (other than
Indebtedness of the Foreign Subsidiaries and U.S. Subsidiaries that are not
Guarantors owing to Winn-Dixie) not otherwise permitted above, provided, that,

(i) in no event shall the aggregate amount of such Indebtedness outstanding at
any time exceed $50,000,000,

(ii) none of the Indebtedness permitted by this subsection (m) shall be for the
purposes described in subsection (j) of this Section 7.2.2;

(iii) in respect of any such Indebtedness in an amount equal to or greater than
$5,000,000, Agent shall have received true, correct and complete copies of all
material agreements, documents and instruments evidencing or otherwise related
to such Indebtedness, as duly authorized, executed and delivered by the parties
thereto,

(iv) with respect to any Indebtedness that causes the aggregate amount of
Indebtedness permitted pursuant to this subsection (m) to exceed (or remain in
excess of) $25,000,000 (such Indebtedness referred to in this subsection (m) as
“Excess Indebtedness”), such Excess Indebtedness shall have scheduled principal
payments or redemptions due no earlier than the Stated Maturity Date and shall
not include covenants or events of default with respect to any Borrower or
Guarantor which, taken as a whole, are more burdensome or restrictive in any
material respect than those contained in this Agreement, taken as a whole,

 

119



--------------------------------------------------------------------------------

(v) such Indebtedness shall be unsecured at all times except as permitted
pursuant to Section 7.2.3(q) hereof,

(vi) with respect to any Excess Indebtedness, Borrowers and their Subsidiaries
shall not, directly or indirectly, (A) amend, modify, alter or change the terms
of the agreements with respect to such Excess Indebtedness; except, that,
Winn-Dixie and its Subsidiaries may, after prior written notice to Agent, amend,
modify, alter or change the terms thereof so as to extend the maturity thereof
or defer the timing of any payments in respect thereof, or to forgive or cancel
any portion of such Excess Indebtedness (other than pursuant to payments
thereof), or to reduce the interest rate or any fees in connection therewith, or
to make any covenants or other terms contained therein less restrictive or
burdensome as to Winn-Dixie and its Subsidiaries or otherwise more favorable to
Winn-Dixie and its Subsidiaries, or (B) other than as set forth in subsection
(iv) above, redeem, retire, defease, purchase or otherwise acquire such Excess
Indebtedness, or set aside or otherwise deposit or invest any sums for such
purpose, and

(vii) Winn-Dixie and its Subsidiaries shall furnish to Agent all notices or
demands in connection with such Indebtedness either received by Winn-Dixie and
its Subsidiaries or on their behalf after the receipt thereof, or sent by
Winn-Dixie and its Subsidiaries or on their behalf (other than those that are
identical in nature to those sent by Borrowers and Guarantors in connection with
this Agreement), concurrently with the sending thereof, as the case may be;

provided, however, that no Indebtedness otherwise permitted by subsections (b),
(d), (e)(i), (i), (j), (k), (l) or (m) shall be assumed, created or otherwise
incurred if a Default has occurred and is then continuing or would result
therefrom.

SECTION 7.2.3 Liens. Winn-Dixie will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon any of
its property (including Capital Securities of any Person), revenues or assets,
whether now owned or hereafter acquired, except:

(a) Liens securing payment of the Obligations;

(b) (i) Liens existing or contemplated as of the Closing Date securing certain
of the Indebtedness described in Section 7.2.2(b) hereof and disclosed in
Item 7.2.3(b) of the Disclosure Schedule (including Liens in respect of those
claims disclosed in Item 7.2.2(b) of the Disclosure Schedule which are secured
claims) and (ii) Liens securing any extension, renewal or replacement of any
obligations secured by any such Lien; provided, that, (x) in respect of Liens
permitted pursuant to clause (i) of this Section 7.2.3(b), no such Lien shall
encumber any additional property and the amount of Indebtedness secured by such
Lien is not increased from the maximum amount existing or permitted to exist on
the Closing Date (as such Indebtedness may have been permanently reduced
subsequent to the Closing Date), and (y) in respect of Liens permitted pursuant
to clause (ii) of this Section 7.2.3(b), such Lien shall only cover the same
assets which originally secured the obligations being extended, renewed or
replaced;

 

120



--------------------------------------------------------------------------------

(c) Liens on property (other than Borrowing Base Assets, investment property or
Bank Accounts) securing Indebtedness permitted under Section 7.2.2(d) hereof;
provided that (i) such Lien is granted within one (1) year after such
Indebtedness is incurred, and (ii) such Lien secures only the assets that are
the subject of the Indebtedness referred to in such subsection;

(d) Liens on property securing Indebtedness permitted by Section 7.2.2(h)
hereof; provided that such Liens existed prior to such Person becoming a
Subsidiary, were not created in anticipation thereof and attach only to specific
tangible assets of such Person (and not assets of such Person generally) and
provided further that no such property shall be included in the Borrowing Base;

(e) Liens in favor of carriers, warehousemen, mechanics, materialmen, lessors of
personal property and landlords granted or arising in the ordinary course of
business or as a matter of law for amounts not overdue or being diligently
contested in good faith by appropriate proceedings and for which appropriate
reserves in accordance with GAAP shall have been set aside on its books;

(f) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, leases or other similar obligations (other than for
borrowed money) entered into in the ordinary course of business or to secure
obligations on surety and appeal bonds or performance bonds;

(g) judgment Liens in existence for less than sixty (60) days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is covered in full (subject to a customary deductible) by insurance
maintained with responsible insurance companies and which do not otherwise
result in an Event of Default under Section 8.1.6 hereof;

(h) easements, rights-of-way and zoning restrictions;

(i) minor defects or irregularities in title, and rights of lessees, licensees
and concessionaires, and other similar encumbrances not interfering in any
material respect with the value or use of any Real Property or Leasehold Real
Property to which such Lien is attached;

(j) Liens for Taxes not at the time delinquent or thereafter payable without
penalty or being diligently contested in good faith by appropriate proceedings
and for which appropriate reserves in accordance with GAAP shall have been set
aside on its books or that arose prior to the date hereof;

(k) non-consensual statutory liens (other than Liens for Taxes) arising in the
ordinary course of Winn-Dixie’s or such Subsidiary’s business to the extent:
(i) such liens secure Indebtedness or other obligations which arose prior to the
date hereof, or which accrue after the date hereof and which are not overdue
(except to the extent being contested in good faith by appropriate proceedings
diligently pursued) or (ii) such liens secure Indebtedness or other obligations
relating to claims or liabilities which are fully insured (subject to customary
deductibles and self-insurance retentions) and being defended at the sole cost
and expense and at the sole risk of the insurer or being contested in good faith
by appropriate proceedings diligently pursued and available to Winn-Dixie or
such Subsidiary, in each case prior to the commencement of foreclosure or other
similar proceedings, and with respect to which adequate reserves have been set
aside on its books;

 

121



--------------------------------------------------------------------------------

(l) Liens constituting a property interest of a lessee, concessionaire or
licensee in property leased or occupied by such Person from an Obligor;

(m) Liens on residential Real Property incurred in connection with Indebtedness
permitted pursuant to Section 7.2.2(i) hereof;

(n) Liens on cash collateral (and not on Borrowing Base Assets or investment
property) that secure any Letters of Credit permitted to be incurred pursuant to
Section 7.2.2(j) hereof; provided that at any time that Agent has the right to
direct the application of certain cash and other assets pursuant to
Section 7.4.2 hereof, such cash collateral shall have been provided directly
from the proceeds of Revolving Loans; and

(o) Liens of an Insurance Premium Lender on the Insurance Premium Collateral
arising in connection with the property and/or casualty insurance policies
financed by such Insurance Premium Lender to secure the Indebtedness owing to
such Insurance Premium Lender for premiums for such policies paid by such
Insurance Premium Lender to the extent permitted under Section 7.2.2(k) hereof;

(p) Liens in favor of Qualified Debt Agent to secure the Indebtedness permitted
under Section 7.2.2(l) hereof; provided, that, the security interests in favor
of Qualified Debt Agent are and at all times shall be subject and subordinate to
the security interests of Agent pursuant to the terms of the Qualified Debt
Intercreditor Agreement; and

(q) other Liens on property other than Borrowing Base Assets securing
Indebtedness permitted hereunder in an aggregate amount not to exceed
$50,000,000.

SECTION 7.2.4 Minimum Excess Availability. Borrowers shall maintain minimum
Excess Availability at all times of not less than the greater of (a) 10% of the
Borrowing Base or (b) $40,000,000.

SECTION 7.2.5 Investments. Winn-Dixie will not, and will not permit any of its
Subsidiaries to, purchase, make, incur, assume or permit to exist any Investment
in any other Person or acquire any business or all or substantially all of the
assets or Capital Securities of any Person (or any division thereof), except:

(a) Investments existing on the Closing Date and identified in Item 7.2.5(a) of
the Disclosure Schedule;

 

122



--------------------------------------------------------------------------------

(b) Cash Equivalent Investments with respect to which Agent has a fully
perfected first priority Lien pursuant to a Securities Account Control Agreement
or other method satisfactory to Agent in good faith;

(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(d) Investments by way of contributions to capital, purchases of Capital
Securities and extensions of credit (i) by Winn-Dixie in any other Borrower or
Guarantor, by any Subsidiary Borrower or any Guarantor in any Wholly Owned
Subsidiary Borrower or Guarantor, (ii) by any Subsidiary Borrower or any
Guarantor in Winn-Dixie, or (iii) by Borrowers and Guarantors in the Insurance
Captive, so long as (A) the aggregate amount for all such Investments does not
exceed $25,000,000 (which Investments shall not, when aggregated with the amount
of Indebtedness incurred pursuant to Section 7.2.2(e)(ii) hereof, exceed
$25,000,000), (B) at the time of making any such Investment, the Quarterly
Average Excess Availability shall be not less than twenty-five (25%) of the
Maximum Credit and after giving effect thereto, the Excess Availability shall be
not less than twenty-five (25%) of the Maximum Credit and (C) as of the date of
any such Investment and immediately after giving effect thereto, no Event of
Default has occurred and is continuing;

(e) Investments constituting (i) accounts receivable arising, (ii) trade debt
granted or (iii) deposits made in connection with the purchase price of goods or
services, in each case in the ordinary course of business;

(f) Investments by way of the acquisition of Capital Securities or assets in
each case constituting Permitted Acquisitions (i) in an aggregate amount
(together with any Investments made pursuant to clause (j)(i) below) not to
exceed $50,000,000 in any Fiscal Year, and (ii) in an aggregate amount (together
with any Investments made pursuant to clause (j)(ii) below) not to exceed
$250,000,000 during the term of this Agreement; provided that, in any event,
(A) except with respect to Retail Store Acquisitions only at such time that the
aggregate amount of such Retail Store Acquisitions do not exceed $25,000,000
(excluding Inventory) in the aggregate during any Fiscal Year, immediately prior
to such Investment, Quarterly Average Excess Availability shall be not less than
twenty-five (25%) of the Maximum Credit, and immediately after giving effect to
such Investment, Excess Availability shall be not less than twenty-five (25%) of
the Maximum Credit, (B) such Investments that comprise the acquisition of all of
the Capital Securities of a Person shall result in the acquisition of a Wholly
Owned Subsidiary that is a U.S. Subsidiary, (C) upon making such Investments,
the provisions of Section 7.1.8 hereof are complied with, and (D) none of the
Inventory, Pharmacy Scripts, Pharmacy Receivables, Credit Card Receivables or
Real Property acquired in connection with such Permitted Acquisition shall be
included in the Borrowing Base unless and until (1) Agent has conducted a
collateral audit thereon reasonably satisfactory to the Co-Collateral Agents,
(2) Agent shall have received a written appraisal with respect to such Inventory
and Pharmacy Scripts, in form, scope and methodology reasonably acceptable to
Co-Collateral Agents and performed by an appraiser reasonably acceptable to
Agent, addressed to Agent for the benefit of Lenders and upon which Agent and
Lenders are expressly permitted to rely and (3) the Co-Collateral Agents have
made appropriate adjustments, if any, to the Reserves and/or the definition of
Eligible Inventory, Eligible Pharmacy Scripts, Eligible Pharmacy Receivables,
Eligible Credit Card Receivables or Eligible Real Property, as the case may be,
provided, that, with respect to any such Permitted Acquisition that does not
exceed $10,000,000 or during such time that the aggregate amount of such
Permitted Acquisitions during any Fiscal Year does not exceed $25,000,000, Agent
shall conduct such collateral audits or require the receipt of such appraisals
with respect to the applicable Inventory and Pharmacy Scripts, in its
discretion;

 

123



--------------------------------------------------------------------------------

(g) Investments consisting of any deferred portion of the sales price received
by any Borrower or Guarantor in connection with any Disposition permitted under
Section 7.2.11 hereof;

(h) Investments by the Insurance Captive that are “admitted assets” of the
Insurance Captive under the applicable laws of the State of South Carolina;

(i) Other Investments with respect to which the Lenders have a fully perfected
first priority Lien pursuant to a Securities Control Agreement or other method
satisfactory to Agent; and

(j) Investments in joint ventures, partnerships, and non-Wholly Owned
Subsidiaries, provided that, (i) the aggregate amount of such Investments shall
not exceed $50,000,000 during the term of this Agreement, (ii) as of the date of
any such Investment and after giving effect thereto and to any payments in
connection therewith, Excess Availability shall be not less than twenty-five
(25%) of the Maximum Credit, (iii) no Event of Default shall exist or have
occurred and be continuing as of the date of such Investment or any payment in
respect thereof and after giving effect to such Investment or such payment,
(iv) Agent shall have received not less than ten (10) Business Days’ prior
written notice of the proposed Investment and such information with respect
thereto as Agent may reasonably request, in each case with such information to
include (A) parties to such Investment, (B) the proposed date and amount of the
Investment, and (C) the total amount of the Investment and (v) promptly upon
Agent’s request, Agent shall have received true, correct and complete copies of
all material agreements, documents and instruments relating to such Investment;

(k) Investments in any QDO Call Options obtained in connection with any
convertible notes or other securities issued pursuant to a Qualified Debt
Offering; provided, that, in no event shall the aggregate amount of all payments
or payment obligations by any Borrower or Guarantor in respect of any QDO Call
Option exceed the amount equal to twelve and one-half (12.5%) percent of the
gross amount of the principal payments of the related convertible notes or other
securities and such payments or payment obligations shall be paid for with the
proceeds from the issuance of such convertible notes or other securities; and

(l) other Investments after the Closing Date in an aggregate amount not to
exceed $5,000,000;

provided, however, that any Investment which when made complies with the
requirements of the definition of the term “Cash Equivalent Investment” may
continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements.

 

124



--------------------------------------------------------------------------------

SECTION 7.2.6 Restricted Payments, etc. Winn-Dixie will not, and will not permit
any of its Subsidiaries to make, declare or commit to make a Restricted Payment,
or make or commit to make any deposit for any Restricted Payment, unless:

(a) such Restricted Payment is made (1) by a Subsidiary to Winn-Dixie or a
Wholly Owned Subsidiary, (2) by any Wholly Owned Subsidiary of a partially owned
Subsidiary to its parent or (3) by any partially owned Subsidiary pro rata to
its stockholders;

(b) such Restricted Payment is made by Winn-Dixie pursuant to the terms of any
Qualified Debt Offering to the extent permitted under Section 7.2.2(l) hereof;
and

(c) such Restricted Payment is made by Winn-Dixie (other than any Restricted
Payments described in clause (b) above) and at the time of each of the making,
declaring and committing to make such Restricted Payment (or deposit), (A) the
Quarterly Average Excess Availability shall be not less than twenty-five
(25%) of the Maximum Credit, (B) after giving effect to such Restricted Payment
(or deposit), the Excess Availability shall be not less than twenty-five
(25%) of the Maximum Credit and (C) no Default has occurred and is continuing or
would result from the payment thereof;

provided that any cash dividends which have been declared in accordance with
clauses (b) and (c) of this Section 7.2.6 shall only be permitted to be made if
(and only if) (i) the aggregate amount of all such cash dividends shall not
exceed $16,000,000 during any Fiscal Quarter or $32,000,000 during any Fiscal
Year and (ii) at the time of payment of such cash dividends, no Default shall
exist under Section 8.1.1 or Section 7.2.4(a) hereof.

SECTION 7.2.7 Changes to Fiscal Year. Winn-Dixie will not, and will not permit
any of its Subsidiaries to, change its Fiscal Year.

SECTION 7.2.8 Intentionally Deleted.

SECTION 7.2.9 Issuance of Capital Securities. Winn-Dixie will not, and will not
permit any of its Subsidiaries to, issue or sell any Capital Securities (whether
for value or otherwise) after the date hereof (other than such Capital
Securities issued or sold pursuant to a Qualified Debt Offering as permitted
under Section 7.2.2(l)), unless each of the following conditions are satisfied:
(a) Agent shall have received (i) not less than ten (10) Business Days’ (or such
shorter period as may be acceptable to Agent) prior written notice of such
issuance and sale by Winn-Dixie or any of its Subsidiaries, which notice shall
specify the maximum amount and the maximum net cash proceeds that are
anticipated to be realized from the issuance and sale of such Capital
Securities, and the anticipated principal terms of such sale, and (ii) not less
than three (3) Business Days’ (or such shorter period as may be acceptable to
Agent) prior written notice of such issuance and sale by Winn-Dixie or any of
its Subsidiaries, which notice shall specify the anticipated amount and net cash
proceeds from such issuance and sale, and the anticipated final terms and
conditions of such sale, (b) the terms of such preferred stock issued by
Winn-Dixie or any of its Subsidiaries and the terms and conditions of the
issuance and sale thereof shall not include any terms that include any
limitation on the right of any Borrower to request or receive Loans or Letters
of Credit or the right of any Borrower and Guarantor to amend or modify any of
the terms and conditions of this Agreement or any of the other Loan Documents or
impose affirmative or negative covenants or other obligations or restrictions
that, taken as a whole, are more restrictive or burdensome to any Borrower or
Guarantor than the terms contained in this Agreement or any of the other Loan
Documents, taken as a whole and (c) except to the extent the cash proceeds of
such issuance or sale of Capital Securities are temporarily held in a deposit or
securities account for not longer than five (5) Business Days or except as Agent
may otherwise agree in writing, the cash proceeds of such issuance and sale (net
of all transaction costs and expenses in connection with such issuance and sale)
shall, to the extent there are any Loans or other Obligations then outstanding
under this Agreement, be paid to the Agent for application to such Loans and
other Obligations (other than any such Obligations in respect of Letter of
Credit Outstandings that are not then due and payable) in accordance with the
terms hereof, with the balance, if any, to be used by the Obligors for other
general corporate purposes).

 

125



--------------------------------------------------------------------------------

SECTION 7.2.10 Consolidation, Merger, Dissolution, etc. Winn-Dixie will not, and
will not permit any of its Subsidiaries to, liquidate or dissolve, or
consolidate or merge into or with, any other Person, or purchase or otherwise
acquire all or substantially all of the assets or Capital Securities of any
Person (or any division thereof), except:

(a) any Subsidiary may liquidate or dissolve voluntarily into, and may
consolidate or merge with and into, Winn-Dixie or any other U.S. Subsidiary
(other than the Insurance Captive); provided, that, (i) a Subsidiary Borrower
may only liquidate or dissolve into, or consolidate or merge with and into,
Winn-Dixie or another Borrower; (ii) a Guarantor may only liquidate or dissolve
into, or consolidate or merge with and into, Winn-Dixie or another Borrower or a
Guarantor; (iii) any such liquidation, dissolution, consolidation or merger
shall not violate any applicable law, regulation or order or decree of any
Governmental Authority in any material respect and shall not conflict with or
result in the breach of, or constitute a default under, any indenture, mortgage,
deed of trust, or any other material agreement or instrument to which any
Borrower or Guarantor is a party or may be bound, (iv) effective upon any such
liquidation, dissolution, consolidation or merger, all of the assets and
properties of such Subsidiary shall be duly and validly transferred and assigned
to Winn-Dixie or another Borrower or Guarantor, as applicable, free and clear of
any Liens, other than the Liens of Agent and Permitted Liens, and Agent shall
have received copies of such deeds, assignments or other agreements as Agent may
request in good faith to evidence and confirm the transfer of such assets of
such Subsidiary to such Borrower or Guarantor, and (vi) Agent shall have
received all material agreements, documents and instruments that Borrower or
such Subsidiary has filed with any Governmental Authority or as are otherwise
required to effectuate any such liquidation, dissolution, consolidation or
merger;

(b) the assets or Capital Securities of any Subsidiary may be purchased or
otherwise acquired by Winn-Dixie or any other U.S. Subsidiary (other than the
Insurance Captive); provided, that, (i) the assets or Capital Securities of any
Subsidiary Borrower may only be purchased or otherwise acquired by Winn-Dixie or
another Borrower and (ii) the assets or Capital Securities of any Guarantor may
only be purchased or otherwise acquired by Winn-Dixie or another Borrower or
Guarantor; provided further that in no event shall any Pledged Subsidiary
consolidate with or merge with and into any Subsidiary other than another
Pledged Subsidiary (except the Insurance Captive) unless after giving effect
thereto, Agent shall have a perfected pledge of, and security interest in and
to, at least the same percentage of the issued and outstanding interests of
Capital Securities (on a fully diluted basis) of the surviving Person as Agent
had immediately prior to such merger or consolidation in form and substance
satisfactory to Agent and its counsel in good faith, pursuant to such
documentation as shall be necessary in the opinion of Agent in good faith to
create, perfect or maintain the Collateral of the Secured Parties therein; and

 

126



--------------------------------------------------------------------------------

(c) so long as no Default has occurred and is continuing or would occur after
giving effect thereto, Borrowers or any of their Subsidiaries may (to the extent
permitted by Section 7.2.5(f) hereof) purchase all or substantially all of the
assets or Capital Securities of any Person (or any division thereof), or acquire
such Person by merger.

SECTION 7.2.11 Permitted Dispositions. Winn-Dixie will not, and will not permit
any of its U.S. Subsidiaries (other than the Insurance Captive) to, Dispose of
any of Winn-Dixie’s or such Subsidiaries’ assets (including accounts receivable
and Capital Securities of Subsidiaries) to any Person in one transaction or
series of transactions, unless such Disposition:

(a) (i) (A) consists of (1) the lease (or sublease) of a portion of any Real
Property or Leasehold Property or (2) the temporary license (or temporary
sublicense) of any patents, patent rights, trademarks, trademark rights, trade
names, trade name rights, service marks, service mark rights, copyrights or
other intellectual property rights; provided that such lease (or sublease) or
temporary license (or temporary sublicense) shall not interfere with the primary
use of such Real Property, Leasehold Property or intellectual property right, or
(B) constitutes Inventory or (C) is, in the reasonable determination of
Winn-Dixie, of obsolete or worn out assets or property or assets or properties
no longer used or useable in its business, (ii) is to a Borrower or Guarantor,
or (iii) is permitted by Section 7.2.10 hereof;

(b) is for fair market value to any Person other than an Affiliate or
Subsidiary, and the following conditions are met:

(i) the aggregate fair market value, as well as the aggregate book value, of all
such asset sales do not exceed $30,000,000 in the aggregate in any Fiscal Year
and $150,000,000 in the aggregate during the term of this Agreement; provided,
that, (A) if any single asset is sold for less than $1,000,000, then such asset
shall not be treated as usage of either the $30,000,000 or $150,000,000 baskets
contained in this clause (b)(i) unless such asset is sold as part of a group of
assets in a single transaction or a series of related transactions for an amount
in excess of $5,000,000 in the aggregate, in which case the entire amount shall
be treated as usage of the $30,000,000 and $150,000,000 baskets contained in
this clause (b)(i); (B) if any single asset is sold for $1,000,000 or more, then
the entire amount shall be treated as usage of the $30,000,000 and $150,000,000
baskets contained in this clause (b)(i); and (C) Dispositions of assets that are
not Borrowing Base Assets or Leasehold Property (other than retail stores that
are closed or scheduled to close) listed in Item 7.2.11(b)(i) of the Disclosure
Schedule (or otherwise identified in writing by Administrative Borrower to Agent
on or prior to the Closing Date) up to an aggregate net book value amount not to
exceed $15,000,000 shall not be considered for purposes of either the
$30,000,000 or $150,000,000 baskets contained in this clause (b)(i);

 

127



--------------------------------------------------------------------------------

(ii) immediately prior to and immediately after giving effect to such
Disposition, no Default or Event of Default shall have occurred or would result
therefrom;

(iii) any Net Disposition Proceeds shall be applied pursuant to Section 3.1.1(c)
hereof to the extent required by the terms thereof;

(iv) all (or not less than seventy-five (75%) percent in the case of retail
stores that are closed or scheduled to close as described in clause (i) above or
other assets that are not Borrowing Base Assets or Leashold Property) of the
consideration for such sale, transfer, lease, contribution or conveyance is cash
(including cash held in escrow or otherwise subject to a holdback or similar
arrangement in support of indemnification made by the disposing Person in
connection with the Disposition) or, in the case of assets that are not
Borrowing Base Assets or Leasehold Property, assumption of liabilities by the
purchaser thereof, provided, that, (A) for any such sale, transfer, lease,
contribution or conveyance in which the consideration is less than $5,000,000,
such consideration may consist entirely an exchange of assets reasonably
acceptable to the Co-Collateral Agents and (B) such consideration in the form of
an exchange of assets shall not exceed $5,000,000 in the aggregate in any Fiscal
Year;

(v) with respect to Dispositions of Borrowing Base Assets in connection with the
closing or sale of retail stores of Borrowers in the ordinary course of
business, the aggregate number of retail stores closed or sold by Borrowers in
any Fiscal Year minus the aggregate number of retail stores opened by Borrowers
in such Fiscal Year, shall not exceed an amount equal to five (5%) percent of
the total number of retail stores of Borrowers in existence at the beginning of
any such fiscal year without the prior written consent of the Co-Collateral
Agents;

(vi) at least ten (10) Business Days prior to any such Disposition of Borrowing
Base Assets having a book value of $10,000,000 or more, Winn-Dixie shall have
provided Agent with (A) a pro forma Borrowing Base Certificate which shall be
comprised of the most recently delivered Borrowing Base Certificate, adjusted to
give pro forma affect to such Disposition as if such Disposition occurred on the
last day of the period covered by the most recently delivered Borrowing Base
Certificate; and (B) a Compliance Certificate for the period of four (4) full
Fiscal Quarters immediately preceding such Disposition giving pro forma effect
to the consummation of such Disposition and certifying compliance with the
covenants set forth in Section 7.2.4 hereof;

(vii) Agent shall have received at least five (5) Business Days prior written
notice of such Disposition (to the extent a pro forma Borrowing Base Certificate
or Compliance Certificate has not previously been provided pursuant to
Section 7.2.11(b)(vi) hereof); and

(viii) at the request of Agent, Agent shall have received any acquisition or
purchase agreements or other documents relating to the Disposition.

 

128



--------------------------------------------------------------------------------

(c) constitutes a Permitted Sale and Leaseback Transaction;

(d) constitutes a Permitted Lien;

(e) constitutes an Investment permitted pursuant to Section 7.2.5 hereof; or

(f) occurs when no Default shall have occurred and be continuing, and comprises
the sale or discount of accounts receivable arising in the ordinary course of
business in connection with the compromise or collection thereof; provided that
such sale or discount shall be without recourse to Winn-Dixie or any Subsidiary
of Winn-Dixie.

SECTION 7.2.12 Intentionally Deleted.

SECTION 7.2.13 Transactions with Affiliates. Winn-Dixie will not, and will not
permit any of its Subsidiaries to, enter into or cause or permit to exist any
arrangement, transaction or contract (including for the purchase, lease or
exchange of property or the rendering of services) with any of its other
Affiliates, unless such arrangement, transaction or contract is on fair and
reasonable terms no less favorable to Winn-Dixie or such Subsidiary than it
could obtain in an arm’s-length transaction with a Person that is not an
Affiliate.

SECTION 7.2.14 Restrictive Agreements, etc. Winn-Dixie will not, and will not
permit any of its Subsidiaries to, enter into any agreement prohibiting

(a) other than the Insurance Captive, the creation or assumption of any Lien
upon its properties, revenues or assets, whether now owned or hereafter
acquired;

(b) the ability of any Obligor to amend or otherwise modify any Loan Document;
or

(c) the ability of any Subsidiary to make any payments, directly or indirectly,
to Winn-Dixie, including by way of dividends, advances, repayments of loans,
reimbursements of management and other intercompany charges, expenses and
accruals or other returns on investments.

The foregoing prohibitions shall not apply to restrictions contained (i) in any
Loan Document, (ii) in any Qualified Debt Offering Documents, (iii) any
documents evidencing Indebtedness permitted pursuant to Section 7.2.2(m) hereof
(in the case of each of clauses (ii) and (iii), so long as such restrictions,
taken as a whole, are not more burdensome or restrictive than those contained in
the Loan Documents, taken as a whole), or (iii) in the case of subsection
(a) above, any agreement governing any Indebtedness permitted by
Section 7.2.2(d) hereof as to the assets financed with the proceeds of such
Indebtedness.

 

129



--------------------------------------------------------------------------------

SECTION 7.2.15 Sale and Leaseback. Winn-Dixie will not, and will not permit any
of its Subsidiaries to, directly or indirectly enter into any agreement or
arrangement providing for the sale or transfer by it of any property (now owned
or hereafter acquired) to a Person and the subsequent lease or rental of such
property or other similar property from such Person; provided that, Winn-Dixie
or any Subsidiary may enter into any such sale and leaseback transaction if
(a)(i) the aggregate net book value of the properties sold or transferred in any
such transactions does not exceed $20,000,000 after the Closing Date, (ii) such
sale and leaseback transaction is entered into in connection with a Disposition
permitted to be made pursuant to Section 7.2.11(b)(i)(C) hereof, (b) Winn-Dixie
or such Subsidiary has applied any Net Sale and Leaseback Proceeds pursuant to
Section 3.1.1(c) hereof to the extent required by the terms thereof, and
(c) immediately prior to and immediately after giving effect thereto, no Default
shall have occurred or would result therefrom (including without limitation
under Section 7.2.4 hereof).

SECTION 7.2.16 Collateral Access Agreements. Borrowers will not, and will not
permit the Guarantors to, enter into a new lease for a distribution center or
Winn-Dixie’s headquarters with any landlord, other than renewals as to the
existing headquarters and the existing distribution centers in Item 6.27 of the
Disclosure Schedule, unless Agent has received counterparts of a Collateral
Access Agreement duly executed by such landlord and the applicable Obligor.

SECTION 7.2.17 Credit Card Issuers and Credit Card Processors. Borrowers will
not, and will not permit the Guarantors to, enter into a Credit Card Agreement
with any Person or any other agreement, document or instrument with a Credit
Card Issuer or Credit Card Processor other than those existing arrangements
listed in Item 6.28 of the Disclosure Schedule, unless Agent has received a copy
of a Processor Letter duly executed by the applicable Obligor and delivered to
such Person.

SECTION 7.2.18 Accounts; Investment Property.

(a) Borrowers will not, and will not permit their Subsidiaries (other than the
Insurance Captive) to, open any Bank Accounts, unless the applicable Borrower or
Subsidiary shall have delivered prior written notice thereof to Agent.

(b) Borrowers will not, and will not permit their U.S. Subsidiaries (other than
the Insurance Captive) to, open any securities account, or hold any financial
assets in an existing securities account, or acquire any other investment
property in excess of $5,000,000 in the aggregate unless Agent has a perfected
first priority Lien over such securities account or other investment property
pursuant to a Securities Control Agreement or other method reasonably acceptable
to Agent.

 

130



--------------------------------------------------------------------------------

SECTION 7.2.19 Designation of Designated Senior Debt. Borrowers and Guarantors
shall not, and shall not permit any Subsidiary to, designate any Indebtedness,
other than the Obligations, as “Designated Senior Debt”, or any similar term
under and as defined in the agreements relating to any Indebtedness of Borrowers
or Guarantors, including Indebtedness of any Borrower or Guarantor evidenced by
the Qualified Debt Offering Documents, which contains such designation.
Borrowers and Guarantors shall, and shall cause any Subsidiary to, designate the
Obligations as “Designated Senior Debt” or any similar term under and as defined
in the agreements relating to any Indebtedness (including any Indebtedness
otherwise permitted under Section 7.2.2 hereof) of any Borrower or Guarantor
which contains such designation.

SECTION 7.3 Collateral Reporting and Covenants.

SECTION 7.3.1 Collateral Reporting.

(a) Borrowers shall provide Agent (and the Co-Collateral Agents in the case of
clauses (ii) and (iv) below) with the following documents in a form reasonably
satisfactory to Agent:

(i) promptly following Agent’s request, schedules of sales made and cash
received;

(ii) on a monthly basis, and, during an Additional Collateral Reporting Period,
on a weekly basis, (A) perpetual Inventory (in respect of distribution center
Inventory) and retail stock ledger reports, (B) summary Inventory mix reports by
distribution center and by retail stores in the aggregate (and including the
amounts of Inventory and the value thereof at any leased locations and at
premises of warehouses, processors or other third parties), (C) a report of new
purchases of Inventory consisting of produce, dairy, meat and seafood or other
categories or departments of Inventory as requested by Agent; (D) agings of
accounts payable and accrued payables (and including information indicating the
amounts owing to Farm Product Sellers and to owners and lessors of leased
premises, warehouses, processors and other third parties from time to time in
possession of any Collateral), (E) rent payments and aging of rent payments,
(F) Inventory shrink reports, (G) reports showing the total exposure and net
obligations of each Borrower and Subsidiary under each Rate Protection
Agreement, (H) a report of pharmacy sales, receivable collections and receivable
credits during the immediately preceding month, (I) an aging of Pharmacy
Receivables (including without limitation Medicare Pharmacy Receivables and
Medicaid Pharmacy Receivables), (J) a report of credit card sales, including the
amount of the chargebacks and credits with respect thereto, during the
immediately preceding month, (K) an aging of Credit Card Receivables which shall
identify those outstanding more than ten (10) days after the date of the sale of
Inventory giving rise to such Credit Card Receivables to the extent that the
aggregate amount of such Credit Card Receivables that are outstanding for such
period exceed $50,000, (L) reports showing the number of prescriptions filled
and average dollar amount of such prescriptions for each of the pharmacies of
Borrowers by store location, (M) a report of pharmacy closings during the
immediately preceding month, (N) a statement of the then current balance of the
aggregate amount of the Indebtedness permitted under Section 7.2.2(k) hereof and
any reports or statements received by or on behalf of a Borrower from any
Insurance Premium Lender which set forth any amounts paid to such Insurance
Premium Lender or amounts due and owing to such Insurance Premium Lender in
respect of such Indebtedness, and (O) a statement of the amount of Qualified
Cash held in the Qualified Cash Account;

 

131



--------------------------------------------------------------------------------

(iii) promptly following Agent’s request, copies of purchase orders, deposit
slips and bank statements of any Borrower or any of its Subsidiaries;

(iv) promptly following the end of each Fiscal Month (but in any event within
twenty five (25) days after the end thereof), and, during an Additional
Collateral Reporting Period, weekly, a Borrowing Base certificate, substantially
in the form of Exhibit F hereto, or with additional form and detail (including
as to Eligible Inventory) as any Co-Collateral Agent may reasonably require
(each a “Borrowing Base Certificate”); provided that if a Borrowing Base
Certificate is required to be delivered more frequently than at the end of each
Fiscal Month, Borrowers may use certain information from the most recently
delivered Borrowing Base Certificate solely to the extent such information has
not been made available any more recently than such most recently delivered
Borrowing Base Certificate and is not required to be made so available pursuant
to Section 7.3.1(a)(ii) above;

(v) upon Agent’s request, the monthly statements received by any Borrower or any
of its Affiliates from any Credit Card Issuers or Credit Card Processors,
together with such additional information with respect thereto as shall be
sufficient to enable Agent to monitor the transactions pursuant to the Credit
Card Agreements; and

(vi) such other reports as to the Collateral as Agent shall reasonably request
from time to time.

(b) If any Borrower’s or Guarantor’s records or reports of the Collateral are
prepared or maintained by an accounting service, contractor, shipper or other
agent, such Borrower and Guarantor hereby irrevocably authorize such service,
contractor, shipper or agent to deliver such records, reports, and related
documents to Agent and to follow Agent’s instructions with respect to further
services at any time that an Event of Default exists or has occurred and is
continuing.

(c) Nothing contained in any Borrowing Base Certificate shall be deemed to
limit, impair or otherwise affect the rights of Agent, the Co-Collateral Agents
or Lenders contained herein and in the event of any conflict or inconsistency
between the calculation of the Borrowing Base as set forth in any Borrowing Base
Certificate and as determined by Agent in accordance with this Agreement, the
determination of Agent shall govern. Without limiting the foregoing, Borrowers
shall furnish to Co-Collateral Agents any information which Co-Collateral Agents
may reasonably request regarding the determination and calculation of any of the
amounts set forth in any Borrowing Base Certificate.

 

132



--------------------------------------------------------------------------------

SECTION 7.3.2 Inventory Covenants. With respect to the Inventory: (a) each
Borrower and Guarantor shall at all times maintain Inventory records reasonably
satisfactory to the Co-Collateral Agents, keeping correct and accurate records
itemizing and describing the kind, type, quality and quantity of Inventory, such
Borrower’s or Guarantor’s cost therefor and daily withdrawals therefrom and
additions thereto; (b) Borrowers and Guarantors shall continue their current
practices for conducting physical counts of Inventory in the distribution
centers and the retail stores but shall also conduct such physical counts of
such Inventory at any time or times as Agent may request on or after an Event of
Default, and promptly following such physical Inventory shall supply Agent with
a report in the form and with such specificity as may be reasonably satisfactory
to the Co-Collateral Agents concerning such physical count; (c) Borrowers and
Guarantors shall not remove any Inventory from the locations set forth or
permitted in the Security Documents, without the prior written consent of Agent
(such consent not to be unreasonably withheld or delayed), except for sales or
other dispositions of Inventory in the ordinary course of its business and
except to move Inventory directly from one location set forth or permitted
herein to another such location and except for Inventory shipped from the
manufacturer thereof to such Borrower or Guarantor which is in transit to the
locations set forth or permitted herein; (d) Borrowers shall, at their expense,
no more than two (2) times in any twelve (12) month period, and in addition, at
any time or times as any Co-Collateral Agent may request on or after the
occurrence and during the continuance of an Event of Default or at any time
Excess Availability is less than $100,000,000, and in any event at any time at
the expense of the Lenders, deliver or cause to be delivered to Co-Collateral
Agents (upon any Co-Collateral Agent’s request) written appraisals as to the
Inventory in form, scope and methodology reasonably acceptable to the
Co-Collateral Agents and by an appraiser acceptable to Agent, addressed to Agent
for the benefit of Lenders and upon which Agent and Lenders are expressly
permitted to rely; (e) Borrowers and Guarantors shall produce, use, store and
maintain the Inventory with all reasonable care and caution and in accordance
with applicable standards of any insurance and in conformity with applicable
laws (including the requirements of the Federal Fair Labor Standards Act of
1938, as amended and all rules, regulations and orders related thereto);
(f) Borrowers and Guarantors shall not sell Inventory to any customer on
approval, or any other basis upon which the customer has a right to return or
obligates any Borrower or Guarantor to repurchase such Inventory (it being
acknowledged that this does not include discretionary decisions on the part of
Borrowers and Guarantors to repurchase Inventory); and (g) Borrowers and
Guarantors shall maintain current rent payments (within applicable grace periods
contained in the leases) at all locations that contain Inventory.

SECTION 7.3.3 Pharmacy Scripts Covenants. With respect to the Pharmacy Scripts:
(a) each Borrower and Guarantor shall at all times maintain the Pharmacy Scripts
in a manner consistent in all material respects with the requirements of
Federal, state and local laws and regulations, including all Health Care Laws,
which files and records related thereto shall be correct and accurate in all
material respects to the best of such Borrower’s and Guarantor’s knowledge;
(b) Borrowers and Guarantors shall not remove any Pharmacy Scripts from the
locations set forth or permitted herein, without the prior written consent of
Agent (such consent not to be unreasonably withheld or delayed), except for
transfers of Pharmacy Scripts, (i) in the ordinary course of its business
(including at the request of customers with respect to such customer’s own
Pharmacy Scripts) and (ii) in connection with the closing or Disposition of any
store or stores or the closing of any pharmacy; (c) Borrowers shall, at their
expense, no more than two (2) times in any twelve (12) month period, and in
addition, at any time or times as any Co-Collateral Agent may request on or
after the occurrence and during the continuance of an Event of Default or at any
time Excess Availability is less than $100,000,000, deliver or cause to be
delivered to Co-Collateral Agents (upon any Co-Collateral Agent’s request)
written appraisals as to the Pharmacy Scripts in form, scope and methodology
reasonably acceptable to the Co-Collateral Agents and by an appraiser acceptable
to Agent, addressed to Agent for the benefit of Lenders and upon which Agent and
Lenders are expressly permitted to rely; (d) Borrowers and Guarantors shall use,
store and maintain the Pharmacy Scripts with all reasonable care and caution and
in accordance with applicable standards of any insurance and in conformity with
applicable laws (including the requirements of the HIPAA, as amended and all
rules, regulations and orders related thereto) in all material respects;
(e) there are no limitations or restrictions on the rights of any Borrower or
Guarantor to sell, transfer or otherwise assign the Pharmacy Scripts to any
third party so long as such third party has the licenses required under
applicable state law to operate a pharmacy and sell products subject to a
prescription; (f) each Borrower and Guarantor assumes all responsibility and
liability arising from or relating to the use of prescriptions and the
maintenance and use of the Pharmacy Scripts; and (g) Borrowers and Guarantors
shall keep the Pharmacy Scripts in good and marketable condition.

 

133



--------------------------------------------------------------------------------

SECTION 7.3.4 Pharmacy Receivables Covenants.

(a) With respect to the Pharmacy Receivables: (i) each Borrower and Guarantor
shall notify Agent promptly of: (A) any material delay in any Borrower’s
performance of any of its material obligations to any Account Debtor or the
assertion of any material claims, offsets, defenses or counterclaims by any
Account Debtor, or any material disputes with Account Debtors, or any
settlement, adjustment or compromise thereof, (B) all material adverse
information known to any Borrower or Guarantor relating to the financial
condition of any Account Debtor reasonably likely to adversely impact the
collectability or enforceability of Pharmacy Receivables in an aggregate amount
greater than $50,000 or (C) any event or circumstance which, to the best of any
Borrower’s or Guarantor’s knowledge, would cause the Co-Collateral Agents to
consider any then existing Accounts in an aggregate amount greater than $50,000
as no longer constituting Eligible Pharmacy Receivables, (ii) the amounts shown
on any invoice delivered to Agent or schedule thereof delivered to Agent shall
be materially true and complete, (iii) no payments shall be made thereon except
payments promptly delivered to the Majority Accounts, (iv) there shall be no
material setoffs, deductions, contras, defenses, counterclaims or disputes
existing or asserted with respect thereto except as reported to Agent in
accordance with the terms of this Agreement and (v) the transactions giving rise
thereto will comply in all material respects with all applicable foreign,
Federal, state or local laws or regulations, all documentation relating thereto
will be legally sufficient under such laws and regulations and all such
documentation will be legally enforceable in accordance with its terms.

(b) No credit, discount, allowance or extension or agreement in excess of
$250,000 individually or $1,000,000 in the aggregate for any of the foregoing
shall be granted to any Account Debtor without Agent’s consent, except in the
ordinary course of a Borrower’s or Guarantor’s business in accordance with its
usual practices and policies and except as disclosed to Agent in accordance with
the provisions of this Agreement. So long as no Event of Default exists or has
occurred and is continuing, Borrowers and Guarantors shall settle, adjust or
compromise any claim, offset, counterclaim or dispute with any Account Debtor.
At any time that an Event of Default exists or has occurred and is continuing,
Agent shall, at its option, have the exclusive right to settle, adjust or
compromise any claim, offset, counterclaim or dispute with Account Debtors or
grant any credits, discounts or allowances.

 

134



--------------------------------------------------------------------------------

(c) Agent shall have the right at any time or times, in Agent’s name or in the
name of a nominee of Agent, to verify the validity, amount or any other matter
relating to any Pharmacy Receivables, by mail, telephone, facsimile transmission
or otherwise, except that no disclosure will be made of Protected Health
Information (as contemplated by HIPAA) unless Agent has executed a Business
Associate Agreement (as contemplated by HIPAA), it being noted that Agent
executed such a Business Associate Agreement prior to the Closing Date.

SECTION 7.3.5 Credit Card Receivables Covenants.

(a) With respect to the Credit Card Receivables: (i) each Borrower and Guarantor
shall notify Agent promptly of: (A) any material delay in any Borrower’s
performance of any of its material obligations to any Credit Card Issuers,
Credit Card Processors or Account Debtors or the assertion of any material
claims, offsets, defenses or counterclaims by any Credit Card Issuers, Credit
Card Processors or Account Debtors, or any material disputes with any Credit
Card Issuers, Credit Card Processors or Account Debtors, or any settlement,
adjustment or compromise thereof, (B) all material adverse information known to
any Borrower or Guarantor relating to the financial condition of any Credit Card
Issuers, Credit Card Processors or Account Debtors reasonably likely to
adversely impact the collectability or enforceability of Credit Card Receivables
in an aggregate amount greater than $50,000 or (C) any event or circumstance
which, to the best of any Borrower’s or Guarantor’s knowledge, would cause the
Co-Collateral Agents to consider any then existing Accounts in an aggregate
amount greater than $50,000 as no longer constituting Eligible Credit Card
Receivables, (ii) the amounts shown on any invoice delivered to Agent or
schedule thereof delivered to Agent shall be materially true and complete,
(iii) no payments shall be made thereon except payments promptly delivered to
the Majority Accounts, (iv) there shall be no material setoffs, deductions,
contras, defenses, counterclaims or disputes existing or asserted with respect
thereto except as reported to Agent in accordance with the terms of this
Agreement and (v) none of the transactions giving rise thereto will violate any
applicable foreign, Federal, state or local laws or regulations, all
documentation relating thereto will be legally sufficient under such laws and
regulations and all such documentation will be legally enforceable in accordance
with its terms.

(b) No credit, discount, allowance or extension or agreement in excess of
$25,000 individually or $500,000 in the aggregate shall be granted to any Credit
Card Issuer, Credit Card Processor or Account Debtor without Agent’s consent,
except in the ordinary course of a Borrower’s or Guarantor’s business in
accordance with its usual practices and policies and except as disclosed to
Agent in accordance with the provisions of this Agreement. So long as no Event
of Default exists or has occurred and is continuing, Borrowers and Guarantors
shall settle, adjust or compromise any claim, offset, counterclaim or dispute
with any Credit Card Issuer, Credit Card Processor or Account Debtor. At any
time that an Event of Default exists or has occurred and is continuing, Agent
shall, at its option, have the exclusive right to settle, adjust or compromise
any claim, offset, counterclaim or dispute with Credit Card Issuers, Credit Card
Processors and Account Debtors or grant any credits, discounts or allowances.

(c) Agent shall have the right, in Agent’s name (at any time or times during
which any Event of Default shall exist or be continuing) or in the name of a
nominee of Agent (at all other times), to verify the validity, amount or any
other matter relating to any Credit Card Receivables, by mail, telephone,
facsimile transmission or otherwise.

 

135



--------------------------------------------------------------------------------

SECTION 7.3.6 Real Property Covenants. With respect to the Eligible Real
Property: (a) Borrowers and Guarantors shall, at their expense, no more than one
(1) time in any twelve (12) month period, and in addition, at any other time or
times as any Co-Collateral Agent may request on or after the occurrence and
during the continuance of an Event of Default or at any time Excess Availability
is less than $100,000,000, deliver or cause to be delivered to Co-Collateral
Agents (upon any Co-Collateral Agent’s request) written appraisals as to the
Eligible Real Property in form, scope and methodology reasonably acceptable to
the Co-Collateral Agents and by an appraiser reasonably acceptable to Agent,
addressed to Agent for the benefit of Lenders and upon which Agent and the
Lenders are expressly permitted to rely; (b) each Borrower and Guarantor shall
use the Eligible Real Property with all reasonable care and caution and in
accordance with applicable standards of any insurance and in conformity with all
applicable laws; and (c) each Borrower and Guarantor shall assume all
responsibility and liability arising from the use of the Eligible Real Property.

SECTION 7.3.7 Power of Attorney. Each Borrower and Guarantor hereby irrevocably
designates and appoints Agent (and all persons designated by Agent) as such
Borrower’s and Guarantor’s true and lawful attorney-in-fact, and authorizes
Agent, in such Borrower’s, Guarantor’s or Agent’s name, to: (a) at any time an
Event of Default exists or has occurred and is continuing (i) exercise all of
such Borrower’s or Guarantor’s rights and remedies to collect any Collateral,
(ii) settle, adjust, compromise, extend or renew an Account, (iii) settle,
adjust or compromise any claim, offset, counterclaim or dispute with account
debtors or grant any credits, discounts or allowances, (iv) prepare, file and
sign such Borrower’s or Guarantor’s name on any proof of claim in bankruptcy or
other similar document against an account debtor or other obligor in respect of
any Collateral, (v) notify the post office authorities to change the address for
delivery of remittances from account debtors or other obligors in respect of
proceeds of any Collateral to an address designated by Agent, and open and
dispose of all mail addressed to such Borrower or Guarantor and handle and store
all mail relating to the Collateral, and (vi) do all acts and things which are
necessary, in Agent’s determination, to fulfill such Borrower’s or Guarantor’s
obligations under this Agreement and the other Loan Documents, (b) at any time
an Event of Default exists or Excess Availability is less than $50,000,000
(i) settle, adjust, compromise, extend or renew an Account and (ii) settle,
adjust or compromise any claim, offset, counterclaim or dispute with account
debtors or grant any credits, discounts or allowances, and (c) at any time
(i) have access to any lockbox or postal box into which remittances from account
debtors or other obligors in respect of proceeds of Collateral are sent or
received, (ii) endorse such Borrower’s or Guarantor’s name upon any items of
payment constituting Collateral or otherwise received by Agent and any Lender
and deposit the same in Agent’s account for application to the Obligations,
(iii) endorse such Borrower’s or Guarantor’s name upon any chattel paper,
document, instrument, invoice, or similar document or agreement relating to any
Collateral, including any warehouse or other receipts, or bills of lading and
other negotiable or non-negotiable documents, and (iv) clear Inventory the
purchase of which was financed with Letters of Credit through U.S. Customs or
foreign export control authorities in such Borrower’s or Guarantor’s name,
Agent’s name or the name of Agent’s designee, and to sign and deliver to customs
officials powers of attorney in such Borrower’s or Guarantor’s name for such
purpose, and to complete in such Borrower’s or Guarantor’s or Agent’s name, any
order, sale or transaction, obtain the necessary documents in connection
therewith and collect the proceeds thereof. Each Borrower and Guarantor hereby
releases Agent, the Lenders and their respective officers, employees and
designees from any liabilities arising from any act or acts under this power of
attorney and in furtherance thereof, whether of omission or commission, except
as to Agent or any Lender, for Agent’s or Lender’s own gross negligence or
willful misconduct as determined pursuant to a final non-appealable order of a
court of competent jurisdiction.

 

136



--------------------------------------------------------------------------------

SECTION 7.3.8 Right to Cure. Agent (and all persons designated by Agent) may, at
its option, upon notice to the Administrative Borrower, (a) cure any default by
any Borrower or Guarantor under any material agreement with a third party that
affects the Collateral, its value or the ability of Agent to collect, sell or
otherwise dispose of the Collateral or the rights and remedies of Agent or any
Lender therein or the ability of any Borrower or Guarantor to perform its
obligations hereunder or under any of the other Loan Documents, (b) pay or bond
on appeal any judgment entered against any Borrower or Guarantor, (c) discharge
taxes, liens, security interests or other encumbrances at any time levied on or
existing with respect to the Collateral and pay any amount, incur any expense or
perform any act which, in Agent’s good faith judgment, is necessary or
appropriate to preserve, protect, insure or maintain the Collateral and the
rights of Agent and the Lenders with respect thereto. Agent may add any amounts
so expended to the Obligations and charge any Borrower’s account therefor, such
amounts to be repayable by Borrowers on demand. Agent and the Lenders shall be
under no obligation to effect such cure, payment or bonding and shall not, by
doing so, be deemed to have assumed any obligation or liability of any Borrower
or Guarantor. Any payment made or other action taken by Agent or any Lender
under this Section shall be without prejudice to any right to assert an Event of
Default hereunder and to proceed accordingly.

SECTION 7.3.9 Access to Premises/Field Audits. From time to time as requested by
Agent (and all persons designated by Agent), at the cost and expense of
Borrowers, (a) Agent or its designee shall have complete access to all of each
Borrower’s and Guarantor’s premises during normal business hours and after
notice to Winn-Dixie, which right shall be exercised by Agent in good faith in a
manner such as to minimize disruption to Borrowers’ business, or at any time and
without notice to Winn-Dixie if an Event of Default exists or has occurred and
is continuing, for the purposes of inspecting, verifying and auditing the
Collateral and all of each Borrower’s and Guarantor’s books and records, and
(b) each Borrower and Guarantor shall promptly furnish to Agent such copies of
such books and records or extracts therefrom as Agent may request in good faith,
and Agent or Agent’s designee may use during normal business hours such of any
Borrower’s and Guarantor’s personnel, equipment, supplies and premises as may be
reasonably necessary for the foregoing and if an Event of Default exists or has
occurred and is continuing, for the realization of Collateral. Agent may conduct
(i) up to two (2) field exams in any twelve month period at the expense of
Borrowers, provided, that, additional field exams will be permitted at the
expense of Borrowers during any such twelve month period at any time after
either (A) the occurrence and during the continuation of an Event of Default or
(B) Excess Availability is less than $100,000,000, and (ii) additional field
exams at Agent’s expense.

 

137



--------------------------------------------------------------------------------

SECTION 7.4 Majority Accounts.

SECTION 7.4.1 Maintaining Majority Accounts. Borrowers will, and will cause each
of the Subsidiaries to, limit the amount of In Store Cash such that the
aggregate amount of such cash is not, by the close of business on any day, in
excess of $25,000,000. By the close of business on each day, Borrowers will, and
will cause their U.S. Subsidiaries (other than the Insurance Captive) to, sweep
substantially all the cash of Borrowers and their U.S. Subsidiaries (other than
the Insurance Captive) into accounts maintained with Agent, in accordance with
past practices, other than in connection with cash in-transit in armored cars,
in which case Borrowers shall arrange for such sweep by the close of business on
the second Business Day from the day that such cash is first in the possession
of such armored cars.

SECTION 7.4.2 Disposition of Funds. If (a) an Event of Default shall have
occurred and be continuing, (b) Excess Availability shall have been less than
$100,000,000 for five (5) consecutive Business Days, (c) Excess Availability
shall have been less than $100,000,000 for any period of less than five
(5) consecutive Business Days on three (3) or more separate occasions during the
term of this Agreement, or (d) Excess Availability shall be less than
$95,000,000 at any time (the occurrence of any of the foregoing, referred to
herein as a “Cash Management Event”), then at all times during the existence of
any such Event of Default or at any time after the occurrence of any of the
events described in the preceding clauses (b), (c) or (d), Agent, in its
discretion, shall have the right to at any time and without notice to or consent
from any Borrower or Guarantor, direct that any amounts in Majority Accounts or
any assets in securities accounts in each case, of any Borrower or Guarantor, be
applied to the payment of any Obligations; provided, that, at any time during
the existence of any such Event of Default or at any time after the occurrence
of any other Cash Management Event, at the direction of any Co-Collateral Agent
or the Required Lenders, Agent shall, without notice to or consent from any
Borrower or Guarantor, direct that any amounts in Majority Accounts or any
assets in securities accounts in each case, of any Borrower or Guarantor, be
applied to the payment of any Obligations.

SECTION 7.5 [Intentionally Omitted].

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.1 Listing of Events of Default. Each of the following events or
occurrences described in this Article shall constitute an “Event of Default”.

SECTION 8.1.1 Non-Payment of Obligations. Any Borrower shall default in the
payment or prepayment when due of

(a) any principal of any Loan, any Reimbursement Obligation or any deposit of
cash for collateral purposes pursuant to Section 2.6.4 hereof; or

 

138



--------------------------------------------------------------------------------

(b) any interest on any Loan, any fee described in Article III hereof or any
other monetary Obligation, and such default shall continue unremedied for a
period of three (3) days after such amount was due.

SECTION 8.1.2 Breach of Representation or Warranty. Any representation or
warranty of any Obligor made or deemed to be made in any Loan Document
(including any certificates delivered pursuant to Article V) is or shall be
incorrect when made or deemed to have been made in any material respect.

SECTION 8.1.3 Non-Performance of Certain Covenants and Obligations. Any Borrower
shall default in the due performance or observance of any of its obligations
under Section 6.24, Section 7.1.1, Section 7.1.7, Section 7.2, Section 7.3 or
Section 7.4 hereof or any Obligor shall default in the due performance or
observance of its obligations under (a) Article 4 of the Guarantee Agreement (to
the extent such Article incorporates Section 7.1.1, Section 7.1.7, Section 7.2,
Section 7.3, Section 7.4 or Section 8.1.10 hereof), (b) Section 4.5 of the
Security Agreement or (c) the first sentence of Section 4.1 of any Pledge
Agreement.

SECTION 8.1.4 Non-Performance of Other Covenants and Obligations. Any Obligor
shall default in the due performance and observance of any other agreement
contained in any Loan Document executed by it, and such default shall continue
unremedied for a period of thirty (30) days after notice thereof shall have been
given to the Administrative Borrower by Agent or any Lender.

SECTION 8.1.5 Default on Other Indebtedness. A default shall occur in the
payment of any amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any principal or stated amount of, or interest
or fees on, any Indebtedness (other than Indebtedness described in Section 8.1.1
hereof ), including the Indebtedness evidenced by or arising under any Qualified
Debt Offering permitted under Section 7.2.2(l) herein, of any Borrower or any of
their Subsidiaries or any other Obligor having a principal or stated amount,
individually or in the aggregate, in excess of $10,000,000, or a default shall
occur in the performance or observance of any obligation or condition with
respect to such Indebtedness if the effect of such default is to accelerate the
maturity of any such Indebtedness or such default shall continue unremedied for
any applicable period of time sufficient to permit the holder or holders of such
Indebtedness, or any trustee or agent for such holders, to cause or declare such
Indebtedness to become due and payable or to require such Indebtedness to be
prepaid, redeemed, purchased or defeased, or require an offer to purchase or
defease such Indebtedness to be made, prior to its expressed maturity.

 

139



--------------------------------------------------------------------------------

SECTION 8.1.6 Judgments. Any judgment or order for the payment of money
individually or in the aggregate in excess of $10,000,000 (exclusive of any
amounts fully covered by insurance (less any applicable deductible) and as to
which the insurer has acknowledged its responsibility to cover such judgment or
order) shall be rendered against any Borrower or any of its Subsidiaries or any
other Obligor and such judgment shall not have been vacated or discharged or
stayed or bonded pending appeal within thirty (30) days after the entry thereof
or enforcement proceedings shall have been commenced by any creditor upon such
judgment or order.

SECTION 8.1.7 Pension Plans. Any of the following events shall occur with
respect to any Pension Plan:

(a) the institution of any steps by Winn-Dixie, any member of its Controlled
Group or any other Person to terminate a Pension Plan if, as a result of such
termination, Winn-Dixie or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $5,000,000; or

(b) a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien under section 302(f) of ERISA.

SECTION 8.1.8 Change in Control. Any Change in Control shall occur.

SECTION 8.1.9 Impairment of Security, etc. Any Loan Document or any Lien granted
thereunder shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of any Obligor party thereto; any Obligor or any other
party shall, directly or indirectly, contest in any manner such effectiveness,
validity, binding nature or enforceability; or, except as permitted under any
Loan Document, any Lien securing any Obligation shall, in whole or in part,
cease to be a perfected first priority Lien, except with respect to Collateral
described in the Security Agreement constituting money, letter-of-credit rights,
motor vehicles, motor vehicle trailers, Florida liquor licenses, fixtures and
deposit accounts that are not Majority Accounts.

SECTION 8.1.10 Bankruptcy, Insolvency, etc. Winn-Dixie, any of its Subsidiaries
or any other Obligor shall:

(a) become insolvent or generally fail to pay, or admit in writing its inability
or unwillingness generally to pay, debts as they become due;

(b) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;

 

140



--------------------------------------------------------------------------------

(c) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within sixty (60) days; provided that Winn-Dixie, each Subsidiary and each other
Obligor hereby expressly authorizes each Secured Party to appear in any court
conducting any relevant proceeding during such sixty (60) day period to
preserve, protect and defend their rights under the Loan Documents;

(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by Winn-Dixie, any Subsidiary or any Obligor, such case or proceeding
shall be consented to or acquiesced in by Winn-Dixie, such Subsidiary or such
Obligor, as the case may be, or shall result in the entry of an order for relief
or shall remain for sixty (60) days undismissed; provided that Winn-Dixie, each
Subsidiary and each Obligor hereby expressly authorizes each Secured Party to
appear in any court conducting any such case or proceeding during such 60 day
period to preserve, protect and defend their rights under the Loan Documents; or

(e) take any action authorizing, or in furtherance of, any of the foregoing.

SECTION 8.1.11 Suspension under Credit Card Agreement, etc.

(a) Any Credit Card Issuer or Credit Card Processor withholds payment of amounts
otherwise payable to a Borrower to fund a reserve account or otherwise holds as
collateral, or shall require a Borrower to pay funds into a reserve account or
for such Credit Card Issuer or Credit Card Processor to otherwise hold as
collateral, or any Borrower shall provide a letter of credit, guarantee,
indemnity or similar instrument to or in favor of such Credit Card Issuer or
Credit Card Processor such that in the aggregate all of such funds in the
reserve account, other amounts held as collateral and the amount of such letters
of credit, guarantees, indemnities or similar instruments shall exceed
$40,000,000; or

(b) any Credit Card Issuer or Credit Card Processor shall send written notice to
any Borrower that it is ceasing to make or suspending payments to any Borrower
of amounts due or to become due to any Borrower or shall cease or suspend such
payments, or shall send written notice to any Borrower that it is terminating
its arrangements with any Borrower or such arrangements shall terminate as a
result of any event of default under such arrangements, which continues for more
than the applicable cure period, if any, with respect thereto, unless such
Borrower shall have entered into arrangements with another Credit Card Issuer or
Credit Card Processor, as the case may be, within forty-five (45) days after the
date of any such notice.

SECTION 8.2 Actions Related to Bankruptcy. If any Event of Default described in
Section 8.1.10 hereof with respect to any Borrower shall occur, the Commitments
(if not theretofore terminated) shall automatically and immediately terminate
and the outstanding principal amount of all outstanding Loans and all other
Obligations (including Reimbursement Obligations but excluding Hedging
Obligations) shall automatically be and become immediately due and payable,
without notice or demand to any Person and each Obligor shall automatically and
immediately be obligated to Cash Collateralize all Letter of Credit
Outstandings.

 

141



--------------------------------------------------------------------------------

SECTION 8.3 Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in Section 8.1.10 hereof with respect to any
Borrower) shall occur for any reason, whether voluntary or involuntary, and be
continuing, Agent may, and upon the direction of the Required Lenders, shall by
notice to the Administrative Borrower declare all or any portion of the
outstanding principal amount of the Loans and other Obligations (including
Reimbursement Obligations but excluding Hedging Obligations) to be due and
payable and/or the Commitments (if not theretofore terminated) to be terminated,
whereupon the full unpaid amount of such Loans and other Obligations which shall
be so declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment, and/or, as the case may be, the
Commitments shall terminate and Borrowers shall automatically and immediately be
obligated to Cash Collateralize all Letter of Credit Outstandings.

SECTION 8.4 Application of Proceeds After an Event of Default. Any moneys
received or collected by Agent, any Co-Collateral Agent or any Lender from any
Borrower or Guarantor after the occurrence of an Event of Default (including the
monetary proceeds of collections or of realization upon any Collateral) shall be
applied as follows:

(a) First, to pay any costs and expenses or other liabilities of any kind
(i) incurred by Agent or any Co-Collateral Agent in connection with any actions
relating to any Collateral (including without limitation, audit and monitoring
expenses and any expenses and liabilities in connection with foreclosing upon
any Collateral) or the enforcement of any Loan Document or (ii) incurred by any
Secured Party in connection with and to the extent permitted by Section 10.3
hereof,

(b) Second, to pay any other fees, indemnities or expense reimbursements then
due to Agent, any Collateral Agent or Issuer from any Borrower or Guarantor,

(c) Third, ratably, to pay all accrued (i) interest in respect of Revolving
Loans (and including any Special Agent Advances), (ii) Subfacility Letter of
Credit Fees, (iii) Standby Letter of Credit Fees and (iv) unused line fees,

(d) Fourth, to pay or prepay principal in respect of Special Agent Advances and
Revolving Loans made pursuant to (and to Cash Collateralize all Letters of
Credit issued pursuant to) Section 10.20 hereof,

(e) Fifth, ratably, to (i) pay principal due in respect of Revolving Loans,
(ii) pay Obligations outstanding under Rate Protection Agreements entered into
between a Borrower and Agent or any Bank Product Provider that is a Lender or an
Affiliate of a Lender (but only up to the amount of any then effective Reserve
established in respect of such Obligations not to exceed $20,000,000 in the
aggregate), (iii) pay any reimbursement amounts outstanding with respect to, and
Cash Collateralize all other obligations (including contingent obligations) in
respect of, Subfacility Letters of Credit, and (iv) pay any reimbursement
amounts outstanding with respect to, and Cash Collateralize all other
obligations (including contingent obligations) in respect of, Standby Letters of
Credit,

 

142



--------------------------------------------------------------------------------

(f) Sixth, to pay or prepay any Obligations arising under or pursuant to any
Bank Products provided by a Bank Product Provider that is a Lender or an
Affiliate of a Lender consisting of ACH Transactions,

(g) Seventh, to pay or prepay any Obligations arising under or pursuant to any
Bank Products provided by a Bank Product Provider that is a Lender or an
Affiliate of a Lender (other than to the extent provided for in clauses (e) and
(f) above),

(h) Eighth, to pay or prepay any Obligations arising under or pursuant to any
Bank Products provided by any Bank Product Provider that is not a Lender or an
Affiliate of a Lender, and

(i) Ninth, to pay or prepay any other Obligations whether or not then due, in
such order and manner as Agent determines.

ARTICLE IX

THE AGENT AND CO-COLLATERAL AGENTS

SECTION 9.1 Actions. Each Lender hereby appoints Wells Fargo Bank to act as
Agent and each of Wells Fargo Bank and GECC to act as Co-Collateral Agents under
and for purposes of each Loan Document, in each case with such powers as are
specifically delegated to Agent and Co-Collateral Agents, respectively, by the
terms of this Agreement and of the other Loan Documents, together with such
other powers as are reasonably incidental thereto (and, in the absence of other
written instructions from the Required Lenders received from time to time by
Agent or Co-Collateral Agents, as the case may be, with respect to which Agent
and Co-Collateral Agents, as applicable, agree that they will comply, except as
otherwise provided in this Section or as otherwise advised by counsel in order
to avoid contravention of applicable law). Each Lender hereby indemnifies (which
indemnity shall survive any termination of this Agreement) Agent, each
Co-Collateral Agent and each Arranger, pro rata according to such Lender’s
Commitment, from and against any and all liabilities, obligations, losses,
damages, claims, costs or expenses of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against, Agent, any
Co-Collateral Agent or any Arranger, as the case may be, or in any way relating
to or arising out of any Loan Document (including attorneys’ fees and
expenditures to protect or preserve any collateral), and as to which Agent, any
Co-Collateral Agent or any Arranger, as the case may be, is not reimbursed by
Borrowers; provided, however, that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, claims, costs or
expenses which (a) in the case of liabilities, obligations, losses, damages,
claims, costs or expenses claimed by Agent or any Co-Collateral Agent, are
determined by a court of competent jurisdiction in a final proceeding to have
resulted from Agent’s or such Co-Collateral Agent’s gross negligence or willful
misconduct, and (b) in the case of liabilities, obligations, losses, damages,
claims, costs or expenses claimed by any Arranger are determined by a court of
competent jurisdiction in a final proceeding to have resulted solely from such
Arranger’s gross negligence or willful misconduct. Neither Agent or any
Co-Collateral Agent shall be required to take any action under any Loan
Document, or to prosecute or defend any suit in respect of any Loan Document,
unless it is indemnified hereunder to its satisfaction. If any indemnity in
favor of Agent or any Co-Collateral Agent shall be or become, in Agent’s or any
such Co-Collateral Agent’s determination, inadequate, Agent or such
Co-Collateral Agent may call for additional indemnification from the Lenders and
cease to do the acts indemnified against hereunder until such additional
indemnity is given.

 

143



--------------------------------------------------------------------------------

SECTION 9.2 Funding Reliance, etc. Unless Agent shall have been notified in
writing by any Lender by 2:00 p.m. (New York time) on the same Business Day as
the proposed Borrowing in the case of Base Rate Loans, or by 3:00 p.m. (New York
time) on the Business Day prior to a Borrowing in the case of LIBO Rate Loans,
that such Lender will not make available the amount which would constitute its
Percentage of such Borrowing on the date specified therefor, Agent may assume
that such Lender has made such amount available to Agent and, in reliance upon
such assumption, make available to any Borrower a corresponding amount. If and
to the extent that such Lender shall not have made such amount available to
Agent, such Lender and such Borrower severally agree to repay Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date Agent made such amount available to such Borrower to the date such
amount is repaid to Agent, at the interest rate applicable at the time to Loans
comprising such Borrowing (in the case of a Borrower) and (in the case of a
Lender), at the Federal Funds Rate (for the first two (2) Business Days after
which such amount has not been repaid), and thereafter at the interest rate
applicable to Loans comprising such Borrowing.

SECTION 9.3 Exculpation. None of Agent, any Co-Collateral Agent or any Arranger
or any of their respective directors, officers, employees or agents shall be
liable to any Secured Party for any action taken or omitted to be taken by it
under any Loan Document, or in connection herewith or therewith, except for its
own willful misconduct or gross negligence, nor responsible for any recitals or
warranties herein or therein, nor for the effectiveness, enforceability,
validity or due execution of any Loan Document, nor for the creation, perfection
or priority of any Liens purported to be created by any of the Loan Documents,
or the validity, genuineness, enforceability, existence, value or sufficiency of
any collateral security, nor to make any inquiry respecting the performance by
any Obligor of its Obligations. Any such inquiry which may be made by Agent or
any Co-Collateral Agent shall not obligate it to make any further inquiry or to
take any action. Agent and Co-Collateral Agents shall be entitled to rely upon
advice of counsel concerning legal matters and upon any notice, consent,
certificate, statement or writing which Agent or any Co-Collateral Agent
believes to be genuine and to have been presented by a proper Person. Agent and
each Co-Collateral Agents may discharge its responsibilities and actions
hereunder and under the Loan Documents through affiliates and/or sub-agents
selected by them.

 

144



--------------------------------------------------------------------------------

SECTION 9.4 Successor. Agent may resign as such at any time upon at least thirty
(30) days’ prior notice to the Administrative Borrower and all Lenders. If Agent
at any time shall resign, the Required Lenders may appoint another Lender as a
successor Agent, which shall thereupon become Agent hereunder. If no successor
Agent shall have been so appointed by the Required Lenders, and shall have
accepted such appointment, within thirty (30) days after the retiring Agent’s
giving notice of resignation, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be one of the Lenders or a
commercial banking institution organized under the laws of the United States (or
any state thereof) or a United States branch or agency of a commercial banking
institution, and having a combined capital and surplus of at least $500,000,000;
provided, however, that if, such retiring Agent is unable to find a commercial
banking institution which is willing to accept such appointment and which meets
the qualifications set forth in above, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall assume and perform
all of the duties of Agent hereunder until such time, if any, as the Required
Lenders appoint a successor as provided for above. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
be entitled to receive from the retiring Agent such documents of transfer and
assignment as such successor Agent may reasonably request, and shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the retiring Agent, and the retiring Agent shall be discharged from its duties
and obligations under the Loan Documents. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Article shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Agent under the
Loan Documents, and Section 10.3 and Section 10.4 hereof shall continue to inure
to its benefit.

SECTION 9.5 Loans by Wells Fargo Bank and GECC . Each of Wells Fargo Bank and
GECC (and their respective Affiliates) shall have the same rights and powers
with respect to the Credit Extensions made by it or any of its Affiliates as any
other Lender and may exercise the same as if it were not an Agent or a
Co-Collateral Agent. Each of Wells Fargo Bank and GECC (and their respective
Affiliates) may accept deposits from, lend money to, and generally engage in any
kind of business with any Borrower or any Subsidiary or Affiliate of any
Borrower as if Wells Fargo Bank or GECC (as the case may be) were not an Agent,
a Co-Collateral Agent, a Lender or the Swing Line Lender hereunder.

SECTION 9.6 Credit Decisions. Each Lender acknowledges that it has,
independently of Agent, each Co-Collateral Agent and each other Lender, and
based on such Lender’s review of the financial information of Borrowers, the
Loan Documents (the terms and provisions of which being satisfactory to such
Lender) and such other documents, information and investigations as such Lender
has deemed appropriate, made its own credit decision to extend its Commitments.
Each Lender also acknowledges that it will, independently of Agent, each
Co-Collateral Agent and each other Lender, and based on such other documents,
information and investigations as it shall deem appropriate at any time,
continue to make its own credit decisions as to exercising or not exercising
from time to time any rights and privileges available to it under the Loan
Documents.

 

145



--------------------------------------------------------------------------------

SECTION 9.7 Copies, etc. Agent shall give prompt notice to each Lender and each
Co-Collateral Agent of each notice or request given to Agent by a Borrower
pursuant to the terms of the Loan Documents for distribution to the Lenders
(unless concurrently delivered to the Lenders by Borrowers). Agent will
distribute to each Lender and each Co-Collateral Agent each document or
instrument received by Agent for the account of such Lender or Co-Collateral
Agent and copies of all other communications received by Agent from a Borrower
for distribution to the Lenders and Co-Collateral Agents by Agent to the extent
required to be so distributed in accordance with the terms of the Loan
Documents.

SECTION 9.8 Reliance by Agents. Agent and each Co-Collateral Agent shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telecopy, telegram or cable) believed by it
to be genuine and correct and to have been signed or sent by or on behalf of the
proper Person, and upon advice and statements of legal counsel, independent
accountants and other experts selected by Agent. As to any matters not expressly
provided for by the Loan Documents, Agent and Co-Collateral Agents shall in all
cases be fully protected in acting, or in refraining from acting, hereunder or
thereunder in accordance with instructions given by the Required Lenders or all
of the Lenders as is required in such circumstance, and such instructions of
such Lenders and any action taken or failure to act pursuant thereto shall be
binding on all Secured Parties. For purposes of applying amounts in accordance
with this Section, Agent and each Co-Collateral Agent shall be entitled to rely
upon any Secured Party that has entered into a Rate Protection Agreement with
any Obligor for a determination (which such Secured Party agrees to provide or
cause to be provided upon request of either Agent) of the outstanding
Obligations owed to such Secured Party under any Rate Protection Agreement.
Unless it has actual knowledge evidenced by way of written notice from any such
Secured Party and Winn-Dixie to the contrary, Agent and each Co-Collateral
Agent, in acting in such respective capacities under the Loan Documents, shall
be entitled to assume that no Rate Protection Agreements or Obligations in
respect thereof are in existence or outstanding between any Secured Party and
any Obligor.

SECTION 9.9 Defaults. Neither Agent or any Co-Collateral Agent shall be deemed
to have knowledge or notice of the occurrence of a Default unless such Agent or
Co-Collateral Agent has received a written notice from a Lender or Winn-Dixie
specifying such Default and stating that such notice is a “Notice of Default”.
In the event that Agent receives such a notice of the occurrence of a Default,
Agent shall give prompt notice thereof to the Lenders and the Co-Collateral
Agents. Agent shall (subject to Section 10.1 hereof) take such action with
respect to such Default as shall be directed by the Required Lenders; provided
that, unless and until Agent shall have received such directions, Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default as it shall deem advisable in the best interest of
the Lenders except to the extent that this Agreement expressly requires that
such action be taken, or not be taken, only with the consent or upon the
authorization of the Required Lenders or all Lenders.

 

146



--------------------------------------------------------------------------------

SECTION 9.10 Other Agent Designations. The Lenders identified in the preamble to
this Agreement as the “Syndication Agent”, the “Co-Documentation Agents”, the
“Joint Lead Arrangers” and the “Joint Bookrunners”, respectively, shall, in each
case, not have any right, power, obligation, liability, responsibility or duty
under this Agreement or any of the other Loan Documents other than those
applicable to all Lenders as such. Without limiting the foregoing, the Lenders
so identified as the “Syndication Agent”, the “Co-Documentation Agents”, the
“Joint Lead Arrangers” and the “Joint Bookrunners”, respectively, shall not have
or be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on the Lenders so
identified as the “Syndication Agent”, the “Co-Documentation Agents”, the “Joint
Lead Arrangers” and the “Joint Bookrunners” in deciding to enter into this
Agreement and each other Loan Document to which it is a party or in taking or
not taking action hereunder or thereunder.

SECTION 9.11 Co-Collateral Agent Determinations.

(a) Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, each Co-Collateral Agent shall have rights under the Loan Documents
that are as expansive as the rights afforded hereunder or thereunder to the
Agent relating to (i) (A) the definition herein of the term “Excess
Availability” and any component of such definition, (B) the definition herein of
the term “Borrowing Base” and any component of such definition (including,
without limitation, Reserves, advance rates and eligibility criteria), and
(C) any decrease of the minimum Excess Availability covenant in Section 7.2.4,
(ii) Collateral reporting requirements, Collateral appraisals, examinations and
collateral audits, and Collateral environmental reviews and (iii) verifying the
validity, extent, perfection or priority of the Liens granted to the Agent under
the Loan Documents regarding the Collateral (the matters described in clauses
(i), (ii) and (iii) above being herein collectively called the “Collateral
Issues”); provided, that, GECC (either in its individual capacity or in its
capacity as a Co-Collateral Agent) shall not be named on financing statements or
be involved in the actual administration of Collateral with respect to which
perfection is obtained through possession or control.

(b) If any provision in this Agreement or any of the other Loan Documents
relating to a Collateral Issue allows the Agent to request that any action be
taken or any documents or other information be provided by or on behalf of any
Obligor, the Agent shall make any such request that any of the Co-Collateral
Agents may request and shall provide such Co-Collateral Agent with any such
documents or information so requested promptly after the receipt thereof by the
Agent. Without limiting the generality of the foregoing, any provision in this
Agreement or any other Loan Document relating to a Collateral Issue which would
otherwise need the consent or approval of, or to be satisfactory or acceptable
(subject to any applicable standards of good faith and reasonableness set forth
in this Agreement relating to any such provision), to the Agent shall be deemed
to require the consent or approval of, or be satisfactory or acceptable (subject
to any applicable standards of good faith and reasonableness set forth in this
Agreement relating to any such provision), to each Co-Collateral Agent.

(c) In the event that the Agent and the Co-Collateral Agents cannot agree on any
Collateral Issue relating to the Borrowing Base, Excess Availability, Borrowing
Base eligibility standards, Reserves, advance rates, Borrowing Base reporting,
Collateral appraisals or examinations or any other action or determination
pertaining to any Collateral Issue, the determination shall be made by the Agent
or the Co-Collateral Agent either asserting the more conservative credit
judgment (that is, that would result in the least amount of credit being
available to the Borrowers under this Agreement) or declining to permit the
requested action, which credit judgment shall be exercised in accordance with
the standards (if any) expressly prescribed in this Agreement for such matter.

 

147



--------------------------------------------------------------------------------

(d) Each party hereto hereby agrees that nothing contained in this Section 9.11
shall permit any Co-Collateral Agent (in its capacity as such) to implement any
Reserves or undertake to order any appraisals, audits or examinations of any
Collateral, but rather this Agreement grants each Co-Collateral Agent the right
and authority to direct the Agent to do so in accordance with the terms and
conditions of this Agreement.

(e) Notwithstanding anything in this Agreement or any of the other Loan
Documents to the contrary, each of the Co-Collateral Agents hereby agrees with
the Agent that (i) the Agent shall have sole and exclusive authority and
responsibility under this Agreement and the other Loan Documents (without the
consent or further approval of any Co-Collateral Agent) (A) to make protective
Special Agent Advances under Section 2.1.1(e) of this Agreement or over-advances
under Section 10.20 of this Agreement so long as such advances or over-advances
are made in accordance with the terms and conditions of this Agreement and
(B) to select, employ and retain all attorneys, financial and other advisors,
consultants, appraisers and other professionals retained or to be retained by
the Agent; and (ii) all rights of each of the Co-Collateral Agents hereunder and
the obligation of the Agent to comply with any request or direction of any
Co-Collateral Agent shall be at all times subject to the terms and conditions
and any limitations set forth in any applicable Loan Document, including without
limitation, the Qualified Debt Intercreditor Agreement. The Agent agrees to
provide each Co-Collateral Agent with drafts of audit reports and final versions
of Collateral appraisals and audit reports promptly after the Agent’s receipt
thereof (but the Agent shall not be liable for failing to do so).

(f) Each Co-Collateral Agent expressly agrees and acknowledges that the Agent
(i) does not make any representation or warranty as to the accuracy of any
appraisal, collateral report, item or information furnished to such Collateral
Agent by the Agent pursuant to this Section 9.11 or otherwise pursuant to the
Loan Documents and (ii) shall not be liable for any information contained in any
appraisal, collateral report or item referenced above.

SECTION 9.12 Intercreditor Arrangements. Each Lender agrees that it authorizes
and directs Agent to enter into on behalf of such Lender and such Lender will be
bound (as a Lender) by the terms and conditions of the Qualified Debt
Intercreditor Agreement (if applicable), whether or not such Lender executes
such Qualified Debt Intercreditor Agreement.

SECTION 9.13 Field Audit, Examination Reports and other Information. By signing
this Agreement, each Lender and Co-Collateral Agent:

(a) is deemed to have requested that Agent furnish such Lender and such
Co-Collateral Agent, promptly after it becomes available, a copy of each field
audit or examination report and report with respect to the Borrowing Base
prepared or received by Agent (each field audit or examination report and report
with respect to the borrowing base being referred to herein as a “Report” and
collectively, “Reports”), appraisal and financial statements;

 

148



--------------------------------------------------------------------------------

(b) expressly agrees and acknowledges that neither the Agent or any
Co-Collateral Agent (i) makes any representation or warranty as to the accuracy
of any Report, appraisal or financial statement or (ii) shall be liable for any
information contained in any Report, appraisal or financial statement;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or any other party performing any audit or
examination will inspect only specific information regarding Borrowers and
Guarantors and will rely significantly upon Borrowers’ and Guarantors’ books and
records, as well as on representations of Borrowers’ and Guarantors’ personnel;
and

(d) agrees to keep all Reports confidential and strictly for its internal use in
accordance with customary banking practices, and not to distribute or use any
Report in any other manner.

ARTICLE X

MISCELLANEOUS PROVISIONS

SECTION 10.1 Waivers, Amendments, etc. (a) The provisions of each Loan Document
(not including, for any purposes of this Section 10.1 hereof, the Fee Letter or
any Rate Protection Agreement, each of which shall be governed by the terms
thereof) may from time to time be amended, modified or waived, if such
amendment, modification or waiver is in writing and consented to by Borrowers
and the Required Lenders; provided, however, that no such amendment,
modification or waiver shall:

(i) modify this Section 10.1 without the consent of all Lenders (other than any
Defaulting Lenders at such time except with respect to clauses (ii) and
(iii) below);

(ii) increase the aggregate amount of any Credit Extensions required to be made
by a Lender pursuant to its Commitments, extend the final Commitment Termination
Date of Credit Extensions made (or participated in) by a Lender or extend the
final Stated Maturity Date for any Lender’s Loan, in each case without the
consent of each such Lender (it being agreed, however, that any vote to rescind
any acceleration made pursuant to Section 8.2 and Section 8.3 hereof of amounts
owing with respect to the Loans and other Obligations shall only require the
vote of the Required Lenders);

(iii) reduce the principal amount of or rate of interest on any Lender’s Loan or
Reimbursement Obligation owing to it, reduce any fees described in Article III
payable to any Lender or extend the date on which interest or fees are payable
in respect of such Lender’s Loans, in each case without the consent of each such
Lender;

 

149



--------------------------------------------------------------------------------

(iv) modify the percentage set forth in the definition of “Required Lenders” or
“Required Supermajority Lenders” or modify any requirement hereunder that any
particular action be taken by a specific percentage of Lenders (whether it be
Required Lenders, Required Supermajority Lenders or all Lenders) without the
consent of all Lenders (other than any Defaulting Lenders at such time);

(v) (A) increase the Stated Amount of any Letter of Credit unless consented to
by the Issuer of such Letter of Credit, (B) extend the Stated Expiry Date of any
Subfacility Letter of Credit beyond the Commitment Termination Date without
compliance with all requirements of Section 2.1.2(b) hereof, without the consent
of all of the Lenders deemed to participate in such Letter of Credit or
(C) extend the Stated Expiry Date of any Standby Letter of Credit beyond the
Commitment Termination Date without compliance with all requirements of
Section 2.1.3(b) hereof, without the consent of all of the Lenders (other than
any Defaulting Lenders at such time) deemed to participate in such Letter of
Credit;

(vi) except as expressly provided in Section 10.13(a) herein or otherwise as
expressly provided in this Agreement or any other Loan Document, (A) release
Borrowers from all of their Obligations under the Loan Documents, (B) release
any parties from the Guarantee Agreement comprising all or substantially all of
the value represented by the Guarantee Agreement, or (C) release all or
substantially all of the Collateral from the Liens under the Loan Documents or
all or substantially all of the Borrowing Base Assets or Leasehold Property
(except as permitted in accordance with Section 7.2.11 hereof), in each case
without the consent of all Lenders (other than any Defaulting Lenders at such
time);

(vii) increase the five (5%) percent of the Borrowing Base cap on Special Agent
Advances made pursuant to Section 2.1.1 and additional Revolving Loans made
pursuant to Section 10.20 hereof, without the consent of all Lenders (other than
any Defaulting Lenders at such time);

(viii) (A) increase the advance percentage rates constituting part of the
Borrowing Base (in excess of the stated advance percentage rates in effect on
the date hereof), or (B) modify the definition of “Borrowing Base” (or any of
the defined terms referred to in the definition of the term Borrowing Base) but
only to the extent such proposed modification would result in the increase in
the advance rates above those in effect on the date hereof or in the increase of
the amount of the Borrowing Base, in each case without the consent of the
Required Supermajority Lenders (other than any Defaulting Lenders at such time)
and the Co-Collateral Agents;

(ix) amend, modify or waive any terms of Section 9.11 hereof, or amend the
definition of “Co-Collateral Agents”, in each case without the consent of each
of the Co-Collateral Agents;

(x) except as provided in Section 2.2.1 hereof, increase the Maximum Credit
(other than as a result of an increase to the Maximum Credit pursuant to and in
accordance with the terms of Section 2.2.1 hereof), in each case without the
consent of all Lenders (other than any Defaulting Lenders at such time);

(xi) affect adversely the interests, rights or obligations of Agent or any
Co-Collateral Agent (in its capacity as Agent or Co-Collateral Agent, as
applicable) or the Issuer (in its capacity as Issuer), in each case without the
consent of Agent, such Co-Collateral Agent or the Issuer, as the case may be;

 

150



--------------------------------------------------------------------------------

(xii) decrease the minimum amount of Excess Availability required to be
maintained by Borrowers under Section 7.2.4 hereof without the consent of the
Required Supermajority Lenders (other than any Defaulting Lenders at such time)
and the Co-Collateral Agents;

(xiii) except as expressly provided in Section 10.13(a) hereof or otherwise as
expressly provided in this Agreement or any other Loan Document, subordinate any
Lien in favor of the Agent on any Collateral, or subordinate any of the
Obligations, without the consent of Co-Collateral Agents and all Lenders (other
than any Defaulting Lenders at such time); or

(xiv) change the relative priority as set forth in Section 8.4 hereof, without
the consent of all Lenders (other than any Defaulting Lenders at such time).

(b) No failure or delay on the part of any Secured Party in exercising any power
or right under any Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. All rights
and remedies provided for in this Agreement are cumulative, and not exclusive of
rights and remedies provided by law. No notice to or demand on any Obligor in
any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by any Secured Party under any Loan
Document shall, except as may be otherwise stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval hereunder shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.

(c) Notwithstanding anything to the contrary contained in Section 10.1(a) above,
in connection with any amendment, modification, waiver, discharge or
termination, in the event that any Lender whose consent thereto is required
shall fail to consent or fail to consent in a timely manner (such Lender being
referred to herein as a “Non-Consenting Lender”), but the consent of any other
Lenders to such amendment, modification, waiver, discharge or termination that
is required are obtained, if any, then either Administrative Borrower (so long
as no Default shall have occurred and be continuing and otherwise pursuant to
the terms of Section 4.11 hereof) or Wells Fargo Bank shall have the right, but
not the obligation, at any time thereafter to cause such Non-Consenting Lender,
and upon the exercise by either Administrative Borrower or Wells Fargo Bank of
such right, such Non-Consenting Lender shall have the obligation, to sell,
assign and transfer to Wells Fargo Bank or such Eligible Assignee as either
Administrative Borrower or Wells Fargo Bank, as the case may be, may specify,
the Commitment of such Non-Consenting Lender and all rights and interests of
such Non-Consenting Lender pursuant thereto. Administrative Borrower or Wells
Fargo Bank, as the case may be, shall provide the Non-Consenting Lender with
prior written notice of its intent to exercise its right under this Section,
which notice shall specify on date on which such purchase and sale shall occur.
Such purchase and sale shall be pursuant to the terms of a Lender Assignment
Agreement (whether or not executed by the Non-Consenting Lender), except that on
the date of such purchase and sale, Wells Fargo Bank, or such Eligible Assignee
specified by Administrative Borrower or Wells Fargo Bank, shall pay to the
Non-Consenting Lender (except as Wells Fargo Bank and such Non-Consenting Lender
may otherwise agree) the amount equal to: (i) the principal balance of the Loans
held by the Non-Consenting Lender outstanding as of the close of business on the
Business Day immediately preceding the effective date of such purchase and sale,
plus (ii) amounts accrued and unpaid in respect of interest and fees payable to
the Non-Consenting Lender to the effective date of the purchase. Such purchase
and sale shall be effective on the date of the payment of such amount to the
Non-Consenting Lender and the Commitment of the Non-Consenting Lender shall
terminate on such date.

 

151



--------------------------------------------------------------------------------

(d) The consent of Agent and each Bank Product Provider that is providing Bank
Products to Borrowers and has outstanding any such Bank Products at such time
that are secured under the Loan Documents shall be required for any amendment to
the priority of payment of Obligations arising under or pursuant to any Rate
Protection Agreements of a Borrower or other Bank Products as set forth in
Section 8.4 hereof.

SECTION 10.2 Notices; Time. All notices and other communications provided under
each Loan Document shall be in writing or by facsimile and addressed, delivered
or transmitted, if to a Borrower or Agent, at its address or facsimile number
set forth below its signature in this Agreement, and if to a Lender or Issuer to
the applicable Person at its address or facsimile number set forth in the Lender
Assignment Agreement or at such address or facsimile number as may be designated
by such party in a notice to the other parties hereto. Any notice, if mailed and
properly addressed with postage prepaid or if properly addressed and sent by
pre-paid courier service, shall be deemed given when received; any notice, if
transmitted by facsimile, shall be deemed given when the confirmation of
transmission thereof is received by the transmitter. The parties hereto agree
that delivery of an executed counterpart of a signature page to this Agreement
and each other Loan Document by facsimile shall be effective as delivery of an
original executed counterpart of this Agreement or such other Loan Document.
Unless otherwise indicated, all references to the time of a day in a Loan
Document shall refer to New York City time.

(b) Notices and other communications to Agent, Co-Collateral Agents, Lenders and
Issuer hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Agent or as otherwise determined by Agent; provided, that, the
foregoing shall not apply to notices to Agent, any Co-Collateral Agent, any
Lender or Issuer pursuant to Article II hereof except to the extent otherwise
agreed to by Agent, any Co-Collateral Agent, any Lender or Issuer. Unless Agent
otherwise requires, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement) or upon such other
evidence reasonably acceptable to Agent that such notice has been received by
the intended recipient, provided, that, if such notice or other communication is
not given during the normal business hours of the recipient, such notice shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communications is available and
identifying the website address therefor. In no event shall Agent or any of its
officers, directors, agents, employees, advisors and counsel and their
respective Affiliates have any liability to Borrowers, Guarantors, any
Co-Collateral Agent, any Lender, the Issuing Bank or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrowers’ or Agent’s transmission of
materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Person; provided, that, in no event
shall Agent or any of its officers, directors, agents, employees, advisors and
counsel and their respective Affiliates have any liability to Borrowers,
Guarantors, any Co-Collateral Agent, any Lender, the Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

152



--------------------------------------------------------------------------------

SECTION 10.3 Payment of Costs and Expenses. Borrowers jointly and severally
agree to pay on demand all reasonable expenses of Agent, each Co-Collateral
Agent and the Arrangers (including the reasonable fees, out-of-pocket expenses
and other charges of Otterbourg, Steindler, Houston & Rosen, P.C. and of local
counsel, if any, who may be retained by or on behalf of Agent, any Co-Collateral
Agent and any Arranger) together with such advance funds as may from time to
time be reasonably requested, without duplication of any amounts paid under the
Fee Letter, in connection with

(a) the negotiation, preparation, execution, delivery and ongoing administration
(including analyzing and/or providing legal advice) of each Loan Document,
including schedules and exhibits, and any amendments, waivers, consents,
supplements or other modifications to any Loan Document as may from time to time
hereafter be required, whether or not the transactions contemplated hereby or
thereby are consummated;

(b) the filing, recording, refiling and rerecording of any Loan Document and/or
any Filing Statements relating thereto and all amendments, supplements,
amendments and restatements and other modifications to any thereof, searches
made following the Closing Date in jurisdictions where Filing Statements (or
other documents evidencing Liens in favor of the Secured Parties) have been
recorded and any and all other documents or instruments of further assurance
required to be filed, recorded, refiled or rerecorded by the terms of any Loan
Document;

(c) the preparation and review of the form of any document or instrument
relevant to any Loan Document;

(d) out-of-pocket appraisal fees, consultant fees and field examination
expenses, plus a per diem field examination charge at Agent’s or the applicable
Co-Collateral Agent’s then standard rate for Agent’s or such Co-Collateral
Agent’s examiners in the field and office (plus travel, hotel and other
out-of-pocket expenses); and

(e) the syndication of the Loans.

 

153



--------------------------------------------------------------------------------

Borrowers further jointly and severally agree to pay, and to save each Secured
Party and each Arranger harmless from all liability for, any stamp or other
taxes which may be payable in connection with the execution or delivery of each
Loan Document or the Credit Extensions. Borrowers also jointly and severally
agree to reimburse each Secured Party and each Arranger upon demand for all
their reasonable out-of-pocket expenses (including their reasonable attorneys’
fees and legal expenses of counsel to each of them) in connection with (x) the
negotiation of any restructuring or “work-out” with Borrowers, whether or not
consummated, of any Obligations and (y) the enforcement of any Obligations;
provided, that, the attorneys’ fees and legal expenses of the Lenders (other
than the Agent and the Co-Collateral Agents) shall be limited to those of one
law firm representing all such Lenders.

SECTION 10.4 Indemnification. In consideration of the execution and delivery of
this Agreement and the financing arrangements contemplated hereunder, each of
Borrowers hereby jointly and severally indemnifies, exonerates and holds each
Secured Party, each Arranger, Agent and each of their respective officers,
directors, employees, trustees, investment advisors and agents (collectively,
the “Indemnified Parties”) free and harmless from and against any and all
actions, causes of action, suits, losses, costs, liabilities and damages, and
expenses incurred in connection therewith or in connection with the preparation
of a defense in relation thereto, as the case may be (irrespective of whether
any such action for which indemnification hereunder is sought is brought by any
Borrower, the equityholders or creditors of any Borrower or by an Indemnified
Party or whether an Indemnified Party is otherwise a party to such action),
including reasonable attorneys’ fees, disbursements and other charges, whether
incurred in connection with actions between or among the parties hereto or the
parties hereto and third parties (collectively, the “Indemnified Liabilities”),
incurred by the Indemnified Parties or any of them as a result of, or arising
out of, or relating to

(a) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of any Credit Extension, including all Indemnified
Liabilities arising in connection with the transactions contemplated herein;

(b) the entering into and performance of any Loan Document by any of the
Indemnified Parties (including any action brought by or on behalf of Borrowers
as the result of any determination by the Required Lenders pursuant to Article V
not to fund any Credit Extension, provided that any such action is resolved in
favor of such Indemnified Party);

(c) any investigation, litigation or proceeding or preparation of a defense in
connection therewith related to any acquisition or proposed acquisition by any
Obligor or any Subsidiary thereof of all or any portion of the Capital
Securities or assets of any Person, whether or not an Indemnified Party is party
thereto;

(d) any investigation, litigation or proceeding or preparation of a defense in
connection therewith related to any environmental cleanup, audit, compliance or
other matter relating to the protection of the environment or the Release by any
Obligor or any Subsidiary thereof of any Hazardous Material;

 

154



--------------------------------------------------------------------------------

(e) the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or releases from, any Real Property or
Leasehold Property owned or operated by any Obligor or any Subsidiary thereof of
any Hazardous Material (including any losses, liabilities, damages, injuries,
costs, expenses or claims asserted or arising under any Environmental Law),
regardless of whether caused by, or within the control of, such Obligor or
Subsidiary; or

(f) each Lender’s Environmental Liability (the indemnification herein shall
survive repayment of the Obligations and any transfer of the property of any
Obligor or its Subsidiaries by foreclosure or by a deed in lieu of foreclosure
for any Lender’s Environmental Liability, regardless of whether caused by, or
within the control of, such Obligor or such Subsidiary);

except for Indemnified Liabilities arising for the account of a particular
Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence, willful misconduct or material breach of its obligations under this
Agreement or other Loan Documents pursuant to a claim made by a Borrower or
Guarantor, in each case as determined pursuant to a final, non-appealable order
of a court of competent jurisdiction. Each Obligor and its successors and
assigns hereby waive, release and agree not to make any claim or bring any cost
recovery action against, any Indemnified Party under CERCLA or any state
equivalent, or any similar law now existing or hereafter enacted. It is
expressly understood and agreed that to the extent that any Indemnified Party is
strictly liable under any Environmental Laws, each Obligor’s obligation to such
Indemnified Party under this indemnity shall likewise be without regard to fault
on the part of any Obligor with respect to the violation or condition which
results in liability of an Indemnified Party. If and to the extent that the
foregoing undertaking may be unenforceable for any reason, each Obligor agrees
to make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law.

SECTION 10.5 Survival. The obligations of Borrowers under Sections 4.3, 4.4,
4.5, 4.6, 10.3, 10.4, 10.9, 10.14 and 10.15 hereof, and the obligations of the
Lenders under Section 9.1 hereof, shall in each case survive any assignment from
one Lender to another (in the case of Sections 10.3 and 10.4 hereof) and the
occurrence of the Termination Date. The representations and warranties made by
each Obligor in each Loan Document shall survive the execution and delivery of
such Loan Document.

SECTION 10.6 Severability. Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.

SECTION 10.7 Headings. The various headings of each Loan Document are inserted
for convenience only and shall not affect the meaning or interpretation of such
Loan Document or any provisions thereof.

 

155



--------------------------------------------------------------------------------

SECTION 10.8 Execution in Counterparts, Effectiveness, etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be an original and all of which shall constitute together but one and the same
agreement. This Agreement shall become effective when counterparts hereof
executed on behalf of Borrowers, Agent, Co-Collateral Agents, the Arrangers and
each Lender (or notice thereof satisfactory to Agent), shall have been received
by Agent and all of the conditions set forth in Section 5.1 hereof have been
fulfilled to the satisfaction of Agent.

SECTION 10.9 Governing Law; Entire Agreement. EACH LOAN DOCUMENT (OTHER THAN THE
LETTERS OF CREDIT, TO THE EXTENT SPECIFIED BELOW AND EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK) BUT EXCLUDING ANY PRINCIPLES OF CONFLICTS OF LAW OR OTHER RULE OF
LAW THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN
THE LAWS OF THE STATE OF NEW YORK. EACH STANDBY LETTER OF CREDIT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN
SUCH LETTER OF CREDIT, OR IF NO LAWS OR RULES ARE DESIGNATED, THE INTERNATIONAL
STANDBY PRACTICES (ISP98—INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER
590 (THE “ISP RULES”)) AND, AS TO MATTERS NOT GOVERNED BY THE ISP RULES, THE
LAWS OF THE STATE OF NEW YORK. EACH IMPORT LETTER OF CREDIT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH
LETTER OF CREDIT, OR IF NO LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS (UCP500—INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NUMBER 500 (THE “UCP RULES”)) AND, AS TO MATTERS NOT GOVERNED BY THE
UCP RULES, THE LAWS OF THE STATE OF NEW YORK. The Loan Documents constitute the
entire understanding among the parties hereto with respect to the subject matter
thereof and supersede any prior agreements, written or oral, with respect
thereto.

SECTION 10.10 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided, however, that Borrowers may not assign or transfer their
rights or obligations hereunder without the consent of all Lenders.

SECTION 10.11 Sale and Transfer of Credit Extensions; Participations in Credit
Extensions. Each Lender may assign, or sell participations in, its Loans,
Letters of Credit and Commitments to one or more other Persons in accordance
with the terms set forth below.

 

156



--------------------------------------------------------------------------------

SECTION 10.11.1 Assignments.

(a) Any Lender (such Lender, the “Assignor Lender”), pursuant to a Lender
Assignment Agreement,

(i) subject to subsection (ii) of this Section 10.11.1(a), with the consent of
the Winn-Dixie and Agent (which consents shall not be unreasonably delayed or
withheld and, which consent, in the case of Winn-Dixie, shall not be required
(A) during the continuation of a Default or (B) for any assignment to one or
more Eligible Assignees, provided, that, Winn-Dixie shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Agent within ten (10) Business Days after having received notice
thereof), may at any time assign and delegate to one or more Eligible Assignees;
and

(ii) upon notice to Winn-Dixie and Agent, upon Agent’s acknowledgment on a
Lender Assignment Agreement, may assign and delegate to any of its Affiliates,
any Related Fund or to any other Lender;

(each Person described in either of the foregoing subsections as being the
Person to whom such assignment and delegation is to be made, being hereinafter
referred to as an “Assignee Lender”), all or any fraction of such Assignor
Lender’s Loans, Subfacility Letter of Credit Outstandings, Standby Letter of
Credit Outstandings and Commitments in a minimum aggregate amount of $5,000,000
(or, if less, the entire remaining amount of such Assignor Lender’s Loans,
Subfacility Letter of Credit Outstandings, Standby Letter of Credit Outstandings
and Commitments), such minimum amount not to be applicable in the case of an
assignment by such Assignor Lender to another Lender, any Related Fund or its
Affiliates; provided, that, any assignment shall be a pro rata assignment of
such Assignor Lender’s Revolving Loan Commitment, Subfacility Letter of Credit
Commitment and Standby Letter of Credit Commitment.

(b) Each Obligor and Agent shall be entitled to continue to deal solely and
directly with a Lender in connection with the interests so assigned and
delegated to an Assignee Lender until:

(i) notice of such assignment and delegation, together with (A) payment
instructions, (B) the Internal Revenue Service forms or other statements
contemplated or required to be delivered pursuant to Section 4.6 hereof, if
applicable, and (C) addresses and related information with respect to such
Assignee Lender, shall have been delivered to Winn-Dixie and Agent by such
Assignor Lender and such Assignee Lender;

(ii) such Assignee Lender shall have executed and delivered to the
Administrative Borrower and Agent a Lender Assignment Agreement, accepted by
Agent; and

(iii) the processing fees described below shall have been paid.

 

157



--------------------------------------------------------------------------------

(c) From and after the date that Agent accepts such Lender Assignment Agreement
and such assignment is registered in the Register pursuant to Section 2.7(b)
hereof, (i) the Assignee Lender thereunder shall be deemed automatically to have
become a party hereto and to the extent that rights and obligations hereunder
have been assigned and delegated to such Assignee Lender in connection with such
Lender Assignment Agreement, shall have the rights and obligations of a Lender
under the Loan Documents, and (ii) the Assignor Lender, to the extent that
rights and obligations hereunder have been assigned and delegated by it in
connection with such Lender Assignment Agreement, shall be released from its
obligations hereunder and under the other Loan Documents. Accrued interest on
the assigned Loans and Commitments, and accrued fees, shall be paid as provided
in the Lender Assignment Agreement. Accrued interest on the retained Loans and
Commitments shall be paid to the Assignor Lender. Accrued interest and accrued
fees shall be paid at the same time or times provided in this Agreement. Such
Assignor Lender or such Assignee Lender must also pay a processing fee in the
amount of $3,500 to Agent upon delivery of any Lender Assignment Agreement;
provided that no such processing fee shall be required in connection with any
such assignment and delegation (A) by a Lender to its Affiliate or to a Related
Fund, (B) by a Lender to a Federal Reserve Bank (or, if such Lender is an
investment fund, to the trustee under the indenture to which such fund is a
party in support of its obligations to such trustee) or (C) if the non-payment
of the processing fee is otherwise consented to in writing by Agent.

(d) Notwithstanding any other term of this Section, the agreement of Wells Fargo
Bank to provide the Swing Line Loan Commitment shall not impair or otherwise
restrict in any manner the ability of Wells Fargo Bank to make any assignment of
its Loans or Commitments, it being understood and agreed that Wells Fargo Bank
may terminate its Swing Line Loan Commitment, either in whole or in part, in
connection with the making of any assignment. Any attempted assignment and
delegation not made in accordance with this Section shall be null and void.

(e) Notwithstanding anything to the contrary set forth above, any Lender may
(without requesting the consent of any Borrower or Agent) pledge its Loans
(i) to a Federal Reserve Bank in support of borrowings made by such Lender from
such Federal Reserve Bank, or (ii) in the case of any Lender which is a fund
that invests in loans, to any trustee or any other representative of holders of
obligations owed or securities issued by such Lender as security for such
obligations or securities; provided that no such pledge or assignment shall
(A) release any Lender from any of its obligations hereunder or (B) substitute
any such pledgee or assignee for such Lender as a party hereto.

(f) In the event that at any time after the date that any Person becomes a
Lender, such Lender would no longer qualify as an Eligible Assignee, then
Winn-Dixie, the Swing Line Lender and each Issuer shall each have the right, but
not the obligation, upon notice to such Lender and Agent, to replace such Lender
with a financial institution (a “Substitute Lender”) acceptable to Winn-Dixie
and Agent (such consents not to be unreasonably withheld or delayed; provided
that no such consent shall be required if the Substitute Lender is an existing
Lender), and thereafter each such Lender hereby agrees to transfer and assign
(in accordance with Section 10.11.1 hereof) all of its Commitments and other
rights and obligations under the Loan Documents (including Reimbursement
Obligations) to such Substitute Lender; provided, however, that (i) such
assignment shall be without recourse, representation or warranty (other than
that such Lender owns the Commitments and Loans being assigned, free and clear
of any Liens) and (ii) the purchase price paid by the Substitute Lender shall be
in the amount of such Lender’s Loans and its Percentage of outstanding
Reimbursement Obligations, together with all accrued and unpaid interest and
fees in respect thereof, plus all other amounts (other than the amounts (if any)
demanded and unreimbursed under Sections 4.2, 4.3, 4.5 and 4.6 hereof, which
shall be paid by Borrowers), owing to such Lender hereunder. Upon any such
termination or assignment, such Lender shall cease to be a party hereto but
shall continue to be entitled to the benefits of any provisions of this
Agreement which by their terms survive the termination of this Agreement.

 

158



--------------------------------------------------------------------------------

SECTION 10.11.2 Participations. Any Lender may, without the consent of or notice
to any Borrower or Agent, sell to one or more commercial banks or other Persons
(other than any Borrower or any Guarantor or any Affiliate of any Borrower or
Guarantor, any Person to whom any Indebtedness which is in any way subordinated
in right of payment to any other Indebtedness of any Borrower or Guarantor,
except as Agent may otherwise specifically agree, and any natural persons) (each
of such commercial banks and other Persons being herein called a “Participant”)
participating interests in any of the Loans, Commitments, or other interests of
such Lender hereunder; provided, however, that

(a) no participation contemplated in this Section shall relieve such Lender from
its Commitments or its other obligations under any Loan Document;

(b) such Lender shall remain solely responsible for the performance of its
Commitments and such other obligations;

(c) each Obligor and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under each Loan
Document;

(d) no Participant, unless such Participant is an Affiliate of such Lender or is
itself a Lender, shall be entitled to require such Lender to take or refrain
from taking any action under any Loan Document, except that such Lender may
agree with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in subsections (a)(i), (ii),
(iii) or (vi) of Section 10.1 hereof with respect to Obligations participated in
by such Participant;

(e) no Borrower shall be required to pay any amount under this Agreement that is
greater than the amount which it would have been required to pay had no
participating interest been sold;

(f) such Lender shall, as agent of Borrowers solely for the purpose of this
Section, record in book entries maintained by such Lender the name of its
Participants and the amount such Participants are entitled to receive in respect
of any participating interests sold pursuant to this Section; and

(g) each participation permitted pursuant to this Section shall be in a minimum
aggregate amount of $5,000,000 (or, if less, the entire remaining amount of such
Lender’s Loans, Subfacility Letter of Credit Outstandings, Standby Letter of
Credit Outstandings and Commitments).

 

159



--------------------------------------------------------------------------------

Each Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.3, 4.4, 4.5, 4.6, 4.8, 4.9, 7.1.1, 10.3 and 10.4 hereof, shall be
considered a Lender. Each Participant shall only be indemnified for increased
costs pursuant to Section 4.3, 4.5 or 4.6 hereof if and to the extent that the
Lender which sold such participating interest to such Participant concurrently
is entitled to make, and does make, a claim on Borrowers for such increased
costs. Any Lender that sells a participating interest in any Loan, Commitment or
other interest to a Participant under this Section shall (x) as agent for
Borrowers solely for purposes of this Section 10.11.2, record in book entries
maintained by such Lender, the name and amount of the participating interest of
each Participant entitled to receive payments in respect of such participating
interest, and (y) indemnify and hold harmless Borrowers and Agent from and
against any Taxes, penalties, interest or other costs or losses (including
reasonable attorneys’ fees and expenses) incurred or payable by any Borrower or
Agent as a result of the failure of any Borrower or Agent to comply with its
obligations to deduct or withhold any Taxes from any payments made pursuant to
this Agreement to such Lender or Agent, as the case may be, which Taxes would
not have been incurred or payable if such Participant had been a Non-U.S. Lender
that was entitled to deliver to any Borrower, Agent or such Lender, and did in
fact so deliver, a duly completed and valid Form W-8BEN or W-8ECI (or applicable
successor form) entitling such Participant to receive payments under this
Agreement without deduction or withholding of any United States federal taxes.

SECTION 10.12 Other Transactions. Nothing contained herein shall preclude Agent,
any Issuer or any other Lender from engaging in any transaction, in addition to
those contemplated by the Loan Documents, with any Borrower or any of its
Affiliates in which such Borrower or such Affiliate is not restricted hereby
from engaging with any other Person.

SECTION 10.13 Certain Collateral and Other Matters; Rate Protection Agreements.
Agent is authorized on behalf of the Co-Collateral Agents and all of the
Lenders, without the necessity of any notice to or further consent from the
Co-Collateral Agents or Lenders, from time to time to take any action with
respect to any collateral security or the Loan Documents which may be necessary
to perfect and maintain perfected the security interest in and Liens upon the
collateral security granted pursuant to the Loan Documents.

(a) The Co-Collateral Agents and Lenders irrevocably authorize Agent to
(i) release any security interest or Lien granted to or held by Agent upon any
real or personal Collateral and satisfy of record any Mortgage or Leasehold
Mortgage and to terminate any Collateral Access Agreement or Processor Letter
(in which case the Co-Collateral Agents and the Lenders hereby authorize Agent
to execute, and Agent agrees, if requested by Borrowers in writing and at
Borrowers’ sole joint and several expense, to execute, reasonable releases,
notices or terminations (including UCC-3 termination statements and satisfaction
of the Mortgages and Leasehold Mortgages, as may be applicable) in connection
with this Agreement) (A) on the Termination Date; (B) constituting real and
personal property sold or to be sold or disposed of as part of or in connection
with any Disposition (including any Permitted Disposition or a Permitted Sale
and Leaseback Transaction) made in compliance with the terms of this
Agreement(including, without limitation, any real or personal property owned by
any Subsidiary of Winn-Dixie whose Capital Securities are being sold in any such
Disposition made in compliance with the terms of this Agreement);
(C) constituting Leasehold Property having a value not to exceed $1,000,000 as
determined by Agent, (D) constituting property in which a Borrower or any
Subsidiary of a Borrower owned no interest at the time the security interest
and/or Lien was granted or at any time thereafter; (E) constituting property
leased to a Borrower or any Subsidiary of a Borrower under a lease which has
expired or been terminated in a transaction permitted under this Agreement or is
about to expire and which has not been, and is not intended by such Borrower or
such Subsidiary to be, renewed or extended; (F) consisting of an instrument
evidencing Indebtedness or other debt instrument, if the Indebtedness evidenced
thereby has been paid in full; or (G) if approved, authorized or ratified in
writing by the Required Lenders or, if required by Section 10.1(a) hereof, each
Lender or the Required Supermajority Lenders, as applicable, (ii) release any
Lien on any Collateral that is or is to be subject to a Lien permitted pursuant
to Sections 7.2.3(c) or (d) hereof (in each case, a “Designated Lien”) or, to
the extent a subordinate Lien in favor of Agent on such Collateral shall be
expressly permitted by the terms of such Designated Lien, then in Agent’s
discretion, to subordinate the Lien of Agent in favor of the holder of any such
Lien so permitted and (iii) to release any Guarantor from its obligations under
the Guarantee Agreement if such Guarantor ceases to be a Subsidiary of
Winn-Dixie as a result of a transaction permitted by this Agreement. Upon
request by Agent at any time, each Co-Collateral Agent and Lender will confirm
in writing Agent’s authority to take any of the actions specified in this
Section 10.13(a).

 

160



--------------------------------------------------------------------------------

(b) Agent shall have no obligation whatsoever to any Co-Collateral Agent , any
Lender or any other Person to investigate, confirm or assure that the Collateral
exists or is owned by any Borrower or Guarantor or is cared for, protected or
insured or has been encumbered, or that any particular items of Collateral meet
the eligibility criteria applicable in respect of the Loans or Letters of Credit
hereunder, or whether any particular reserves are appropriate, or that the liens
and security interests granted to Agent pursuant hereto or any of the Loan
Documents or otherwise have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent in this Agreement or in any
of the other Loan Documents, it being understood and agreed that in respect of
the Collateral, or any act, omission or event related thereto, Agent may act in
any manner it may deem appropriate, in its discretion, given Agent’s own
interest in the Collateral as a Lender and that Agent shall have no duty or
liability whatsoever to any other Lender or any Co-Collateral Agent.

(c) Each Lender which enters into arrangements with a Borrower in respect of
Rate Protection Agreements hereby agrees to supply Agent in writing on each
Payment Date with the amount of any termination obligations of such Borrower
thereunder and any net payments owing by such Borrower thereunder.

 

161



--------------------------------------------------------------------------------

SECTION 10.14 Forum Selection and Consent to Jurisdiction. BORROWERS, AGENT,
CO-COLLATERAL AGENTS AND LENDERS IRREVOCABLY CONSENT AND SUBMIT TO THE NON
EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK IN NEW YORK
COUNTY, NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK WITH RESPECT TO ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF AGENT,
CO-COLLATERAL AGENTS, THE LENDERS, ANY ISSUER OR ANY BORROWER IN CONNECTION
HEREWITH OR THEREWITH IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING,
AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE; PROVIDED, HOWEVER, THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH BORROWER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES
SPECIFIED IN SECTION 10.2 HEREOF. EACH BORROWER HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE
OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY BORROWER HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, SUCH BORROWER HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS.

SECTION 10.15 Waiver of Jury Trial. AGENT, EACH CO-COLLATERAL AGENT, EACH
LENDER, EACH ISSUER AND EACH BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
AGENT, SUCH CO-COLLATERAL AGENT, SUCH LENDER, SUCH ISSUER OR ANY BORROWER IN
CONNECTION THEREWITH. EACH BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED
FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION
OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR AGENT, EACH CO-COLLATERAL AGENT, EACH LENDER AND EACH
ISSUER ENTERING INTO THE LOAN DOCUMENTS. EACH BORROWER HEREBY IRREVOCABLY
APPOINTS CT CORPORATION SYSTEMS (THE “PROCESS AGENT”), WITH AN OFFICE ON THE
DATE HEREOF AT 1633 BROADWAY, NEW YORK, NEW YORK 10019, UNITED STATES, AS ITS
AGENT TO RECEIVE, ON SUCH BORROWER’S BEHALF AND ON BEHALF OF SUCH BORROWER
PROPERTY, SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT AND ANY OTHER PROCESS
WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. SUCH SERVICE MAY BE MADE
BY MAILING OR DELIVERING A COPY OF SUCH PROCESS TO EACH BORROWER IN CARE OF THE
PROCESS AGENT AT THE PROCESS AGENT’S ABOVE ADDRESS, AND EACH BORROWER HEREBY
IRREVOCABLY AUTHORIZES AND DIRECTS THE PROCESS AGENT TO ACCEPT SUCH SERVICE ON
ITS BEHALF. AS AN ALTERNATIVE METHOD OF SERVICE, EACH BORROWER FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK.

 

162



--------------------------------------------------------------------------------

SECTION 10.16 Effect of this Agreement. Any reference in any other Loan Document
to the “Credit Agreement,” “thereunder,” “therein,” “thereof” or words of like
import referring to this Agreement shall mean and refer to this Agreement. Any
reference in any other Loan Document to the “Obligations” or any similar term
including or referencing obligations under this Agreement shall include and
reference the Obligations as defined in this Agreement. In the event of a
conflict between the terms and provisions of this Agreement and the terms and
provisions of any other Loan Document, the terms and provisions of this
Agreement shall govern.

SECTION 10.17 Appointment of the Administrative Borrower as Agent for Requesting
Loans and Receipts of Loans and Statements.

(a) Each Borrower hereby irrevocably appoints and constitutes the Administrative
Borrower as its agent to request and receive Loans and Letters of Credit
pursuant to this Agreement and the other Loan Documents from Agent or any Lender
in the name or on behalf of such Borrower. Agent and Lenders may disburse the
Loans to such bank account of the Administrative Borrower or a Borrower or
otherwise make such Loans to a Borrower and provide such Letters of Credit to a
Borrower as the Administrative Borrower may designate or direct, without notice
to any other Borrower or Obligor. Notwithstanding anything to the contrary
contained herein, Agent may at any time and from time to time require that Loans
to or for the account of any Borrower be disbursed directly to an operating
account of such Borrower.

(b) The Administrative Borrower hereby accepts the appointment by the other
Borrowers to act as the agent of Borrowers pursuant to this Section 10.17. The
Administrative Borrower shall ensure that the disbursement of any Loans to each
Borrower requested by or paid to or for the account of, or the issuance of any
Letters of Credit for a Borrower or Guarantor hereunder, shall be paid to or for
the account of such Borrower or Guarantor.

(c) Each Borrower and other Guarantor hereby irrevocably appoints and
constitutes the Administrative Borrower as its agent to receive statements on
account and all other notices from Agent and Lenders with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Loan Documents.

 

163



--------------------------------------------------------------------------------

(d) Any notice, election, representation, warranty, agreement or undertaking by
or on behalf of any other Borrower or any Guarantor by the Administrative
Borrower shall be deemed for all purposes to have been made by such Borrower or
Guarantor, as the case may be, and shall be binding upon and enforceable against
such Borrower or Guarantor to the same extent as if made directly by such
Borrower or Guarantor.

(e) No purported termination of the appointment of the Administrative Borrower
as agent as aforesaid shall be effective, except after ten (10) days’ prior
written notice to Agent.

SECTION 10.18 Waiver of Counterclaims, etc. Each Borrower and Guarantor waives
(a) all rights to interpose any claims, deductions, setoffs or counterclaims of
any nature (other than compulsory counterclaims) in any action or proceeding
with respect to this Agreement, the Obligations, the Collateral or any matter
arising therefrom or relating hereto or thereto and (b) any rights to punitive
or consequential damages.

SECTION 10.19 Patriot Act Notice, etc. Each Lender and Agent (for itself and not
on behalf of any other party) hereby notifies Borrowers that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the names
and addresses and other information that will allow such Lender or Agent, as
applicable, to identify each Borrower in accordance with the Patriot Act.
Borrowers will, and will cause each of their Subsidiaries to, provide, to the
extent commercially reasonable or required by applicable law or regulation, such
information and take such actions as are reasonably requested by Agent or any
Lenders in order to assist Agent and the Lenders in maintaining compliance with
the Patriot Act.

SECTION 10.20 Additional Loans. Agent and the Issuer shall not make any Loans or
issue any Letters of Credit on behalf of the Lenders intentionally and with
actual knowledge that such Loans or Letters of Credit would cause the aggregate
outstanding principal amount of the Loans and Total Letter of Credit
Outstandings to exceed the Borrowing Base or the aggregate outstanding principal
amount of the Revolving Loans and Total Letter of Credit Outstandings to exceed
the Borrowing Base, in each case except as set forth in Section 10.1 hereof,
except that, Agent may make such additional Revolving Loans or the Issuer may
issue such additional Letters of Credit on behalf of Lenders, intentionally and
with actual knowledge that such Revolving Loans or Letters of Credit will cause
the aggregate outstanding principal amount of the Loans and Total Letter of
Credit Outstandings to exceed the Borrowing Base, as Agent may deem necessary or
advisable in its discretion, provided, that: (a) the total principal amount of
the additional Revolving Loans or additional Letters of Credit which Agent or
the Issuer may make or provide after obtaining such actual knowledge that the
aggregate outstanding principal amount of the Loans and Total Letter of Credit
Outstandings equal or exceed the Borrowing Base, plus the amount of Special
Agent Advances made pursuant to Section 2.1.1 hereof then outstanding, shall not
exceed the aggregate amount equal to five (5%) percent of the Borrowing Base and
shall not cause the aggregate outstanding principal amount of the Loans and
Total Letter of Credit Outstandings to exceed the Maximum Credit, (b) the
aggregate outstanding principal amount of the Revolving Loans made and
Subfacility Letters of Credit issued in reliance upon this Section 10.20 may
make or provide plus the aggregate principal amount of Revolving Loans, Swing
Line Loans and Subfacility Letter of Credit Outstandings outstanding with
respect to all Borrowers at any time shall not exceed the Maximum Credit and
(c) no such additional Revolving Loan or Letter of Credit shall be outstanding
more than ninety (90) days after the date such additional Revolving Loan or
Letter of Credit is made or issued (as the case may be), except as the Required
Lenders may otherwise agree. Each Revolving Loan Lender shall be obligated to
pay Agent the amount of its Percentage of any such additional Revolving Loans or
Letters of Credit.

 

164



--------------------------------------------------------------------------------

SECTION 10.21 Confidentiality.

(a) Agent, each Lender and Issuer shall use all reasonable efforts to keep
confidential, in accordance with its customary procedures for handling
confidential information and safe and sound lending practices, any non-public
information supplied to it by any Borrower or Guarantor pursuant to this
Agreement which is clearly and conspicuously marked or identified as
confidential at the time such information is furnished by such Borrower or
Guarantor to Agent, such Lender or Issuer, provided, that, nothing contained
herein shall limit the disclosure of any such information: (i) to the extent
required by statute, rule, regulation, subpoena or court order, (ii) to bank
examiners and other regulators, auditors and/or accountants in connection with
any litigation to which Agent, such Lender or Issuer is a party, (iii) to any
Lender or Participant (or prospective Lender or Participant), Issuer or other
Secured Party or to any Affiliate of any Lender so long as such Lender,
Participant (or prospective Lender or Participant), Issuer, other Secured Party
or Affiliate shall have been instructed to treat such information as
confidential in accordance with this Section 10.21, or (iv) to counsel, agents,
or other advisors for Agent, any Lender, Participant (or prospective Lender or
Participant), Issuer or other Secured Party, in each case to the extent such
disclosure is made to such counsel, agents or other advisors in the course of
their representation or other advisory activities for such Persons in connection
with the transactions contemplated by this Agreement and the other Loan
Documents.

(b) In the event that Agent, any Lender or Issuer receives a request or demand
to disclose any confidential information pursuant to any subpoena or court
order, Agent or such Lender or Issuer, as the case may be, agrees (i) to the
extent permitted by applicable law or if permitted by applicable law, to the
extent Agent or such Lender or Issuer determines in good faith that it will not
create any risk of liability to Agent or such Lender or Issuer, Agent or such
Lender or Issuer will promptly notify Administrative Borrower of such request so
that Administrative Borrower may seek a protective order or other appropriate
relief or remedy and (ii) if disclosure of such information is required,
disclose such information and, subject to reimbursement by Borrowers of Agent’s
or such Lender’s or Issuer’s expenses, cooperate with Administrative Borrower in
the reasonable efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to such portion of the disclosed
information which Administrative Borrower so designates, to the extent permitted
by applicable law or if permitted by applicable law, to the extent Agent or such
Lender or Issuer determines in good faith that it will not create any risk of
liability to Agent or such Lender or Issuer.

 

165



--------------------------------------------------------------------------------

(c) In no event shall this Section 10.21 or any other provision of this
Agreement, any of the other Loan Documents or applicable law be deemed: (i) to
apply to or restrict disclosure of information that has been or is made public
by any Borrower, Guarantor or any third party or otherwise becomes generally
available to the public other than as a result of a disclosure in violation
hereof, (ii) to apply to or restrict disclosure of information that was or
becomes available to Agent, any Lender (or any Affiliate of any Lender) or
Issuer on a non-confidential basis from a person other than a Borrower or
Guarantor, (iii) to require Agent, any Lender or Issuer to return any materials
furnished by a Borrower or Guarantor to Agent, a Lender or Issuer or prevent
Agent, a Lender or Issuer from responding to routine informational requests in
accordance with the Code of Ethics for the Exchange of Credit Information
promulgated by The Robert Morris Associates or other applicable industry
standards relating to the exchange of credit information. The obligations of
Agent, Lenders and Issuer under this Section 10.21 shall supersede and replace
the obligations of Agent, Lenders and Issuer under any confidentiality letter
signed prior to the date hereof or any other arrangements concerning the
confidentiality of information provided by any Borrower or Guarantor to Agent or
any Lender. In addition, Agent and Lenders may disclose information relating to
the this Agreement and the transactions hereunder to Gold Sheets and other
similar bank trade publications, with such information to consist of deal terms
and other information customarily found in such publications.

ARTICLE XI

ACKNOWLEDGMENT AND RESTATEMENT

SECTION 11.1 Existing Obligations. Borrowers hereby acknowledge, confirm and
agree that, as of the close of business on March 17, 2011, Borrowers are
indebted to the Existing Lenders for Loans under the Existing Loan Documents in
the aggregate principal amount of $0 and the aggregate amount of $145,479,417.36
in respect of Letter of Credit Outstandings under the Existing Loan Documents,
together with all interest accrued and accruing thereon (to the extent
applicable), and all fees, costs, expenses and other charges relating thereto,
all of which are unconditionally owing by Borrowers to Agent and the Existing
Lenders, without offset, defense or counterclaim of any kind, nature or
description whatsoever. Each Borrower hereby expressly assumes, confirms and
ratifies its assumption of the Obligations (as defined in the Existing Credit
Agreement) of Borrowers to Agent and Existing Lenders hereunder and Borrowers
shall continue to be and shall be directly and primarily liable in all respects
for all of the Obligations (as defined in the Existing Credit Agreement) of
Borrowers to Agent and Existing Lenders, and such Obligations, as amended or
modified by the Loan Documents, are unconditionally owing to Agent and Lenders,
without offset, defense or counterclaim of any kind, nature or description
whatsoever.

SECTION 11.2 Acknowledgment of Security Interests.

(a) Borrowers hereby acknowledge, confirm and agree that Agent for the benefit
of Secured Parties has and shall continue to have a security interest in and
lien upon the Collateral heretofore granted to Agent for the benefit of Secured
Parties pursuant to the Existing Loan Documents to secure the Obligations, as
well as any Collateral granted under this Agreement or under any of the other
Loan Documents or otherwise granted to or held by Agent or the Secured Parties.

(b) The liens and security interests of Agent in the Collateral shall be deemed
to be continuously granted and perfected from the earliest date of the granting
and perfection of such liens and security interests to Agent and the Secured
Parties, whether under the Existing Loan Documents, this Agreement or any of the
other Loan Documents.

 

166



--------------------------------------------------------------------------------

SECTION 11.3 Existing Loan Documents. Borrowers hereby acknowledge, confirm and
agree that: (a) the Existing Loan Documents have been duly executed and
delivered by each Existing Borrower, (b) and as of the moment immediately prior
to the effectiveness of this Agreement, the Existing Loan Documents were in full
force and effect, and (c) as of the moment immediately prior to the
effectiveness of this Agreement: (i) the agreements and obligations of Borrowers
contained in the Existing Loan Documents constitute the legal, valid and binding
obligations of Borrowers enforceable against Borrowers in accordance with their
respective terms, (ii) Borrowers have no valid defense to the enforcement of
such obligations, and (iii) Agent and Lenders are entitled to all of the rights
and remedies provided for in the Existing Loan Documents. The acknowledgements
contained herein shall not be construed to limit or affect any of the terms of
any other agreements of Borrowers with, to or in favor of Agent or any of the
other Secured Parties.

SECTION 11.4 Restatement.

(a) Except as otherwise stated in Section 11.3 hereof and this Section 11.4, as
of the date hereof, the terms, conditions, agreements, covenants,
representations and warranties set forth in the Existing Loan Documents are
hereby amended and restated in their entirety, and as so amended and restated,
replaced and superseded, by the terms, conditions, agreements, covenants,
representations and warranties set forth in this Agreement and the other Loan
Documents, except that nothing herein or in the other Loan Documents shall
impair or adversely affect the continuation of the liability of Borrowers for
the Obligations (as defined in the Existing Credit Agreement) and the security
interests, liens and other interests in the Collateral heretofore granted,
pledged and/or assigned by Borrowers to Agent prior to the date hereof. The
amendment and restatement contained herein shall not, in any manner, be
construed to constitute payment of, or impair, limit, cancel or extinguish, or
constitute a novation in respect of, the Indebtedness and other obligations and
liabilities of Borrowers evidenced by or arising under the Existing Loan
Documents, and the liens and security interests of Agent securing such
Indebtedness and other obligations and liabilities, which shall not in any
manner be impaired, limited, terminated, waived or released, but shall continue
in full force and effect in favor of Agent for the benefit of the Lenders.

(b) The principal amount of the Letter of Credit Outstandings as of the date
hereof under the Existing Loan Documents shall be allocated to the Letter of
Credit Outstandings hereunder in such manner and in such amounts as Agent shall
determine consistent with the terms hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

167



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

BORROWERS:

   

WINN-DIXIE STORES, INC.,

as the Administrative Borrower and a Borrower

      By:           Name: Bennett Nussbaum       Title: Senior Vice President
and Chief Financial Officer                   Address:   5050 Edgewood Court    
        Jacksonville, Florida 32254-3699       Attention:   Bennett L. Nussbaum
      Facsimile No.:   (904) 783-5059       Attention:   Timothy L. Williams    
  Facsimile No.:   (904) 783-5525     WINN-DIXIE SUPERMARKETS, INC.    
WINN-DIXIE PROCUREMENT, INC.     WINN-DIXIE RALEIGH, INC.,     each as a
Borrower       By:           Name: Bennett Nussbaum       Title: Vice President
                  Address:   5050 Edgewood Court             Jacksonville,
Florida 32254-3699       Attention:   Bennett L. Nussbaum       Facsimile No.:  
(904) 783-5059       Attention:   Timothy L. Williams       Facsimile No.:  
(904) 783-5525     WINN-DIXIE MONTGOMERY, LLC, as a Borrower     By:  
Winn-Dixie Stores, Inc.       Its Sole Member           By:           Name:
Bennett Nussbaum       Title: Senior Vice President and Chief Financial Officer
                  Address:   5050 Edgewood Court             Jacksonville,
Florida 32254-3699       Attention:   Bennett L. Nussbaum       Facsimile No.:  
(904) 783-5059       Attention:   Timothy L. Williams       Facsimile No.:  
(904) 783-5525



--------------------------------------------------------------------------------

    WINN-DIXIE PROPERTIES, LLC, as a Borrower       By:           Name: Bennett
Nussbaum       Title: Vice President                   Address:   5050 Edgewood
Court             Jacksonville, Florida 32254-3699       Attention:   Bennett L.
Nussbaum       Facsimile No.:   (904) 783-5059       Attention:   Timothy L.
Williams       Facsimile No.:   (904) 783-5525

 

2



--------------------------------------------------------------------------------

AGENTS AND LENDERS:

 

   

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent,

Co-Collateral Agent and a Lender

      By:           Name: Brent E. Shay       Title: Director                  
Address:   One Boston Place, 18th Floor             Boston, Massachusetts 02108
      Facsimile No.:   (866) 328-8544       Attention:   Portfolio Manager -
Winn-Dixie

 

3



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE,

LLC, as Joint Lead Arranger and Joint Book Runner

By:     Name:   Brent E. Shay Title:   Director

 

4



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL
CORPORATION, as Co-Collateral Agent,
Syndication Agent and a Lender By:     Name:   Title:  

 

5



--------------------------------------------------------------------------------

GE CAPITAL MARKETS, INC., as Joint
Lead Arranger and Joint Bookrunner By:     Name:   Title:  

 

6



--------------------------------------------------------------------------------

US BANK NATIONAL ASSOCIATION,
as Co-Documentation Agent and a Lender By:     Name:   Title:  

 

7



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:     Name:   Title:  

 

8



--------------------------------------------------------------------------------

CIT BANK, as a Lender By:     Name:   Title:  

 

9



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:     Name:   Title:  

 

10



--------------------------------------------------------------------------------

UBS SECURITIES LLC, as Co-Documentation
Agent, Joint Leader Arranger and Joint Bookrunner By:     Name:   Title:   By:  
  Name:   Title:  

 

11



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,
as a Lender By:     Name:   Title:  

 

12



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:     Name:   Title:  

 

13



--------------------------------------------------------------------------------

ISRAEL DISCOUNT BANK OF NEW YORK,

as a Lender

By:     Name:   Title:   By:     Name:   Title:  

 

14



--------------------------------------------------------------------------------

RB INTERNATIONAL FINANCE (USA) LLC, as

a Lender

By:     Name:   Title:   By:     Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE I

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

DISCLOSURE SCHEDULE

 

ITEM 5.1.15(a)

   Specified Leasehold Property

ITEM 6.6

   Material Adverse Changes

ITEM 6.7

   Litigation

ITEM 6.8(a)

   Existing U.S. Subsidiaries

ITEM 6.8(b)

   Material Subsidiaries

ITEM 6.9

   Real Property

ITEM 6.10

   Taxes

ITEM 6.11

   Employee Benefit Plans

ITEM 6.12

   Environmental Matters

ITEM 6.17

   Compliance with Laws

ITEM 6.20

   Intellectual Property

ITEM 6.22

   Material Contracts

ITEM 6.24(b)

   Majority Banks

ITEM 6.24(c)

   Securities Accounts

ITEM 6.26

   Collective Bargaining Agreements

ITEM 6.27

   Distribution Centers

ITEM 6.28

   Debit and Credit Card Processing Arrangements

ITEM 7.2.2(a)

   Part I: Existing Letters of Credit deemed to be issued as Subfacility Letters
of Credit    Part II: Existing Letters of Credit deemed to be issued as Standby
Letters of Credit

ITEM 7.2.2(b)

   Permitted Indebtedness

ITEM 7.2.3(b)

   Permitted Liens

ITEM 7.2.5(a)

   Permitted Investments

ITEM 7.2.11(b)(i)

   Dispositions of Certain Non-Borrowing Base Assets



--------------------------------------------------------------------------------

SCHEDULE II

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

COMMITMENTS

 

Lender

   Commitment  

Wells Fargo Bank, National Association

   $ 170,000,000   

General Electric Capital Corporation

   $ 135,000,000   

UBS Loan Finance LLC

   $ 70,000,000   

CIT Bank

   $ 45,000,000   

US Bank National Association

   $ 45,000,000   

TD Bank, N.A.

   $ 45,000,000   

PNC Bank, National Association

   $ 30,000,000   

SunTrust Bank

   $ 30,000,000   

Israel Discount Bank of New York

   $ 15,000,000   

RB International Finance (USA) LLC

   $ 15,000,000            

TOTAL:

   $ 600,000,000            



--------------------------------------------------------------------------------

SCHEDULE III

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

CAPITALIZATION AND OWNERSHIP

Equityholders of record holding 10% or more of the outstanding Capital
Securities of Winn-Dixie:

 

Shareholder

  

Number of Shares for Which

Shareholder Reported

Beneficial Ownership

  

Reference Date

FMR LLC

   6,269,581    As of December 31, 2010

The information provided above is based on the Schedule 13G/As filed by the
shareholder with the Securities and Exchange Commission.

Winn-Dixie has authorized and issued 55,925,526 shares of common stock as of
March 11, 2011.



--------------------------------------------------------------------------------

SCHEDULE IV

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

FISCAL QUARTERS AND FISCAL YEARS OF

WINN-DIXIE STORES, INC. AND ITS SUBSIDIARIES

Fiscal Quarters

 

1st Quarter

     9/22/2010         9/21/2011         9/19/2012         9/18/2013        
9/17/2014         9/16/2015   

2nd Quarter

     1/12/2011         1/11/2012         1/09/2013         1/08/2014        
1/07/2015         1/6/2016   

3rd Quarter

     4/06/2011         4/04/2012         4/03/2013         4/02/2014        
4/01/2015      

4th Quarter

     6/29/2011         6/27/2012         6/26/2013         6/25/2014        
6/24/2015      

Fiscal Years

 

Fiscal Year End

     6/30/2010         6/29/2011         6/27/2012         6/26/2013        
6/25/2014         6/24/2015         6/29/2016   



--------------------------------------------------------------------------------

EXHIBIT A

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Form of Borrowing Request

Wells Fargo Bank, National Association, as Agent

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention: Portfolio Manager - Winn-Dixie

 

Re: Winn-Dixie Stores, Inc., et al.

Ladies and Gentlemen:

This Borrowing Request is delivered to you pursuant to Section 2.3.1 of the
Second Amended and Restated Credit Agreement, dated March 18, 2011 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among Winn-Dixie Stores, Inc., a Florida corporation
(“Winn-Dixie”), certain subsidiaries of Winn-Dixie listed on the signature pages
thereto (together with Winn-Dixie, each a “Borrower” and, collectively,
“Borrowers”), the various financial institutions and other Persons from time to
time parties thereto (collectively, “Lenders”), and Wells Fargo Bank, National
Association, as administrative agent and collateral agent (in such capacities,
“Agent”) for Lenders. Unless otherwise defined herein or the context otherwise
requires, capitalized terms used herein have the meanings provided in the Credit
Agreement.

Winn-Dixie, in its capacity as Administrative Borrower, hereby requests that a
Revolving Loan be made in the aggregate principal amount of
$                         on                          , 201  , as a [LIBO Rate
Loan having an Interest Period of [one] [two] [three] [six] month(s)] [Base Rate
Loan], for the account of                     [Name of applicable Borrower].

Administrative Borrower hereby acknowledges, on behalf of all Borrowers, that,
pursuant to Section 5.2.2 of the Credit Agreement, each of the delivery of this
Borrowing Request and the acceptance by the applicable Borrower of the proceeds
of the Credit Extension requested hereby constitute a representation and
warranty by each Borrower that, on the date of such Credit Extension, and
immediately before and after giving effect thereto and to the application of the
proceeds therefrom, all the statements set forth in Section 5.2.1 of the Credit
Agreement are true and correct in all material respects.

Administrative Borrower agrees, on behalf of all Borrowers, that if prior to the
time of the Borrowing requested hereby any matter certified to herein by them
will not be true and correct at such time as if then made, they will immediately
so notify Agent. Except to the extent, if any, that prior to the time of the
Borrowing requested hereby Agent shall receive written notice to the contrary
from any Borrower, each matter certified to herein shall be deemed once again to
be certified as true and correct at the date of such Borrowing as if then made.

 

A-1



--------------------------------------------------------------------------------

Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively.

 

Amount to be Transferred

  

Person to be Paid

  

Name, Account No., Address, etc.

$

      ABA       Acct.       Attention:       Ref: Winn-Dixie Stores, Inc.

IN WITNESS WHEREOF, the undersigned, a duly Authorized Officer of Administrative
Borrower has caused this Borrowing Request to be executed and delivered, and has
caused the Administrative Borrower to make the certification and warranties
contained herein to be made, by its duly Authorized Officer this
                 day of                      , 201  .

 

WINN-DIXIE STORES, INC.,

as Administrative Borrower

By       Title:

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B-1

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Form of Standby Letter of Credit Issuance Request

Wells Fargo Bank, National Association, as Agent

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention: Portfolio Manager - Winn-Dixie

Re: Winn-Dixie Stores, Inc., et al.

Gentlemen and Ladies:

This Standby Letter of Credit Issuance Request is delivered to you pursuant to
Section 2.6 of the Second Amended and Restated Credit Agreement, dated March 18,
2011 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), among Winn-Dixie Stores, Inc., a Florida
corporation (“Winn-Dixie”), certain subsidiaries of Winn-Dixie listed on the
signature pages thereto (together with Winn-Dixie, each a “Borrower” and,
collectively, the “Borrowers”), the various financial institutions and other
Persons from time to time parties thereto (collectively, “Lenders”), and Wells
Fargo Bank, National Association, as administrative agent and collateral agent
(in such capacities, the “Agent”) for Lenders. Unless otherwise defined herein
or the context otherwise requires, capitalized terms used herein have the
meanings provided in the Credit Agreement.

Winn-Dixie, in its capacity as the Administrative Borrower, hereby requests that
on                     , 20     (the “Date of Issuance”), Wells Fargo Bank,
National Association (in such capacity, “Issuer”) 1[issue a Standby Letter of
Credit on                     , 20     in the initial Stated Amount of
$             with a Stated Expiry Date (as defined therein) of
                , 20    , for the account of 2                 ] [extend the
Stated Expiry Date (as defined under Irrevocable Letter of Credit No.     issued
on                     , 20    , in the initial Stated Amount of $            )
to a revised Stated Expiry Date (as defined therein) of
                        , 20    ].

Such requested Standby Letter of Credit is issued to support workers’
compensation obligations or bankers’ acceptances or performance bonds, surety
bonds, appeal bonds, or performance guarantees of Winn-Dixie or any Restricted
Subsidiary, in the ordinary course of business consistent with past practice,
and for no other purpose.

The beneficiary of the requested Standby Letter of Credit will be 3
                    , and such Standby Letter of Credit will be in support of 4
                    .

 

1

Insert as appropriate.

2

Insert name of applicable Obligor.

3

Insert name and address of beneficiary.

4

Insert description of supported Indebtedness or other obligations and name of
agreement to which it relates.

 

B-1-1



--------------------------------------------------------------------------------

Administrative Borrower hereby acknowledges, on behalf of all Borrowers, that,
pursuant to Section 5.2.2 of the Credit Agreement, each of the delivery of this
Issuance Request and the [issuance] [extension] of the Standby Letter of Credit
requested hereby constitutes a representation and warranty by each Borrower that
on such date of [issuance] [extension] all statements set forth in Section 5.2.1
are true and correct in all material respects.

Administrative Borrower agrees, on behalf of all Borrowers, that if, prior to
the time of the 5[issuance] [extension] of the Standby Letter of Credit
requested hereby, any matter certified to herein by them will not be true and
correct at such time as if then made, they will immediately so notify Agent.
Except to the extent, if any, that prior to the time of the issuance or
extension requested hereby, Agent and Issuer shall receive written notice to the
contrary from any Borrower, each matter certified to herein shall be deemed to
be certified at the date of such issuance or extension.

The Administrative Borrower has caused this Issuance Request to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly Authorized Officer this                          day of
                , 20    .

 

WINN-DIXIE STORES, INC.,

as Administrative Borrower

By:       Title:

 

5 Complete as appropriate.

 

B-1-2



--------------------------------------------------------------------------------

EXHIBIT B-2

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Form of Subfacility Letter of Credit Issuance Request

Wells Fargo Bank, National Association, as Agent

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention: Portfolio Manager - Winn-Dixie

 

Re: Winn-Dixie Stores, Inc., et al.

Ladies and Gentlemen:

This Subfacility Letter of Credit Issuance Request is delivered to you pursuant
to Section 2.6 of the Second Amended and Restated Credit Agreement, dated
March 18, 2011 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among Winn-Dixie Stores,
Inc., a Florida corporation (“Winn-Dixie”), certain subsidiaries of Winn-Dixie
listed on the signature pages thereto (together with Winn-Dixie, each a
“Borrower” and, collectively, “Borrowers”), the various financial institutions
and other Persons from time to time parties thereto (collectively, “Lenders”),
and Wells Fargo Bank, National Association, as administrative agent and
collateral agent (in such capacities, the “Agent”) for Lenders. Unless otherwise
defined herein or the context otherwise requires, capitalized terms used herein
have the meanings provided in the Credit Agreement.

Winn-Dixie, in its capacity as the Administrative Borrower, hereby requests that
on _____________, 20__ (the “Date of Issuance”), Wells Fargo Bank, National
Association (in such capacity, “Issuer”) 1 [issue a Subfacility Letter of Credit
on _______________, 20__ in the initial Stated Amount of $ _____________ with a
Stated Expiry Date (as defined therein) of ____________, 20__, for the account
of 2 ______________] [extend the Stated Expiry Date (as defined under
Irrevocable Letter of Credit No.__ issued on ______________, 20__, in the
initial Stated Amount of $ _____________) to a revised Stated Expiry Date (as
defined therein) of ______________, 20__].

The beneficiary of the requested Subfacility Letter of Credit will be 3
_________, and such Subfacility Letter of Credit will be in support of 4
_______________. Administrative Borrower hereby acknowledges, on behalf of all
Borrowers, that, pursuant to Section 5.2.2 of the Credit Agreement, each of the
delivery of this Issuance Request and the [issuance] [extension] of the
Subfacility Letter of Credit requested hereby constitutes a representation and
warranty by each Borrower that on such date of [issuance] [extension] all
statements set forth in Section 5.2.1 are true and correct in all material
respects.

 

1

Insert as appropriate.

2

Insert name of applicable Obligor.

3

Insert name and address of beneficiary.

4

Insert description of supported Indebtedness or other obligations and name of
agreement to which it relates.

 

B-2-1



--------------------------------------------------------------------------------

Administrative Borrower agrees, on behalf of all Borrowers, that if, prior to
the time of the 5[issuance] [extension] of the Subfacility Letter of Credit
requested hereby, any matter certified to herein by them will not be true and
correct at such time as if then made, they will immediately so notify Agent.
Except to the extent, if any, that prior to the time of the issuance or
extension requested hereby, Agent and Issuer shall receive written notice to the
contrary from any Borrower, each matter certified to herein shall be deemed to
be certified at the date of such issuance or extension.

Administrative Borrower has caused this Issuance Request to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly Authorized Officer this _______________ day of _____________, 20__.

 

WINN-DIXIE STORES, INC.,

as Administrative Borrower

By:       Title:

 

5 Complete as appropriate.

 

B-2-2



--------------------------------------------------------------------------------

EXHIBIT C

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Form of Continuation/Conversion Notice

Wells Fargo Bank, National Association, as Agent

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention: Portfolio Manager - Winn-Dixie

 

Re: Winn-Dixie Stores, Inc., et al.

Ladies and Gentlemen:

This Continuation/Conversion Notice is delivered to you pursuant to Section 2.4
of the Second Amended and Restated Credit Agreement, dated March 18, 2011 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among Winn-Dixie Stores, Inc., a Florida
corporation (“Winn-Dixie”), certain subsidiaries of Winn-Dixie listed on the
signature pages thereto (together with Winn-Dixie, each a “Borrower” and,
collectively, “Borrowers”), the various financial institutions and other Persons
from time to time parties thereto (collectively, “Lenders”), and Wells Fargo
Bank, National Association, as administrative agent and collateral agent (in
such capacities, the “Agent”) for Lenders. Unless otherwise defined herein or
the context otherwise requires, capitalized terms used herein have the meanings
provided in the Credit Agreement.

Winn-Dixie, in its capacity as Administrative Borrower, on behalf of 1         
           , hereby requests that on                     , 20    ,

1. $                     of the currently outstanding principal amount of the
Revolving Loans originally made on                     , 20    

2. and all Revolving Loans currently being maintained as 2[Base Rate Loans]
[LIBO Rate Loans],

3. be [converted into] [continued as],

4. 3[LIBO Rate Loans having an Interest Period of [one] [two] [three] or [six]
month(s)] [Base Rate Loans].

 

1

Insert name of applicable Borrower.

2

Insert appropriate interest rate option.

3

The number of months to be inserted with respect to Interest Periods for LIBO
Rate Loans.

 

C-1



--------------------------------------------------------------------------------

The Administrative Borrower, on behalf of all of the Borrowers, hereby:

(a) certifies and warrants that no Default has occurred and is continuing or
will (immediately after giving effect to the continuation or conversion
requested hereby) occur and be continuing; and

(b) agrees that if prior to the time of such continuation or conversion any
matter certified to herein by it will not be true and correct at such time as if
then made, they will immediately so notify Agent.

Except to the extent, if any, that prior to the time of the continuation or
conversion requested hereby Agent shall receive written notice to the contrary
from any Borrower, each matter certified to herein shall be deemed to be
certified at the date of such continuation or conversion as if then made.

4[The Administrative Borrower agrees, on behalf of all of the Borrowers, to
remit to Agent for the benefit of the Lenders, on the date of such conversion,
an interest payment in the amount of $                     pursuant to
Section 3.2.3(e) of the Credit Agreement.]

The Administrative Borrower has caused this Continuation/Conversion Notice to be
executed and delivered, and the certification and warranties contained herein to
be made, by its duly Authorized Officer this              day of
                    , 200  .

 

WINN-DIXIE STORES, INC.,

as Administrative Borrower

By       Title:

 

4 To be inserted upon conversion of Base Rate Loan into a LIBO Rate Loan on a
date other than a Quarterly Payment Date.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Form of Compliance Certificate

 

To: Wells Fargo Bank, National Association, as Agent

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention: Portfolio Manager - Winn-Dixie

 

  Re: Winn-Dixie Stores, Inc., et al.

Ladies and Gentlemen:

This certificate is delivered to you pursuant to Section 7.1.1(c) of the Second
Amended and Restated Credit Agreement, dated March 18, 2011 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among Winn-Dixie Stores, Inc., a Florida corporation
(“Winn-Dixie”), certain subsidiaries of Winn-Dixie listed on the signature pages
thereto (together with Winn-Dixie, each a “Borrower” and, collectively, the
“Borrowers”), the various financial institutions and other Persons from time to
time parties thereto (collectively, “Lenders”), and Wells Fargo Bank, National
Association, as administrative agent and collateral agent (in such capacities,
the “Agent”) for Lenders. Unless otherwise defined herein or the context
otherwise requires, capitalized terms used herein have the meanings provided in
the Credit Agreement.

I hereby certify to you pursuant to Section 7.1.1(c) of the Credit Agreement as
follows:

1. I am the duly elected _____________ of Winn Dixie.

2. I have reviewed the terms of the Credit Agreement, and have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and the financial condition of Borrowers and Guarantors, during the
immediately preceding Fiscal [Quarter] [Year].

3. The review described in Section 2 above did not disclose the existence during
or at the end of such Fiscal [Quarter] [Year] and I have no knowledge of the
existence and continuance on the date hereof, of any condition or event which
constitutes a Default or an Event of Default, except as set forth on Schedule I
attached hereto. Described on Schedule I attached hereto are the exceptions, if
any, to this Section 3 listing, in detail, the nature of the condition or event,
the period during which it has existed and the action which any Borrower or
Guarantor has taken, is taking, or proposes to take with respect to such
condition or event.

4. Attached hereto as Schedule II are the calculations used in determining, as
of the end of such Fiscal [Quarter] [Year] whether Borrowers and Guarantors are
in compliance with the covenant set forth in Section 7.2.4 of the Credit
Agreement for such fiscal period.

 

D-1



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered this day of
                    , 20    .

 

WINN-DIXIE STORES, INC., as Administrative Borrower on behalf of all Borrowers
By:     Title:    

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Form of Lender Assignment Agreement

LENDER ASSIGNMENT AGREEMENT

_______ ___, 20    

 

To: Wells Fargo Bank, National Association, as Agent

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention: Portfolio Manager - Winn-Dixie

 

  Re: Winn-Dixie Stores, Inc., et al.

Ladies and Gentlemen:

We refer to Section 10.11.1 of the Second Amended and Restated Credit Agreement,
dated March 18, 2011, as heretofore amended (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “Credit Agreement”),
among Winn-Dixie Stores, Inc., a Florida corporation (“Winn-Dixie”), certain
subsidiaries of Winn-Dixie listed on the signature pages thereto (together with
Winn-Dixie, each a “Borrower” and, collectively, the “Borrowers”), the various
financial institutions and other Persons from time to time parties thereto (the
“Lenders”), Wells Fargo Bank, National Association, as administrative agent and
collateral agent (in such capacities, the “Agent”) for the Lenders and Wells
Fargo Capital Finance, LLC, as sole lead arranger and sole bookrunner. Unless
otherwise defined herein or the context otherwise requires, capitalized terms
used herein have the meanings provided in the Credit Agreement.

Effective as of                     , 200   (the “Assignment Date”),
_________________ (the “Assignor”) irrevocably sells, transfers, conveys and
assigns, without recourse, representation or warranty (except as expressly set
forth herein), to _____________ (the “Assignee”), and the Assignee irrevocably
purchases from the Assignor, that portion of the Assignor’s percentage of Credit
Extensions and Revolving Loan Commitments outstanding under the Credit Agreement
(the original Percentages of such Credit Extensions and Revolving Loan
Commitments are on file with Agent) and all related rights, benefits,
obligations, liabilities, and indemnities of the Assignor under (and in
connection with) the Credit Agreement and the other Loan Documents in an amount
equal to $                     (the “Assigned Portion”). After giving effect to
the foregoing assignment and delegation, the Assignor’s and each Assignee’s
Percentage for the purposes of the Credit Agreement and each other Loan Document
will be as set forth on the signature pages hereof.

 

E-1



--------------------------------------------------------------------------------

In addition, this agreement constitutes notice to each of you, pursuant to
Section 10.11.1(c) of the Credit Agreement, of the assignment and delegation to
the Assignee of the Assigned Portion of the Revolving Loan Commitments and
Revolving Loans of the Assignor outstanding under the Credit Agreement as of the
Assignment Date.

The Assignee shall pay to the Assignor on the Assignment Date an amount equal to
(a) the purchase price for the Assigned Portion, (b) all accrued and unpaid
interest on the Assigned Portion and (c) all accrued and unpaid fees payable
with respect to the Assigned Portion for any period of time prior to but
excluding the Assignment Date, all as on file with Agent. In any event, the
Assignee is entitled to receive all payments on account of interest, principal
and fees accrued with respect to the Assigned Portion for the period from and
after the Assignment Date.

The Assignee hereby acknowledges and confirms that it has received a copy of the
Credit Agreement and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Credit Extensions thereunder. The Assignee
further confirms and agrees that in becoming a Lender and in making its
Revolving Loan Commitments and Revolving Loans under the Credit Agreement, such
actions have and will be made without recourse to, or representation or warranty
by, Agent.

The Assignor represents and warrants that it owns the Assigned Portion free and
clear of any adverse claim, it is legally authorized to enter into and deliver
this agreement and represents that it is the legal and beneficial owner of the
Assigned Portion. Except as set forth in the previous sentence, the Assignor
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made pursuant to or in
connection with this agreement, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this agreement, the Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto, including the financial condition of the Borrowers
or any of their Subsidiaries or the performance or observance by any Lender of
any of its obligations under the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto. The
Assignee represents and warrants that it is legally authorized to enter into and
deliver this agreement and confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.1.1 of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this agreement. In addition, the Assignee
independently and without reliance upon the Assignor, Agent or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, shall continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, the other Loan Documents and the other
instruments and documents delivered in connection therewith.

Except as otherwise provided in the Credit Agreement, effective as of the
Assignment Date:

(a) the Assignee:

 

E-2



--------------------------------------------------------------------------------

(i) shall be deemed automatically to have become a party to the Credit
Agreement, have all the rights and obligations of a “Lender” and a “Revolving
Loan Lender” under the Credit Agreement and the other Loan Documents as if it
were an original signatory thereto to the extent specified in the second
paragraph hereof and, in any event, expressly makes the appointments and agrees
to the exculpations and indemnifications of Agent and the Issuer provided for in
the Credit Agreement;

(ii) agrees to be bound by the terms and conditions set forth in the Credit
Agreement and the other Loan Documents as if it were an original signatory
thereto; and

(b) the Assignor shall be released from its obligations under the Credit
Agreement and the other Loan Documents to the extent specified in the second
paragraph hereof, except for any indemnification obligations under Section 9.1
of the Credit Agreement.

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Revolving Loans and Revolving Loan Commitments and
requests Agent to acknowledge receipt of this document:

[As on file with Agent]

(c) Payment Instructions:

[As on file with Agent]

The Assignee agrees (for the benefit of the Assignor, the Borrowers and Agent)
to furnish, if required by Section 4.6 of the Credit Agreement, the applicable
Internal Revenue Service forms or other forms required thereunder no later than
the date of acceptance hereof by Agent. In addition, the Assignee represents and
warrants (for the benefit of the Assignor, the Borrowers and Agent) that, under
applicable law and treaties in effect as of the date hereof, no United States
federal taxes will be required to be withheld by Agent or the Borrowers with
respect to any payments to be made to the Assignee in respect of the Credit
Agreement.

THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES. This Agreement may be executed by the Assignor
and Assignee in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement.

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Lender Assignment Agreement as of the date first written above.

 

E-3



--------------------------------------------------------------------------------

Adjusted Assignor Percentage of

Revolving Loan Commitments and

Revolving Loans

   

Assignee Percentage of

Revolving Loan Commitments and

Revolving Loans

[ON FILE WITH AGENT]                     %

[NAME OF ASSIGNOR LENDER],

as Assignor

   

[NAME OF ASSIGNEE LENDER],

as Assignee

By:         By       Title:       Title:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Agent

   

[WINN-DIXIE STORES, INC.,

as Administrative Borrower

By:         By:       Title:       Title:]

 

E-4



--------------------------------------------------------------------------------

EXHIBIT F

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Form of Borrowing Base Certificate

See attached

 

F-1



--------------------------------------------------------------------------------

Item 5.1.14(a)

Specified Leasehold Property

STORE LOCATIONS - Supermarkets

 

Store

  

Address

  

City

  

County

  

ST

349

   5600 West Sample Rd    Margate    Broward    FL

373*

   81001 Overseas Highway    Islamorada    Monroe    FL

458

   1721 Hwy 31 N    Fultondale    Jefferson    AL

460

   5841 Atlanta Highway    Montgomery    Montgomery    AL

461

   465 Main Street    Trussville    Jefferson    AL

470

   1625 E University Drive    Auburn    Lee    AL

472

   2014 Highway #45 North    Meridian    Lauderdale    MS

479

   9750 Highway 69 South    Tuscaloosa    Tuscaloosa    AL

496

   2601 Hwy 78 East    Jasper    Walker    AL

500

   4701 Centerpoint Rd    Pinson    Jefferson    AL

514

   2653 Valleydale Road    Birmingham    Shelby    AL

545

   1206 Crawford St.    Americus    Sumter    GA

595

   2910 Morgan Rd, Suite 128    Bessemer    Jefferson    AL

1416

   5969 Lapalco Blvd.    Marrero    Jefferson    LA

1443

   70431 Highway 21    Covington    St Tammany    LA

1461

   8601 Siegen Lane    Baton Rouge    East Baton Rouge    LA

1490

   2004 North Parkerson Ave    Crowley    Acadia    LA

1558

   2210 Veterans Memorial Dr    Abbeville    Vermillion    LA

 

* Store Under Construction

STORE LOCATIONS – Liquor Stores and Fuel Centers

 

Store
No.

  

Address

  

City

  

ST

  

Store Use

   Related
Store
No. 31    1070 Nw Santa Fe Blvd    High Springs    FL    liquor store    31 82
   800 S Marion Street Suite 101    Lake City    FL    liquor store    81 90   
111-39-1 S. Magnolia    Tallahassee    FL    liquor store    86 106    1227
Atlantic Blvd    Neptune Beach    FL    liquor store    18 130    3907 Hwy A1a
South    St. Augustine Beach    FL    liquor store    129 136    2851 Henley
Rd., Ste. 108    Green Cove Springs    FL    liquor store    135 143   
11701-10a San Jose Blvd    Jacksonville    FL    liquor store    141 150    300
S.W. 16th Avenue    Gainesville    FL    liquor store    197 156    901 Hwy 19
South    Palatka    FL    liquor store    163 183    3538-A Blanding Blvd.   
Jacksonville    FL    liquor store    177 187    8560 Argyle Forest Blvd   
Jacksonville    FL    liquor store    176 189    Chafee Road    Jacksonville   
FL    fuel center    199 258    17101 Miramar Pkwy    Miramar    FL    liquor
store    250 261    2675 S Military Trail Ste 100    West Palm Beach    FL   
liquor store    221 266    14595 S Military Trail Ste 100    Delray Beach    FL
   liquor store    255



--------------------------------------------------------------------------------

277    3435 N Federal Hwy    Pompano Beach    FL    liquor store    207 279   
Federal Hwy & Ne 6th St    Ft Lauderdale    FL    liquor store    290 289   
20417 Biscayne Blvd    N. Miami Beach    FL    liquor store    291 293    West
49th St. & 16th    Hialeah    FL    liquor store    292 300    11292 State Road
84    Davie    FL    liquor store    311 303    553 West 49th Street    Hialeah
   FL    liquor store    243 314    1519 East Hallandale Bch Blvd    Hallandale
   FL    liquor store    306 322    7911 S Dixie Highway    West Palm Beach   
FL    liquor store    309 324    2720a N. Roosevelt Blvd.    Key West    FL   
liquor store    317 327    2150 S Federal Highway    Stuart    FL    liquor
store    307 365    3310 Se Salerno Rd.    Stuart    FL    liquor store    364
389    18302 Sw 137th Avenue    Miami    FL    liquor store    388 391    3700
Broadway    Riviera Beach    FL    liquor store    390 393    12095 Sw 152nd
Street    Miami    FL    liquor store    384 394    2111 Sw 33rd Avenue    Miami
   FL    liquor store    251 395    5598 West Sample Road    Margate    FL   
liquor store    349 455    1812 Hwy 77 S Suite 120    Lynn Haven    FL    liquor
store    436 466    3327 Gulf Breeze Parkway    Gulf Breeze    FL    liquor
store    412 483    13109 Sorrento Rd.    Pensacola    FL    liquor store    493
485    3619 Us 231 North    Panama City    FL    liquor store    481 497   
17186 Front Beach    Panama City    FL    liquor store    494 505    23202 Front
Beach Rd.    Panama City    FL    liquor store    488 515    5977 Mobile Hwy   
Pensacola    FL    liquor store    495 567    981 Us Hwy 98 East Suite A   
Destin    FL    liquor store    560 589    4478 Suite B Market St    Marianna   
FL    liquor store    555 610    8740a Park Blvd    Largo    FL    liquor store
   606 614    12951 Park Blvd    Seminole    FL    liquor store    607 616    Us
Hwy 27 South    Avon Park    FL    liquor store    609 645    6902 South Florida
Ave    Lakeland    FL    liquor store    632 661    15200 Municipal Drive   
Maderia Beach    FL    liquor store    658 665    5402 Fruitville Road   
Sarasota    FL    liquor store    657 707    2100 34th Street North    St
Petersburg    FL    liquor store    699 722    4104 Mccall Road    Englewood   
FL    liquor store    720 730    621 N Collier Blvd    Marco Island    FL   
liquor store    729 753    31080 Cortez Blvd    Brooksville    FL    liquor
store    652 754    891 S. Pinellas Avenue    Tarpon Springs    FL    liquor
store    624 755    1006 53rd Ave E    Bradenton    FL    liquor store    630
756    1047 62 Ave N.    St Petersburg    FL    liquor store    698 1356    Pass
Road    Biloxi    MS    liquor store    1357 2204    10055 S. Us Hwy 41   
Dunnellon    FL    liquor store    2219 2226    3320 Canoe Creek Rd.    St Cloud
   FL    liquor store    2207 2245    684 East Hwy 50    Clermont    FL   
liquor store    2225 2248    15916 East Sr 40    Silver Springs    FL    liquor
store    2206 2251    1573 West Highway 441    Apopka    FL    liquor store   
2246 2253    955 West State Rd 434    Longwood    FL    liquor store    2233



--------------------------------------------------------------------------------

2299    1401 South Hiawassee Rd    Orlando    FL    liquor store    2278 2310   
365 W. Granada Blvd    Ormond Beach    FL    liquor store    2309 2318    6231
Us Highway 1    Port St John    FL    liquor store    2329 2319    1122 N Main
St    Bushnell    FL    fuel center    2320 2322    438 West Gulf To Atlantic
Hwy    Wildwood    FL    liquor store    2321 2331    959 E Eau Gallie Blvd   
Melbourne    FL    liquor store    2328 2338    1529 N Singleton Ave   
Titusville    FL    liquor store    2327 2350    944 Bichara Blvd    Lady Lake
   FL    liquor store    2337 2351    5270 Babcock St Ne Unit 30b    Palm Bay   
FL    liquor store    2333 2356    120 International Pkwy    Lake Mary    FL   
liquor store    2380 2360    2701-A S Woodland Blvd    Deland    FL    liquor
store    2341 2362    4870 N Kings Highway    Fort Pierce    FL    liquor store
   2349 2363    488 E. Burleigh Blvd.    Tavares    FL    liquor store    2261
2368    7960 Us Hwy #1    Micco    FL    liquor store    2367 2389    340 South
Sr 434 Suite 1036    Altamonte Springs    FL    liquor store    2388 2399   
1750 Sunshadow Dr #96    Casselberry    FL    liquor store    2273 2636    4400
Hardy St    Hattiesburg    MS    fuel center    2626 2638    170 Beacon Street
   Laurel    MS    fuel center    2628 2657    3201 W Colonial    Orlando    FL
   liquor store    2656



--------------------------------------------------------------------------------

Item 6.6

Material Adverse Changes

None



--------------------------------------------------------------------------------

Item 6.7

Litigation

None



--------------------------------------------------------------------------------

Item 6.8(a)

Existing U.S. Subsidiaries

 

1. Deep South Products, Inc.

 

2. Dixie Spirits, Inc.

 

3. WIN General Insurance, Inc.

 

4. Winn-Dixie Logistics, Inc.

 

5. Winn-Dixie Montgomery, LLC

 

6. Winn-Dixie Procurement, Inc.

 

7. Winn-Dixie Raleigh, Inc.

 

8. Winn-Dixie Supermarkets, Inc.

 

9. Winn-Dixie Warehouse Leasing, LLC

 

10. Winn-Dixie Raleigh Leasing, LLC

 

11. Winn-Dixie Montgomery Leasing, LLC

 

12. Winn-Dixie Stores Leasing, LLC

 

13. Winn-Dixie Properties, LLC

 

14. Dixie Sprits Florida, LLC



--------------------------------------------------------------------------------

Item 6.8(b)

Material Subsidiaries

 

1. Deep South Products, Inc.

 

2. Dixie Spirits, Inc.

 

3. WIN General Insurance, Inc.

 

4. Winn-Dixie Logistics, Inc.

 

5. Winn-Dixie Montgomery, LLC

 

6. Winn-Dixie Procurement, Inc.

 

7. Winn-Dixie Raleigh, Inc.

 

8. Winn-Dixie Supermarkets, Inc.

 

9. Winn-Dixie Warehouse Leasing, LLC

 

10. Winn-Dixie Raleigh Leasing, LLC

 

11. Winn-Dixie Montgomery Leasing, LLC

 

12. Winn-Dixie Stores Leasing, LLC

 

13. Winn-Dixie Properties, LLC

 

14. Dixie Sprits Florida, LLC



--------------------------------------------------------------------------------

Item 6.9

Real Property

 

Common

Name/

Store No.

  

Owner

  

Address

  

City

  

County

  

ST

  

Use

125    Winn-Dixie Properties, LLC    1625 West Tharpe St.    Tallahassee    Leon
   FL    Store 129    Winn-Dixie Properties, LLC    3905 A1A South    St.
Augustine Beach    St. Johns    FL    Store 247    Winn-Dixie Properties, LLC   
1155 11th Street    Miami    Miami-Dade    FL    Store 267 and adjoining
shopping center    Winn-Dixie Properties, LLC    5563 Overseas Highway   
Marathon    Monroe    FL    Store 1577    Winn-Dixie Properties, LLC    13002
Coursey Blvd.    Baton Rouge    E. Baton Rouge    LA    Store 1591    Winn-Dixie
Properties, LLC    28145 Walker S. Rd.    Walker    Livingston    LA    Store
Baldwin Distribution Center    Winn-Dixie Properties, LLC    15500 Beaver St.   
Baldwin    Duval    FL    Distrib Baldwin Tract    Winn-Dixie Properties, LLC   
15500 Beaver St.    Jacksonville    Duval    FL    Vacant #2624 Vicksburg
Outparcels    Winn-Dixie Properties, LLC    2080 South Frontage Rd.    Vicksburg
   Warren    MS    Vacant Callahan Tract    Winn-Dixie Properties, LLC    US 1 &
Lem Turner Road    Callahan    Nassau    FL    Vacant Outparcel #1701   
Winn-Dixie Properties, LLC    6970 SR 18 (Turfway Rd)    Florence    Boone    KY
   Vacant Outparcel #945    Winn-Dixie Properties, LLC    1013 Virginia Highway
   Clarksville    Mecklenburg    VA    Vacant Montgomery Distribution Center
Outparcel    Winn-Dixie Montgomery, LLC    6080 U.S. Highway 31/ 6080 Mobile
Highway (addresses used interchangeably)    South Montgomery    Montgomery    AL
   Parking Lot



--------------------------------------------------------------------------------

Item 6.10

Taxes

None



--------------------------------------------------------------------------------

Item 6.11

Employee Benefit Plans

None



--------------------------------------------------------------------------------

Item 6.12

Environmental Matters

(c) Releases of Hazardous Materials

 

1. The monitoring project at the Atlanta Distribution Center stemming from a
petroleum release continues, but remains covered by the Georgia Underground
Storage Tank Trust Reimbursement Program.

 

2. The Greenville Distribution Center monitoring project stemming from a
petroleum release continues, and remains covered under the South Carolina
Storage Tank Trust cleanup reimbursement program.

 

3. The former Winn-Dixie headquarters graphics department source removal (of
chlorinated solvents) was completed in 2000 and monitoring has been taking place
since. Winn-Dixie is responsible for the cost of the monitoring. Further cleanup
is not anticipated.

 

4. The Winn-Dixie Headquarters GMD Warehouse petroleum release is currently
being monitored. Source removal was completed in 2003 and is currently
undergoing monitoring as requested by the Florida Department of Environmental
Protection.

 

5. Winn-Dixie completed its petroleum release cleanup project at the Sarasota
Distribution Center in September, 2009. A No Further Action letter was issued by
the Florida Department of Environmental Protection thereafter.

(f) Underground Storage Tanks

Winn-Dixie currently has no underground storage tanks at any of its warehouses.
There are four retail fuel islands currently operating (Mississippi – 2, Florida
– 2):

 

#2636 HATTIESBURG    4400 Hardy Street    Station: (601) 268-0842 (#763) store
2626    West Woods Square    Store: (601) 268-1683    Hattiesburg, MS 39401   

 

#2638 LAUREL    170 Beacon Street    Station: (601) 425-5881 (#711) store 2628
   Gardiner Shopping Ctr.    Store: (601) 426-2161    Laurel, MS 39440   

 

#189 JACKSONVILLE, FL    703 South Chaffee Rd.    Store: (904) 693-4404 #199
Store    Jacksonville, FL 32221   

 

#2319 BUSHNELL, FL    219 N. Market Rd. (Sta)    Store: (352) 568-0663 #2320
Store    1122 N. Main St. (store)       Bushnell, FL 33513   

At one time, Winn-Dixie had underground storage tanks at 6 warehouses and 28
retail fuel islands.



--------------------------------------------------------------------------------

(g) Certain Remediations

Winn-Dixie is a potentially responsible party for environmental impairment under
voluntary remedial programs at the following sites:

 

1. Constitution Road Drum Site, Location: Atlanta, GA – EPA

Reserve established $15,000.00.

 

2. BCX Tank Site, Location: Jacksonville, FL – EPA

Reserve established $40,000.00.

 

3. Ellis Road Site, Location: Jacksonville, FL – EPA

Winn-Dixie small quantity waste generator, 30 gal drum with 1% PCB waste. No
reserve established.

 

4. Devils Swamp Site, Location: East Baton Rouge Parish, LA – EPA

Winn-Dixie is contesting its liability due to the small quantity of waste
generated. No reserve established.

 

5. Peak Oil/Bay Drum, Location: Tampa, FL - EPA

Reserve established $60,000.00

 

6. Elmore Waste Disposal Superfund Site, Location: Greer, SC

Reserve established $100,000.00

(h) PCB’s; Asbestos

 

1. There are no polychlorinated biphenyls (PCBs) present at any property now
owned or leased by Winn-Dixie. However, PCBs were common in transformers
pre-1980. Any PCB-laden oil was removed and disposed of pursuant to regulations
at the time.

 

2. There is no friable asbestos present at any property now owned or leased by
Winn-Dixie. Small amounts of friable asbestos were remediated in
previously-owned office and distribution facilities that were sold prior to
confirmation of Winn-Dixie’s bankruptcy plan of reorganization. Any friable
asbestos was removed and disposed of pursuant to regulations at the time.

None of the foregoing matters, individually or in the aggregate, are reasonably
expected to result in a Material Adverse Change.



--------------------------------------------------------------------------------

Item 6.17

Compliance with Laws

None



--------------------------------------------------------------------------------

Item 6.20

Intellectual Property

Chek

Hickory Sweet

The Beef People

Winn W D Dixie

Winn Dixie W D



--------------------------------------------------------------------------------

Item 6.22

Material Contracts

 

1. Employment Agreement between Winn-Dixie Stores, Inc. and Peter L. Lynch,
dated October 23, 2006, as amended by that First Amendment to Employment
Agreement between Winn-Dixie Stores, Inc. and Peter Lynch, dated November 20,
2007.

 

2. Winn-Dixie Stores, Inc. Employee Stock Purchase Plan.

 

3. Winn-Dixie Stores, Inc. Equity Incentive Plan Form of Non-Qualified Stock
Option Award Agreement.

 

4. Winn-Dixie Stores, Inc. Equity Incentive Plan Form of Restricted Stock Unit
Award Agreement.

 

5. Winn-Dixie Stores, Inc. Directors’ Deferred Compensation Plan.

 

6. Winn-Dixie Stores, Inc. Amended and Restated Equity Incentive Plan.

 

7. Winn-Dixie Stores, Inc. Executive Severance Plan, effective January 31, 2008.

 

8. Winn-Dixie Stores, Inc. Fiscal 2010 Equity Incentive Plan.



--------------------------------------------------------------------------------

Item 6.24(b)

Majority Banks

 

1. Wells Fargo Bank, National Association

 

2. Regions Bank



--------------------------------------------------------------------------------

Item 6.24(c)

Securities Accounts

 

Bank

  

Funds

  

Accounts

  

Entity

   Balance
as of
2/28/11   Bank of America Securities   

Dreyfus Treasury Prime

Cash Mgmt #761

      Winn-Dixie Stores, Inc.    $ 20,000,000    Bank of America Securities   

Federated Cash

Reserves #125

      Winn-Dixie Stores, Inc.    $ 0    BB&T Capital Markets   

Goldman Sachs 100%

Treasury #506

      Winn-Dixie Stores, Inc.    $ 83,000,000    Wells Fargo   

Wells Fargo Advantage

Fund #3722

      Winn-Dixie Stores, Inc.    $ 71,000,000                                  $
174,000,000   



--------------------------------------------------------------------------------

Item 6.26

Collective Bargaining Agreements

None



--------------------------------------------------------------------------------

Item 6.27

Distribution Centers

 

Common

Name

  

Landlord

  

Tenant

  

Address

  

City

  

County

  

ST

Montgomery Perishables Distribution Center    ZSF/WD Montgomery-31, LLC   
Winn-Dixie Warehouse Leasing, LLC    6080 U.S. Highway 31/ 6080 Mobile Highway
(addresses used interchangeably)    Montgomery    Montgomery    AL Jacksonville
Distribution Center    ZSF/WD Jacksonville, LLC    Winn-Dixie Warehouse Leasing,
LLC*    5050 / 5244 Edgewood Court    Jacksonville    Duval    FL Hammond
Distribution Center    ZSF/WD Hammond, LLC    Winn-Dixie Warehouse Leasing, LLC
   3925 Highway 190 West    Hammond    Tangipahoa    LA Miami Distribution
Center    FU/WD Opa Locka, LLC    Winn-Dixie Warehouse Leasing, LLC    3300 NW
123rd Street    Opa Locka    Miami-Dade    FL Orlando Distribution Center   
ZSF/WD Orlando, LLC    Winn-Dixie Warehouse Leasing, LLC    3015 Coast Line
Drive    Orlando    Orange    FL

 

* Winn-Dixie Logistics is the subtenant for Unit 1 at this location where
certain pharmacy-related assets are maintained.



--------------------------------------------------------------------------------

Item 6.28

Debit and Credit Card Processing Arrangements

 

Name of Processor

  

Address

  

Title of Processing Agreement

  

Date of Execution

ACI Worldwide, Inc.

Contact Person/Title:

Mark Brackenbury

Account Director

  

330 South 108 Ave.

Omaha, NE 68154

  

Processing Services Agreement

Re: Winn-Dixie Stores, Inc. - Notice to EFT System Processor Manager

   October 1, 2005

American Express Travel Related Services, Inc.

 

Contact Person/Title:

David Marsella

national Accounts Manager

  

6997 Sydney Court

Summerfield, NC 27358

  

Agreement for American Express Card Acceptance

Re: Winn-Dixie Stores, Inc. - Notice to Credit Card Processor

   January 1, 2006

Credit Union24/ Fifth Third Processing Solutions, ACI Worldwide, Inc.

 

Contact Person/Title:

Ed Young

Credit Union24

Chief Information Officer

 

Cari Carda-Nauman

Fifth Third Bank

AVP/Senior Relationship Manager

 

Mark Brackenbury

ACI Worldwide, Inc.

Account Director

  

 

 

 

 

2252 Killearn Center Blvd. Ste. 300

Tallahassee, FL 32308

 

 

38 Fountain Sq. Plaza

Cincinnati, OH 45263

 

 

 

330 South 108 Ave.

Omaha, NE 68154

  

Service & License Agreement

 

Re: Winn-Dixie Stores, Inc. - Notice to Debit Card Processor

   April 4, 2004

Discover Network

 

Contact Person/Title:

Joe Ferguson

National Accounts Manager

  

2500 Lake Cook Road

Riverwoods, IL 60015

  

Merchant Services Agreement

 

Re: Winn-Dixie Stores, Inc. - Notice to Credit Card Processor

   June 8, 1991



--------------------------------------------------------------------------------

Fifth Third Bank

 

Contact Person/Title:

Cari Carda-Nauman

Fifth Third Bank

AVP/Senior Relationship Manager

  

38 Fountain Sq. Plaza

Cincinnati, OH 45263

  

Bank Card Merchant Agreement

 

Re: Winn-Dixie Stores, Inc. - Notice to Credit Card Processor

   March 1, 2004

Fifth Third Bank

 

Contact Person/Title:

Cari Carda-Nauman

Fifth Third Bank

AVP/Senior Relationship Manager

  

38 Fountain Sq. Plaza

Cincinnati, OH 45263

  

Master Data Processing Agreement

 

Re: Winn-Dixie Stores, Inc. - Notice to Debit Card Processor

   July 1, 2006

Note - Fifth Third Processing Solutions processes for the following Debit/Credit
Card Networks:

 

Debit Card    Credit Card ACCEL    Visa AFFN    MasterCard Alaska Options    JCB
Credit Union24    Jeanie    Interlink    Maestro    NetWorks    Shazam   
Star/NE    NYCE   



--------------------------------------------------------------------------------

Item 7.2.2(a)

Part I: Existing Letters of Credit deemed to be issued as Subfacility Letters of
Credit Wells Fargo Import Letters of Credit

 

LC#

   Amount      Expiration     

Beneficiary

IC027511U

     67,564.80         03/08/11       4 Seasons Global, Inc.

IC027638U

     30,192.00         03/21/11       4 Seasons Global, Inc.

IC027661U

     18,144.00         03/21/11       4 Seasons Global, Inc.

IC027358U

     31,339.00         03/22/11       A and J Manufacturing, Inc.

IC027639U

     30,192.00         03/28/11       4 Seasons Global, Inc.

IC027662U

     27,216.00         03/31/11       4 Seasons Global, Inc.

IC027640U

     30,192.00         02/15/11       4 Seasons Global, Inc.

IC027678U

     52,947.36         04/05/11       4 Seasons Global, Inc.

IC027647U

     13,366.50         04/10/11       4 Seasons Global, Inc.

IC027679U

     79,421.04         04/21/11       4 Seasons Global, Inc.

IC028019U

     30,954.00         06/10/11       4 Seasons Global, Inc.

IC028064U

     33,362.00         05/31/11       4 Seasons Global, Inc.

IC027325U

     1,623.24         02/21/11       4 Seasons Global, Inc.

IC027532U

     234,560.00         02/21/11       4 Seasons Global, Inc.

IC027541U

     136,136.00         02/21/11       4 Seasons Global, Inc.

IC027673U

     108,216.00         02/21/11       4 Seasons Global, Inc.

IC028040U

     62,542.00         05/22/11       Young Development Textile

IC028042U

     37,188.00         06/10/11       Far East Brokers

Subtotal:

     1,025,155.94         

Part II: Existing Letters of Credit deemed to be issued as Standby Letters of
Credit Wells Fargo Standby Letters of Credit

 

LC#

   Amount      Expiration     

Beneficiary

SM203150

     4,000,000.00         05/07/11       United States Fidelity & Guaranty Co.

SM420868

     700,000.00         05/08/11       South Carolina Workers Compensation

SM420871

     10,800,000.00         05/08/11       Director Self-Insurance Texas Worker’s
Comp

SM237442

     6,639,000.00         07/01/11       Chartis

SM209408

     61,654,532.00         07/29/11       Ace American Insurance Company

SM237657

     5,000,000.00         08/11/11       JPMorgan Chase Bank

SM236621

     10,000.00         10/22/11       CSX Intermodal, Inc.

SM216487

     100,000.00         11/10/11       American Casualty Company

SM212293

     14,949,936.00         02/14/12       Florida Self Insurers Guarantee

SM230360

     1,100,000.00         02/25/12       Mississippi Worker’s Compensation

SM234272

     1,000,000.00         03/16/12       General Electric Capital

SM207389

     19,999,793.42         03/18/12       Liberty Mutual Insurance

SM420441

     7,501,000.00         03/27/12       Reliance National Indemnity

SM213022

     10,000,000.00         03/31/12       State of Alabama

SM225240

     1,000,000.00         04/05/12       RBS Asset Finance, Inc.

Subtotal:

     144,454,261.42         

Total:

     145,479,417.36         



--------------------------------------------------------------------------------

Item 7.2.2(b)

Permitted Indebtedness

Indebtedness arising under the following Notes Payable:

 

Name of Payee

  

Description

   Date
Incurred      Maturity
Date      Amount
Outstanding  

AFCO Credit Corporation

   Insurance premium financing      4/30/2010         3/30/2011       $
1,272,743.73   

Chartis

   Insurance premium financing      7/1/2010         4/1/2011       $ 127,933.00
  

American International Group

   Insurance premium financing      7/1/2010         4/1/2011       $ 13,175.00
  

AFCO Credit Corporation

   Insurance premium financing      11/1/2010         8/1/2011       $
1,615,929.98   

Cisco Systems Capital Corporation

   Equipment maintenance financing      11/1/2010         8/1/2013       $
520,478.80                $ 3,550,260.51   



--------------------------------------------------------------------------------

Item 7.2.3(b)

Permitted Liens

 

1. Liens as reflected on the attached chart of UCC filings (in addition to UCC
filings and Liens as permitted by Sections 7.2.3(c) and (e) of the Credit
Agreement).

 

2. Escrowed deposits in connection with the attached chart.

 

3. Escrow deposits or other escrow arrangements of the same type as those set
forth above to be entered into in connection with other asset dispositions
contemplated on Item 7.2.11 or otherwise permitted under the Credit Agreement.



--------------------------------------------------------------------------------

ESCROW DEPOSITS

123151 117113

 

Type

  

Store

   Amount  

Utilities Escrow

   Pomp WH    $ 198,508.76   

UCC FILINGS

WINN DIXIE STORES, INC.

 

Debtor

  

Secured Party

  

Jurisdiction

  

Filing Information

  

Collateral Description

Winn-Dixie Stores, Inc.*   

Regions Bank

(formerly AmSouth Bank)

   FL SOS   

Type: Original

Number: 200305528988 Date: 11/24/2003

 

Type: Amendment Number: 200407330206 Date: 07/06/2004

 

Type: Continuation Number: 200809557140 Date: 11/18/2008

   All investment property, financial assets, securities entitlements,
securities accounts, commodity accounts, commodity contracts, etc. held in an
account with AmSouth Investment Services

Winn-Dixie Stores, Inc.

(Consignee)

  

American Bank Note Company

(Consignor)

   FL SOS   

Type: Original

Number: 200808741878

Date: 07/15/2008

   All consigned US Postal Service postage

WINN DIXIE PROCUREMENT, INC.

 

Debtor

  

Secured Party

  

Jurisdiction

  

Filing Information

  

Collateral Description

Winn-Dixie Procurement, Inc. (Consignee)   

The News Group LP

(Consignor)

   FL SOS   

Type: Original

Number: 201002131152

Date: 03/08/2010

   Magazines, comic books and other periodicals consigned by Secured Party to
Debtor

 

* Financing Statement to be terminated pursuant to Section 7.1.15(c) of the
Credit Agreement.



--------------------------------------------------------------------------------

Item 7.2.5(a)

Permitted Investments

Winn-Dixie Stores, Inc. owns, either directly or indirectly, issued and
outstanding shares of the following subsidiaries:

Deep South Products, Inc.

Dixie Spirits, Inc.

WIN General Insurance, Inc.

Winn-Dixie Logistics, Inc.

Winn-Dixie Montgomery, LLC

Winn-Dixie Procurement, Inc.

Winn-Dixie Raleigh, Inc.

Winn-Dixie Supermarkets, Inc.

Winn-Dixie Warehouse Leasing, LLC

Winn-Dixie Raleigh Leasing, LLC

Winn-Dixie Montgomery Leasing, LLC

Winn-Dixie Stores Leasing, LLC

Winn-Dixie Properties, LLC

Dixie Sprits Florida, LLC

Other various investments in the securities accounts listed in Item 6.24(c).



--------------------------------------------------------------------------------

Item 7.2.11(b)(i)

Dispositions of Certain Non-Borrowing Base Assets

Assets as described in letter to Wells Fargo Bank, as Administrative Agent,
dated as of the Closing Date, referring to Section 7.2.11(b) of the Credit
Agreement.